UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02368 Name of Registrant: Vanguard Fixed Income Securities Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2015  July 31, 2015 Item 1: Reports to Shareholders Semiannual Report | July 31, 2015 Vanguard U.S. Government Bond Funds Vanguard Short-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Intermediate-Term Treasury Fund Vanguard GNMA Fund Vanguard Long-Term Treasury Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Funds Total Returns. 1 Chairmans Letter. 4 Advisors Report. 10 Short-Term Treasury Fund. 15 Short-Term Federal Fund. 31 Intermediate-Term Treasury Fund. 47 GNMA Fund. 62 Long-Term Treasury Fund. 80 About Your Funds Expenses. 94 Trustees Approve Advisory Arrangements. 97 Glossary. 99 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelsons flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended July 31, 2015 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Treasury Fund Investor Shares 0.58% 0.33% -0.19% 0.14% Admiral™ Shares 0.68 0.37 -0.19 0.18 Barclays U.S. 1–5 Year Treasury Bond Index 0.11 Short-Term U.S. Treasury Funds Average 0.16 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Short-Term Federal Fund Investor Shares 0.73% 0.41% -0.22% 0.19% Admiral Shares 0.83 0.46 -0.22 0.24 Barclays U.S. 1–5 Year Government Bond Index 0.13 Short-Intermediate U.S. Government Funds Average -0.17 Short-Intermediate U.S. Government Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Intermediate-Term Treasury Fund Investor Shares 1.53% 0.80% -1.87% -1.07% Admiral Shares 1.63 0.85 -1.87 -1.02 Barclays U.S. 5–10 Year Treasury Bond Index -1.66 General U.S. Treasury Funds Average -4.32 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard GNMA Fund Investor Shares 1.98% 1.12% -1.07% 0.05% Admiral Shares 2.08 1.16 -1.07 0.09 Barclays U.S. GNMA Bond Index 0.23 GNMA Funds Average 0.25 GNMA Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Your Fund’s Total Returns Six Months Ended July 31, 2015 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Long-Term Treasury Fund Investor Shares 2.72% 1.24% -10.47% -9.23% Admiral Shares 2.82 1.29 -10.47 -9.18 Barclays U.S. Long Treasury Bond Index -9.11 General U.S. Treasury Funds Average -4.32 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 2 Your Fund’s Performance at a Glance January 31, 2015, Through July 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Treasury Fund Investor Shares $10.75 $10.73 $0.034 $0.000 Admiral Shares 10.75 10.73 0.040 0.000 Vanguard Short-Term Federal Fund Investor Shares $10.82 $10.79 $0.045 $0.006 Admiral Shares 10.82 10.79 0.050 0.006 Vanguard Intermediate-Term Treasury Fund Investor Shares $11.66 $11.43 $0.094 $0.012 Admiral Shares 11.66 11.43 0.100 0.012 Vanguard GNMA Fund Investor Shares $10.88 $10.71 $0.121 $0.054 Admiral Shares 10.88 10.71 0.126 0.054 Vanguard Long-Term Treasury Fund Investor Shares $14.19 $12.61 $0.177 $0.100 Admiral Shares 14.19 12.61 0.183 0.100 3 Chairman’s Letter Dear Shareholder, After a strong run in the last fiscal year, bond prices declined and volatility increased over the half year ended July 31, 2015. Demand from risk-averse investors, which had surged in January amid concerns about deflation and the shaky pace of global growth, slackened over much of the period, as the economic picture brightened and the Federal Reserve appeared closer to raising short-term interest rates. With weaker demand depressing the prices of longer-term bonds in particular, Vanguard Long-Term Treasury Fund returned –9.23%. (All returns and yields cited in this letter are for the funds’ Investor Shares.) More modest price declines for shorter-term bonds helped the four other funds perform better; their returns ranged from –1.07% for Vanguard Intermediate-Term Treasury Fund to 0.19% for Vanguard Short-Term Federal Fund. In relative terms, the two Short-Term Funds came in a step ahead of their benchmarks, and the Intermediate-Term Fund did even better; the two other funds lagged theirs. Compared with their peers, the Short-Term Federal Fund and Intermediate-Term Treasury Fund outperformed the average return for their peer groups. The Short-Term Treasury Fund was roughly in line with the average for its peer group, while the two other funds lagged theirs. The 30-day SEC yield for Vanguard GNMA Fund declined to 1.98% on July 31 from 2.22% six months earlier. For the four other funds, the yield rose by between 11 and 4 59 basis points over the same period. (A basis point is one-hundredth of a percentage point.) On a separate note, the GNMA Fund marked its 35th anniversary in June. I would like to take this opportunity to thank the fund’s advisor, Wellington Management Company, for its stewardship of the fund throughout our long and productive working relationship. Fixed income fared poorly both at home and abroad Prices of U.S. taxable bonds declined in four of the six months, producing a return of –1.47%. U.S. municipal bonds held up a little better, but the slide in their prices more than offset the income they generated as well. Their return was –0.92%. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –3.79%, curbed by the dollar’s strength against many foreign currencies. Without this currency effect, international bonds returned about –1%. Returns were negligible for money market funds and savings accounts as the Fed’s target for short-term rates remained at 0%–0.25%. U.S. stocks proved resilient in a challenging environment The broad U.S. stock market returned more than 6% over the six months. Corporate earnings generally exceeded forecasts, and investors seemed encouraged by the monetary stimulus efforts of other nations’ central banks. Market Barometer Total Returns Periods Ended July 31, 2015 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.47% 2.82% 3.27% Barclays Municipal Bond Index (Broad tax-exempt market) -0.92 3.56 4.39 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.02 0.05 Stocks Russell 1000 Index (Large-caps) 6.60% 11.24% 16.45% Russell 2000 Index (Small-caps) 6.98 12.03 15.27 Russell 3000 Index (Broad U.S. market) 6.61 11.28 16.35 FTSE All-World ex US Index (International) 4.26 -3.74 6.23 CPI Consumer Price Index 2.12% 0.17% 1.83% 5 But stocks also encountered hurdles. During the latter part of the period, Greece’s debt crisis and a swoon by Chinese stocks weighed on global markets. The strong U.S. dollar’s negative effect on the profits of U.S.-based multinational companies, valuations that some investors perceived as high, and muddled economic news also roiled stocks at times. For U.S. investors, international stocks returned about 4%; results would have been more robust if not for the dollar’s strength against many foreign currencies. Returns for the developed markets of Europe and the Pacific region surpassed those of emerging markets, which declined. The outlook improved for growth and inflation Some of the uncertainties weighing on the global economy lifted a little as the half year progressed. At home, growth seemed to get back on track after a first quarter marked by severe winter weather in the Northeast and a port strike on the West Coast. The labor market made gains despite job losses in the energy sector, consumer confidence held up, and the construction sector continued to heal. And abroad, data on the pace of expansion in the euro zone and Japan proved more robust than expected, thanks in part to central bank bond-buying programs aimed at keeping borrowing costs low to encourage household spending and business investment. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Short-Term Treasury Fund 0.20% 0.10% 0.57% Short-Term Federal Fund 0.20 0.10 0.97 Intermediate-Term Treasury Fund 0.20 0.10 0.51 GNMA Fund 0.21 0.11 0.95 Long-Term Treasury Fund 0.20 0.10 0.51 The fund expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the funds’ annualized expense ratios were: for the Short-Term Treasury Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares; for the Short-Term Federal Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares; for the GNMA Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; and for the Long-Term Treasury Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. Peer groups: For the Short-Term Treasury Fund, Short-Term U.S. Treasury Funds; for the Short-Term Federal Fund, Short-Intermediate U.S. Government Funds; for the Intermediate-Term Treasury Fund, General U.S. Treasury Funds; for the GNMA Fund, GNMA Funds; and for the Long-Term Treasury Fund, General U.S. Treasury Funds. 6 These improvements helped to allay deflationary fears, which stood center stage at the beginning of the period. They also helped to counter negative developments such as flare-ups in the Greek debt crisis, the shift to a slower pace of growth in China, and continued weakness in commodity prices. Because of the brighter economic outlook and the greater likelihood of a Fed rate hike, Treasury bond yields rose and prices fell across the maturity spectrum. This was especially true among longer-dated securities. The drop in bond prices cut more than 10 percentage points from the return of the Long-Term Treasury Fund and almost 2 percentage points from the Intermediate-Term Treasury Fund. And in this low interest rate environment, there wasn’t a lot of earned income to cushion those price drops. The other funds saw more modest declines in the value of their holdings, ranging from 0.19 to 1.07 percentage points; they earned enough interest income to push their returns into positive territory. (See the capital and income returns by fund in the Your Fund’s Total Returns table on page 1.) Such sharp price drops can be disconcerting. Keep in mind, however, that prices surged higher in the previous six months and, for the 12 months ended July 31, returns for all five funds were positive. More important, while bond prices may fluctuate—sometimes significantly—income tends to be a bigger driver of bond performance over the long term. The shorter-than-benchmark durations of the short and intermediate funds helped their performance relative to their benchmarks. So, too, did their allocations Yields 30-Day SEC Yields on January 31, July 31, Bond Fund (Investor Shares) 2015 2015 Short-Term Treasury 0.47% 0.58% Short-Term Federal 0.59 0.73 Intermediate-Term Treasury 1.26 1.53 GNMA 2.22 1.98 Long-Term Treasury 2.13 2.72 7 to government mortgage-backed securities, which generally offered some incremental income over Treasury and agency debt. The Intermediate-Term Treasury Fund performed best, outstripping its benchmark by 60 basis points. Three of those four funds also came close to or bested the average return for their peer groups. The Long-Term Treasury Fund was the exception because its peers may hold short- and intermediate-term securities. The Intermediate-Term Treasury Fund Do you have the right asset location for your bond fund? Investors who want to maximize returns and minimize taxes should consider their asset location, or how their investments are spread among different types of accounts. Broadly speaking, accounts are either tax-advantaged (as in tax-free or tax-deferred) or theyre taxable. IRAs and 401(k) plans, of course, are tax-advantaged. As part of a series called IRA Insights (available at vanguard.com/research), analysts from Vanguards Investment Strategy Group studied data from hundreds of thousands of Vanguard accounts to determine how well investors were locating their assets. From a tax standpoint, were people choosing the optimal account type for a particular investment? The analysts noted that bonds are tax-inefficient, because their return is almost entirely income. So investors are generally best served by holding them (and balanced funds, which include bonds) in IRAs and other tax-advantaged accounts. Otherwise, income from the bonds will drive up an investors annual tax liability, even if the income is automatically reinvested in a bond or balanced fund. And unlike qualified stock dividends, which are taxed at a preferential rate, bond income gets taxed at a higher ordinary income rate. As you can see in results shown below from the study, there appears to be an opportunity for some bond investors to improve their asset location. These investors may be paying more in taxes than they need to. Over half of investors with a choice own bonds in taxable accounts Notes: Based on an analysis of almost 700,000 Vanguard IRA @ account owners who also have taxable investments at Vanguard and who own at least some bond investments. Data are as of December 31, 2014. Source: Vanguard. 8 again stood out, with a return more than 3 percentage points ahead of its peer-group average. The GNMA Funds return was virtually flat, putting it a step behind its benchmark and peer group. Holding higher-coupon securities helped offset the drag from its duration and its yield curve positioning. For a more detailed discussion of the management of the funds, please see the Advisors Report that follows this letter. As your investment costs go down, your chance for success can go up Being an investor can be frustrating at times: Youre planning for your financial future, but some factorsfor example, the financial marketsare beyond your control. Although you cant control the markets, you do have some choice in how much you pay to invest in them. And what you pay can greatly affect your chance for success. At Vanguard, as you know, we take minimizing costs seriously. Indeed, thats one of our four investment principles. (You can read more in Vanguards Principles for Investing Success , available at vanguard.com/ research.) Paying less in expenses has an intuitive, immediate appeal. Less obvious, perhaps, is the enormous advantage that low costs can offer over time. Imagine two well-diversified portfolios, each with a starting balance of $100,000 and each earning a yearly return of 6%, which is reinvested over a 30-year period. In one scenario, the investor pays expenses totaling 0.25% of assets every year; in the other, the investor pays 0.90%. (Keep in mind that this is a hypothetical example and doesnt represent any particular investment.) After 30 years, the lower-cost portfolio has a balance of more than $530,000, while the higher-cost portfolio has a balance of almost $440,000. What might seem like a trifling cost difference at the start becomes a meaningful difference in the long termin this example, nearly $100,000. Increasingly, investors recognize the importance of minimizing costs. According to Morningstar, over the past 10 years, 95% of cash flows have gone into funds ranked in the lowest 20% in terms of their expenses. Were pleased to see this trend, because it means investors are keeping more of their returns. By doing so, theyre giving themselves a better chance of reaching their financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 12, 2015 9 Advisors’ Report For the Short-, Intermediate-, and Long-Term Treasury Funds and the Short-Term Federal Fund For the six months ended July 31, 2015, returns for the U.S. Government Bond Funds managed by Vanguard’s Fixed Income Group ranged from 0.24% for Admiral Shares of the Short-Term Federal Fund to –9.23% for Investor Shares of the Long-Term Treasury Fund. The returns of the funds exceeded those of their benchmarks, except for the Long-Term Treasury Fund. Compared with the average returns of their peers, the Short-Term Federal and Intermediate-Term Treasury Funds outperformed, and the Short- and Long-Term Treasury Funds lagged. The investment environment Volatility in the bond market picked up as expectations continued to shift about the strength of the economy at home and abroad as well as the timing of the Federal Reserve’s first interest rate increase in nearly ten years. Solid growth in the last half of 2014 led the market to anticipate a Fed rate hike in March. But, as it did a year earlier, harsh winter weather put a chill on the U.S. economy. The rapid fall in oil prices, while saving consumers money at the gas pump, put the brakes on energy-related employment and capital spending. And while many economists expected that consumers would take advantage of the gas savings by spending more, they instead showed caution by paying down debt and saving Yields of U.S. Treasury Securities January 31, July 31, Maturity 2015 2015 2 years 0.52% 0.73% 3 years 0.83 1.05 5 years 1.27 1.62 10 years 1.75 2.26 30 years 2.32 2.94 Source: Vanguard. 10 more. Europe showed signs of weakness at the beginning of the year as well, prompting the European Central Bank to embark on its own quantitative easing program. All of these factors, combined with a stronger U.S. dollar that reduced import prices, squelched inflationary pressures and contributed to the Fed’s decision to delay raising rates. The economy rebounded as the year progressed, though more modestly than expected. Retail spending picked up, the housing market showed signs of gaining traction, and the economy continued to add jobs at an annual rate of around 2 million. But the data weren’t strong enough and inflation still wasn’t close enough to its 2% target for the Fed to raise rates in June, especially with the Greek crisis playing out in the background and Chinese growth coming in weak. Although bond yields fluctuated in response to these changes in outlook, they ended the fiscal half year higher. The 10-year Treasury yield, for example, started the period at 1.75%—a low not seen since 2013—and finished 51 basis points higher at 2.26%. (A basis point is one-hundredth of a percentage point.) Longer-dated bonds rose even more sharply. Management of the funds We maintained a structurally short duration stance in the Short- and Intermediate-Term Funds versus their benchmarks. (Duration is a measure of sensitivity of a fund’s holdings to changes in interest rates.) This conservative positioning can be a drag on performance when rates are falling, but it added to relative performance of the funds, especially the Intermediate-Term Fund, over the six months as rates moved higher. The Treasury Funds and Short-Term Federal Fund held out-of-benchmark allocations to mortgage-backed securities, and the Federal Fund had an overweight to them. Although market volatility hurt the prices of these securities, the incremental yield they offered over Treasuries and agency debt proved to be a net positive for the funds. We will continue to look for opportunities to add to the funds’ exposure to these securities for the potential yield enhancement they offer. Those opportunities may arise should the outlook for volatility decline or the securities’ valuations reach more attractive levels. With the volatility in the market, we had some success in managing the yield curve exposure of the funds. The shifts in expectations about when the Fed would raise interest rates gave us the chance to position the funds tactically to benefit from the compression and widening of yields. In the early part of the year, we added some 30-year break-even exposure as energy prices collapsed and the outlook for inflation dimmed—a move that captured additional return for the funds when we sold the positions. 11 In the Short-Term Federal Fund, we also focused on finding relative value in the agency and mortgage-backed securities sectors. The outlook We expect U.S. gross domestic product to grow at an annual rate comfortably above 2% for the remainder of the year. We also anticipate that headline inflation will trend higher toward 2% in 2016. Consequently, we think the initial “liftoff” of the Fed’s key short-term interest rate will take place before the end of 2015. We expect any subsequent increases to be gradual and done in small increments given the current disinflationary pressures of a strong U.S. dollar, the slowing of China’s economy, and soft commodity prices. Of course, rising interest rates put bond investors at risk of short-term declines in principal. Nevertheless, we don’t expect significant declines such as those that occurred in the “taper tantrum” of 2013, when longer-term rates jumped in reaction to news that the Fed expected to start winding down its bond-buying program. In fact, higher rates will enable the funds to reinvest the proceeds from maturing securities at higher yields. And a gradual move to higher rates would be good news for the economy. Unlike in past cycles, when the Fed tightened monetary policy to cool down an economy in danger of overheating, a measured rise in short-term rates would signal that the economy no longer needs emergency support. Although the environment appears uncertain about when monetary policy will normalize, we remain cognizant of those risks and will continue to position the funds accordingly. Gregory Davis, CFA, Principal and Head of Fixed Income Group Gemma Wright-Casparius, Principal and Portfolio Manager Brian Quigley, Portfolio Manager Vanguard Fixed Income Group August 14, 2015 For the GNMA Fund For the six months ended July 31, 2015, Investor Shares of Vanguard GNMA Fund returned 0.05% and Admiral Shares returned 0.09%. The fund underperformed its benchmark index as well as the average return of peer-group funds. Investment environment Growth in the major developed markets stabilized during the period, while emerging-market growth continued to languish, held back by an economic slowdown in Asia. Economic data in the euro zone improved, and more countries participated in the upturn. Headline inflation rose, moving back into positive territory and triggering a rebound in inflation expectations. Though the Greek debt crisis muddied the outlook, European Central Bank President Mario Draghi indicated that the central bank’s stimulus measures were filtering through 12 to the economy and that he intended to continue the asset-purchase program to its end. China’s central bank entered an aggressive monetary-easing cycle to counter deflationary risks and slowing growth after first-quarter gross domestic product hit its weakest level since the global financial crisis. U.S. data released toward the end of the period suggested that economic activity picked up after a weak first quarter. On the consumer side, income growth was solid, consumption rose, and confidence remained elevated. The housing market gained some momentum as new and existing home sales rose and home prices continued to post healthy gains. Payroll growth and unemployment trends also remained favorable. The manufacturing sector remained weak but showed early signs of a gradual improvement. Consumer prices rose but remained subdued on a year-over-year basis, a potential complication for the Fed as it edges toward raising interest rates. Despite lowering its growth and inflation forecasts slightly at its June meeting, the Fed hinted that U.S. rates were still on track to rise later this year. The downward shift in Fed officials’ predictions of interest rates, however, signaled a slight delay in the timing of hikes. Fed Chair Janet Yellen maintained a cautious tone, noting that the Federal Open Market Committee would raise rates only gradually in the coming years; the precise timing of the first hike would depend heavily on data and events. Agency mortgage-backed securities (MBS) generated a total return of 0.09% over the six months, underperforming duration-equivalent Treasuries by 0.30 percentage point as measured by Wellington Management. Early in the period, mortgage rates moved in tandem with interest rates, while the latter part of the period was dominated by global macro events such as those in Greece and China that weighed on most spread sectors during the period. While MBS were not immune, mortgage underperformance was relatively subdued and spreads ended the period five basis points tighter at 28. Thirty-year Ginnie Maes (GNMAs) marginally outperformed conventional mortgage securities (those backed by Fannie Mae and Freddie Mac), while 15-year conventionals underper-formed 30-year securities and lower-coupon MBS generally underperformed those with higher coupons. Fund successes The fund’s underweight to 30-year GNMA MBS contributed to relative performance during the period, as did our stake in collateralized mortgage obligations, which outperformed MBS passthroughs. Coupon positioning and security selection in the GNMA MBS market also helped, as our overweights were concentrated in high-coupon seasoned securities. The fund’s underweights, on the other hand, were focused on lower coupons that suffered more during the period. 13 Fund shortfalls Duration and yield curve positioning drove the fund’s underperformance relative to its benchmark. The fund was positioned with a flattening bias, which hurt performance as front-end yields increased less than longer-term rates. Its out-of-benchmark allocation to Fannie Mae multi-family Delegated Underwriting and Servicing securities also weighed on relative results. Fund positioning We are maintaining a relatively neutral stance in MBS and will continue to trade the mortgage basis opportunistically. Though spreads widened again in the second quarter and are wider year-to-date, they are not yet at levels where we would consider adding risk. Further increases in volatility, brought on either by geopolitical events or uncertainty around the Fed’s next move, could continue to put pressure on spreads. However, we expect the widening to be constrained because over the longer term, increases in the relative supply of Treasuries should create support for MBS. In addition, the U.S. rate structure’s attractiveness compared with those of other developed markets should drive demand from international buyers. Within agency pass-throughs, we have little exposure to the 15-year sector. We own conventionals (Fannie Mae- and Freddie Mac-issued securities) in lieu of GNMAs, although we have reduced both positions as the sectors cheapened to some extent. Our underweight in GNMAs is concentrated in 3%–4.5% coupons; we continue to view these assets as modestly rich at current price spreads. Outside of pass-throughs, we continue to prefer assets with more stable duration profiles, such as Fannie Mae Delegated Underwriting and Servicing bonds and collateralized mortgage obligations, which should perform better in an environment of rising volatility. We continue to be positioned with a bias toward a flatter yield curve. Michael F. Garrett Senior Managing Director and Fixed Income Portfolio Manager Wellington Management Company LLP August 14, 2015 14 Short-Term Treasury Fund Fund Profile As of July 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFISX VFIRX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.58% 0.68% Financial Attributes Barclays Barclays 1–5 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 118 154 9,496 Yield to Maturity (before expenses) 0.9% 0.9% 2.4% Average Coupon 1.4% 1.6% 3.2% Average Duration 2.3 years 2.7 years 5.6 years Average Effective Maturity 2.5 years 2.7 years 7.8 years Short-Term Reserves -4.4% — — The fund invested a portion of its cash reserves in equity and fixed income markets through the use of index futures contracts. After the effect of the futures investments, the fund's temporary cash portion was negative. Sector Diversification (% of portfolio) Government Mortgage-Backed 4.8% Treasury/Agency 95.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Treasury Bond Index Index R-Squared 0.94 0.67 Beta 0.68 0.22 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year -4.8% 1 - 3 Years 82.8 3 - 5 Years 18.0 5 - 7 Years 4.0 Distribution by Credit Quality (% of portfolio) U.S. Government 98.2% Not Rated 1.8 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the annualized expense ratios were 0.19% for Investor Shares and 0.09% for Admiral Shares. 15 Short-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2005, Through July 31, 2015 Barclays 1–5 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 3.20% -1.34% 1.86% 1.46% 2007 4.30 -0.48 3.82 3.83 2008 4.58 5.26 9.84 10.35 2009 2.70 1.79 4.49 5.84 2010 1.60 0.90 2.50 1.95 2011 1.09 0.83 1.92 2.94 2012 0.68 1.56 2.24 3.38 2013 0.41 -0.02 0.39 0.45 2014 0.36 -0.08 0.28 0.38 2015 0.51 0.50 1.01 1.75 2016 0.33 -0.19 0.14 0.11 Note: For 2016, performance data reflect the six months ended July 31, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/28/1991 0.77% 0.91% 1.83% 0.87% 2.70% Admiral Shares 2/13/2001 0.87 1.01 1.95 0.87 2.82 See Financial Highlights for dividend and capital gains information. 16 Short-Term Treasury Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (104.6%) U.S. Government Securities (99.6%) United States Treasury Note/Bond 0.500% 7/31/16 16,000 16,023 United States Treasury Note/Bond 0.625% 8/15/16 151,000 151,353 United States Treasury Note/Bond 0.500% 8/31/16 48,000 48,060 United States Treasury Note/Bond 1.000% 8/31/16 81,000 81,531 United States Treasury Note/Bond 3.000% 8/31/16 51,000 52,426 United States Treasury Note/Bond 0.875% 9/15/16 77,000 77,385 United States Treasury Note/Bond 0.500% 9/30/16 82,000 82,089 United States Treasury Note/Bond 1.000% 9/30/16 76,000 76,499 United States Treasury Note/Bond 3.000% 9/30/16 54,000 55,595 United States Treasury Note/Bond 0.625% 10/15/16 68,000 68,170 United States Treasury Note/Bond 0.375% 10/31/16 105,000 104,918 United States Treasury Note/Bond 1.000% 10/31/16 47,000 47,323 United States Treasury Note/Bond 3.125% 10/31/16 76,000 78,517 United States Treasury Note/Bond 0.625% 11/15/16 99,000 99,217 United States Treasury Note/Bond 4.625% 11/15/16 63,000 66,347 United States Treasury Note/Bond 7.500% 11/15/16 20,000 21,788 1 United States Treasury Note/Bond 0.500% 11/30/16 150,000 150,070 United States Treasury Note/Bond 0.875% 11/30/16 115,000 115,611 United States Treasury Note/Bond 0.625% 12/15/16 140,000 140,263 United States Treasury Note/Bond 0.625% 12/31/16 165,000 165,310 United States Treasury Note/Bond 0.875% 12/31/16 140,000 140,743 United States Treasury Note/Bond 3.250% 12/31/16 51,000 52,960 United States Treasury Note/Bond 0.750% 1/15/17 125,000 125,430 United States Treasury Note/Bond 0.500% 1/31/17 90,000 89,986 United States Treasury Note/Bond 0.875% 1/31/17 110,000 110,584 United States Treasury Note/Bond 0.625% 2/15/17 176,100 176,320 United States Treasury Note/Bond 4.625% 2/15/17 35,000 37,182 United States Treasury Note/Bond 0.500% 2/28/17 70,000 69,957 United States Treasury Note/Bond 0.875% 2/28/17 86,000 86,444 United States Treasury Note/Bond 3.000% 2/28/17 50,000 51,914 United States Treasury Note/Bond 0.750% 3/15/17 100,000 100,312 United States Treasury Note/Bond 0.500% 3/31/17 97,000 96,894 United States Treasury Note/Bond 1.000% 3/31/17 48,000 48,337 United States Treasury Note/Bond 3.250% 3/31/17 9,000 9,397 United States Treasury Note/Bond 0.875% 4/15/17 80,000 80,375 United States Treasury Note/Bond 0.500% 4/30/17 70,000 69,880 United States Treasury Note/Bond 0.875% 5/15/17 45,000 45,204 17 Short-Term Treasury Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) United States Treasury Note/Bond 4.500% 5/15/17 28,000 29,921 United States Treasury Note/Bond 0.625% 5/31/17 159,800 159,750 United States Treasury Note/Bond 2.750% 5/31/17 46,000 47,761 United States Treasury Note/Bond 0.875% 6/15/17 76,000 76,333 United States Treasury Note/Bond 0.625% 6/30/17 113,250 113,180 United States Treasury Note/Bond 0.750% 6/30/17 76,000 76,154 United States Treasury Note/Bond 2.500% 6/30/17 40,000 41,400 United States Treasury Note/Bond 0.875% 7/15/17 62,000 62,242 United States Treasury Note/Bond 2.375% 7/31/17 61,000 63,040 United States Treasury Note/Bond 0.875% 8/15/17 51,000 51,175 United States Treasury Note/Bond 0.625% 8/31/17 16,000 15,972 United States Treasury Note/Bond 1.875% 8/31/17 71,500 73,220 United States Treasury Note/Bond 1.000% 9/15/17 72,000 72,405 United States Treasury Note/Bond 0.625% 9/30/17 54,000 53,874 United States Treasury Note/Bond 1.875% 9/30/17 60,000 61,453 United States Treasury Note/Bond 0.875% 10/15/17 67,000 67,167 United States Treasury Note/Bond 0.750% 10/31/17 63,000 62,980 United States Treasury Note/Bond 1.875% 10/31/17 25,000 25,613 United States Treasury Note/Bond 0.875% 11/15/17 40,000 40,088 United States Treasury Note/Bond 0.625% 11/30/17 96,000 95,640 United States Treasury Note/Bond 1.000% 12/15/17 91,000 91,440 United States Treasury Note/Bond 0.750% 12/31/17 69,000 68,892 United States Treasury Note/Bond 2.750% 12/31/17 75,000 78,469 United States Treasury Note/Bond 0.875% 1/15/18 55,000 55,060 United States Treasury Note/Bond 0.875% 1/31/18 51,000 51,048 United States Treasury Note/Bond 2.625% 1/31/18 36,000 37,586 United States Treasury Note/Bond 1.000% 2/15/18 105,000 105,394 United States Treasury Note/Bond 3.500% 2/15/18 52,000 55,445 United States Treasury Note/Bond 0.750% 2/28/18 80,000 79,750 United States Treasury Note/Bond 2.750% 2/28/18 52,000 54,502 United States Treasury Note/Bond 0.750% 3/31/18 54,000 53,789 United States Treasury Note/Bond 2.875% 3/31/18 25,000 26,305 United States Treasury Note/Bond 0.750% 4/15/18 88,500 88,127 United States Treasury Note/Bond 0.625% 4/30/18 72,000 71,426 United States Treasury Note/Bond 2.625% 4/30/18 26,000 27,207 United States Treasury Note/Bond 1.000% 5/31/18 43,000 43,067 United States Treasury Note/Bond 2.375% 5/31/18 10,000 10,402 United States Treasury Note/Bond 1.125% 6/15/18 127,500 128,098 United States Treasury Note/Bond 1.375% 6/30/18 9,817 9,932 United States Treasury Note/Bond 2.375% 6/30/18 32,000 33,290 United States Treasury Note/Bond 0.875% 7/15/18 232,000 231,311 United States Treasury Note/Bond 1.375% 7/31/18 12,000 12,131 United States Treasury Note/Bond 2.250% 7/31/18 7,000 7,259 United States Treasury Note/Bond 1.500% 8/31/18 35,000 35,481 United States Treasury Note/Bond 1.250% 10/31/18 56,000 56,263 United States Treasury Note/Bond 1.750% 10/31/18 9,000 9,191 United States Treasury Note/Bond 1.250% 11/30/18 28,000 28,109 United States Treasury Note/Bond 1.375% 11/30/18 11,000 11,094 United States Treasury Note/Bond 1.375% 12/31/18 13,000 13,093 United States Treasury Note/Bond 1.500% 12/31/18 82,000 82,922 United States Treasury Note/Bond 1.500% 1/31/19 23,000 23,248 United States Treasury Note/Bond 1.375% 2/28/19 18,000 18,107 United States Treasury Note/Bond 1.500% 2/28/19 28,000 28,289 United States Treasury Note/Bond 1.625% 3/31/19 27,500 27,883 United States Treasury Note/Bond 1.625% 4/30/19 26,200 26,556 18 Short-Term Treasury Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) United States Treasury Note/Bond 3.125% 5/15/19 30,000 32,058 United States Treasury Note/Bond 1.125% 5/31/19 14,000 13,930 United States Treasury Note/Bond 1.500% 5/31/19 23,600 23,799 United States Treasury Note/Bond 1.625% 6/30/19 37,000 37,463 United States Treasury Note/Bond 0.875% 7/31/19 13,000 12,773 United States Treasury Note/Bond 1.625% 7/31/19 26,000 26,301 United States Treasury Note/Bond 1.000% 8/31/19 27,000 26,629 United States Treasury Note/Bond 1.625% 8/31/19 19,000 19,217 United States Treasury Note/Bond 1.000% 9/30/19 36,000 35,466 United States Treasury Note/Bond 1.750% 9/30/19 35,000 35,536 United States Treasury Note/Bond 1.250% 10/31/19 14,000 13,930 United States Treasury Note/Bond 1.000% 11/30/19 27,000 26,528 United States Treasury Note/Bond 1.625% 12/31/19 30,000 30,248 United States Treasury Note/Bond 1.250% 1/31/20 30,000 29,733 United States Treasury Note/Bond 1.375% 1/31/20 20,000 19,931 United States Treasury Note/Bond 1.125% 3/31/20 13,000 12,785 United States Treasury Note/Bond 1.375% 3/31/20 77,000 76,639 United States Treasury Note/Bond 1.375% 4/30/20 154,000 153,085 United States Treasury Note/Bond 1.500% 5/31/20 48,000 47,985 United States Treasury Note/Bond 1.625% 6/30/20 82,700 83,088 United States Treasury Note/Bond 1.625% 7/31/20 55,000 55,241 6,972,313 Conventional Mortgage-Backed Securities (5.0%) 2,3,4 Fannie Mae Pool 3.500% 9/1/45 219,750 227,441 2,3,4 Fannie Mae Pool 4.000% 9/1/45 115,000 122,025 Fannie Mae Pool 7.000% 11/1/15–3/1/16 19 19 Freddie Mac Gold Pool 6.000% 5/1/18–4/1/28 165 187 Freddie Mac Gold Pool 7.000% 12/1/15–1/1/16 5 5 349,677 Total U.S. Government and Agency Obligations (Cost $7,297,451) 7,321,990 Shares Temporary Cash Investment (1.8%) Money Market Fund (1.8%) 5 Vanguard Market Liquidity Fund (Cost $126,578) 0.152% 126,578,000 126,578 Total Investments (106.4%) (Cost $7,424,029) 7,448,568 Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 8/21/15 115 (102) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 8/21/15 206 (84) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 8/21/15 114 (70) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 8/21/15 33 (8) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.00 8/21/15 114 (20) 19 Short-Term Treasury Fund Market Expiration Value • Date Contracts ($000) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 8/21/15 159 (15) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.00 8/21/15 115 (7) Total Liability for Options Written (Premiums received $291) (306) Other Assets and Liabilities (-6.4%) Other Assets 429,926 Liabilities (875,009) (445,083) Net Assets (100%) 7,003,179 Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 7,321,990 Affiliated Vanguard Funds 126,578 Total Investments in Securities 7,448,568 Receivables for Investment Securities Sold 404,175 Receivables for Accrued Income 19,085 Receivables for Capital Shares Issued 3,842 Other Assets 2,824 Total Assets 7,878,494 Liabilities Payables for Investment Securities Purchased 865,347 Option Contracts Written 306 Other Liabilities 9,662 Total Liabilities 875,315 Net Assets 7,003,179 20 Short-Term Treasury Fund At July 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 6,975,245 Undistributed Net Investment Income 22 Accumulated Net Realized Gains 4,606 Unrealized Appreciation (Depreciation) Investment Securities 24,539 Futures Contracts (1,218) Options on Futures Contracts (15) Net Assets 7,003,179 Investor Shares—Net Assets Applicable to 91,841,908 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 985,263 Net Asset Value Per Share—Investor Shares $10.73 Admiral Shares—Net Assets Applicable to 560,965,018 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,017,916 Net Asset Value Per Share—Admiral Shares $10.73 See Note A in Notes to Financial Statements. Securities with a value of $2,601,000 have been segregated as initial margin for open futures contracts. The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2015. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 21 Short-Term Treasury Fund Statement of Operations Six Months Ended July 31, 2015 ($000) Investment Income Income Interest 1 28,812 Total Income 28,812 Expenses The Vanguard Group—Note B Investment Advisory Services 341 Management and Administrative—Investor Shares 693 Management and Administrative—Admiral Shares 1,783 Marketing and Distribution—Investor Shares 110 Marketing and Distribution—Admiral Shares 499 Custodian Fees 36 Shareholders’ Reports—Investor Shares 87 Shareholders’ Reports—Admiral Shares 40 Trustees’ Fees and Expenses 3 Total Expenses 3,592 Net Investment Income 25,220 Realized Net Gain (Loss) Investment Securities Sold 2,395 Futures Contracts 2,399 Options on Futures Contracts 555 Realized Net Gain (Loss) 5,349 Change in Unrealized Appreciation (Depreciation) Investment Securities (22,633) Futures Contracts 1,208 Options on Futures Contracts 841 Change in Unrealized Appreciation (Depreciation) (20,584) Net Increase (Decrease) in Net Assets Resulting from Operations 9,985 1 Interest income from an affiliated company of the fund was $30,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 Short-Term Treasury Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2015 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 25,220 40,290 Realized Net Gain (Loss) 5,349 6,339 Change in Unrealized Appreciation (Depreciation) (20,584) 32,196 Net Increase (Decrease) in Net Assets Resulting from Operations 9,985 78,825 Distributions Net Investment Income Investor Shares (3,227) (5,632) Admiral Shares (21,993) (34,658) Realized Capital Gain 1 Investor Shares — (1,321) Admiral Shares — (6,943) Total Distributions (25,220) (48,554) Capital Share Transactions Investor Shares (56,333) (111,518) Admiral Shares 115,566 528,979 Net Increase (Decrease) from Capital Share Transactions 59,233 417,461 Total Increase (Decrease) 43,998 447,732 Net Assets Beginning of Period 6,959,181 6,511,449 End of Period 7,003,179 6,959,181 1 Includes fiscal 2015 short-term gain distributions totaling $1,283,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 23 Short-Term Treasury Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $10.75 $10.71 $10.73 $10.81 $10.70 $10.81 Investment Operations Net Investment Income .034 .055 .039 .044 .071 .116 Net Realized and Unrealized Gain (Loss) on Investments (. 020) . 053 (. 009) (. 002) .167 . 089 Total from Investment Operations .014 .108 .030 .042 . 238 . 205 Distributions Dividends from Net Investment Income (. 034) (. 055) (. 039) (. 044) (. 071) (.116) Distributions from Realized Capital Gains — (. 013) (. 011) (. 078) (. 057) (.199) Total Distributions (. 034) (. 068) (. 050) (.122) (.128) (. 315) Net Asset Value, End of Period $10.73 $10.75 $10.71 $10.73 $10.81 $10.70 Total Return 1 0.14% 1.01% 0.28% 0.39% 2.24% 1.92% Ratios/Supplemental Data Net Assets, End of Period (Millions) $985 $1,044 $1,151 $1,448 $1,765 $1,874 Ratio of Total Expenses to Average Net Assets 0.19% 0.20% 0.20% 0.20% 0.20% 0.22% Ratio of Net Investment Income to Average Net Assets 0.65% 0.52% 0.37% 0.41% 0.66% 1.07% Portfolio Turnover Rate 2 201% 87% 80% 176% 302% 124% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 57%, 22%, 0%, 63%, 120%, and 0% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 24 Short-Term Treasury Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended Janurary 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $10.75 $10.71 $10.73 $10.81 $10.70 $10.81 Investment Operations Net Investment Income .040 .066 .050 .055 .082 .129 Net Realized and Unrealized Gain (Loss) on Investments (. 020) . 053 (. 009) (. 002) .167 . 089 Total from Investment Operations .020 .119 .041 .053 . 249 . 218 Distributions Dividends from Net Investment Income (. 040) (. 066) (. 050) (. 055) (. 082) (.129) Distributions from Realized Capital Gains — (. 013) (. 011) (. 078) (. 057) (.199) Total Distributions (. 040) (. 079) (. 061) (.133) (.139) (. 328) Net Asset Value, End of Period $10.73 $10.75 $10.71 $10.73 $10.81 $10.70 Total Return 1 0.18% 1.11% 0.38% 0.49% 2.34% 2.05% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,018 $5,915 $5,360 $4,879 $4,779 $4,690 Ratio of Total Expenses to Average Net Assets 0.09% 0.10% 0.10% 0.10% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 0.75% 0.62% 0.47% 0.51% 0.76% 1.19% Portfolio Turnover Rate 2 201% 87% 80% 176% 302% 124% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 57%, 22%, 0%, 63%, 120%, and 0% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 25 Short-Term Treasury Fund Notes to Financial Statements Vanguard Short-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counter-party risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2015, the fund’s average investments in long and short futures contracts represented 2% and 3% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 26 Short-Term Treasury Fund Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded in the Statement of Net Assets as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Net Assets as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2015, the fund’s average value of options purchased and options written each represented less than 1% of net assets, based on the average market values at each quarter-end during the period. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At July 31, 2015, counterparties had deposited in segregated accounts securities and cash with a value of $1,954,000 in connection with TBA transactions. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. 27 Short-Term Treasury Fund 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2012–2015), and for the period ended July 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 7. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2015, or at any time during the period then ended. 8. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At July 31, 2015, the fund had contributed capital of $615,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.25% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 28 Short-Term Treasury Fund Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of July 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 7,321,990 — Temporary Cash Investments 126,578 — — Liability for Options Written (306) — — Futures Contracts—Assets 1 539 — — Futures Contracts—Liabilities 1 (459) — — Total 126,352 7,321,990 — 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note September 2015 858 102,826 67 30-Year U.S. Treasury Bond September 2015 (375) (58,477) (808) 2-Year U. S. Treasury Note September 2015 262 57,394 (4) Ultra Long U.S. Treasury Bond September 2015 (180) (28,716) (460) 10-Year U.S. Treasury Note September 2015 (74) (9,430) (13) (1,218) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at January 31, 2015, the fund had available capital losses totaling $2,928,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses 29 Short-Term Treasury Fund to offset net taxable capital gains, if any, realized during the year ending January 31, 2016; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At July 31, 2015, the cost of investment securities for tax purposes was $7,424,567,000. Net unrealized appreciation of investment securities for tax purposes was $24,001,000, consisting of unrealized gains of $25,377,000 on securities that had risen in value since their purchase and $1,376,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended July 31, 2015, the fund purchased $7,357,919,000 of investment securities and sold $7,300,517,000 of investment securities, other than U.S. government securities and temporary cash investments. The following table summarizes the fund’s options written during the six months ended July 31, 2015. Premiums Number of Received Options Written Contracts ($000) Balance at January 31, 2015 1,860 697 Options Written 6,529 2,437 Options Expired (2,991) (1,028) Options Closed (4,542) (1,815) Options Exercised — — Balance at July 31, 2015 856 291 G. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2015 January 31, 2015 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 108,353 10,113 246,674 23,046 Issued in Lieu of Cash Distributions 2,952 275 6,416 599 Redeemed (167,638) (15,650) (364,608) (34,066) Net Increase (Decrease)—Investor Shares (56,333) (5,262) (111,518) (10,421) Admiral Shares Issued 815,698 76,139 1,900,156 177,556 Issued in Lieu of Cash Distributions 18,270 1,704 34,796 3,251 Redeemed (718,402) (67,043) (1,405,973) (131,339) Net Increase (Decrease)—Admiral Shares 115,566 10,800 528,979 49,468 H. Management has determined that no material events or transactions occurred subsequent to July 31, 2015, that would require recognition or disclosure in these financial statements. 30 Short-Term Federal Fund Fund Profile As of July 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VSGBX VSGDX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.73% 0.83% Financial Attributes Barclays Barclays 1–5 Year Aggregate Gov’t Bond Fund Index Index Number of Bonds 98 648 9,496 Yield to Maturity (before expenses) 1.1% 0.9% 2.4% Average Coupon 1.7% 1.6% 3.2% Average Duration 2.3 years 2.6 years 5.6 years Average Effective Maturity 2.7 years 2.7 years 7.8 years Short-Term Reserves -4.4% — — The fund invested a portion of its cash reserves in equity and fixed income markets through the use of index futures contracts. After the effect of the futures investments, the fund's temporary cash portion was negative. Sector Diversification (% of portfolio) Government Mortgage-Backed 15.0% Treasury/Agency 85.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Gov’t Bond Index Index R-Squared 0.90 0.79 Beta 0.83 0.29 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 4.0% 1 - 3 Years 62.6 3 - 5 Years 26.7 5 - 7 Years 6.7 Distribution by Credit Quality (% of portfolio) U.S. Government 95.7% Not Rated 4.3 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the annualized expense ratios were 0.19% for Investor Shares and 0.09% for Admiral Shares. 31 Short-Term Federal Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2005, Through July 31, 2015 Barclays 1–5 Year Gov’t Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 3.31% -1.35% 1.96% 1.63% 2007 4.19 0.10 4.29 4.04 2008 4.77 4.48 9.25 9.86 2009 3.94 0.84 4.78 5.66 2010 2.39 1.62 4.01 2.56 2011 1.53 0.97 2.50 2.84 2012 1.00 2.09 3.09 3.26 2013 0.56 0.20 0.76 0.51 2014 0.54 -0.32 0.22 0.40 2015 0.62 0.74 1.36 1.75 2016 0.41 -0.22 0.19 0.13 Note: For 2016, performance data reflect the six months ended July 31, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 12/31/1987 0.88% 1.20% 2.17% 0.91% 3.08% Admiral Shares 2/12/2001 0.98 1.31 2.27 0.91 3.18 See Financial Highlights for dividend and capital gains information. 32 Short-Term Federal Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (104.2%) U.S. Government Securities (8.0%) United States Treasury Note/Bond 0.625% 7/31/17 19,900 19,881 United States Treasury Note/Bond 0.750% 3/31/18 76,850 76,549 United States Treasury Note/Bond 0.750% 4/15/18 1,750 1,743 United States Treasury Note/Bond 1.000% 5/31/18 1,000 1,002 United States Treasury Note/Bond 1.125% 6/15/18 10,250 10,298 United States Treasury Note/Bond 0.875% 7/15/18 43,350 43,221 United States Treasury Note/Bond 1.375% 7/31/18 16,000 16,175 1 United States Treasury Note/Bond 1.250% 10/31/18 45,000 45,211 United States Treasury Note/Bond 1.375% 12/31/18 26,500 26,690 United States Treasury Note/Bond 1.500% 3/31/19 2,500 2,525 United States Treasury Note/Bond 1.000% 9/30/19 10,500 10,344 United States Treasury Note/Bond 1.250% 1/31/20 6,350 6,293 United States Treasury Note/Bond 1.375% 3/31/20 700 697 United States Treasury Note/Bond 1.125% 4/30/20 41,000 40,270 United States Treasury Note/Bond 1.375% 4/30/20 60 60 United States Treasury Note/Bond 1.625% 6/30/20 1,400 1,407 United States Treasury Note/Bond 1.625% 7/31/20 98,400 98,831 401,197 Agency Bonds and Notes (80.6%) 2 AID-Jordan 2.578% 6/30/22 33,500 33,904 2 AID-Tunisia 2.452% 7/24/21 15,000 15,300 2 AID-Ukraine 1.847% 5/29/20 33,000 33,096 3 Federal Farm Credit Banks 1.110% 2/20/18 14,000 14,057 3 Federal Home Loan Banks 2.000% 9/9/16 8,420 8,559 3 Federal Home Loan Banks 0.500% 9/28/16 149,000 149,003 3 Federal Home Loan Banks 0.625% 11/23/16 144,000 144,173 3 Federal Home Loan Banks 1.625% 12/9/16 15,500 15,723 3 Federal Home Loan Banks 4.750% 12/16/16 21,500 22,729 3 Federal Home Loan Banks 0.875% 3/10/17 8,500 8,530 3 Federal Home Loan Banks 0.625% 5/30/17 23,250 23,217 3 Federal Home Loan Banks 0.750% 8/28/17 110,100 110,004 Federal Home Loan Banks 1.100% 9/19/17 75,000 75,073 3 Federal Home Loan Banks 1.375% 3/9/18 75,700 76,510 3 Federal Home Loan Banks 1.125% 4/25/18 17,250 17,328 Federal Home Loan Banks 1.200% 5/24/18 50,000 49,977 3 Federal Home Loan Banks 1.750% 6/12/20 20,000 20,090 5 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 21,500 21,848 33 Short-Term Federal Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 5 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 87,000 87,438 5 Federal Home Loan Mortgage Corp. 0.500% 1/27/17 135,800 135,634 5 Federal Home Loan Mortgage Corp. 0.875% 2/22/17 123,000 123,480 5 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 339,500 341,534 Federal Home Loan Mortgage Corp. 0.800% 4/28/17 28,600 28,590 Federal Home Loan Mortgage Corp. 0.875% 6/16/17 40,000 40,047 5 Federal Home Loan Mortgage Corp. 0.750% 7/14/17 87,700 87,730 5 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 145,250 145,799 5 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 50,000 54,783 5 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 207,650 206,687 Federal Home Loan Mortgage Corp. 1.250% 1/30/18 50,000 50,096 Federal Home Loan Mortgage Corp. 1.250% 4/20/18 50,000 50,098 Federal Home Loan Mortgage Corp. 1.250% 5/25/18 50,000 50,027 Federal Home Loan Mortgage Corp. 1.400% 5/25/18 75,000 75,047 5 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 95,000 96,279 5 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 50,000 49,550 5 Federal National Mortgage Assn. 0.625% 8/26/16 29,650 29,699 5 Federal National Mortgage Assn. 1.375% 11/15/16 30,000 30,327 5 Federal National Mortgage Assn. 1.250% 1/30/17 61,500 62,109 5 Federal National Mortgage Assn. 5.000% 2/13/17 23,500 25,066 5 Federal National Mortgage Assn. 1.125% 4/27/17 55,150 55,579 5 Federal National Mortgage Assn. 5.000% 5/11/17 94,500 101,639 Federal National Mortgage Assn. 2.000% 5/16/17 80,000 81,034 5 Federal National Mortgage Assn. 5.375% 6/12/17 17,800 19,326 Federal National Mortgage Assn. 1.000% 8/14/17 35,000 35,007 Federal National Mortgage Assn. 2.000% 9/26/17 100,000 101,622 5 Federal National Mortgage Assn. 1.000% 9/27/17 35,750 35,885 Federal National Mortgage Assn. 1.070% 9/27/17 27,000 27,030 Federal National Mortgage Assn. 2.000% 10/17/17 100,000 101,776 5 Federal National Mortgage Assn. 0.875% 10/26/17 88,000 88,063 5 Federal National Mortgage Assn. 1.000% 11/28/17 20,500 20,547 5 Federal National Mortgage Assn. 0.875% 12/20/17 31,000 30,973 5 Federal National Mortgage Assn. 0.875% 2/8/18 25,100 25,074 Federal National Mortgage Assn. 1.050% 4/13/18 50,000 49,996 5 Federal National Mortgage Assn. 1.125% 7/20/18 194,000 194,326 Federal National Mortgage Assn. 1.350% 8/13/18 70,000 70,020 Federal National Mortgage Assn. 1.250% 9/27/18 10,000 10,038 5 Federal National Mortgage Assn. 1.875% 2/19/19 63,000 64,257 5 Federal National Mortgage Assn. 1.750% 6/20/19 94,000 95,176 5 Federal National Mortgage Assn. 1.750% 9/12/19 30,750 31,112 5 Federal National Mortgage Assn. 0.000% 10/9/19 130,000 119,548 5 Federal National Mortgage Assn. 1.750% 11/26/19 35,500 35,864 5 Federal National Mortgage Assn. 1.625% 1/21/20 37,500 37,615 4,040,648 Conventional Mortgage-Backed Securities (15.6%) Fannie Mae Pool 2.000% 10/1/27–7/1/28 10,797 10,688 4,5,6 Fannie Mae Pool 2.500% 12/1/27–8/1/30 88,214 89,597 4,5,6 Fannie Mae Pool 3.000% 12/1/20–8/1/30 91,697 95,302 4,5,6 Fannie Mae Pool 3.500% 8/1/20–9/1/45 223,070 232,325 4,5,6 Fannie Mae Pool 4.000% 6/1/18–9/1/45 116,650 123,749 Fannie Mae Pool 4.500% 1/1/18–10/1/25 14,428 15,067 Fannie Mae Pool 5.000% 8/1/15–6/1/25 11,470 12,008 Fannie Mae Pool 5.500% 3/1/16–1/1/25 6,098 6,366 Fannie Mae Pool 6.000% 4/1/17–5/1/24 527 550 Fannie Mae Pool 6.500% 8/1/16–9/1/16 509 521 34 Short-Term Federal Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Freddie Mac Gold Pool 2.000% 9/1/28–6/1/30 10,374 10,247 4,5,6 Freddie Mac Gold Pool 2.500% 6/1/22–8/1/30 62,968 63,891 4,5,6 Freddie Mac Gold Pool 3.000% 11/1/29–8/1/30 52,397 54,403 Freddie Mac Gold Pool 3.500% 3/1/21–8/1/29 26,694 28,248 Freddie Mac Gold Pool 4.000% 6/1/18–1/1/29 20,081 21,187 Freddie Mac Gold Pool 4.500% 5/1/18–9/1/26 11,404 11,997 Freddie Mac Gold Pool 5.000% 6/1/17–6/1/25 5,797 6,089 Freddie Mac Gold Pool 5.500% 1/1/16–9/1/21 150 157 Freddie Mac Gold Pool 6.000% 10/1/18 56 57 782,449 Total U.S. Government and Agency Obligations (Cost $5,212,610) 5,224,294 Shares Temporary Cash Investment (4.3%) Money Market Fund (4.3%) 7 Vanguard Market Liquidity Fund (Cost $214,739) 0.152% 214,738,727 214,739 Total Investments (108.5%) (Cost $5,427,349) 5,439,033 Expiration Date Contracts Liabilities for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 8/21/15 83 (74) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 8/21/15 83 (51) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 8/21/15 149 (60) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 8/21/15 24 (6) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.00 8/21/15 83 (5) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 8/21/15 116 (11) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.00 8/21/15 83 (14) Total Liability for Options Written (Premium received $211) (221) Other Assets and Liabilities (-8.5%) Other Assets 508,536 Liabilities (934,082) (425,546) Net Assets (100%) 5,013,266 35 Short-Term Federal Fund Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 5,224,294 Affiliated Vanguard Funds 214,739 Total Investments in Securities 5,439,033 Receivables for Investment Securities Sold 486,727 Other Assets 21,809 Total Assets 5,947,569 Liabilities Payables for Investment Securities Purchased 921,368 Option Contacts Written 221 Other Liabilities 12,714 Total Liabilities 934,303 Net Assets 5,013,266 At July 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 4,997,577 Overdistributed Net Investment Income (50) Accumulated Net Realized Gains 5,118 Unrealized Appreciation (Depreciation) Investment Securities 11,684 Futures Contracts (1,053) Options on Futures Contracts (10) Net Assets 5,013,266 Investor Shares—Net Assets Applicable to 78,566,948 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 847,356 Net Asset Value Per Share—Investor Shares $10.79 36 Short-Term Federal Fund Amount ($000) Admiral Shares—Net Assets Applicable to 386,263,146 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,165,910 Net Asset Value Per Share—Admiral Shares $10.79 See Note A in Notes to Financial Statements. Securities with a value of $2,210,000 have been segregated as initial margin for open futures contracts. U.S. government-guaranteed. The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2015. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 37 Short-Term Federal Fund Statement of Operations Six Months Ended July 31, 2015 ($000) Investment Income Income Interest 1 25,486 Total Income 25,486 Expenses The Vanguard Group—Note B Investment Advisory Services 247 Management and Administrative—Investor Shares 666 Management and Administrative—Admiral Shares 1,256 Marketing and Distribution—Investor Shares 103 Marketing and Distribution—Admiral Shares 351 Custodian Fees 35 Shareholders’ Reports—Investor Shares 16 Shareholders’ Reports—Admiral Shares 9 Trustees’ Fees and Expenses 2 Total Expenses 2,685 Net Investment Income 22,801 Realized Net Gain (Loss) Investment Securities Sold 3,457 Futures Contracts (746) Options on Futures Contracts 136 Realized Net Gain (Loss) 2,847 Change in Unrealized Appreciation (Depreciation) Investment Securities (17,531) Futures Contracts 997 Options on Futures Contracts 611 Change in Unrealized Appreciation (Depreciation) (15,923) Net Increase (Decrease) in Net Assets Resulting from Operations 9,725 1 Interest income from an affiliated company of the fund was $173,000. See accompanying Notes, which are an integral part of the Financial Statements. 38 Short-Term Federal Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2015 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 22,801 35,818 Realized Net Gain (Loss) 2,847 15,337 Change in Unrealized Appreciation (Depreciation) (15,923) 24,561 Net Increase (Decrease) in Net Assets Resulting from Operations 9,725 75,716 Distributions Net Investment Income Investor Shares (3,661) (5,942) Admiral Shares (19,162) (29,965) Realized Capital Gain 1 Investor Shares (534) — Admiral Shares (2,437) — Total Distributions (25,794) (35,907) Capital Share Transactions Investor Shares (73,173) (135,245) Admiral Shares 56,960 (115,103) Net Increase (Decrease) from Capital Share Transactions (16,213) (250,348) Total Increase (Decrease) (32,282) (210,539) Net Assets Beginning of Period 5,045,548 5,256,087 End of Period 2 5,013,266 5,045,548 1 Includes fiscal 2016 short-term gain distributions totaling $2,972,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($50,000) and ($89,000). See accompanying Notes, which are an integral part of the Financial Statements. 39 Short-Term Federal Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $10.82 $10.74 $10.78 $10.89 $10.77 $10.81 Investment Operations Net Investment Income .045 .066 .058 .061 .106 .163 Net Realized and Unrealized Gain (Loss) on Investments (.024) .080 (.034) .022 .225 .104 Total from Investment Operations .021 .146 .024 .083 . 331 . 267 Distributions Dividends from Net Investment Income (. 045) (. 066) (. 058) (. 061) (.106) (.163) Distributions from Realized Capital Gains (. 006) — (. 006) (.132) (.105) (.144) Total Distributions (. 051) (. 066) (. 064) (.193) (. 211) (. 307) Net Asset Value, End of Period $10.79 $10.82 $10.74 $10.78 $10.89 $10.77 Total Return 1 0.19% 1.36% 0.22% 0.76% 3.09% 2.50% Ratios/Supplemental Data Net Assets, End of Period (Millions) $847 $924 $1,051 $1,884 $2,282 $2,465 Ratio of Total Expenses to Average Net Assets 0.19% 0.20% 0.20% 0.20% 0.20% 0.22% Ratio of Net Investment Income to Average Net Assets 0.83% 0.61% 0.54% 0.56% 0.97% 1.49% Portfolio Turnover Rate 2 357% 361% 418% 436% 411% 211% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 113%, 99%, 87%, 139%, 149%, and 16% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 40 Short-Term Federal Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended Janurary 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $10.82 $10.74 $10.78 $10.89 $10.77 $10.81 Investment Operations Net Investment Income .050 .077 .069 .071 .117 .176 Net Realized and Unrealized Gain (Loss) on Investments (.024) .080 (.034) .022 .225 .104 Total from Investment Operations .026 .157 .035 .093 . 342 . 280 Distributions Dividends from Net Investment Income (. 050) (. 077) (. 069) (. 071) (.117) (.176) Distributions from Realized Capital Gains (. 006) — (. 006) (.132) (.105) (.144) Total Distributions (. 056) (. 077) (. 075) (. 203) (. 222) (. 320) Net Asset Value, End of Period $10.79 $10.82 $10.74 $10.78 $10.89 $10.77 Total Return 1 0.24% 1.47% 0.33% 0.86% 3.20% 2.62% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,166 $4,122 $4,205 $3,792 $3,481 $3,419 Ratio of Total Expenses to Average Net Assets 0.09% 0.10% 0.10% 0.10% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 0.93% 0.71% 0.64% 0.66% 1.07% 1.61% Portfolio Turnover Rate 2 357% 361% 418% 436% 411% 211% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 113%, 99%, 87%, 139%, 149%, and 16% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 41 Short-Term Federal Fund Notes to Financial Statements Vanguard Short-Term Federal Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counter-party risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2015, the fund’s average investments in long and short futures contracts represented 2% and 4% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 42 Short-Term Federal Fund Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded in the Statement of Net Assets as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Net Assets as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2015, the fund’s average value of options purchased and options written each represented less than 1% of net assets, respectively, based on the average market values at each quarter-end during the period. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At July 31, 2015, counterparties had deposited in segregated accounts securities and cash with a value of $2,007,000 in connection with TBA transactions. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2012–2015), and for the period ended July 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 43 Short-Term Federal Fund 6. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 7. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2015, or at any time during the period then ended. 8. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At July 31, 2015, the fund had contributed capital of $448,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.18% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 44 Short-Term Federal Fund The following table summarizes the market value of the fund’s investments as of July 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 5,224,294 — Temporary Cash Investments 214,739 — — Futures Contracts—Assets 1 1,015 — — Futures Contracts—Liabilities 1 (1,139) — — Liability for Options Written (221) — — Total 214,394 5,224,294 — 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note September 2015 (380) (83,244) (110) 5-Year U.S. Treasury Note September 2015 607 72,745 32 10-Year U.S. Treasury Note September 2015 (431) (54,926) (182) 30-Year U.S. Treasury Bond September 2015 (310) (48,341) (640) Ultra Long Treasury Bond September 2015 (33) (5,265) (153) (1,053) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At July 31, 2015, the cost of investment securities for tax purposes was $5,427,367,000. Net unrealized appreciation of investment securities for tax purposes was $11,666,000, consisting of unrealized gains of $14,736,000 on securities that had risen in value since their purchase and $3,070,000 in unrealized losses on securities that had fallen in value since their purchase. 45 Short-Term Federal Fund F. During the six months ended July 31, 2015, the fund purchased $8,160,908,000 of investment securities and sold $8,312,084,000 of investment securities, other than temporary cash investments. G. The following table summarizes the fund’s options written during the six months ended July 31, 2015. Premiums Number of Received Options Written Contracts ($000) Balance at January 31, 2015 1,345 503 Options Written 4,470 1,539 Options Expired (2,671) (902) Options Closed (2,523) (929) Options Exercised — — Balance at July 31, 2015 621 211 H. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2015 January 31, 2015 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 77,886 7,223 174,390 16,219 Issued in Lieu of Cash Distributions 3,848 357 5,384 500 Redeemed (154,907) (14,371) (315,019) (29,298) Net Increase (Decrease)—Investor Shares (73,173) (6,791) (135,245) (12,579) Admiral Shares Issued 541,920 50,267 1,149,586 106,916 Issued in Lieu of Cash Distributions 18,989 1,760 26,358 2,449 Redeemed (503,949) (46,752) (1,291,047) (120,040) Net Increase (Decrease) —Admiral Shares 56,960 5,275 (115,103) (10,675) I. Management has determined that no material events or transactions occurred subsequent to July 31, 2015, that would require recognition or disclosure in these financial statements. 46 Intermediate-Term Treasury Fund Fund Profile As of July 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFITX VFIUX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 1.53% 1.63% Financial Attributes Barclays Barclays 5–10 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 91 55 9,496 Yield to Maturity (before expenses) 1.7% 1.9% 2.4% Average Coupon 2.0% 2.4% 3.2% Average Duration 5.3 years 6.5 years 5.6 years Average Effective Maturity 5.9 years 7.0 years 7.8 years Short-Term Reserves -4.0% — — The fund invested a portion of its cash reserves in equity and fixed income markets through the use of index futures contracts. After the effect of the futures investments, the fund's temporary cash portion was negative. Sector Diversification (% of portfolio) Government Mortgage-Backed 4.6% Treasury/Agency 95.4 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 5–10 Year Aggregate Treasury Bond Index Index R-Squared 0.98 0.89 Beta 0.77 1.12 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year -4.4% 1 - 3 Years 0.3 3 - 5 Years 48.7 5 - 7 Years 33.7 7 - 10 Years 21.7 Distribution by Credit Quality (% of portfolio) U.S. Government 98.7% Not Rated 1.3 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the annualized expense ratios were 0.19% for Investor Shares and 0.09% for Admiral Shares. 47 Intermediate-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2005, Through July 31, 2015 Barclays 5–10 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 4.55% -3.14% 1.41% 1.05% 2007 4.69 -1.47 3.22 3.04 2008 4.98 8.70 13.68 14.13 2009 3.88 3.41 7.29 9.48 2010 3.10 -0.39 2.71 0.47 2011 2.70 2.89 5.59 6.69 2012 2.11 8.25 10.36 13.95 2013 1.34 -0.24 1.10 1.46 2014 1.47 -2.21 -0.74 -1.47 2015 1.74 3.64 5.38 7.66 2016 0.80 -1.87 -1.07 -1.66 Note: For 2016, performance data reflect the six months ended July 31, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/28/1991 2.36% 2.92% 2.91% 1.60% 4.51% Admiral Shares 2/12/2001 2.46 3.02 3.04 1.60 4.64 See Financial Highlights for dividend and capital gains information. 48 Intermediate-Term Treasury Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (104.1%) U.S. Government Securities (99.3%) United States Treasury Note/Bond 0.625% 7/31/17 20,000 19,981 United States Treasury Note/Bond 1.375% 9/30/18 8,000 8,075 United States Treasury Note/Bond 1.250% 10/31/18 60,000 60,281 United States Treasury Note/Bond 1.375% 11/30/18 13,000 13,112 United States Treasury Note/Bond 1.375% 12/31/18 10,000 10,072 1 United States Treasury Note/Bond 1.500% 12/31/18 133,000 134,496 United States Treasury Note/Bond 1.250% 1/31/19 91,000 91,199 United States Treasury Note/Bond 1.500% 1/31/19 77,000 77,830 United States Treasury Note/Bond 2.750% 2/15/19 40,000 42,150 United States Treasury Note/Bond 1.375% 2/28/19 15,000 15,089 United States Treasury Note/Bond 1.500% 2/28/19 91,000 91,938 United States Treasury Note/Bond 1.500% 3/31/19 78,000 78,780 United States Treasury Note/Bond 1.625% 3/31/19 49,000 49,682 United States Treasury Note/Bond 1.625% 4/30/19 75,000 76,019 United States Treasury Note/Bond 1.125% 5/31/19 78,000 77,610 United States Treasury Note/Bond 1.500% 5/31/19 54,000 54,456 United States Treasury Note/Bond 1.625% 6/30/19 75,000 75,937 United States Treasury Note/Bond 0.875% 7/31/19 118,000 115,935 United States Treasury Note/Bond 1.625% 7/31/19 55,000 55,636 United States Treasury Note/Bond 3.625% 8/15/19 18,000 19,620 United States Treasury Note/Bond 1.000% 8/31/19 72,000 71,010 United States Treasury Note/Bond 1.625% 8/31/19 7,000 7,080 United States Treasury Note/Bond 1.000% 9/30/19 157,000 154,670 United States Treasury Note/Bond 1.750% 9/30/19 105,000 106,608 United States Treasury Note/Bond 1.250% 10/31/19 17,000 16,915 United States Treasury Note/Bond 1.500% 10/31/19 68,000 68,308 United States Treasury Note/Bond 3.375% 11/15/19 56,000 60,585 United States Treasury Note/Bond 1.000% 11/30/19 40,000 39,300 United States Treasury Note/Bond 1.500% 11/30/19 87,000 87,381 United States Treasury Note/Bond 1.125% 12/31/19 111,000 109,544 United States Treasury Note/Bond 1.625% 12/31/19 53,000 53,439 United States Treasury Note/Bond 1.250% 1/31/20 125,000 123,886 United States Treasury Note/Bond 1.375% 1/31/20 43,000 42,852 United States Treasury Note/Bond 3.625% 2/15/20 56,000 61,311 United States Treasury Note/Bond 1.250% 2/29/20 81,000 80,215 United States Treasury Note/Bond 1.375% 2/29/20 55,000 54,803 49 Intermediate-Term Treasury Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) United States Treasury Note/Bond 1.125% 3/31/20 101,000 99,327 United States Treasury Note/Bond 1.375% 3/31/20 109,000 108,489 United States Treasury Note/Bond 1.125% 4/30/20 43,000 42,234 United States Treasury Note/Bond 1.375% 4/30/20 12,000 11,929 United States Treasury Note/Bond 1.375% 5/31/20 8,000 7,942 United States Treasury Note/Bond 1.500% 5/31/20 64,000 63,980 United States Treasury Note/Bond 1.625% 6/30/20 60,850 61,135 United States Treasury Note/Bond 1.875% 6/30/20 6,000 6,096 United States Treasury Note/Bond 1.625% 7/31/20 52,000 52,228 United States Treasury Note/Bond 2.000% 7/31/20 13,000 13,274 United States Treasury Note/Bond 2.625% 8/15/20 70,500 74,058 United States Treasury Note/Bond 2.125% 8/31/20 48,000 49,275 United States Treasury Note/Bond 2.000% 9/30/20 13,500 13,766 United States Treasury Note/Bond 1.750% 10/31/20 80,000 80,500 United States Treasury Note/Bond 2.625% 11/15/20 219,000 229,814 United States Treasury Note/Bond 2.000% 11/30/20 12,500 12,727 United States Treasury Note/Bond 2.125% 1/31/21 32,000 32,730 United States Treasury Note/Bond 2.000% 2/28/21 41,300 41,952 United States Treasury Note/Bond 2.250% 3/31/21 16,000 16,455 United States Treasury Note/Bond 3.125% 5/15/21 15,000 16,139 United States Treasury Note/Bond 2.000% 5/31/21 48,000 48,675 United States Treasury Note/Bond 2.125% 6/30/21 39,000 39,786 United States Treasury Note/Bond 2.250% 7/31/21 50,000 51,320 United States Treasury Note/Bond 2.125% 8/15/21 122,500 124,816 United States Treasury Note/Bond 2.000% 8/31/21 4,000 4,046 United States Treasury Note/Bond 2.125% 9/30/21 39,500 40,228 United States Treasury Note/Bond 2.000% 10/31/21 51,000 51,526 United States Treasury Note/Bond 2.000% 11/15/21 97,000 97,954 United States Treasury Note/Bond 1.875% 11/30/21 55,000 55,120 United States Treasury Note/Bond 2.125% 12/31/21 67,500 68,618 United States Treasury Note/Bond 1.500% 1/31/22 65,000 63,537 United States Treasury Note/Bond 2.000% 2/15/22 65,000 65,569 United States Treasury Note/Bond 1.750% 2/28/22 14,000 13,891 United States Treasury Note/Bond 1.750% 3/31/22 38,000 37,668 United States Treasury Note/Bond 1.750% 4/30/22 90,000 89,156 United States Treasury Note/Bond 1.750% 5/15/22 59,000 58,401 United States Treasury Note/Bond 1.875% 5/31/22 63,000 62,892 United States Treasury Note/Bond 2.125% 6/30/22 138,000 139,875 United States Treasury Note/Bond 2.000% 7/31/22 65,000 65,325 United States Treasury Note/Bond 1.625% 8/15/22 41,000 40,155 United States Treasury Note/Bond 1.625% 11/15/22 62,000 60,527 United States Treasury Note/Bond 2.000% 2/15/23 101,000 100,969 United States Treasury Note/Bond 1.750% 5/15/23 100,100 97,973 United States Treasury Note/Bond 2.500% 8/15/23 70,400 72,710 United States Treasury Note/Bond 2.750% 11/15/23 52,500 55,224 United States Treasury Note/Bond 2.750% 2/15/24 102,000 107,100 United States Treasury Note/Bond 2.500% 5/15/24 117,000 120,437 United States Treasury Note/Bond 2.375% 8/15/24 120,500 122,646 United States Treasury Note/Bond 2.250% 11/15/24 112,500 113,238 United States Treasury Note/Bond 7.500% 11/15/24 5,000 7,281 United States Treasury Note/Bond 2.000% 2/15/25 142,500 140,229 United States Treasury Note/Bond 2.125% 5/15/25 135,100 134,361 5,691,108 50 Intermediate-Term Treasury Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Conventional Mortgage-Backed Securities (4.8%) 2,3,4 Fannie Mae Pool 3.500% 9/1/45 175,500 181,643 2,3,4 Fannie Mae Pool 4.000% 9/1/45 90,000 95,498 2,3 Freddie Mac Gold Pool 7.000% 12/1/15–3/1/16 7 7 277,148 Total U.S. Government and Agency Obligations (Cost $5,899,213) 5,968,256 Shares Temporary Cash Investment (1.2%) Money Market Fund (1.2%) 5 Vanguard Market Liquidity Fund (Cost $71,687) 0.152% 71,686,833 71,687 Total Investments (105.3%) (Cost $5,970,900) 6,039,943 Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 8/21/15 94 (84) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 8/21/15 170 (69) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 8/21/15 94 (57) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 8/21/15 27 (7) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.00 8/21/15 94 (16) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 8/21/15 131 (12) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.00 8/21/15 94 (6) Total Liability for Options Written (Premiums received $239) (251) Other Assets and Liabilities (-5.3%) Other Assets 451,696 Other Liabilities (757,854) (306,158) Net Assets (100%) 5,733,534 51 Intermediate-Term Treasury Fund Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 5,968,256 Affiliated Vanguard Funds 71,687 Total Investments in Securities 6,039,943 Receivables for Investment Securities Sold 421,082 Receivables for Accrued Income 25,945 Other Assets 4,669 Total Assets 6,491,639 Liabilities Payables for Investment Securities Purchased 746,310 Option Contracts Written 251 Other Liabilities 11,544 Total Liabilities 758,105 Net Assets 5,733,534 At July 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 5,633,501 Undistributed Net Investment Income 12 Accumulated Net Realized Gains 32,117 Unrealized Appreciation (Depreciation) Investment Securities 69,043 Futures Contracts (1,127) Options on Futures Contracts (12) Net Assets 5,733,534 Investor Shares—Net Assets Applicable to 113,082,743 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,292,911 Net Asset Value Per Share—Investor Shares $11.43 Admiral Shares—Net Assets Applicable to 388,392,094 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,440,623 Net Asset Value Per Share—Admiral Shares $11.43 See Note A in Notes to Financial Statements. Securities with a value of $1,416,000 have been segregated as initial margin for open futures contracts. The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2015. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 52 Intermediate-Term Treasury Fund Statement of Operations Six Months Ended July 31, 2015 ($000) Investment Income Income Interest 1 51,785 Total Income 51,785 Expenses The Vanguard Group—Note B Investment Advisory Services 278 Management and Administrative—Investor Shares 1,022 Management and Administrative—Admiral Shares 1,341 Marketing and Distribution—Investor Shares 139 Marketing and Distribution—Admiral Shares 334 Custodian Fees 31 Shareholders’ Reports—Investor Shares 24 Shareholders’ Reports—Admiral Shares 17 Trustees’ Fees and Expenses 2 Total Expenses 3,188 Net Investment Income 48,597 Realized Net Gain (Loss) Investment Securities Sold 38,919 Futures Contracts 744 Options on Futures Contracts 460 Realized Net Gain (Loss) 40,123 Change in Unrealized Appreciation (Depreciation) Investment Securities (143,904) Futures Contracts 734 Options on Futures Contracts 676 Change in Unrealized Appreciation (Depreciation) (142,494) Net Increase (Decrease) in Net Assets Resulting from Operations (53,774) 1 Interest income from an affiliated company of the fund was $22,000. See accompanying Notes, which are an integral part of the Financial Statements. 53 Intermediate-Term Treasury Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2015 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 48,597 90,601 Realized Net Gain (Loss) 40,123 7,077 Change in Unrealized Appreciation (Depreciation) (142,494) 187,116 Net Increase (Decrease) in Net Assets Resulting from Operations (53,774) 284,794 Distributions Net Investment Income Investor Shares (10,988) (23,088) Admiral Shares (37,609) (67,513) Realized Capital Gain 1 Investor Shares (1,395) (5,008) Admiral Shares (4,386) (13,410) Total Distributions (54,378) (109,019) Capital Share Transactions Investor Shares (70,877) (121,904) Admiral Shares 234,468 535,647 Net Increase (Decrease) from Capital Share Transactions 163,591 413,743 Total Increase (Decrease) 55,439 589,518 Net Assets Beginning of Period 5,678,095 5,088,577 End of Period 2 5,733,534 5,678,095 1 Includes fiscal 2016 and 2015 short-term gain distributions totaling $3,706,000 and $0, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $12,000 and $0. See accompanying Notes, which are an integral part of the Financial Statements. 54 Intermediate-Term Treasury Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $11.66 $11.29 $11.60 $11.78 $11.34 $11.28 Investment Operations Net Investment Income .094 .188 .170 .156 .226 .299 Net Realized and Unrealized Gain (Loss) on Investments (.218) .410 (.256) (.028) .931 .323 Total from Investment Operations (.124) .598 (.086) .128 1.157 .622 Distributions Dividends from Net Investment Income (. 094) (.188) (.170) (.156) (. 226) (. 299) Distributions from Realized Capital Gains (. 012) (. 040) (. 054) (.152) (. 491) (. 263) Total Distributions (.106) (. 228) (. 224) (. 308) (.717) (. 562) Net Asset Value, End of Period $11.43 $11.66 $11.29 $11.60 $11.78 $11.34 Total Return 1 -1.07% 5.38% -0.74% 1.10% 10.36% 5.59% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,293 $1,391 $1,469 $1,902 $2,385 $2,259 Ratio of Total Expenses to Average Net Assets 0.19% 0.20% 0.20% 0.20% 0.20% 0.22% Ratio of Net Investment Income to Average Net Assets 1.66% 1.66% 1.48% 1.33% 1.92% 2.58% Portfolio Turnover Rate 2 156% 63% 42% 117% 273% 80% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 55%, 22%, 0%, 64%, 119%, and 0% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 55 Intermediate-Term Treasury Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended Janurary 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $11.66 $11.29 $11.60 $11.78 $11.34 $11.28 Investment Operations Net Investment Income .100 .199 .181 .168 .237 .313 Net Realized and Unrealized Gain (Loss) on Investments (.218) .410 (.256) (.028) .931 .323 Total from Investment Operations (.118) .609 (.075) .140 1.168 .636 Distributions Dividends from Net Investment Income (.100) (.199) (.181) (.168) (. 237) (. 313) Distributions from Realized Capital Gains (. 012) (. 040) (. 054) (.152) (. 491) (. 263) Total Distributions (.112) (. 239) (. 235) (. 320) (.728) (. 576) Net Asset Value, End of Period $11.43 $11.66 $11.29 $11.60 $11.78 $11.34 Total Return 1 -1.02% 5.48% -0.64% 1.20% 10.47% 5.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,441 $4,287 $3,619 $4,112 $4,115 $4,101 Ratio of Total Expenses to Average Net Assets 0.09% 0.10% 0.10% 0.10% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 1.76% 1.76% 1.58% 1.43% 2.02% 2.70% Portfolio Turnover Rate 2 156% 63% 42% 117% 273% 80% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 55%, 22%, 0%, 64%, 119%, and 0% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 56 Intermediate-Term Treasury Fund Notes to Financial Statements Vanguard Intermediate-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counter-party risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Assets and Liabilities. Fluctuations in the value of the contracts are recorded in the Statement of Assets and Liabilities as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 57 Intermediate-Term Treasury Fund During the six months ended July 31, 2015, the fund’s average investments in long and short futures contracts represented 1% and 4% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded in the Statement of Assets and Liabilities as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Assets and Liabilities as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2015, the fund’s average value of options purchased and options written each represented less than 1% of net assets, based on the average market values at each quarter-end during the period. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At July 31, 2015, counterparties had deposited in segregated accounts securities and cash with a value of $1,541,000 in connection with TBA transactions. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions 58 Intermediate-Term Treasury Fund may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2012–2015), and for the period ended July 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 7. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2015, or at any time during the period then ended. 8. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At July 31, 2015, the fund had contributed capital of $505,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.20% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 59 Intermediate-Term Treasury Fund Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of July 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 5,968,256 — Temporary Cash Investments 71,687 — — Liability for Options Written (251) — — Futures Contracts—Assets 1 553 — — Futures Contracts—Liabilities 1 (440) — — Total 71,549 5,968,256 — 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note September 2015 (654) (143,267) (167) 5-Year U.S. Treasury Note September 2015 723 86,647 64 30-Year U.S. Treasury Bond September 2015 (303) (47,249) (646) Ultra Long U.S. Treasury Bond September 2015 (147) (23,451) (371) 10-Year U.S. Treasury Note September 2015 (40) (5,098) (7) (1,127) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. 60 Intermediate-Term Treasury Fund At July 31, 2015, the cost of investment securities for tax purposes was $5,981,444,000. Net unrealized appreciation of investment securities for tax purposes was $58,499,000, consisting of unrealized gains of $66,417,000 on securities that had risen in value since their purchase and $7,918,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended July 31, 2015, the fund purchased $4,775,667,000 of investment securities and sold $4,615,607,000 of investment securities, other than temporary cash investments. The following table summarizes the fund’s options written during the six months ended July 31, 2015. Premiums Number of Received Options Written Contracts ($000) Balance at January 31, 2015 1,497 561 Options Written 5,352 1,997 Options Expired (2,432) (836) Options Closed (3,713) (1,483) Options Exercised — — Balance at July 31, 2015 704 239 G. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2015 January 31, 2015 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 148,311 12,969 298,292 26,323 Issued in Lieu of Cash Distributions 11,391 994 25,784 2,278 Redeemed (230,579) (20,201) (445,980) (39,401) Net Increase (Decrease)—Investor Shares (70,877) (6,238) (121,904) (10,800) Admiral Shares Issued 558,435 48,906 1,282,023 113,137 Issued in Lieu of Cash Distributions 35,007 3,056 66,859 5,903 Redeemed (358,974) (31,423) (813,235) (71,707) Net Increase (Decrease)—Admiral Shares 234,468 20,539 535,647 47,333 H. Management has determined that no material events or transactions occurred subsequent to July 31, 2015, that would require recognition or disclosure in these financial statements. 61 GNMA Fund Fund Profile As of July 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFIIX VFIJX Expense Ratio 1 0.21% 0.11% 30-Day SEC Yield 1.98% 2.08% Financial Attributes Barclays Barclays Aggregate GNMA Bond Fund Index Index Number of Bonds 35 95 9,496 Yield to Maturity (before expenses) 2.6% 2.6% 2.4% Average Coupon 3.5% 3.8% 3.2% Average Duration 4.3 years 4.0 years 5.6 years Average Effective Maturity 6.5 years 6.2 years 7.8 years Short-Term Reserves 1.0% — — Number of Bonds: Issues are mortgage pools grouped by coupon. Sector Diversification (% of portfolio) Commercial Mortgage-Backed 1.6% Government Mortgage-Backed 96.1 Treasury/Agency 2.3 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays Aggregate GNMA Bond Index Index R-Squared 0.98 0.77 Beta 1.09 0.86 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Credit Quality (% of portfolio) U.S. Government 99.0% Aaa 1.8 Cash -0.8 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Distribution by Coupon (% of portfolio) Less Than 1.0% 2.1% 1.0% to 4.0% 48.1 4.0% to 5.0% 32.1 5.0% to 6.0% 13.3 6.0% and Above 4.4 Investment Focus 1 The expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the annualized expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 62 GNMA Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2005, Through July 31, 2015 Barclays GNMA Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 4.69% -1.81% 2.88% 2.96% 2007 5.20 -1.26 3.94 4.27 2008 5.51 3.05 8.56 8.80 2009 5.08 0.57 5.65 5.98 2010 3.94 2.87 6.81 6.78 2011 3.42 2.29 5.71 5.33 2012 3.41 4.55 7.96 8.21 2013 2.61 -1.26 1.35 1.54 2014 2.28 -1.94 0.34 0.25 2015 2.66 2.63 5.29 4.56 2016 1.12 -1.07 0.05 0.23 Note: For 2016, performance data reflect the six months ended July 31, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 6/27/1980 2.33% 3.17% 3.76% 0.85% 4.61% Admiral Shares 2/12/2001 2.44 3.27 3.87 0.85 4.72 See Financial Highlights for dividend and capital gains information. 63 GNMA Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.0%) U.S. Government Securities (1.1%) 1 United States Treasury Floating Rate Note 0.120% 7/31/16 300,000 300,066 Conventional Mortgage-Backed Securities (95.2%) Fannie Mae Pool 2.090% 11/1/22 1,657 1,629 Fannie Mae Pool 2.190% 12/1/22 1,426 1,409 Fannie Mae Pool 2.350% 12/1/22 954 952 Fannie Mae Pool 2.370% 4/1/23–5/1/23 123,648 122,759 Fannie Mae Pool 2.390% 4/1/22 483 476 Fannie Mae Pool 2.410% 12/1/22 3,919 3,920 Fannie Mae Pool 2.440% 11/1/22–1/1/23 5,819 5,817 Fannie Mae Pool 2.450% 8/1/22–4/1/23 6,124 6,129 Fannie Mae Pool 2.480% 8/1/22 688 693 Fannie Mae Pool 2.520% 5/1/23 314 313 Fannie Mae Pool 2.550% 2/1/23–5/1/23 8,656 8,700 Fannie Mae Pool 2.640% 3/1/23 650 657 Fannie Mae Pool 2.650% 8/1/22 1,150 1,159 Fannie Mae Pool 2.660% 9/1/22 2,228 2,268 Fannie Mae Pool 2.690% 4/1/25 12,660 12,623 Fannie Mae Pool 2.700% 5/1/22–4/1/23 3,127 3,184 Fannie Mae Pool 2.730% 2/1/23–11/1/24 3,973 4,031 Fannie Mae Pool 2.740% 4/1/23 1,554 1,580 Fannie Mae Pool 2.750% 3/1/22 490 495 Fannie Mae Pool 2.780% 4/1/22 3,234 3,316 Fannie Mae Pool 2.790% 6/1/23 1,935 1,973 Fannie Mae Pool 2.820% 6/1/23 1,241 1,269 Fannie Mae Pool 2.860% 4/1/23 1,023 1,048 Fannie Mae Pool 2.900% 3/1/23 1,198 1,231 Fannie Mae Pool 2.910% 8/1/23 1,628 1,674 Fannie Mae Pool 2.940% 6/1/23 968 997 Fannie Mae Pool 2.950% 6/1/22–5/1/28 19,399 19,527 Fannie Mae Pool 2.960% 1/1/27 20,975 21,063 Fannie Mae Pool 2.970% 7/1/23 7,948 8,203 Fannie Mae Pool 2.980% 1/1/22 3,023 3,134 Fannie Mae Pool 3.000% 8/1/20–5/1/22 3,987 4,172 Fannie Mae Pool 3.024% 7/1/22 610 632 Fannie Mae Pool 3.040% 7/1/23–2/1/27 16,020 16,258 64 GNMA Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Fannie Mae Pool 3.080% 1/1/27 34,390 35,012 Fannie Mae Pool 3.100% 6/1/22–5/1/33 39,741 40,942 Fannie Mae Pool 3.120% 5/1/22 2,185 2,284 Fannie Mae Pool 3.130% 7/1/27 5,253 5,344 Fannie Mae Pool 3.150% 11/1/21 1,996 2,080 Fannie Mae Pool 3.180% 12/1/24 9,000 9,291 Fannie Mae Pool 3.200% 4/1/22–7/1/27 7,068 7,267 Fannie Mae Pool 3.210% 5/1/23 24,480 25,660 Fannie Mae Pool 3.220% 5/1/21–12/1/26 9,253 9,587 Fannie Mae Pool 3.230% 2/1/27 2,160 2,222 Fannie Mae Pool 3.240% 1/1/27 3,800 3,910 Fannie Mae Pool 3.250% 11/1/23 9,704 10,196 Fannie Mae Pool 3.270% 12/1/23 11,389 11,985 Fannie Mae Pool 3.300% 12/1/23 6,024 6,349 Fannie Mae Pool 3.320% 7/1/23 1,073 1,130 Fannie Mae Pool 3.340% 4/1/24 12,030 12,686 Fannie Mae Pool 3.350% 1/1/30 5,408 5,567 Fannie Mae Pool 3.360% 11/1/23–12/1/23 19,139 20,244 Fannie Mae Pool 3.370% 3/1/24–7/1/25 7,914 8,361 Fannie Mae Pool 3.380% 1/1/27 5,361 5,584 Fannie Mae Pool 3.410% 11/1/23–7/1/27 12,103 12,742 Fannie Mae Pool 3.415% 11/1/23 6,580 6,983 Fannie Mae Pool 3.440% 1/1/24 5,974 6,346 Fannie Mae Pool 3.450% 1/1/24–1/1/24 23,194 24,661 Fannie Mae Pool 3.460% 9/1/23–9/1/29 105,782 112,041 Fannie Mae Pool 3.470% 11/1/23–1/1/24 6,373 6,783 Fannie Mae Pool 3.480% 1/1/24 4,495 4,787 2,3,4 Fannie Mae Pool 3.500% 5/1/34–9/1/45 632,359 657,005 Fannie Mae Pool 3.510% 12/1/23–1/1/24 28,894 30,754 Fannie Mae Pool 3.520% 1/1/24 4,902 5,232 Fannie Mae Pool 3.530% 2/1/24 7,667 8,181 Fannie Mae Pool 3.540% 8/1/23–2/1/24 32,092 34,254 Fannie Mae Pool 3.550% 10/1/23–5/1/26 41,270 44,005 Fannie Mae Pool 3.560% 12/1/23–1/1/24 6,893 7,373 Fannie Mae Pool 3.570% 12/1/23–3/1/24 39,762 42,457 Fannie Mae Pool 3.580% 2/1/24–7/1/29 42,135 44,771 Fannie Mae Pool 3.590% 7/1/23 2,687 2,873 Fannie Mae Pool 3.600% 12/1/23–4/1/28 8,564 9,162 Fannie Mae Pool 3.610% 8/1/23–1/1/24 31,054 32,950 Fannie Mae Pool 3.620% 2/1/24 8,208 8,800 Fannie Mae Pool 3.640% 10/1/23–1/1/24 16,673 17,904 Fannie Mae Pool 3.650% 8/1/23–11/1/23 23,485 25,232 Fannie Mae Pool 3.660% 11/1/23 2,640 2,839 Fannie Mae Pool 3.665% 1/1/24–1/1/24 37,745 40,591 Fannie Mae Pool 3.670% 8/1/23–3/1/28 24,592 26,428 Fannie Mae Pool 3.680% 10/1/23–3/1/24 20,525 22,084 Fannie Mae Pool 3.690% 1/1/24 5,652 6,077 Fannie Mae Pool 3.700% 10/1/23–1/1/24 20,171 21,725 Fannie Mae Pool 3.710% 9/1/23 7,567 8,152 Fannie Mae Pool 3.725% 10/1/23 3,469 3,741 Fannie Mae Pool 3.730% 12/1/23 1,335 1,442 Fannie Mae Pool 3.750% 9/1/23–7/1/25 13,374 14,455 Fannie Mae Pool 3.755% 8/1/25 7,158 7,751 Fannie Mae Pool 3.760% 3/1/24–1/1/26 8,152 8,762 65 GNMA Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Fannie Mae Pool 3.765% 12/1/25 42,997 46,043 Fannie Mae Pool 3.770% 1/1/24 1,678 1,814 Fannie Mae Pool 3.780% 7/1/23–2/1/24 2,477 2,676 Fannie Mae Pool 3.790% 8/1/25 2,569 2,790 Fannie Mae Pool 3.800% 10/1/23 7,450 8,068 Fannie Mae Pool 3.810% 11/1/23 391 424 Fannie Mae Pool 3.820% 11/1/25–11/1/25 11,122 12,050 Fannie Mae Pool 3.830% 2/1/24–6/1/34 19,862 21,421 Fannie Mae Pool 3.840% 1/1/24 2,990 3,244 Fannie Mae Pool 3.850% 1/1/24 883 959 Fannie Mae Pool 3.855% 12/1/25 6,600 7,104 Fannie Mae Pool 3.860% 11/1/23 3,435 3,725 Fannie Mae Pool 3.870% 10/1/25 11,445 12,465 Fannie Mae Pool 3.890% 9/1/23–5/1/30 16,103 17,268 Fannie Mae Pool 3.910% 11/1/25 13,000 14,055 Fannie Mae Pool 3.930% 10/1/23–3/1/26 22,682 24,672 Fannie Mae Pool 3.940% 8/1/25 12,333 13,490 Fannie Mae Pool 3.960% 12/1/25–5/1/34 7,680 8,208 Fannie Mae Pool 3.970% 7/1/23–5/1/29 5,613 6,083 Fannie Mae Pool 3.990% 9/1/25 9,629 10,402 2,3,4 Fannie Mae Pool 4.000% 8/1/45 440,700 468,795 Fannie Mae Pool 4.060% 9/1/25–3/1/29 15,985 17,483 Fannie Mae Pool 4.070% 1/1/26 2,324 2,555 Fannie Mae Pool 4.080% 2/1/29 3,035 3,313 Fannie Mae Pool 4.150% 10/1/28–1/1/31 76,036 83,220 Fannie Mae Pool 4.180% 11/1/30 30,400 33,195 Fannie Mae Pool 4.190% 10/1/23 739 818 Fannie Mae Pool 4.210% 1/1/26 1,005 1,115 Fannie Mae Pool 4.250% 10/1/28–9/1/33 4,805 5,287 Fannie Mae Pool 4.280% 11/1/28 5,482 6,083 Fannie Mae Pool 4.380% 10/1/28 10,030 11,213 Fannie Mae Pool 4.400% 8/1/28 2,265 2,536 Fannie Mae Pool 5.180% 2/1/26 3,023 3,560 Fannie Mae Pool 6.000% 7/1/22 11 12 Fannie Mae Pool 6.500% 2/1/29–8/1/45 5,940 6,878 Freddie Mac Gold Pool 3.000% 8/1/29 34,616 36,020 Freddie Mac Gold Pool 3.500% 4/1/34–10/1/34 93,508 98,344 3 Ginnie Mae I Pool 2.500% 11/15/42–9/15/43 146,528 143,297 Ginnie Mae I Pool 3.000% 1/15/42–8/1/45 1,540,948 1,571,884 3 Ginnie Mae I Pool 3.500% 7/15/39–3/15/45 1,891,900 1,981,962 3 Ginnie Mae I Pool 3.750% 7/15/42 5,750 6,077 3 Ginnie Mae I Pool 3.875% 5/15/42–6/15/42 10,177 10,915 Ginnie Mae I Pool 4.000% 6/15/19–8/1/45 2,449,318 2,620,452 3 Ginnie Mae I Pool 4.500% 5/15/19–8/1/45 1,293,157 1,413,096 3 Ginnie Mae I Pool 5.000% 1/15/30–8/1/45 1,362,180 1,519,190 3 Ginnie Mae I Pool 5.500% 9/15/23–8/1/45 735,108 826,302 3 Ginnie Mae I Pool 6.000% 10/15/16–8/1/45 405,913 458,066 3 Ginnie Mae I Pool 6.500% 4/15/23–7/15/40 308,151 345,877 3 Ginnie Mae I Pool 7.000% 11/15/31–11/15/36 85,935 100,129 3 Ginnie Mae I Pool 7.250% 1/15/27–2/15/27 66 69 3 Ginnie Mae I Pool 7.500% 10/15/31 33,341 38,782 3 Ginnie Mae I Pool 7.750% 2/15/27 27 28 3 Ginnie Mae I Pool 8.000% 8/15/31 13,128 15,384 66 GNMA Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Ginnie Mae I Pool 8.500% 5/15/16–6/15/28 2,428 2,550 3 Ginnie Mae I Pool 9.000% 4/15/16–5/15/21 631 664 3 Ginnie Mae I Pool 9.250% 7/15/17 3 3 3 Ginnie Mae I Pool 9.500% 3/15/16–8/15/21 758 794 3 Ginnie Mae I Pool 10.000% 4/15/16–7/15/19 16 16 3 Ginnie Mae I Pool 11.000% 2/15/18 2 2 3 Ginnie Mae II Pool 2.500% 11/20/42–8/1/45 199,462 195,811 3 Ginnie Mae II Pool 3.000% 9/20/42–8/1/45 663,240 676,319 Ginnie Mae II Pool 3.500% 11/20/26–8/1/45 5,006,732 5,233,762 Ginnie Mae II Pool 4.000% 4/20/39–8/1/45 2,392,407 2,546,289 3 Ginnie Mae II Pool 4.500% 12/20/32–8/1/45 1,077,730 1,167,521 Ginnie Mae II Pool 5.000% 10/20/32–8/1/45 877,193 964,521 3 Ginnie Mae II Pool 5.500% 1/20/34–7/20/40 67,698 75,861 3 Ginnie Mae II Pool 6.000% 4/20/28–8/20/40 88,505 100,716 3 Ginnie Mae II Pool 6.500% 4/20/37–3/20/41 2,190 2,495 3 Ginnie Mae II Pool 7.000% 10/20/25–5/20/38 350 384 3 Ginnie Mae II Pool 7.500% 6/20/25–8/20/25 182 210 3 Ginnie Mae II Pool 8.000% 12/20/15–4/20/16 5 5 3 Ginnie Mae II Pool 8.500% 4/20/16–1/20/17 59 62 3 Ginnie Mae II Pool 9.000% 6/20/16–9/20/16 7 7 3 Ginnie Mae II Pool 10.000% 4/20/16–8/20/18 6 9 24,815,234 Nonconventional Mortgage-Backed Securities (2.7%) Fannie Mae Pool 2.329% 8/1/43 25,730 26,600 Fannie Mae Pool 2.779% 9/1/44 24,815 25,516 Fannie Mae REMICS 3.000% 11/25/42–6/25/43 73,583 63,888 Fannie Mae REMICS 3.500% 7/25/43 19,196 18,665 Fannie Mae REMICS 6.000% 10/25/28–9/25/32 8,400 9,380 Freddie Mac Non Gold Pool 2.267% 8/1/43 41,363 42,731 Freddie Mac Non Gold Pool 2.333% 9/1/43 14,474 14,960 Freddie Mac Non Gold Pool 2.739% 10/1/44 51,858 53,232 Freddie Mac Non Gold Pool 2.827% 10/1/44 23,500 24,170 Freddie Mac Non Gold Pool 2.830% 7/1/44 16,836 17,316 Freddie Mac Non Gold Pool 2.916% 9/1/44 16,085 16,593 Freddie Mac Non Gold Pool 2.932% 4/1/44 27,617 28,853 Freddie Mac Non Gold Pool 3.109% 10/1/44 32,194 33,373 Freddie Mac REMICS 3.000% 8/15/42–3/15/43 96,199 88,135 Freddie Mac REMICS 6.000% 4/15/28–11/15/32 25,340 28,505 Ginnie Mae REMICS 0.388% 2/20/37 6,287 6,273 3 Ginnie Mae REMICS 2.500% 8/16/42–11/20/43 43,902 37,529 3 Ginnie Mae REMICS 3.000% 3/20/40–8/20/44 61,451 57,623 3 Ginnie Mae REMICS 3.250% 8/20/44 7,353 6,724 3 Ginnie Mae REMICS 3.500% 7/20/43 23,327 24,254 3 Ginnie Mae REMICs 3.500% 9/20/44 7,908 7,848 3 Ginnie Mae REMICS 4.500% 6/20/39 6,923 7,501 3 Ginnie Mae REMICS 5.000% 6/16/37 26,158 28,682 3 Ginnie Mae REMICS 5.500% 1/20/33–8/16/36 27,001 30,038 3 Ginnie Mae REMICS 6.500% 4/20/31 2,290 2,638 701,027 Total U.S. Government and Agency Obligations (Cost $25,302,229) 25,816,327 67 GNMA Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Temporary Cash Investments (11.5%) Repurchase Agreements (1.7%) Bank of America Securities, LLC (Dated 7/31/15, Repurchase Value $2,600,000, collateralized by Government National Mortgage Assn. 3.500%, 7/20/45, with a value of $2,652,000) 0.150% 8/3/15 2,600 2,600 Bank of Montreal (Dated 7/31/15, Repurchase Value $100,001,000, collateralized by Federal National Mortgage Assn. 3.000%–5.000%, 11/1/20–11/1/44, Federal Home Loan Mortgage Corp. 2.500%–4.500%, 5/1/28–6/1/45, Government National Mortgage Assn. 4.000%, 10/20/43, and U.S. Treasury Note/Bond 6.250%–8.750%, 5/15/17–8/15/23, with a value of $102,000,000) 0.150% 8/3/15 100,000 100,000 Bank of Montreal (Dated 7/31/15, Repurchase Value $34,500,000, collateralized by Federal Farm Credit Bank 2.620%, 4/27/22, Federal National Mortgage Assn. 2.000%, 3/27/28, Federal Home Loan Mortgage Corp. 0.850%–2.500%, 8/14/17–10/30/24, and U.S. Treasury Note/Bond 0.625%–4.625%, 4/30/18–2/15/40, with a value of $35,190,000) 0.130% 8/3/15 34,500 34,500 Bank of Nova Scotia (Dated 7/31/15, Repurchase Value $35,000,000, collateralized by U.S. Treasury Note/Bond 0.500%–6.500%, 6/15/16–11/15/26, with a value of $35,700,000) 0.150% 8/3/15 35,000 35,000 Barclays Capital Inc. (Dated 7/31/15, Repurchase Value $163,002,000, collateralized by U.S. Treasury Note/Bond 0.375%–3.375%, 8/31/15–5/15/44, with a value of $166,260,000) 0.130% 8/3/15 163,000 163,000 Citigroup Global Markets Inc. (Dated 7/31/15, Repurchase Value $7,400,000, collateralized by U.S. Treasury Note/Bond 2.250%, 3/31/21, with a value of $7,548,000) 0.140% 8/3/15 7,400 7,400 HSBC Bank USA (Dated 7/31/15, Repurchase Value $4,700,000, collateralized by Federal National Mortgage Assn. 4.000%, 3/1/44, with a value of $4,796,000) 0.140% 8/3/15 4,700 4,700 RBC Capital Markets LLC (Dated 7/31/15, Repurchase Value $3,600,000, collateralized by Federal National Mortgage Assn. 2.690%–4.000%, 4/1/27–6/1/45, Federal Home Loan Mortgage Corp. 2.191%–2.229%, 8/1/43–5/1/45, and Government National Mortgage Assn. 3.500%–4.500%, 10/20/43–3/20/45, with a value of $3,672,000) 0.140% 8/3/15 3,600 3,600 68 GNMA Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Societe Generale (Dated 7/31/15, Repurchase Value $52,201,000, collateralized by Federal National Mortgage Assn. 0.000%, 7/1/45, Federal Home Loan Mortgage Corp. 3.000%, 7/1/30, and U.S. Treasury Note/Bond 0.625%–1.500%, 7/31/17–5/31/19, with a value of $53,244,000) 0.170% 8/3/15 52,200 52,200 TD Securities (USA) LLC (Dated 7/31/15, Repurchase Value $36,200,000, collateralized by Federal National Mortgage Assn. 3.000%, 10/1/29, and Federal Home Loan Mortgage Corp. 4.000%, 12/1/40, with a value of $36,924,000) 0.150% 8/3/15 36,200 36,200 439,200 Shares Money Market Fund (5.0%) 5 Vanguard Market Liquidity Fund 0.152% 1,315,715,000 1,315,715 Face Amount ($000) U.S. Government and Agency Obligations (4.8%) 6 Federal Home Loan Bank Discount Notes 0.050% 8/12/15 195,072 195,068 6 Federal Home Loan Bank Discount Notes 0.065% 8/19/15 81,660 81,657 6 Federal Home Loan Bank Discount Notes 0.045% 8/26/15 92,200 92,195 6 Federal Home Loan Bank Discount Notes 0.060% 8/28/15 43,000 42,998 6 Federal Home Loan Bank Discount Notes 0.060% 9/1/15 375,000 374,970 United States Treasury Bill 0.023% 8/13/15 398,994 398,990 United States Treasury Bill 0.010% 8/20/15 66,506 66,505 1,252,383 Total Temporary Cash Investments (Cost $3,007,314) 3,007,298 Total Investments (110.5%) (Cost $28,309,543) 28,823,625 Other Assets and Liabilities (-10.5%) Other Assets 7 3,030,933 Liabilities (5,775,780) (2,744,847) Net Assets (100%) 26,078,778 69 GNMA Fund Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 27,507,910 Affiliated Vanguard Funds 1,315,715 Total Investments in Securities 28,823,625 Receivables for Investment Securities Sold 2,928,771 Other Assets 102,162 Total Assets 31,854,558 Liabilities Payables for Investment Securities Purchased 5,684,561 Other Liabilities 91,219 Total Liabilities 5,775,780 Net Assets 26,078,778 At July 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 25,651,154 Overdistributed Net Investment Income (5,384) Accumulated Net Realized Losses (82,447) Unrealized Appreciation (Depreciation) Investment Securities 514,082 Futures Contracts 1,373 Net Assets 26,078,778 Investor Shares—Net Assets Applicable to 819,223,538 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 8,774,216 Net Asset Value Per Share—Investor Shares $10.71 Admiral Shares—Net Assets Applicable to 1,615,675,253 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 17,304,562 Net Asset Value Per Share—Admiral Shares $10.71 See Note A in Notes to Financial Statements. Adjustable-rate security. The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments. Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2015. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. Cash of $3,608,000 has been segregated as initial margin for open futures contracts. REMICS—Real Estate Mortgage Investment Conduits. See accompanying Notes, which are an integral part of the Financial Statements. 70 GNMA Fund Statement of Operations Six Months Ended July 31, 2015 ($000) Investment Income Income Interest 1 321,136 Total Income 321,136 Expenses Investment Advisory Fees—Note B 1,270 The Vanguard Group—Note C Management and Administrative—Investor Shares 7,481 Management and Administrative—Admiral Shares 6,349 Marketing and Distribution—Investor Shares 708 Marketing and Distribution—Admiral Shares 999 Custodian Fees 540 Shareholders’ Reports—Investor Shares 119 Shareholders’ Reports—Admiral Shares 71 Trustees’ Fees and Expenses 21 Total Expenses 17,558 Net Investment Income 303,578 Realized Net Gain (Loss) Investment Securities Sold (22,576) Futures Contracts (29,711) Realized Net Gain (Loss) (52,287) Change in Unrealized Appreciation (Depreciation) Investment Securities (210,810) Futures Contracts (10,717) Change in Unrealized Appreciation (Depreciation) (221,527) Net Increase (Decrease) in Net Assets Resulting from Operations 29,764 1 Interest income from an affiliated company of the fund was $879,000. See accompanying Notes, which are an integral part of the Financial Statements. 71 GNMA Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2015 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 303,578 689,037 Realized Net Gain (Loss) (52,287) 432,243 Change in Unrealized Appreciation (Depreciation) (221,527) 234,363 Net Increase (Decrease) in Net Assets Resulting from Operations 29,764 1,355,643 Distributions Net Investment Income Investor Shares (101,421) (236,232) Admiral Shares (204,777) (456,430) Realized Capital Gain 1 Investor Shares (45,393) (7,592) Admiral Shares (87,317) (14,465) Total Distributions (438,908) (714,719) Capital Share Transactions Investor Shares (247,606) (592,821) Admiral Shares 28,879 (154,010) Net Increase (Decrease) from Capital Share Transactions (218,727) (746,831) Total Increase (Decrease) (627,871) (105,907) Net Assets Beginning of Period 26,706,649 26,812,556 End of Period 2 26,078,778 26,706,649 1 Includes fiscal 2016 and 2015 short-term gain distributions totaling $68,321,000 and $0, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($5,384,000) and ($3,625,000). See accompanying Notes, which are an integral part of the Financial Statements. 72 GNMA Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $10.88 $10.61 $10.83 $11.09 $10.73 $10.76 Investment Operations Net Investment Income .119 .275 .244 .288 .353 .359 Net Realized and Unrealized Gain (Loss) on Investments (.114) . 278 (. 210) (.139) . 488 . 245 Total from Investment Operations .005 . 553 .034 .149 . 841 .604 Distributions Dividends from Net Investment Income (.121) (. 274) (. 244) (. 288) (. 353) (. 359) Distributions from Realized Capital Gains (. 054) (. 009) (. 010) (.121) (.128) (. 275) Total Distributions (.175) (. 283) (. 254) (. 409) (. 481) (. 634) Net Asset Value, End of Period $10.71 $10.88 $10.61 $10.83 $11.09 $10.73 Total Return 1 0.05% 5.29% 0.34% 1.35% 7.96% 5.71% Ratios/Supplemental Data Net Assets, End of Period (Millions) $8,774 $9,163 $9,535 $13,745 $15,151 $14,384 Ratio of Total Expenses to Average Net Assets 0.20% 0.21% 0.21% 0.21% 0.21% 0.23% Ratio of Net Investment Income to Average Net Assets 2.25% 2.56% 2.31% 2.59% 3.25% 3.26% Portfolio Turnover Rate 2 789% 685% 167% 130% 189% 386% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 217%, 268%, 149%, 82%, 147%, and 207% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 73 GNMA Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended Janurary 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $10.88 $10.61 $10.83 $11.09 $10.73 $10.76 Investment Operations Net Investment Income .124 .286 .255 .299 .364 .372 Net Realized and Unrealized Gain (Loss) on Investments (.114) . 278 (. 210) (.139) . 488 . 245 Total from Investment Operations .010 . 564 .045 .160 . 852 .617 Distributions Dividends from Net Investment Income (.126) (. 285) (. 255) (. 299) (. 364) (. 372) Distributions from Realized Capital Gains (. 054) (. 009) (. 010) (.121) (.128) (. 275) Total Distributions (.180) (. 294) (. 265) (. 420) (. 492) (. 647) Net Asset Value, End of Period $10.71 $10.88 $10.61 $10.83 $11.09 $10.73 Total Return 1 0.09% 5.39% 0.44% 1.45% 8.07% 5.84% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17,305 $17,544 $17,277 $25,127 $23,806 $21,612 Ratio of Total Expenses to Average Net Assets 0.10% 0.11% 0.11% 0.11% 0.11% 0.11% Ratio of Net Investment Income to Average Net Assets 2.35% 2.66% 2.41% 2.69% 3.35% 3.38% Portfolio Turnover Rate 2 789% 685% 167% 130% 189% 386% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 217%, 268%, 149%, 82%, 147%, and 207% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 74 GNMA Fund Notes to Financial Statements Vanguard GNMA Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2015, the fund’s average investments in long and short futures contracts represented 2% and 1% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term 75 GNMA Fund investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At July 31, 2015, counterparties had deposited in segregated accounts securities and cash with a value of $5,488,000 in connection with TBA transactions. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. 5. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counter-party, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2012–2015), and for the period ended July 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 76 GNMA Fund 8. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2015, or at any time during the period then ended. 9. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company LLP provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the six months ended July 31, 2015, the investment advisory fee represented an effective annual rate of 0.01% of the fund’s average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At July 31, 2015, the fund had contributed capital of $2,318,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.93% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 77 GNMA Fund The following table summarizes the market value of the fund’s investments as of July 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 25,816,327 — Temporary Cash Investments 1,315,715 1,691,583 — Futures Contracts—Assets 1 879 — — Futures Contracts—Liabilities 1 (139) — — Total 1,316,455 27,507,910 — 1 Represents variation margin on the last day of the reporting period. E. At July 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 30-Year U.S. Treasury Bond September 2015 1,125 175,429 1,396 10-Year U.S. Treasury Note September 2015 1,087 138,525 (8) 5-Year U.S. Treasury Note September 2015 (26) (3,116) (15) 1,373 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. Certain of the fund’s U.S. Treasury inflation-indexed securities experienced deflation and amortization adjustments that reduced interest income and the cost of investments for financial statement purposes by an amount greater than the reduction of taxable income; the additional income reduction will be deferred for tax purposes until it is used to offset future inflation adjustments that increase taxable income. The difference becomes permanent if the securities are sold. During the period ended July 31, 2015, the fund realized gains of $39,000 that were included in ordinary income for tax purposes as a result of deferred deflation and amortization adjustments; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. At July 31, 2015, the cost of investment securities for tax purposes was $28,315,327,000. Net unrealized appreciation of investment securities for tax purposes was $508,298,000, consisting of unrealized gains of $595,470,000 on securities that had risen in value since their purchase and $87,172,000 in unrealized losses on securities that had fallen in value since their purchase. 78 GNMA Fund G. During the six months ended July 31, 2015, the fund purchased $100,051,491,000 of investment securities and sold $98,634,385,000 of investment securities, other than temporary cash investments. H. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2015 January 31, 2015 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 494,103 45,820 1,068,942 99,281 Issued in Lieu of Cash Distributions 135,898 12,604 223,302 20,829 Redeemed (877,607) (81,667) (1,885,065) (176,099) Net Increase (Decrease)—Investor Shares (247,606) (23,243) (592,821) (55,989) Admiral Shares Issued 1,237,401 114,958 2,412,757 224,926 Issued in Lieu of Cash Distributions 231,176 21,442 359,968 33,572 Redeemed (1,439,698) (133,827) (2,926,735) (273,304) Net Increase (Decrease)—Admiral Shares 28,879 2,573 (154,010) (14,806) I. Management has determined that no material events or transactions occurred subsequent to July 31, 2015, that would require recognition or disclosure in these financial statements. 79 Long-Term Treasury Fund Fund Profile As of July 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VUSTX VUSUX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 2.72% 2.82% Financial Attributes Barclays Barclays Long Aggregate Treasury Bond Fund Index Index Number of Bonds 38 44 9,496 Yield to Maturity (before expenses) 2.9% 2.8% 2.4% Average Coupon 3.6% 3.8% 3.2% Average Duration 16.3 years 17.3 years 5.6 years Average Effective Maturity 25.1 years 25.1 years 7.8 years Short-Term Reserves -4.3% — — The fund invested a portion of its cash reserves in equity and fixed income markets through the use of index futures contracts. After the effect of the futures investments, the fund's temporary cash portion was negative. Sector Diversification (% of portfolio) Government Mortgage-Backed 4.9% Treasury/Agency 95.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays Long Aggregate Treasury Bond Index Index R-Squared 0.99 0.83 Beta 1.04 3.52 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year -4.3% 3 - 5 Years 2.0 5 - 7 Years 3.1 7 - 10 Years 4.4 10 - 20 Years 9.4 20 - 30 Years 85.4 Distribution by Credit Quality (% of portfolio) U.S. Government 99.8% Not Rated 0.2 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the annualized expense ratios were 0.19% for Investor Shares and 0.09% for Admiral Shares. 80 Long-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2005, Through July 31, 2015 Barclays Long Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 4.84% -1.86% 2.98% 2.93% 2007 4.92 -3.12 1.80 2.00 2008 5.27 7.82 13.09 13.58 2009 4.57 4.68 9.25 10.38 2010 3.98 -5.33 -1.35 -2.19 2011 4.03 -0.45 3.58 4.29 2012 4.13 28.40 32.53 32.74 2013 2.73 -2.73 0.00 -0.02 2014 2.97 -7.42 -4.45 -4.49 2015 3.80 24.67 28.47 28.66 2016 1.24 -10.47 -9.23 -9.11 Note: For 2016, performance data reflect the six months ended July 31, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 5/19/1986 5.85% 5.90% 3.97% 1.96% 5.93% Admiral Shares 2/12/2001 5.96 6.01 4.10 1.96 6.06 See Financial Highlights for dividend and capital gains information. 81 Long-Term Treasury Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (103.4%) U.S. Government Securities (98.3%) United States Treasury Note/Bond 2.125% 5/15/25 141,150 140,378 United States Treasury Note/Bond 5.250% 11/15/28 43,250 57,570 United States Treasury Note/Bond 5.250% 2/15/29 52,400 69,929 United States Treasury Note/Bond 6.125% 8/15/29 21,700 31,387 United States Treasury Note/Bond 6.250% 5/15/30 8,900 13,137 United States Treasury Note/Bond 5.375% 2/15/31 88,000 121,274 United States Treasury Note/Bond 4.500% 2/15/36 51,400 66,756 United States Treasury Note/Bond 4.750% 2/15/37 28,400 38,043 United States Treasury Note/Bond 5.000% 5/15/37 14,200 19,663 United States Treasury Note/Bond 4.500% 5/15/38 4,500 5,827 United States Treasury Note/Bond 3.500% 2/15/39 133,800 149,647 United States Treasury Note/Bond 4.250% 5/15/39 60,366 75,439 United States Treasury Note/Bond 4.500% 8/15/39 41,100 53,231 United States Treasury Note/Bond 4.375% 11/15/39 44,500 56,668 United States Treasury Note/Bond 4.625% 2/15/40 55,150 72,764 United States Treasury Note/Bond 4.375% 5/15/40 34,449 43,900 United States Treasury Note/Bond 3.875% 8/15/40 44,300 52,433 United States Treasury Note/Bond 4.250% 11/15/40 50,500 63,283 United States Treasury Note/Bond 4.750% 2/15/41 9,400 12,669 United States Treasury Note/Bond 3.750% 8/15/41 60,700 70,678 United States Treasury Note/Bond 3.125% 11/15/41 49,450 51,737 United States Treasury Note/Bond 3.125% 2/15/42 84,000 87,767 United States Treasury Note/Bond 3.000% 5/15/42 65,600 66,810 United States Treasury Note/Bond 2.750% 8/15/42 124,050 120,173 United States Treasury Note/Bond 2.750% 11/15/42 239,800 232,119 United States Treasury Note/Bond 3.125% 2/15/43 126,700 131,867 1 United States Treasury Note/Bond 2.875% 5/15/43 181,897 180,305 United States Treasury Note/Bond 3.625% 8/15/43 47,300 54,033 United States Treasury Note/Bond 3.750% 11/15/43 79,600 92,982 United States Treasury Note/Bond 3.625% 2/15/44 157,200 179,503 United States Treasury Note/Bond 3.375% 5/15/44 174,750 190,642 United States Treasury Note/Bond 3.125% 8/15/44 149,900 156,037 United States Treasury Note/Bond 3.000% 11/15/44 140,600 142,885 United States Treasury Note/Bond 2.500% 2/15/45 150,800 138,075 United States Treasury Note/Bond 3.000% 5/15/45 76,500 77,875 3,117,486 82 Long-Term Treasury Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Conventional Mortgage-Backed Securities (5.1%) 2,3,4 Fannie Mae Pool 3.500% 9/1/45 94,000 97,290 2,3,4 Fannie Mae Pool 4.000% 9/1/45 59,000 62,604 2,3 Fannie Mae Pool 6.000% 2/1/26–11/1/28 26 30 159,924 Total U.S. Government and Agency Obligations (Cost $3,018,676) 3,277,410 Shares Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 5 Vanguard Market Liquidity Fund (Cost $7,384) 0.152% 7,383,813 7,384 Total Investments (103.6%) (Cost $3,026,060) 3,284,794 Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 8/21/15 50 (44) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 8/21/15 92 (37) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 8/21/15 51 (31) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 8/21/15 15 (4) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.00 8/21/15 51 (9) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 8/21/15 71 (7) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.00 8/21/15 50 (3) Total Liability for Options Written (Premium received $128) (135) Other Assets and Liabilities (-3.6%) Other Assets 255,164 Other Liabilities (368,489) (113,325) Net Assets (100%) 3,171,334 83 Long-Term Treasury Fund Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 3,277,410 Affiliated Vanguard Funds 7,384 Total Investments in Securities 3,284,794 Receivables for Investment Securities Sold 217,903 Receivables for Accrued Income 33,628 Other Assets 3,633 Total Assets 3,539,958 Liabilities Payables for Investment Securities Purchased 360,045 Payables for Capital Shares Redeemed 2,685 Option Contracts Written 135 Other Liabilities 5,759 Total Liabilities 368,624 Net Assets 3,171,334 At July 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 2,902,454 Undistributed Net Investment Income — Accumulated Net Realized Gains 10,758 Unrealized Appreciation (Depreciation) Investment Securities 258,734 Futures Contracts (605) Options on Futures Contracts (7) Net Assets 3,171,334 Investor Shares—Net Assets Applicable to 88,166,727 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,111,482 Net Asset Value Per Share—Investor Shares $12.61 Admiral Shares—Net Assets Applicable to 163,395,190 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,059,852 Net Asset Value Per Share—Admiral Shares $12.61 See Note A in Notes to Financial Statements. Securities with a value of $1,190,000 have been segregated as initial margin for open futures contracts. The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2015. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 84 Long-Term Treasury Fund Statement of Operations Six Months Ended July 31, 2015 ($000) Investment Income Income Interest 1 48,852 Total Income 48,852 Expenses The Vanguard Group—Note B Investment Advisory Services 171 Management and Administrative—Investor Shares 894 Management and Administrative—Admiral Shares 665 Marketing and Distribution—Investor Shares 118 Marketing and Distribution—Admiral Shares 157 Custodian Fees 19 Shareholders’ Reports—Investor Shares 22 Shareholders’ Reports—Admiral Shares 11 Trustees’ Fees and Expenses 1 Total Expenses 2,058 Net Investment Income 46,794 Realized Net Gain (Loss) Investment Securities Sold 16,185 Futures Contracts (866) Options on Futures Contracts 268 Realized Net Gain (Loss) 15,587 Change in Unrealized Appreciation (Depreciation) Investment Securities (413,524) Futures Contracts 349 Options on Futures Contracts 406 Change in Unrealized Appreciation (Depreciation) (412,769) Net Increase (Decrease) in Net Assets Resulting from Operations (350,388) 1 Interest income from an affiliated company of the fund was $19,000. See accompanying Notes, which are an integral part of the Financial Statements. 85 Long-Term Treasury Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2015 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 46,794 90,125 Realized Net Gain (Loss) 15,587 84,006 Change in Unrealized Appreciation (Depreciation) (412,769) 615,202 Net Increase (Decrease) in Net Assets Resulting from Operations (350,388) 789,333 Distributions Net Investment Income Investor Shares (16,137) (33,098) Admiral Shares (30,657) (57,027) Realized Capital Gain 1 Investor Shares (9,238) (17,275) Admiral Shares (16,853) (30,929) Total Distributions (72,885) (138,329) Capital Share Transactions Investor Shares (57,886) 69,412 Admiral Shares (113,577) 470,130 Net Increase (Decrease) from Capital Share Transactions (171,463) 539,542 Total Increase (Decrease) (594,736) 1,190,546 Net Assets Beginning of Period 3,766,070 2,575,524 End of Period 3,171,334 3,766,070 1 Includes fiscal 2016 and 2015 short-term gain distributions totaling $3,411,000 and $0, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 86 Long-Term Treasury Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $14.19 $11.55 $12.61 $13.32 $10.77 $11.15 Investment Operations Net Investment Income .177 .372 .374 .369 .382 .462 Net Realized and Unrealized Gain (Loss) on Investments (1.480) 2.833 (.937) (.361) 3.058 (.046) Total from Investment Operations (1.303) 3.205 (.563) .008 3.440 .416 Distributions Dividends from Net Investment Income (.177) (. 372) (. 374) (. 369) (. 382) (. 462) Distributions from Realized Capital Gains (.100) (.193) (.123) (. 349) (. 508) (. 334) Total Distributions (. 277) (. 565) (. 497) (.718) (. 890) (.796) Net Asset Value, End of Period $12.61 $14.19 $11.55 $12.61 $13.32 $10.77 Total Return 1 -9.23% 28.47% -4.45% 0.00% 32.53% 3.58% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,111 $1,318 $1,013 $1,349 $1,621 $1,244 Ratio of Total Expenses to Average Net Assets 0.19% 0.20% 0.20% 0.20% 0.20% 0.22% Ratio of Net Investment Income to Average Net Assets 2.79% 3.02% 3.14% 2.78% 3.14% 3.98% Portfolio Turnover Rate 2 102% 59% 44% 105% 229% 52% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 58%, 22%, 0%, 61%, 119%, and 0% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 87 Long-Term Treasury Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended Janurary 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $14.19 $11.55 $12.61 $13.32 $10.77 $11.15 Investment Operations Net Investment Income .183 .384 .386 .382 .395 .476 Net Realized and Unrealized Gain (Loss) on Investments (1.480) 2.833 (.937) (.361) 3.058 (.046) Total from Investment Operations (1.297) 3.217 (.551) .021 3.453 .430 Distributions Dividends from Net Investment Income (.183) (. 384) (. 386) (. 382) (. 395) (. 476) Distributions from Realized Capital Gains (.100) (.193) (.123) (. 349) (. 508) (. 334) Total Distributions (. 283) (. 577) (. 509) (.731) (. 903) (. 810) Net Asset Value, End of Period $12.61 $14.19 $11.55 $12.61 $13.32 $10.77 Total Return 1 -9.18% 28.60% -4.36% 0.10% 32.66% 3.71% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,060 $2,448 $1,563 $2,063 $2,199 $1,567 Ratio of Total Expenses to Average Net Assets 0.09% 0.10% 0.10% 0.10% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 2.89% 3.12% 3.24% 2.88% 3.24% 4.10% Portfolio Turnover Rate 2 102% 59% 44% 105% 229% 52% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 58%, 22%, 0%, 61%, 119%, and 0% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 88 Long-Term Treasury Fund Notes to Financial Statements Vanguard Long-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Assets and Liabilities. Fluctuations in the value of the contracts are recorded in the Statement of Assets and Liabilities as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2015, the fund’s average investments in long and short futures contracts represented 1% and 4% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 89 Long-Term Treasury Fund Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded in the Statement of Assets and Liabilities as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Assets and Liabilities as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2015, the fund’s average value of options purchased and options written each represented less than 1% of net assets, based on the average market values at each quarter-end during the period. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At July 31, 2015, counterparties had deposited in segregated accounts securities and cash with a value of $925,000 in connection with TBA transactions. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2012–2015), and for the period ended July 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 90 Long-Term Treasury Fund 6. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 7. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2015, or at any time during the period then ended. 8. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At July 31, 2015, the fund had contributed capital of $275,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.11% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 91 Long-Term Treasury Fund The following table summarizes the market value of the fund’s investments as of July 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 3,277,410 — Temporary Cash Investments 7,384 — — Liability for Options Written (135) — — Futures Contracts—Assets 1 463 — — Futures Contracts—Liabilities 1 (486) — — Total 7,226 3,277,410 — 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note September 2015 (367) (80,396) (154) 5-Year U.S. Treasury Note September 2015 389 46,619 — 30-Year U.S. Treasury Bond September 2015 (171) (26,665) (309) Ultra Long U.S. Treasury Bond September 2015 (82) (13,082) (142) 10-Year U.S. Treasury Note September 2015 2 255 — (605) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At July 31, 2015, the cost of investment securities for tax purposes was $3,032,207,000. Net unrealized appreciation of investment securities for tax purposes was $252,587,000, consisting of unrealized gains of $265,628,000 on securities that had risen in value since their purchase and $13,041,000 in unrealized losses on securities that had fallen in value since their purchase. 92 Long-Term Treasury Fund F. During the six months ended July 31, 2015, the fund purchased $1,794,765,000 of investment securities and sold $1,987,391,000 of investment securities, other than temporary cash investments. The following table summarizes the fund’s options written during the six months ended July 31, 2015. Premiums Number of Received Options Written Contracts ($000) Balance at January 31, 2015 916 345 Options Written 3,138 1,174 Options Expired (1,468) (504) Options Closed (2,206) (887) Options Exercised — — Balance at July 31, 2015 380 128 G. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2015 January 31, 2015 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 145,351 11,171 346,687 27,907 Issued in Lieu of Cash Distributions 24,132 1,853 47,791 3,789 Redeemed (227,369) (17,768) (325,066) (26,437) Net Increase (Decrease)—Investor Shares (57,886) (4,744) 69,412 5,259 Admiral Shares Issued 300,586 23,321 797,720 63,962 Issued in Lieu of Cash Distributions 40,530 3,112 75,138 5,941 Redeemed (454,693) (35,594) (402,728) (32,616) Net Increase (Decrease)—Admiral Shares (113,577) (9,161) 470,130 37,287 H. Management has determined that no material events or transactions occurred subsequent to July 31, 2015, that would require recognition or disclosure in these financial statements. 93 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 94 Six Months Ended July 31, 2015 Beginning Ending Expenses Account Value Account Value Paid During 1/31/2015 7/31/2015 Period Based on Actual Fund Return Short-Term Treasury Fund Investor Shares $1,000.00 $1,001.35 $0.94 Admiral Shares 1,000.00 1,001.85 0.45 Short-Term Federal Fund Investor Shares $1,000.00 $1,001.94 $0.94 Admiral Shares 1,000.00 1,002.44 0.45 Intermediate-Term Treasury Fund Investor Shares $1,000.00 $989.34 $0.94 Admiral Shares 1,000.00 989.83 0.44 GNMA Fund Investor Shares $1,000.00 $1,000.45 $0.99 Admiral Shares 1,000.00 1,000.95 0.50 Long-Term Treasury Fund Investor Shares $1,000.00 $907.73 $0.90 Admiral Shares 1,000.00 908.18 0.43 95 Six Months Ended July 31, 2015 Beginning Ending Expenses Account Value Account Value Paid During 1/31/2015 7/31/2015 Period Based on Hypothetical 5% Yearly Return Short-Term Treasury Fund Investor Shares $1,000.00 $1,023.85 $0.95 Admiral Shares 1,000.00 1,024.35 0.45 Short-Term Federal Fund Investor Shares $1,000.00 $1,023.85 $0.95 Admiral Shares 1,000.00 1,024.35 0.45 Intermediate-Term Treasury Fund Investor Shares $1,000.00 $1,023.85 $0.95 Admiral Shares 1,000.00 1,024.35 0.45 GNMA Fund Investor Shares $1,000.00 $1,023.80 $1.00 Admiral Shares 1,000.00 1,024.30 0.50 Long-Term Treasury Fund Investor Shares $1,000.00 $1,023.85 $0.95 Admiral Shares 1,000.00 1,024.35 0.45 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the Short-Term Treasury Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares; for the Short-Term Federal Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares; for the GNMA Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; and for the Long-Term Treasury Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period (181/365). 96 Trustees Approve Advisory Arrangements The board of trustees of Vanguard Short-Term, Intermediate-Term, and Long-Term Treasury Funds and Vanguard Short-Term Federal Fund has renewed each fund’s investment advisory arrangement with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Fixed Income Group—serves as the investment advisor for the funds. The board also has renewed the investment advisory agreement between Vanguard GNMA Fund and Wellington Management Company LLP (Wellington Management). The board determined that renewing each fund’s advisory arrangement was in the best interests of the fund and its shareholders. The board based its decisions upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board reviewed the quality of each fund’s investment management services over both the short and long term, and took into account the organizational depth and stability of each advisor. The board considered the following: Vanguard. Vanguard has been managing investments for more than three decades and has advised the Short-Term, Intermediate-Term, and Long-Term Treasury Funds and Short-Term Federal Fund since their inceptions. The Fixed Income Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. Wellington Management. Founded in 1928, Wellington Management is among the nation’s oldest and most respected institutional investment managers. The firm has managed the GNMA Fund since the fund’s inception in 1980. The portfolio manager of the GNMA Fund is backed by a team of experienced analysts who help inform his strategic perspective and conduct statistical and cash-flow analysis. The team leverages its deep knowledge of the mortgage industry to analyze the relative value of various GNMA bonds and construct a portfolio with lower prepayment and extension risk than the benchmark, but with similar interest rate risk. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered the short- and long-term performance of each fund, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangements should continue. Information about each fund’s most recent performance can be found in the Performance Summary sections of this report. Cost The board concluded that each fund’s expense ratio was well below the average expense ratio charged by funds in its respective peer group and that each fund’s advisory fee rate was also well below its peer-group average. Information about the funds’ expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements sections, which also contain information about the advisory expenses. 97 The board did not consider profitability of Wellington Management in determining whether to approve the advisory fee for the GNMA Fund, because Wellington Management is independent of Vanguard, and the advisory fee is the result of arm’s-length negotiations. The board does not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the GNMA Fund shareholders benefit from economies of scale because of breakpoints in the fund’s advisory fee schedule with Wellington Management. The breakpoints reduce the effective rate of the fee as the fund’s assets increase. The board concluded that with regard to the Short-Term, Intermediate-Term, and Long-Term Treasury Funds and the Short-Term Federal Fund, the funds’ at-cost arrangement with Vanguard ensures that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangements again after a one-year period. 98 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” For the federal and Treasury funds, credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is shown. For the GNMA Fund, credit-quality ratings are obtained from Barclays and are from Moody’s, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown.“Not Rated” is used to classify securities for which a rating is not available. Not rated securities include a fund’s investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. 99 Distribution by Coupon. A breakdown of the securities in a fund according to coupon rate—the interest rate that an issuer promises to pay, expressed as an annual percentage of face value. Securities with unusually high coupon rates may be subject to call risk, the possibility that they will be redeemed (or “called”) early by the issuer. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 193 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years and Other Experience: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group, and of each of the investment companies served by The Vanguard Group, since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). IndependentTrustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2009–2010 Distinguished Minett Professor at the Rochester Institute of Technology; Director of SPX Corporation (multi-industry manufacturing), the United Way of Rochester, Amerigroup Corporation (managed health care), the University of Rochester Medical Center, Monroe Community College Foundation, and North Carolina A&T University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years and Other Experience: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International PLC (diversified manufacturing and services), Hewlett-Packard Co. (electronic computer manufacturing), and Delphi Automotive PLC (automotive components); Senior Advisor at New Mountain Capital. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years and Other Experience: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science, School of Arts and Sciences, and Professor of Communication, Annenberg School for Communication, with secondary faculty appointments in the Department of Philosophy, School of Arts and Sciences, and at the Graduate School of Education, University of Pennsylvania; Trustee of the National Constitution Center; Chair of the Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years and Other Experience: Corporate Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive Committee (1997–2008) of Johnson & Johnson (pharmaceuticals/medical devices/ consumer products); Director of Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center for Talent Innovation; Member of the Advisory Board of the Institute for Women’s Leadership at Rutgers University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services), and of Oxfam America; Director of SKF AB (industrial machinery), Hyster-Yale Materials Handling, Inc. (forklift trucks), the Lumina Foundation for Education, and the V Foundation for Cancer Research; Member of the Advisory Council for the College of Arts and Letters and of the Advisory Board to the Kellogg Institute for International Studies, both at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Senior Vice President and Chief Financial Officer (retired 2013) at IBM (information technology services); Fiduciary Member of IBM’s Retirement Plan Committee (2004–2013); Director of the Dow Chemical Company; Member of the Council on Chicago Booth. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Board Member of TIFF Advisory Services, Inc., and Catholic Investment Services, Inc. (investment advisors); Member of the Investment Advisory Committee of Major League Baseball. André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years and Other Experience: George Gund Professor of Finance and Banking, Emeritus at the Harvard Business School (retired 2011); Chief Investment Officer and Managing Partner of HighVista Strategies LLC (private investment firm); Director of Rand Merchant Bank; Overseer of the Museum of Fine Arts Boston. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Trustee of Colby-Sawyer College; Member of the Advisory Board of the Norris Cotton Cancer Center and of the Advisory Board of the Parthenon Group (strategy consulting). Executive Officers Glenn Booraem Born 1967. Treasurer Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Controller of each of the investment companies served by The Vanguard Group (2010–2015); Assistant Controller of each of the investment companies served by The Vanguard Group (2001–2010). Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (1998–2008). Peter Mahoney Born 1974. Controller Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Head of Global Fund Accounting at The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Head of International Fund Services at The Vanguard Group (2008–2014). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Vanguard Senior Management Team Mortimer J. Buckley Kathleen C. Gubanich Paul A. Heller Martha G. King John T. Marcante Chris D. McIsaac James M. Norris Thomas M. Rampulla Glenn W. Reed Karin A. Risi Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Founder John C. Bogle Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a registered trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People Who Are Deaf or Hard of Hearing > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via email addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q322 092015 Semiannual Report | July 31, 2015 Vanguard Corporate Bond Funds Vanguard Short-Term Investment-Grade Fund Vanguard Intermediate-Term Investment-Grade Fund Vanguard Long-Term Investment-Grade Fund Vanguard High-Yield Corporate Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 9 Short-Term Investment-Grade Fund. 16 Intermediate-Term Investment-Grade Fund. 48 Long-Term Investment-Grade Fund. 79 High-Yield Corporate Fund. About Your Funds Expenses. Trustees Approve Advisory Arrangements. Glossary. Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelsons flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended July 31, 2015 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Investment-Grade Fund Investor Shares 1.74% 0.92% -0.65% 0.27% Admiral™ Shares 1.84 0.97 -0.65 0.32 Institutional Shares 1.87 0.99 -0.65 0.34 Barclays U.S. 1–5 Year Credit Bond Index 0.26 1–5 Year Investment-Grade Debt Funds Average 0.17 1–5 Year Investment-Grade Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Intermediate-Term Investment-Grade Fund Investor Shares 2.73% 1.44% -2.79% -1.35% Admiral Shares 2.83 1.49 -2.79 -1.30 Barclays U.S. 5–10 Year Credit Bond Index -1.91 Core Bond Funds Average -1.42 Core Bond Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Long-Term Investment-Grade Fund Investor Shares 4.09% 1.93% -9.66% -7.73% Admiral Shares 4.19 1.97 -9.66 -7.69 Barclays U.S. Long Credit A or Better Bond Index -7.78 Corporate A-Rated Debt Funds Average -2.62 Corporate A-Rated Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard High-Yield Corporate Fund Investor Shares 5.23% 2.70% -1.20% 1.50% Admiral Shares 5.33 2.75 -1.20 1.55 High-Yield Corporate Composite Index 1.37 High Yield Funds Average 1.52 For a benchmark description, see the Glossary. High Yield Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairmans Letter Dear Shareholder, After a strong run last fiscal year, bond prices declined and volatility increased over the six months ended July 31, 2015. Demand from risk-averse investors surged in January amid concerns about deflation and the shaky pace of global growth. But it slackened later as the economic picture brightened and the Federal Reserve seemed close to raising short-term interest rates for the first time in almost a decade. With weaker demand depressing the prices of longer-term bonds in particular, Vanguard Long-Term Investment-Grade Fund returned 7.73%. (All returns and yields cited in this letter are for the funds Investor Shares.) More modest price declines for shorter-term investment-grade and high-yield bonds helped the three other funds perform better. Including the income they earned, their returns were 1.35% for Vanguard Intermediate-Term Investment-Grade Fund, 0.27% for Vanguard Short-Term Investment-Grade Fund, and 1.50% for Vanguard High-Yield Corporate Fund. All four funds performed better than their benchmarksthe Intermediate-Term Fund by a wider margin than the others. Compared with their peers, results were mixed. The Short- and Intermediate-Term Funds outperformed the average return of their peer groups, the High-Yield Corporate Fund was about even, and the Long-Term Fund lagged. 2 As bond prices fell, the 30-day SEC yields for all four funds increased, to 18 to 55 basis points higher as of July 31 than they were six months earlier. (A basis point is one-hundredth of a percentage point.) Fixed income fared poorly both at home and abroad Prices of U.S. taxable bonds declined in four of the six months, returning –1.47%. U.S. municipal bonds held up a little better, but the slide in their prices still more than offset the income they generated. Their return was –0.92%. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –3.79%, curbed by the dollar’s strength against many foreign currencies. For currency-hedged investors, international bonds returned about –1%. Returns were negligible for money market funds and savings accounts as the Fed’s target for short-term rates remained at 0%–0.25%. U.S. stocks proved resilient in a challenging environment The broad U.S. stock market returned more than 6% over the six months. Corporate earnings generally exceeded forecasts, and investors seemed encouraged by the monetary stimulus efforts of other nations’ central banks. Market Barometer Total Returns Periods Ended July 31, 2015 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.47% 2.82% 3.27% Barclays Municipal Bond Index (Broad tax-exempt market) -0.92 3.56 4.39 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.02 0.05 Stocks Russell 1000 Index (Large-caps) 6.60% 11.24% 16.45% Russell 2000 Index (Small-caps) 6.98 12.03 15.27 Russell 3000 Index (Broad U.S. market) 6.61 11.28 16.35 FTSE All-World ex US Index (International) 4.26 -3.74 6.23 CPI Consumer Price Index 2.12% 0.17% 1.83% 3 But stocks also encountered hurdles. During the latter part of the period, Greece’s debt crisis and a swoon by Chinese stocks weighed on global markets. The strong U.S. dollar’s negative effect on the profits of U.S.-based multinational companies, valuations that some investors perceived as high, and muddled economic news also roiled stocks at times. For U.S. investors, international stocks returned about 4%; results would have been more robust if not for the dollar’s strength. Returns for the developed markets of Europe surpassed those of the Pacific region and emerging markets. As the period went on, prospects for growth and inflation improved Some of the uncertainties weighing on the global economy lifted a little as the half year progressed. At home, growth seemed to get back on track after a first quarter marked by severe winter weather in the Northeast and a port strike on the West Coast. Abroad, the pace of expansion in the euro zone and Japan proved more robust than expected. These improvements helped allay deflationary fears that had stood center stage when the period began. They also helped counter some negative developments, including weakness in commodity prices, flare-ups in the Greek crisis, and further signs of a downshift in China’s growth. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Institutional Peer Group Shares Shares Shares Average Short-Term Investment-Grade Fund 0.20% 0.10% 0.07% 0.79% Intermediate-Term Investment-Grade Fund 0.20 0.10 — 0.83 Long-Term Investment-Grade Fund 0.22 0.12 — 0.91 High-Yield Corporate Fund 0.23 0.13 — 1.11 The fund expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the funds’ annualized expense ratios were: for the Short-Term Investment-Grade Fund, 0.19% for Investor Shares, 0.09% for Admiral Shares, and 0.06% for Institutional Shares; for the Intermediate-Term Investment-Grade Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares; for the Long-Term Investment-Grade Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; and for the High-Yield Corporate Fund, 0.22% for Investor Shares and 0.12% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. Peer groups: For the Short-Term Investment-Grade Fund, 1–5 Year Investment-Grade Debt Funds; for the Intermediate-Term Investment-Grade Fund, Core Bond Funds; for the Long-Term Investment-Grade Fund, Corporate A-Rated Debt Funds; and for the High-Yield Corporate Fund, High Yield Funds. 4 The brightening economic outlook and increasing likelihood of a Fed rate hike led bond yields to rise and prices to fall across the maturity spectrum, particularly among longer-dated securities. The price drop cut close to 10 percentage points from the return of the Long-Term Investment-Grade Fund and nearly 3 percentage points from that of the Intermediate-Term Investment-Grade Fund. The other two funds saw more modest price declines of well under 2 percentage points and earned enough interest income to keep their returns in positive territory. (You can see each fund’s income and capital returns in the table on page 1.) Sharp price drops can be disconcerting. Keep in mind, however, that prices surged in the preceding six months and that 12-month returns for all of the funds were positive. More important, although bond prices may fluctuate—sometimes significantly—income tends to be a bigger driver of their performance over the long term. In relative terms, the investment-grade funds’ tilt toward shorter-dated maturities worked to their advantage. That was especially true for the Intermediate-Term Fund. With roughly one-third of its assets in securities maturing in less than five years, it outstripped its benchmark by 56 basis points. Another positive was these funds’ outsized allocation to financials at the expense of industrials. Yields 30-Day SEC Yields on January 31, July 31, Bond Fund 2015 2015 Short-Term Investment-Grade Investor Shares 1.56% 1.74% Admiral Shares 1.66 1.84 Institutional Shares 1.69 1.87 Intermediate-Term Investment-Grade Investor Shares 2.32% 2.73% Admiral Shares 2.42 2.83 Long-Term Investment-Grade Investor Shares 3.54% 4.09% Admiral Shares 3.64 4.19 High-Yield Corporate Investor Shares 4.99% 5.23% Admiral Shares 5.09 5.33 5 For diversification and liquidity reasons, the Short- and Intermediate-Term Funds hold asset-backed securities and Treasuries, which can drag on performance when riskier securities are in favor. But these holdings helped bolster relative returns over this period. So did security selection, especially among energy securities and foreign sovereign bonds. Do you have the right ‘asset location’ for your bond fund? Investors who want to maximize returns and minimize taxes should consider their “asset location,” or how their investments are spread among different types of accounts. Broadly speaking, accounts are either tax-advantaged (as in tax-free or tax-deferred) or they’re taxable. IRAs and 401(k) plans, of course, are tax-advantaged. As part of a series called IRA Insights (available at vanguard.com/research), analysts from Vanguard’s Investment Strategy Group studied data from hundreds of thousands of Vanguard accounts to determine how well investors were locating their assets. From a tax standpoint, were people choosing the optimal account type for a particular investment? The analysts noted that bonds are tax-inefficient, because their return is almost entirely income. So investors are generally best served by holding them (and balanced funds, which include bonds) in IRAs and other tax-advantaged accounts. Otherwise, income from the bonds will drive up an investor’s annual tax liability, even if the income is automatically reinvested in a bond or balanced fund. And unlike qualified stock dividends, which are taxed at a preferential rate, bond income gets taxed at a higher “ordinary” income rate. As you can see in results shown below from the study, there appears to be an opportunity for some bond investors to improve their asset location. These investors may be paying more in taxes than they need to. Over half of investors with a choice own bonds in taxable accounts Notes: Based on an analysis of almost 700,000 Vanguard IRA @ account owners who also have taxable investments at Vanguard and who own at least some bond investments. Data are as of December 31, 2014. Source: Vanguard. 6 The Long-Term Funds out-of-benchmark allocation to taxable municipal bonds helped relative performance, but its holdings in BBB-rated bonds detracted modestly. The High-Yield Corporate Funds investments in the energy segment, despite the further slide in the price of oil in July, added to relative performance. Underweighting metals and mining also worked out well for the fund because of the softness in commodity prices. For a more detailed discussion of the management of the funds, please see the Advisors Report that follows this letter. As your investment costs go down, your chance for success can go up Being an investor can be frustrating at times: Youre planning for your financial future, but some factorsfor example, the financial marketsare beyond your control. Although you cant control the markets, you do have some choice in how much you pay to invest in them. And what you pay can greatly affect your chance for success. At Vanguard, as you know, we take minimizing costs seriously. Indeed, thats one of our four investment principles. (You can read more in Vanguards Principles for Investing Success , available at vanguard.com/ research.) Paying less in expenses has an intuitive, immediate appeal. Less obvious, perhaps, is the enormous advantage that low costs can offer over time. Imagine two well-diversified portfolios, each with a starting balance of $100,000 and each earning a yearly return of 6%, which is reinvested over a 30-year period. In one scenario, the investor pays 0.25% of assets every year in portfolio expenses, while in the other, the investor pays 0.90%. (Keep in mind that this is a hypothetical example and doesnt represent any particular investment.) After 30 years, the lower-cost portfolio has a balance of more than $530,000, while the higher-cost portfolio has a balance of almost $440,000. What might seem like a trifling cost difference at the start becomes a meaningful difference in the long termin this example, nearly $100,000. Increasingly, investors recognize the importance of minimizing costs. According to Morningstar, over the past ten years, 95% of cash flows have gone into funds ranked in the lowest 20% in expenses. Were pleased to see this trend, because it means investors are keeping more of their returns and, by doing so, have given themselves a better chance of reaching their financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 12, 2015 7 Your Funds Performance at a Glance January 31, 2015, Through July 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Investment-Grade Fund Investor Shares $10.73 $10.66 $0.099 $0.000 Admiral Shares Institutional Shares Vanguard Intermediate-Term Investment-Grade Fund Investor Shares $10.06 $9.77 $0.146 $0.010 Admiral Shares Vanguard Long-Term Investment-Grade Fund Investor Shares $11.34 $10.18 $0.222 $0.069 Admiral Shares Vanguard High-Yield Corporate Fund Investor Shares $5.98 $5.90 $0.162 $0.008 Admiral Shares 8 Advisors’ Report Vanguard Fixed Income Group For the Short-, Intermediate-, and Long-Term Investment-Grade Funds For the six months ended July 31, 2015, Vanguard Short-Term Investment-Grade Fund did a little better than its benchmark, returning 0.27% for Investor Shares, 0.32% for Admiral Shares, and 0.34% for Institutional Shares. Vanguard Intermediate-Term Investment-Grade Fund outpaced its benchmark by a wider margin, returning –1.35% for Investor Shares and –1.30% for Admiral Shares. Both funds exceeded the average returns of their peer groups. We also manage about 10% of the assets of Vanguard Long-Term Investment-Grade Fund. It returned –7.73% for Investor Shares and –7.69% for Admiral Shares, ahead of its benchmark. The fund lagged its peer group, although that’s an imperfect yardstick because the typical peer fund has a much shorter duration. The investment environment As 2015 began, monetary policy and economic growth in the United States diverged from those in much of the rest of the world. Markets expected the Federal Reserve to begin raising interest rates modestly and gradually. Meanwhile, in March, the European Central Bank (ECB) began an aggressive monthly bond-buying program that led to negative rates on some sovereign bonds. Many other central banks also pursued accommodative policies that drove their rates lower. Yields of U.S. Treasury Securities January 31, July 31, Maturity 2015 2015 2 years 0.52% 0.73% 3 years 0.83 1.05 5 years 1.27 1.62 10 years 1.75 2.26 30 years 2.32 2.94 Source: Vanguard. 9 As the U.S. economy seemed to be on the upswing despite a slowdown in growth in the fourth quarter of 2014, major European economies faced concerns about deflation and little or no growth. China, the world’s second-largest economy, modestly lowered its growth target for 2015. Although we don’t anticipate a hard landing for China’s economy, significant stock market volatility appears likely to persist. As the year progressed, however, Europe gained strength, helped by lower oil prices and the ECB’s actions. The U.S. economy almost ground to a halt in the first quarter, in part because of a harsh winter and a West Coast port strike. But it grew in the second quarter at an annual rate of 2.3%, based on the advance estimate. Throughout the half year, questions about the timing of the Fed’s first rate increase in nearly a decade were top of mind for investors. The Fed’s decision depends on the health of the economy. It also wants to see continued improvement in the job market and an increase in inflation toward its 2% long-term target. (Inflation has been running well below that, in part reflecting lower commodity prices.) In the spring, the Fed signaled that it most likely would not raise rates in June, as some had predicted. Although it removed the word “patient” from its statement, it still suggested that any increases would be gradual and that rates would probably remain low for a considerable time. It seemed increasingly likely that the ultimate federal funds rate during the current economic cycle would be lower than the market anticipated last year. Expectations centered on 2.5%, down from more than 3% last October. In this environment, the yield of the benchmark 10-year Treasury note increased gradually after a significant January rally pushed it down to 1.75%. Safe-haven demand for Treasuries was strong at the height of the uncertainty about Greece’s possible default and exit from the euro zone. But the yield of the 10-year note closed out July at 2.26%. Management of the funds We maintained a structurally short duration stance in the Short- and Intermediate-Term Funds versus their benchmarks. (Duration measures the sensitivity of a bond fund’s holdings to changes in interest rates.) This conservative positioning can drag on performance when rates are falling, but it boosted the funds’ relative results over the six months as rates moved higher. For the Short- and Intermediate-Term Funds, credit analysis was key as well. It enabled us to successfully navigate other volatile segments of the fixed income market, including European bank debt and emerging-market sovereign bonds. Favoring financials over industrials also helped the two funds. They were underweighted in energy stocks, which performed a little better than corporate bonds as a whole. However, the funds were less exposed to the roller-coaster ride that energy-related industrial companies experienced as the price of oil began to 10 recover but then slumped further. Thanks in part to our credit analysts, the securities we did hold in the energy segment added to performance. The funds’ out-of-benchmark holdings in asset-backed securities and commercial mortgage-backed securities also worked well as these securities outperformed their investment-grade counterparts. A look ahead Lower oil prices have tempered inflation and slowed corporate capital spending. Consumer spending and housing have been alternately stronger and weaker, and consumer confidence slid in July. Overall, though, we expect the U.S. economy to grow at an annual rate comfortably above 2% for the rest of 2015. Interest rates, and hence bond prices, could remain volatile. The market views new information about the economy’s health through the lens of the data-dependent Fed, trying to guess when it will raise rates. It’s not unusual for volatility to increase as a rate increase approaches. Still, rates are likely to be range-bound. We expect the relative strength of the U.S. economy to set a floor, and global conditions—including the stronger dollar and ECB stimulus—should serve as a cap. We still believe that a rate increase is likely to come in the second half of 2015. The Fed may not raise rates as much as has been expected, however, especially in view of the tepid outlook for growth. We maintain significant positions in very liquid assets. This “dry powder” should give us the flexibility to seize opportunities when they arise and help us meet potential shareholder redemptions without becoming forced sellers in the market. Whatever the markets may bring, our experienced team of portfolio managers, traders, and credit analysts will continue to seek opportunities to produce competitive returns. Gregory Davis, CFA, Principal Global Head of Fixed Income Group Gregory S. Nassour, CFA, Principal Portfolio Manager August 19, 2015 Wellington Management CompanyLLP For the Long-Term Investment-Grade Fund As mentioned earlier, Vanguard Long-Term Investment-Grade Fund returned –7.73% for Investor Shares and –7.69% for Admiral Shares for the six months ended July 31, 2015. It outpaced the –7.78% return of its benchmark, the Barclays U.S. Long Credit A or Better Bond Index, but lagged the –2.62% average return of its peers. The portion of the fund that we manage (“the portfolio”) invests primarily in corporate bonds with maturities of 10 to 30 years. Its returns are influenced by the direction of interest rates and by economic conditions that affect the creditworthiness of corporate bond issuers. 11 Investment environment Fixed income markets were volatile over the period. Investors grappled with a mixed global economic backdrop, accommodative monetary policies, the increased risk that Greece would exit the euro zone, and ups and downs in the price of oil. Many central banks eased monetary policy; some resorted to radical measures to counter falling inflation and stimulate growth. The ECB launched an open-ended bond-buying program, prompting other central banks to act to stop their currencies from appreciating. China’s central bank entered into an aggressive monetary easing cycle to counter deflationary risks and slowing growth. Below-trend growth and low inflation kept the Bank of England on the sidelines, while the U.S. Federal Reserve charted a course for policy normalization. Growth stabilized in the major developed markets but continued to languish in emerging markets, driven by a slowdown in Asia. Economic data in the euro zone improved, and more countries participated in the upturn, though the Greek debt crisis muddied the outlook. China’s first-quarter gross domestic product (GDP) slowed to its weakest level since the global financial crisis. U.S. economic activity picked up after a weak first quarter; consumer fundamentals improved, the housing market gained momentum, and labor market trends remained favorable. However, the manufacturing sector faced ongoing challenges from a strong dollar and lower oil prices. After declining in the first quarter, government bond yields moved sharply higher in the second quarter. The economic outlook brightened in the United States and the euro zone, global deflation fears eased, and the Fed appeared on track to raise interest rates later this year. Greece took center stage toward the end of the period. After debt negotiations broke down, it defaulted on its payment to the International Monetary Fund, triggering a risk-averse tone throughout global markets. Most global government bond yields gained over the six months and yield curves generally steepened, led by the long end of the curve. Absolute returns for the major fixed income sectors were mixed; some declined as interest rates rose. Long-term corporate bonds posted negative total returns, primarily because of the increase in long-term Treasury yields. Corporate bonds underperformed duration-equivalent Treasuries toward the end of the period when Greek exit concerns intensified. Heavy new-issue supply also weighed on the sector. The portfolio’s successes Security selection in technology and banking bonds was strong. The portfolio also benefited from its underweighted allocation to basic industries and from positive selection among insurance issuers. 12 The portfolio’s shortfalls An underweight allocation to energy and an overweighting of communications bonds detracted from relative performance. Security selection among electric issuers was also unfavorable, as was the portfolio’s duration posture. The outlook We are balancing a positive view of U.S. growth and corporate fundamentals with increasing concerns about central bank actions, uncertainty over Greece’s future, and the slowdown in China. This has led us to a near-neutral positioning in investment-grade corporate bonds. The growth trajectory for the U.S. economy remains positive; GDP growth of 2.6% is forecast for 2015. The labor market continues to improve and wages have started to climb. Although inflation is below the Fed’s 2% target, we expect this gap to narrow. Economic data suggest that the Fed should raise rates in the second half of 2015; however, China’s slowdown could push the first increase to 2016. Even as China combats its downturn, the ECB and Bank of Japan are focused on disinflationary pressures and on keeping monetary policies accommodative. These factors, in our opinion, pose threats to the stability of the U.S. recovery. As for fundamentals, corporate earnings could be pressured by the strength of the U.S. dollar, uncertainty in the euro zone, and China’s slowdown. Credit fundamentals are trending down for investment-grade companies. Mergers and acquisitions and other shareholder-friendly activities are expected to remain elevated. Default rates should stay low in the United States but may increase in the high-yield energy sector if low oil prices persist. Market liquidity remains challenging, exacerbated because buy-side investors hold a larger share of corporate bonds than dealers do. Furthermore, new issuance is on pace to again exceed $1 trillion in 2015, which may hinder tighter spreads. During periods of heightened market volatility, liquidity conditions deteriorate, rendering it difficult to make tactical portfolio adjustments. Valuations are more attractive after the recent spread widening. The timing, pace, and magnitude of an upturn in interest rates will determine the performance of fixed income markets in the future and may contribute to negative total returns. However, many of the forces that kept yields low in recent years—accommodative monetary policies, subdued inflation, and global recession fears—persist. The portfolio‘s position in long-term investment-grade bonds should help provide income stability. The major risks are, of course, rising long-term interest rates, a widening in corporate bond risk premiums, or both. Lucius T. Hill III, Senior Managing Director and Fixed Income Portfolio Manager Scott I. St. John, CFA Senior Managing Director and Fixed Income Portfolio Manager August 19, 2015 13 Wellington Management Company llp For the High-Yield Corporate Fund For the six months ended July 31, 2015, the fund returned 1.50% for Investor Shares and 1.55% for Admiral Shares. It outpaced the 1.37% return of its benchmark index. The investment environment Fixed income markets had their ups and downs along with the global economy. Many central banks adopted accommodative monetary policies, and the risk that Greece would exit the euro zone increased. Oil prices declined sharply in July as an Iran nuclear deal with the West neared and broader commodities weakened. The 10-year U.S. Treasury yield ended the period at 2.26%, up from 1.75% at the end of January. Because bond yields and prices move in opposite directions, bond prices declined. Longer-duration and interest-rate-sensitive fixed income assets suffered along with underlying Treasuries. The high-yield market outperformed government bonds as continued improvements in the U.S. economy offset the flare-up in Greece’s debt crisis. Performance by credit quality varied little during the half year. B-rated bonds did best, returning 1.65% as measured by the Barclays U.S. Corporate High Yield Bond Index; Ba-rated bonds returned 1.21% and Caa-rated bonds 1.01%. The spread of the high-yield market (a comparison of the yields of high-yield bonds and Treasury bonds) widened from 509 basis points to 513. Its average price declined $2, to $97. Corporate fundamentals remain healthy and debt levels at most companies are stable. We expect above-trend U.S. GDP growth to continue over the second half of 2015 and believe that most high-yield companies will sustain solid credit profiles. We have seen a pickup, however, in shareholder-friendly actions, including mergers and acquisitions, and a weakening of bondholder covenants, which may put pressure on balance sheets. At this point, defaults remain manageable. Moody’s Investors Service’s trailing 12-month global speculative-grade default rate was 2.3% at the end of June, still well below the long-term average of 3.9%. The new-issue market has been active this year, with more than $200 billion priced so far. Volatility in the energy industry has sparked a widening of spreads across the high-yield market. Although the problems affecting high-yield energy credits are justifiable, they are relatively isolated to that industry. We are looking to take advantage of recent dislocations created by the sell-off in non-energy companies, where wider spreads are attractive and the credits are well-supported by strong fundamentals. The fund’s successes The fund benefited from positive security selection in the energy sector, an underweight allocation to metals and mining, and an overweighting of health care. 14 The fund’s shortfalls Selection in metals and mining as well as underweight allocations to the energy sector and the food and beverage industry detracted from performance. The fund’s positioning The fund remains consistent in its investment objective and strategy and maintains a significant exposure to relatively higher-rated companies in the high-yield market. We believe that these issuers have more stable businesses and more predictable cash flows than lower-rated names and can help us minimize defaults and provide stable income. We continue to diversify the fund’s holdings by issuer and industry and to de-emphasize non-cash-paying securities, preferred stocks, and equity-linked securities (such as convertibles) because of their potential volatility. Michael L. Hong, CFA, Managing Director and Fixed Income Portfolio Manager August 19, 2015 15 Short-Term Investment-Grade Fund Fund Profile As of July 31, 2015 Share-Class Characteristics Investor Admiral Institutional Shares Shares Shares Ticker Symbol VFSTX VFSUX VFSIX Expense Ratio 1 0.20% 0.10% 0.07% 30-Day SEC Yield 1.74% 1.84% 1.87% Financial Attributes Barclays Barclays 1–5 Year Aggregate Credit Bond Fund Index Index Number of Bonds 2,112 2,327 9,496 Yield to Maturity (before expenses) 1.9% 1.9% 2.4% Average Coupon 3.1% 3.5% 3.2% Average Duration 2.6 years 2.8 years 5.6 years Average Effective Maturity 3.1 years 2.9 years 7.8 years Short-Term Reserves 0.4% — — Sector Diversification (% of portfolio) Asset-Backed 9.6% Commercial Mortgage-Backed 9.4 Finance 29.3 Foreign 7.1 Government Mortgage-Backed 0.2 Industrial 28.9 Treasury/Agency 10.6 Utilities 4.1 Other 0.8 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Credit Bond Index Index R-Squared 0.97 0.69 Beta 0.84 0.35 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 15.3% 1 - 3 Years 46.7 3 - 5 Years 26.4 5 - 7 Years 5.1 7 - 10 Years 5.9 10 - 20 Years 0.2 20 - 30 Years 0.2 Over 30 Years 0.2 Distribution by Credit Quality (% of portfolio) U.S. Government 10.4% Aaa 16.2 Aa 15.1 A 34.3 Baa 21.9 Ba 1.0 Ca 0.1 Not Rated 1.0 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the annualized expense ratios were 0.19% for Investor Shares, 0.09% for Admiral Shares, and 0.06% for Institutional Shares. 16 Short-Term Investment-Grade Fund Investment Focus 17 Short-Term Investment-Grade Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2005, Through July 31, 2015 Barclays 1–5 Year Credit Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 3.66% -1.22% 2.44% 1.52% 2007 4.58 0.38 4.96 4.74 2008 5.08 2.09 7.17 7.86 2009 4.48 -8.83 -4.35 -1.17 2010 4.37 9.07 13.44 12.92 2011 3.39 0.99 4.38 4.78 2012 2.75 -0.29 2.46 3.93 2013 2.21 1.27 3.48 3.98 2014 1.82 -0.36 1.46 1.78 2015 1.88 0.15 2.03 2.36 2016 0.92 -0.65 0.27 0.26 Note: For 2016, performance data reflect the six months ended July 31, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/29/1982 1.02% 2.43% 3.35% 0.20% 3.55% Admiral Shares 2/12/2001 1.12 2.53 3.46 0.20 3.66 Institutional Shares 9/30/1997 1.15 2.56 3.49 0.20 3.69 See Financial Highlights for dividend and capital gains information. 18 Short-Term Investment-Grade Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of July 31, 2015 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.625% 10/15/16 785,300 787,263 1.5% United States Treasury Note/Bond 0.875% 7/15/18 714,000 711,879 1.3% 1 United States Treasury Note/Bond 0.250% 12/15/15 579,400 579,672 1.1% 2 United States Treasury Note/Bond 0.875% 11/15/17 486,050 487,115 0.9% 1 United States Treasury Note/Bond 0.250% 12/31/15 387,700 387,820 0.7% 3 United States Treasury Note/Bond 0.875% 1/15/18 360,150 360,543 0.7% United States Treasury Note/Bond 0.625% 7/15/16 342,000 342,855 0.6% United States Treasury Note/Bond 1.000% 8/31/16 338,900 341,123 0.6% United States Treasury Note/Bond 0.375% 3/15/16 317,600 317,848 0.6% United States Treasury Note/Bond 0.625% 8/15/16 280,500 281,156 0.5% United States Treasury Note/Bond 1.125% 6/15/18 255,600 256,799 0.5% United States Treasury Note/Bond 1.000% 10/31/16 206,900 208,324 0.4% 1 United States Treasury Note/Bond 2.125% 12/31/15 182,000 183,451 0.4% United States Treasury Note/Bond 1.000% 12/15/17 176,750 177,606 0.3% 3 United States Treasury Note/Bond 0.500%–1.250% 8/31/15–8/31/19 194,773 194,954 0.4% 5,618,408 10.5% Conventional Mortgage-Backed Securities † 2,179 0.0% Nonconventional Mortgage-Backed Securities † 28,740 0.1% Total U.S. Government and Agency Obligations (Cost $5,643,899) 5,649,327 10.6% Asset-Backed/Commercial Mortgage-Backed Securities 4 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 90,765 90,852 0.2% 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 22,826 23,593 0.0% 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 44,283 46,062 0.1% 19 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 4 Banc of America Commercial Mortgage Trust 2007-2 5.562% 4/10/49 33,667 35,480 0.1% 4 Banc of America Commercial Mortgage Trust 2008-1 6.171%–6.215% 2/10/51 63,702 69,099 0.1% Banc of America Funding 2006-H Trust 2.825% 9/20/46 21,684 17,832 0.0% 4 Banc of America Mortgage 2003-F Trust 2.748% 7/25/33 1,163 1,130 0.0% 4 Bank of America Mortgage 2002-J Trust 3.581% 9/25/32 20 19 0.0% 4 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR9 4.943% 9/11/42 3,216 3,214 0.0% 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.533% 9/11/41 22,331 23,103 0.0% 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.705% 6/11/40 21,504 22,746 0.0% 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 83,564 89,478 0.2% 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.710% 9/11/42 41,287 44,243 0.1% Chase Issuance Trust 2007-C1 0.647% 4/15/19 30,415 30,240 0.1% Chase Issuance Trust 2012-A10 0.447% 12/16/19 93,133 92,972 0.2% Citigroup Mortgage Loan Trust 2007-AR8 2.803% 7/25/37 1,317 1,230 0.0% 4 COMM 15-CR22 Mortgage Trust 3.309% 3/10/48 30,240 30,479 0.1% 4 COMM 2006-C8 Mortgage Trust 5.292%–5.306% 12/10/46 58,555 60,971 0.1% 4 COMM 2007-C9 Mortgage Trust 5.796% 12/10/49 25,097 26,801 0.1% 4 COMM 2012-CCRE2 Mortgage Trust 3.147%–3.791% 8/15/45 7,025 7,327 0.0% 4 COMM 2012-CCRE3 Mortgage Trust 2.822% 10/15/45 23,195 23,308 0.0% 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 10,825 10,889 0.0% 4 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 2,640 2,640 0.0% 4 COMM 2013-CCRE11 Mortgage Trust 3.983%–4.258% 10/10/46 57,295 62,359 0.1% 4 COMM 2013-CCRE12 Mortgage Trust 3.623%–4.046% 10/10/46 49,831 53,402 0.1% 4 COMM 2013-CCRE13 Mortgage Trust 4.194%–4.754% 11/10/23–12/10/23 37,967 41,093 0.1% 4 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 22,465 23,600 0.0% COMM 2013-CCRE9 Mortgage Trust 2.972%–4.258% 7/10/45–8/10/46 66,302 70,902 0.1% COMM 2013-CR9 Mortgage Trust 4.258% 7/10/45 8,250 8,403 0.0% 20 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets COMM 2013-LC13 Mortgage Trust 3.009%–4.557% 8/10/46 75,158 80,304 0.2% 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 4,100 4,137 0.0% COMM 2013-SFS Mortgage Trust 2.987% 4/12/35 5,490 5,496 0.0% COMM 2014-277P Mortgage Trust 3.611% 8/10/49 29,250 30,177 0.1% 4 COMM 2014-CCRE14 Mortgage Trust 3.147%–4.236% 2/10/47 23,155 24,744 0.1% 4 COMM 2014-CCRE15 Mortgage Trust 2.928%–4.716% 2/10/47 55,540 59,303 0.1% 4 COMM 2014-CR17 Mortgage Trust 3.977%–4.736% 5/10/47 66,570 70,827 0.1% 4 COMM 2014-CR18 Mortgage Trust 3.452%–3.828% 7/15/47 36,894 38,837 0.1% 4 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 11,570 12,265 0.0% 4 COMM 2014-LC19 Mortgage Trust 3.040% 2/10/48 4,330 4,402 0.0% 4 COMM 2015-CR24 Mortgage Trust 3.445%–3.696% 8/10/55 34,060 35,080 0.1% 4 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 114,300 113,788 0.2% 4 Ford Credit Auto Lease Trust 2013-A 1.010%–1.280% 5/15/16–6/15/16 31,638 31,641 0.1% 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 22,593 22,611 0.0% 4 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 8,390 8,376 0.0% 4 Ford Credit Auto Owner Trust 2013-C 1.680% 11/15/18 4,870 4,888 0.0% 4 Ford Credit Auto Owner Trust 2013-D 1.540%–1.720% 3/15/19–7/15/19 25,138 25,189 0.1% Ford Credit Auto Owner Trust 2014-1 2.260%–2.410% 11/15/25 27,358 27,543 0.1% Ford Credit Auto Owner Trust 2014-2 2.310%–2.510% 4/15/26 38,170 38,381 0.1% Ford Credit Auto Owner Trust 2015-1 2.120% 7/15/26 22,750 22,644 0.0% Ford Credit Auto Owner Trust 2015-2 2.440% 1/15/27 61,000 61,501 0.1% 4 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 12,700 12,702 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 26,574 26,846 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 117,285 117,446 0.2% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690%–2.140% 9/15/19 15,650 15,736 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.370%–1.820% 1/15/18 35,104 35,175 0.1% 21 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100%–2.790% 6/15/20 15,460 15,566 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400%–2.310% 2/15/19–2/15/21 14,711 14,731 0.0% 4,6 Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.687% 2/15/21 9,200 9,209 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 68,275 68,350 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 9,396 9,412 0.0% GE Capital Credit Card Master Note Trust Series 2011-2 1.187% 5/15/19 49,966 50,069 0.1% 4 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 72,000 72,954 0.1% 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 89,890 89,917 0.2% GE Dealer Floorplan Master Note Trust Series 2012-2 0.938% 4/22/19 47,694 47,830 0.1% GE Dealer Floorplan Master Note Trust Series 2012-4 0.628% 10/20/17 24,789 24,792 0.1% GE Dealer Floorplan Master Note Trust Series 2015-2 0.838% 1/20/22 10,860 10,795 0.0% GS Mortgage Securities Trust 2010-C2 5.246% 12/10/43 3,530 3,874 0.0% GS Mortgage Securities Trust 2011-GC3 5.552% 3/10/44 2,280 2,534 0.0% GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 28,666 29,933 0.1% GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 36,047 36,201 0.1% GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,000 1,117 0.0% 4 GS Mortgage Securities Trust 2013-GC13 4.037% 7/10/46 22,170 24,048 0.1% 4 GS Mortgage Securities Trust 2013-GCJ12 3.135%–3.777% 6/10/46 18,175 18,511 0.0% 4 GS Mortgage Securities Trust 2013-GCJ14 2.995%–4.243% 8/10/46 79,621 85,463 0.2% 4 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 28,499 30,464 0.1% 4 GS Mortgage Securities Trust 2014-GC24 3.931%–4.528% 9/10/47 63,966 67,372 0.1% 4 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 18,190 18,836 0.0% 4 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 9,730 9,878 0.0% 4 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 16,885 17,227 0.0% 4 GS Mortgage Securities Trust 2015-GC32 3.764%–4.559% 7/10/48 23,950 24,533 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.471% 4/15/43 28,099 28,573 0.1% 22 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.905% 4/15/45 33,710 34,715 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 4,812 5,108 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 43,541 46,483 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 38,979 41,007 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 29,024 30,960 0.1% JP Morgan Chase Commercial Mortgage Securities Trust 2009-IWST 5.633% 12/5/27 6,185 7,058 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 2,300 2,417 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616%–5.502% 11/15/43 19,765 21,224 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388%–5.360% 2/15/46 46,621 50,604 0.1% JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.323% 8/15/46 4,100 4,729 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 18,490 19,414 0.0% 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829%–3.424% 10/15/45 17,175 17,268 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 27,000 28,902 0.1% 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 5,850 5,944 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 40,130 40,233 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 3.994% 1/15/46 14,110 15,108 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674%–5.009% 12/15/46 66,150 71,292 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855%–2.960% 4/15/46 16,187 16,234 0.0% 23 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets MBNA Credit Card Master Note Trust 2004-A3 0.447% 8/16/21 89,145 88,749 0.2% 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A2 1.943% 2/25/33 2,621 2,542 0.0% 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A4 2.715% 7/25/33 804 796 0.0% 4 Merrill Lynch Mortgage Trust 2006-C2 5.739% 8/12/43 10,899 11,212 0.0% 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 8,372 8,993 0.0% 4 ML-CFC Commercial Mortgage Trust 2006-2 5.868% 6/12/46 8,019 8,200 0.0% 4 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 6,741 6,734 0.0% 4 Morgan Stanley Capital I Trust 2006-HQ9 5.728% 7/12/44 51,471 53,133 0.1% 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 10,844 11,270 0.0% 4 Morgan Stanley Capital I Trust 2007-IQ15 5.908% 6/11/49 35,458 37,734 0.1% 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 46,878 49,981 0.1% 4 Morgan Stanley Capital I Trust 2012-C4 3.244%–3.773% 3/15/45 18,552 19,205 0.0% Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 17,045 17,283 0.0% Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 27,955 29,380 0.1% Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 24,440 25,295 0.1% Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 31,420 32,195 0.1% 4 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 14,500 14,721 0.0% 7 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 6,671,036 12.5% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $10,267,600) 10,302,854 19.4% Corporate Bonds Finance Banking Abbey National Treasury Services plc 1.375% 3/13/17 93,971 94,049 0.2% Bank of America Corp. 2.600% 1/15/19 117,339 118,827 0.2% Bank of America Corp. 1.500%–6.875% 9/1/15–4/21/20 600,342 627,266 1.2% Bank of America NA 1.125%–6.100% 11/14/16–3/26/18 169,204 170,100 0.3% Bank of Nova Scotia 2.550% 1/12/17 90,083 91,975 0.2% Bear Stearns Cos. LLC 5.300%–7.250% 10/30/15–2/1/18 106,394 114,454 0.2% BNP Paribas SA 2.375% 9/14/17 88,726 90,196 0.2% Citigroup Inc. 1.250%–6.125% 1/15/16–7/29/19 618,425 629,130 1.2% Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.375% 1/19/17 89,189 92,094 0.2% Countrywide Financial Corp. 6.250% 5/15/16 37,914 39,289 0.1% Deutsche Bank AG 6.000% 9/1/17 97,907 106,207 0.2% 24 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Deutsche Bank AG 1.400% 2/13/17 93,890 93,577 0.2% Goldman Sachs Group Inc. 5.950% 1/18/18 108,310 118,834 0.2% Goldman Sachs Group Inc. 2.375%–6.250% 8/1/15–10/23/19 544,728 584,702 1.1% JPMorgan Chase & Co. 3.450% 3/1/16 99,006 100,410 0.2% 4 JPMorgan Chase & Co. 1.100%–6.300% 10/1/15–12/29/49 635,845 649,499 1.2% 9 JPMorgan Chase Bank NA 5.375%–6.000% 6/13/16–10/1/17 67,405 80,167 0.1% Morgan Stanley 1.875%–6.625% 10/15/15–6/16/20 513,711 530,842 1.0% National City Bank 5.250%–5.800% 12/15/16–6/7/17 29,375 31,182 0.1% National City Corp. 6.875% 5/15/19 8,085 9,328 0.0% PNC Bank NA 0.800%–6.875% 1/28/16–10/18/19 475,282 479,637 0.9% PNC Financial Services Group Inc. 1.850%–2.600% 7/20/18–7/21/20 38,690 38,783 0.1% PNC Funding Corp. 2.700%–5.625% 9/21/15–2/8/20 75,138 77,009 0.1% Synchrony Financial 3.000% 8/15/19 85,990 86,558 0.2% Synchrony Financial 2.700%–4.500% 2/3/20–7/23/25 53,175 52,589 0.1% Wachovia Bank NA 5.000%–6.000% 8/15/15–11/15/17 90,053 96,068 0.2% Wachovia Corp. 5.625%–5.750% 10/15/16–2/1/18 124,991 135,234 0.2% Wells Fargo & Co. 2.125% 4/22/19 102,100 102,460 0.2% Wells Fargo & Co. 1.150%–5.625% 6/15/16–7/22/20 305,007 308,046 0.6% 7 Banking—Other † 6,749,380 12.6% Brokerage Nomura Holdings Inc. 2.000% 9/13/16 93,195 93,752 0.2% 7 Brokerage—Other † `238,515 0.4% Finance Companies Air Lease Corp. 5.625% 4/1/17 81,514 86,099 0.2% General Electric Capital Corp. 5.625% 5/1/18 106,280 117,312 0.2% 4 General Electric Capital Corp. 1.000%–6.375% 9/21/15–11/15/67 345,887 359,107 0.7% Finance Companies—Other † 114,184 0.2% 7 Insurance † 990,530 1.9% Real Estate Investment Trusts ARC Properties Operating Partnership LP/Clark Acquisition LLC 2.000% 2/6/17 112,260 109,770 0.2% 7 Real Estate Investment Trusts—Other † 869,181 1.6% 15,476,342 29.1% Industrial 7 Basic Industry † 1,095,461 2.0% Capital Goods General Electric Co. 5.250% 12/6/17 131,375 142,742 0.3% General Electric Co. 0.850% 10/9/15 18,403 18,418 0.0% 7 Capital Goods—Other † 1,415,058 2.7% Communication Verizon Communications Inc. 3.650% 9/14/18 87,250 91,736 0.2% 7 Communication—Other † 2,229,389 4.2% Consumer Cyclical Ford Motor Credit Co. LLC 5.000% 5/15/18 82,715 88,741 0.2% Ford Motor Credit Co. LLC 2.145%–8.000% 4/15/16–8/4/20 346,184 357,715 0.7% 7 Consumer Cyclical—Other † 1,897,856 3.5% Consumer Noncyclical AbbVie Inc. 1.800% 5/14/18 126,410 126,112 0.2% Actavis Funding SCS 3.000% 3/12/20 103,408 103,700 0.2% 7 Consumer Noncyclical—Other † 3,177,692 6.0% 25 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Energy Occidental Petroleum Corp. 1.750% 2/15/17 93,490 94,212 0.2% 7 Energy—Other † 2,081,433 3.9% 7 Other Industrial † 84,633 0.1% Technology Oracle Corp. 2.250% 10/8/19 94,586 95,280 0.2% Technology—Other † 1,481,729 2.8% 7 Transportation † 668,463 1.2% 15,250,370 28.6% Utilities 7 Electric † 1,966,658 3.7% Natural Gas † 181,661 0.4% Other Utility † 10,267 0.0% 2,158,586 4.1% Total Corporate Bonds (Cost $32,885,500) 32,885,298 61.8% Sovereign Bonds (U.S. Dollar-Denominated) Export-Import Bank of Korea 4.000% 1/11/17 98,200 101,928 0.2% 4 Federative Republic of Brazil 11.000% 8/17/40 150,015 150,420 0.3% Petrobras International Finance Co. SA 3.875% 1/27/16 109,305 109,168 0.2% Petroleos Mexicanos 5.750% 3/1/18 118,704 129,091 0.2% Petroleos Mexicanos 5.500% 1/21/21 90,850 98,431 0.2% Republic of Turkey 7.500% 7/14/17 149,034 164,049 0.3% Republic of Turkey 7.000% 9/26/16 100,305 106,549 0.2% 7 Sovereign Bonds (U.S. Dollar-Denominated)—Other † 2,940,067 5.5% Total Sovereign Bonds (Cost $3,785,602) 3,799,703 7.1% Taxable Municipal Bonds (Cost $209,330) † 213,504 0.4% Tax-Exempt Municipal Bonds (Cost $10,000) † 10,000 0.0% Shares Convertible Preferred Stocks (Cost $28,923) † 29,160 — 0.0% Temporary Cash Investment Money Market Fund 10 Vanguard Market Liquidity Fund (Cost $205,523) 0.152% 205,523,000 205,523 0.4% Total Investments (Cost $53,036,377) 53,066,209 99.7% Expiration Date Contracts Liability for Options Written Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 8/21/15 876 (780) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 8/21/15 1,579 (642) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 8/21/15 877 (534) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 8/21/15 267 (67) 0.0% 26 Short-Term Investment-Grade Fund Market Percentage Expiration Value • of Net Date Contracts ($000) Assets Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.00 8/21/15 877 (151) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 8/21/15 1,230 (115) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.00 8/21/15 876 (55) 0.0% Total Liability for Options Written (Premiums received $2,230) (2,344) 0.0% Other Assets and Liabilities Other Assets 610,648 1.1% Liabilities (426,686) (0.8%) 183,962 0.3% Net Assets 53,247,827 100.0% At July 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 53,228,753 Undistributed Net Investment Income 27,903 Accumulated Net Realized Losses (55,455) Unrealized Appreciation (Depreciation) Investment Securities 29,832 Futures Contracts (5,123) Options on Futures Contracts (114) Swap Contracts 17,750 Forward Currency Contracts 4,483 Foreign Currencies (202) Net Assets 53,247,827 Investor Shares—Net Assets Applicable to 965,881,700 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 10,301,018 Net Asset Value Per Share—Investor Shares $10.66 Admiral Shares—Net Assets Applicable to 3,205,013,994 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 34,181,107 Net Asset Value Per Share—Admiral Shares $10.66 27 Short-Term Investment-Grade Fund Amount ($000) Institutional Shares—Net Assets Applicable to 821,921,617 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 8,765,702 Net Asset Value Per Share—Institutional Shares $10.66 See Note A in Notes to Financial Statements. Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. Securities with a value of $11,346,000 have been segregated as collateral for open forward currency contracts and over-the-counter swap contracts. Securities with a value of $8,273,000 have been segregated as initial margin for open cleared swap contracts. Securities with a value of $18,505,000 have been segregated as initial margin for open futures contracts. The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. Security made only partial principal and/or interest payments during the period ended July 31, 2015. Adjustable-rate security. Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, the aggregate value of these securities was $6,718,589,000, representing 12.6% of net assets. Face amount denominated in Australian dollars. Face amount denominated in British pounds. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 28 Short-Term Investment-Grade Fund Statement of Operations Six Months Ended July 31, 2015 ($000) Investment Income Income Interest 1 541,046 Total Income 541,046 Expenses The Vanguard Group—Note B Investment Advisory Services 2,614 Management and Administrative—Investor Shares 8,258 Management and Administrative—Admiral Shares 10,434 Management and Administrative—Institutional Shares 1,466 Marketing and Distribution—Investor Shares 1,093 Marketing and Distribution—Admiral Shares 2,689 Marketing and Distribution—Institutional Shares 585 Custodian Fees 335 Shareholders’ Reports—Investor Shares 116 Shareholders’ Reports—Admiral Shares 137 Shareholders’ Reports—Institutional Shares 5 Trustees’ Fees and Expenses 19 Total Expenses 27,751 Net Investment Income 513,295 Realized Net Gain (Loss) Investment Securities Sold (5,921) Futures Contracts (3,658) Options on Futures Contracts 4,271 Swap Contracts 1,080 Foreign Currencies and Forward Currency Contracts 4,141 Realized Net Gain (Loss) (87) Change in Unrealized Appreciation (Depreciation) Investment Securities (369,436) Futures Contracts 34,730 Options on Futures Contracts 6,484 Swap Contracts (7,566) Foreign Currencies and Forward Currency Contracts 4,577 Change in Unrealized Appreciation (Depreciation) (331,211) Net Increase (Decrease) in Net Assets Resulting from Operations 181,997 1 Interest income from an affiliated company of the fund was $318,000. See accompanying Notes, which are an integral part of the Financial Statements. 29 Short-Term Investment-Grade Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2015 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 513,295 980,683 Realized Net Gain (Loss) (87) 83,710 Change in Unrealized Appreciation (Depreciation) (331,211) 3,821 Net Increase (Decrease) in Net Assets Resulting from Operations 181,997 1,068,214 Distributions Net Investment Income Investor Shares (98,956) (213,848) Admiral Shares (331,148) (619,772) Institutional Shares (84,326) (146,949) Realized Capital Gain 1 Investor Shares — (26,851) Admiral Shares — (80,491) Institutional Shares — (20,406) Total Distributions (514,430) (1,108,317) Capital Share Transactions Investor Shares (574,753) (798,552) Admiral Shares 622,298 4,164,504 Institutional Shares 481,061 1,539,327 Net Increase (Decrease) from Capital Share Transactions 528,606 4,905,279 Total Increase (Decrease) 196,173 4,865,176 Net Assets Beginning of Period 53,051,654 48,186,478 End of Period 2 53,247,827 53,051,654 1 Includes fiscal 2015 short-term gain distributions totaling $64,494,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $27,903,000 and $30,496,000. See accompanying Notes, which are an integral part of the Financial Statements. 30 Short-Term Investment-Grade Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $10.73 $10.74 $10.82 $10.73 $10.80 $10.70 Investment Operations Net Investment Income .099 .200 .194 .231 .269 .330 Net Realized and Unrealized Gain (Loss) on Investments (. 070) . 016 (. 039) .139 (. 008) .132 Total from Investment Operations .029 .216 .155 .370 .261 .462 Distributions Dividends from Net Investment Income (. 099) (. 200) (.194) (. 234) (. 292) (. 356) Distributions from Realized Capital Gains — (. 026) (. 041) (. 046) (. 039) (. 006) Total Distributions (. 099) (. 226) (. 235) (. 280) (. 331) (. 362) Net Asset Value, End of Period $10.66 $10.73 $10.74 $10.82 $10.73 $10.80 Total Return 1 0.27% 2.03% 1.46% 3.48% 2.46% 4.38% Ratios/Supplemental Data Net Assets, End of Period (Millions) $10,301 $10,943 $11,752 $12,166 $13,394 $15,249 Ratio of Total Expenses to Average Net Assets 0.19% 0.20% 0.20% 0.20% 0.20% 0.22% Ratio of Net Investment Income to Average Net Assets 1.86% 1.86% 1.81% 2.13% 2.52% 3.05% Portfolio Turnover Rate 78% 79% 122% 80% 47% 2 48% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 31 Short-Term Investment-Grade Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $10.73 $10.74 $10.82 $10.73 $10.80 $10.70 Investment Operations Net Investment Income .104 .211 .205 .242 .279 .342 Net Realized and Unrealized Gain (Loss) on Investments (. 070) . 016 (. 039) .139 (. 008) .132 Total from Investment Operations .034 .227 .166 .381 .271 .474 Distributions Dividends from Net Investment Income (.104) (. 211) (. 205) (. 245) (. 302) (. 368) Distributions from Realized Capital Gains — (. 026) (. 041) (. 046) (. 039) (. 006) Total Distributions (.104) (. 237) (. 246) (. 291) (. 341) (. 374) Net Asset Value, End of Period $10.66 $10.73 $10.74 $10.82 $10.73 $10.80 Total Return 1 0.32% 2.13% 1.56% 3.59% 2.55% 4.49% Ratios/Supplemental Data Net Assets, End of Period (Millions) $34,181 $33,772 $29,632 $25,845 $22,313 $21,337 Ratio of Total Expenses to Average Net Assets 0.09% 0.10% 0.10% 0.10% 0.11% 0.11% Ratio of Net Investment Income to Average Net Assets 1.96% 1.96% 1.91% 2.23% 2.61% 3.16% Portfolio Turnover Rate 78% 79% 122% 80% 47% 2 48% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 32 Short-Term Investment-Grade Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $10.73 $10.74 $10.82 $10.73 $10.80 $10.70 Investment Operations Net Investment Income .106 .214 .208 .245 .283 .346 Net Realized and Unrealized Gain (Loss) on Investments (. 070) . 016 (. 039) .139 (. 008) .132 Total from Investment Operations .036 .230 .169 .384 .275 .478 Distributions Dividends from Net Investment Income (.106) (. 214) (. 208) (. 248) (. 306) (. 372) Distributions from Realized Capital Gains — (. 026) (. 041) (. 046) (. 039) (. 006) Total Distributions (.106) (. 240) (. 249) (. 294) (. 345) (. 378) Net Asset Value, End of Period $10.66 $10.73 $10.74 $10.82 $10.73 $10.80 Total Return 0.34% 2.16% 1.59% 3.62% 2.60% 4.53% Ratios/Supplemental Data Net Assets, End of Period (Millions) $8,766 $8,337 $6,802 $4,672 $1,864 $1,387 Ratio of Total Expenses to Average Net Assets 0.06% 0.07% 0.07% 0.07% 0.07% 0.07% Ratio of Net Investment Income to Average Net Assets 1.99% 1.99% 1.94% 2.26% 2.65% 3.20% Portfolio Turnover Rate 78% 79% 122% 80% 47% 1 48% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 33 Short-Term Investment-Grade Fund Notes to Financial Statements Vanguard Short-Term Investment-Grade Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. To minimize the currency risk associated with investment in bonds denominated in currencies other than the U.S. dollar, the fund attempts to hedge its currency exposures. The fund offers three classes of shares: Investor Shares, Admiral Shares, and Institutional Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares and Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to 34 Short-Term Investment-Grade Fund changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2015, the fund’s average investments in long and short futures contracts represented 5% and 2% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded in the Statement of Net Assets as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Net Assets as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2015, the fund’s average value of options purchased and options written each represented less than 1% of net assets, based on the average market values at each quarter-end during the period. 4. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, 35 Short-Term Investment-Grade Fund triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). During the six months ended July 31, 2015, the fund’s average investment in forward currency contracts represented 1% of net assets, based on the average of notional amounts at each quarter-end during the period. 5. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund’s sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The fund invests in cross-currency swaps to hedge the currency risk associated with investing in foreign securities. Under the terms of the swaps, the parties exchange a series of payments calculated on the basis of a fixed rate applied to a notional amount, on specified dates and in a specified currency. Additionally, currency amounts are exchanged by the counterparties at the initiation of the contract, with an agreement to reverse the exchange of the currency amounts upon termination of the contract. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the seller of credit 36 Short-Term Investment-Grade Fund protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund’s maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund’s performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers, and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. During the six months ended July 31, 2015, the fund’s average amounts of credit protection sold and credit protection purchased each represented 1% of net assets, based on the average of notional amounts at each quarter-end during the period. The average amount of interest rate swaps represented 3% of net assets, based on the average of notional amounts at each quarter-end during the period. The average amount of cross currency swaps represented less than 1% of net assets, based on the average of notional amounts at each quarter-end during the period. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2012–2015), and for the period ended July 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 37 Short-Term Investment-Grade Fund 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 8. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2015, or at any time during the period then ended. 9. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At July 31, 2015, the fund had contributed capital of $4,711,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.88% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 38 Short-Term Investment-Grade Fund The following table summarizes the market value of the fund’s investments as of July 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 5,649,327 — Asset-Backed/Commercial Mortgage-Backed Securities — 10,163,596 139,258 Corporate Bonds — 32,885,296 2 Sovereign Bonds — 3,799,703 — Taxable Municipal Bonds — 213,504 — Tax-Exempt Municipal Bonds — 10,000 — Convertible Preferred Stocks — — — Temporary Cash Investments 205,523 — — Liability for Options Written (2,344) — — Futures Contracts—Assets 1 4,711 — — Futures Contracts—Liabilities 1 (3,528) — — Forward Currency Contracts—Assets — 5,229 — Forward Currency Contracts—Liabilities — (746) — Swap Contracts—Assets 288 1 25,213 — Swap Contracts—Liabilities (1,525) 1 (5,030) — Total 203,125 52,746,092 139,260 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2015, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Currency Credit Contracts Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) ($000) Other Assets 4,999 26,680 3,762 35,441 Liability for Options Written (2,344) — — (2,344) Other Liabilities (5,053) (746) (5,030) (10,829) 39 Short-Term Investment-Grade Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended July 31, 2015, were: Interest Rate Currency Credit Contracts Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) ($000) Futures Contracts (3,658) — — (3,658) Options on Futures Contracts 4,271 — — 4,271 Swap Contracts (802) 1,254 628 1,080 Forward Currency Contracts — (1,667) — (1,667) Realized Net Gain (Loss) on Derivatives (189) (413) 628 26 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 34,730 — — 34,730 Options on Futures Contracts 6,484 — — 6,484 Swap Contracts (652) (8,408) 1,494 (7,566) Forward Currency Contracts — 4,360 — 4,360 Change in Unrealized Appreciation (Depreciation) on Derivatives 40,562 (4,048) 1,494 38,008 At July 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note September 2015 21,115 2,530,501 4,929 30-Year U.S. Treasury Bond September 2015 (4,068) (634,354) (7,663) 10-Year U.S. Treasury Note September 2015 (2,485) (316,682) (69) 2-Year U.S. Treasury Note September 2015 961 210,519 227 Euro-Bobl September 2015 (1,187) (169,877) (1,234) Euro-Bund September 2015 (389) (65,963) (1,204) AUD 3-Year Bond September 2015 (758) (61,983) (417) Ultra Long U.S. Treasury Bond September 2015 151 24,089 390 Long Gilt September 2015 (117) (21,433) (89) Euro-Schatz September 2015 15 1,833 7 (5,123) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 40 Short-Term Investment-Grade Fund At July 31, 2015, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) Bank of America N.A. 8/4/15 GBP 67,351 USD 104,867 310 Morgan Stanley Capital Services LLC 8/4/15 AUD 61,370 USD 45,267 (419) Goldman Sachs Bank AG 8/4/15 EUR 7,077 USD 7,714 59 JPMorgan Chase Bank N.A. 8/4/15 EUR 532 USD 596 (12) Morgan Stanley Capital Services LLC 9/2/15 USD 259,069 EUR 235,858 (73) BNP Paribas 8/4/15 USD 106,592 GBP 67,351 1,414 Bank of America N.A. 9/2/15 USD 79,093 GBP 50,809 (235) UBS AG 8/4/15 USD 47,589 AUD 61,370 2,741 Morgan Stanley Capital Services LLC 9/2/15 USD 45,194 AUD 61,370 425 BNP Paribas 9/2/15 USD 19,996 EUR 18,000 219 JPMorgan Chase Bank N.A. 9/2/15 USD 11,666 AUD 16,000 (6) Morgan Stanley Capital Services LLC 8/4/15 USD 4,485 EUR 4,084 (1) Bank of America N.A. 8/4/15 USD 3,932 EUR 3,525 61 4,483 AUD—Australian dollar. EUR—Euro. GBP—British pound. USD—U.S. dollar. At July 31, 2015, the fund had the following open swap contracts: Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Bank of America Corp./Baa1 12/20/17 MSCS 16,900 305 1.000 546 Boeing Co./A2 9/20/18 GSCM 4,885 (56) 1.000 73 Energy Transfer Partners LP/Baa3 6/20/17 BOANA 14,630 327 1.000 389 Federation of Malaysia/A3 9/20/20 BOANA 31,090 544 1.000 (223) Federation of Malaysia/A3 9/20/20 GSCM 18,000 307 1.000 (137) Federation of Malaysia/A3 9/20/20 JPMC 23,068 369 1.000 (201) Federation of Malaysia/A3 9/20/20 JPMC 21,400 346 1.000 (183) Federative Republic of Brazil/Baa2 9/20/20 BNPSW 11,795 933 1.000 (84) Federative Republic of Brazil/Baa2 9/20/20 JPMC 22,605 1,691 1.000 (258) 41 Short-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) General Electric Capital Corp./A1 12/20/19 DBAG 29,290 (538) 1.000 161 Goldman Sachs Group Inc./A3 12/20/17 MSCS 9,760 205 1.000 322 Goldman Sachs Group Inc./A3 3/20/20 BOANA 21,610 (178) 1.000 (11) Hartford Financial Services Group Inc./Baa2 3/20/18 GSCM 9,750 13 1.000 185 People’s Republic of China/Aa3 9/20/20 JPMC 24,405 (106) 1.000 (120) Republic of Chile/Aa3 9/20/20 BNPSW 34,150 (306) 1.000 (380) Republic of Chile/Aa3 9/20/20 BOANA 19,525 (143) 1.000 (185) Republic of Chile/Aa3 9/20/20 GSCM 9,770 (52) 1.000 (73) Republic of Chile/Aa3 9/20/20 GSCM 11,525 (62) 1.000 (87) Republic of Indonesia/Baa3 9/20/20 JPMC 4,865 170 1.000 (26) Republic of Peru/A3 9/20/20 BNPSW 32,300 619 1.000 (126) Republic of Peru/A3 9/20/20 JPMC 22,725 439 1.000 (85) Republic of Turkey/Baa3 12/20/16 BNPSW 10,740 24 1.000 (17) Republic of Turkey/Baa3 9/20/20 BNPSW 15,550 767 1.000 (211) Russian Federation/Ba1 6/20/17 GSCM 16,020 772 1.000 280 Russian Federation/Ba1 6/20/17 GSCM 9,600 462 1.000 167 Russian Federation/Ba1 6/20/17 GSCM 19,540 956 1.000 356 United Mexican States/A3 9/20/20 DBAG 23,780 343 1.000 (206) United Mexican States/A3 9/20/20 JPMC 37,390 492 1.000 (162) 526,668 (296) Credit Protection Purchased Aetna Inc. 12/20/19 CSFBI 19,525 562 (1.000) (32) Aetna Inc. 6/20/20 GSCM 19,530 746 (1.000) 148 American International Group Inc. 6/20/20 BOANA 11,720 211 (1.000) (60) American International Group Inc. 6/20/20 BOANA 11,720 211 (1.000) (60) Banco Bilbao Vizcaya Argentaria SA 12/20/19 BOANA 14,510 150 (1.000) 100 Banco Santander SA 3/20/20 BARC 18,110 87 (1.000) 37 Banco Santander SA 3/20/20 BOANA 17,975 16 (1.000) (33) Bank of America Corp. 3/20/20 GSCM 21,610 316 (1.000) (55) BBVA Senior Finance 3/20/20 BOANA 18,060 122 (1.000) 82 CMBX-NA-8-AAA 10/17/57 BARC 40,675 (1,814) (0.500) (60) 42 Short-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) CMBX-NA-8-AAA 10/17/57 CSFBI 40,675 (1,555) (0.500) 198 CMBX-NA-8-AAA 10/17/57 MSCS 40,675 (1,528) (0.500) 226 Computer Sciences Corp. 9/20/15 BARC 7,315 38 (5.000) (14) Computer Sciences Corp. 9/20/15 MSCS 7,315 38 (5.000) (14) CVS Health Corp. 9/20/20 BOANA 14,310 464 (1.000) (37) CVS Health Corp. 9/20/20 BOANA 14,320 463 (1.000) (38) CVS Healthe Corp. 9/20/20 BOANA 7,160 228 (1.000) (23) EI du Pont de Nemours & Co. 9/20/18 BARC 5,200 79 (1.000) (50) EI du Pont de Nemours & Co. 9/20/18 BNPSW 5,200 79 (1.000) (50) EI du Pont de Nemours & Co. 9/20/18 CSFBI 6,865 126 (1.000) (45) EI du Pont de Nemours & Co. 9/20/18 DBAG 5,200 79 (1.000) (50) EI du Pont de Nemours & Co. 9/20/18 GSCM 5,200 81 (1.000) (49) Federal Express Corp. 12/20/18 GSCM 21,640 227 (1.000) (344) Federative Republic of Brazil 12/20/15 BOANA 3,500 (3) (1.000) (7) Intesa Sanpaolo SpA 6/20/19 DBAG 19,530 1,379 (3.000) (279) Intesa Sanpaolo SpA 12/20/19 BARC 14,510 132 (1.000) 51 Intesa Sanpaolo SpA 3/20/20 BOANA 18,060 82 (1.000) (5) McKesson Corp. 3/20/19 JPMC 18,210 469 (1.000) (117) McKesson Corp. 3/20/19 JPMC 18,210 458 (1.000) (128) Morgan Stanley 9/20/15 BARC 11,000 (17) (1.000) (30) Peoples Republic of China 9/20/20 MSCS 15,745 30 (1.000) 19 Peoples Republic of China 9/20/20 MSCS 22,190 48 (1.000) 32 PPG Industries Inc. 3/20/18 GSCM 9,760 95 (1.000) (143) Republic of Austria 9/20/17 BNPSW 3,800 (94) (1.000) (168) Republic of Korea 9/20/18 JPMC 7,800 45 (1.000) (135) Republic of South Africa 9/20/20 JPMC 12,000 (621) (1.000) 19 Russian Federation 6/20/20 GSCM 21,480 (1,933) (1.000) 137 Russian Federation 9/20/20 BARC 12,500 (1,180) (1.000) 96 Russian Federation 9/20/20 BOANA 6,150 (588) (1.000) 39 Russian Federation 9/20/20 JPMC 6,750 (640) (1.000) 49 United Mexican States 12/20/15 BOANA 3,500 (4) (1.000) (12) 43 Short-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) United Mexican States 12/20/18 DBAG 4,900 (21) (1.000) (29) UnitedHealth Group Inc. 12/20/19 CSFBI 19,525 546 (1.000) (99) UnitedHealth Group Inc. 6/20/20 CSFBI 19,530 717 (1.000) 50 Wells Fargo & Co. 9/20/20 BOANA 25,940 543 (1.000) (89) 669,100 (972) (1,268) The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. 1 BARC—Barclays Bank plc. BNPSW—BNP Paribas. BOANA—Bank of America, N.A. CSFBI—Credit Suisse First Boston International. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. JPMC—JP Morgan Chase Bank. MSCS—Morgan Stanley Capital Services LLC. Centrally Cleared Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Clearinghouse 1 ($000) (%) (%) ($000) 8/7/15 CME 100,000 0.413 (0.188) 3 (112) 11/7/15 LCH 120,000 0.375 (0.188) 3 (146) 12/15/15 CME 100,000 0.327 (0.187) 3 23 3/15/16 LCH 150,000 0.579 (0.187) 3 236 6/1/16 CME 9,500 2.910 (0.283) 2 (113) 6/1/16 CME 6,075 0.566 (0.283) 2 — 6/15/16 CME 100,000 0.446 (0.187) 3 39 11/15/16 LCH 150,000 0.681 (0.187) 3 254 11/15/17 LCH 100,000 1.069 (0.187) 3 415 7/10/18 CME 50,000 (1.380) 0.189 3 (442) 1/15/19 LCH 200,000 (1.400) 0.187 3 (1,288) 44 Short-Term Investment-Grade Fund Centrally Cleared Interest Rate Swaps (continued) Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Clearinghouse 1 ($000) (%) (%) ($000) 2/7/19 CME 150,000 (1.220) 0.188 3 191 8/15/19 LCH 175,000 (1.524) 0.187 3 (1,228) 9/1/23 LCH 25,000 (2.139) 0.187 3 (262) (2,433) 1 CME—Chicago Mercantile Exchange. LCH—London Clearing House. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Over-the-Counter Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Counterparty 1 ($000) (%) (%) ($000) 6/1/16 GSCM 125 0.555 (0.283) 2 — 1 GSCM—Goldman Sachs Bank USA. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Cross-Currency Swaps Notional Notional Amount of Amount of Unrealized Fixed Currency Currency Appreciation Fixed Interest Interest Termination Received Delivered (Depreciation) Rate Received Rate Paid Date Counterparty 1 ($000) (000) ($000) USD 5.453% GBP 5.875% 4/28/17 MSCS 24,528 GBP 14,650 1,626 USD 4.684% GBP 5.375% 9/28/16 MSCS 23,541 GBP 13,750 2,036 USD 5.272% EUR 3.750% 11/9/20 MSCS 19,868 EUR 14,645 4,225 USD 6.653% EUR 6.375% 4/4/16 MSCS 18,804 EUR 13,675 3,900 USD 5.693% GBP 6.125% 5/14/17 BARC 16,195 GBP 9,770 933 USD 4.020% EUR 2.625% 12/6/18 BARC 14,423 EUR 10,777 2,770 USD 3.221% EUR 2.125% 12/1/20 BARC 13,998 EUR 10,205 2,628 USD 5.686% GBP 6.125% 5/14/17 BARC 13,493 GBP 8,119 812 USD 5.013% EUR 3.750% 7/12/18 MSCS 13,086 EUR 9,800 2,521 21,451 1 BARC—Barclays Bank plc. MSCS—Morgan Stanley Capital Services LLC. EUR—Euro. GBP—British pound. USD—U.S. dollar. 45 Short-Term Investment-Grade Fund At July 31, 2015, counterparties had deposited in segregated accounts securities and cash with a value of $36,814,000 in connection with open swap contracts and forward currency contracts. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. During the six months ended July 31, 2015, the fund realized net foreign currency losses of $3,054,000 (including gains and losses on forward currency contracts and the foreign currency component on sales of foreign currency denominated bonds), which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized gains of $1,596,000 on swap contracts have been reclassified from accumulated net realized losses to undistributed net investment income. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at January 31, 2015, the fund had available capital losses totaling $80,098,000. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending January 31, 2016; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At July 31, 2015, the cost of investment securities for tax purposes was $53,049,348,000. Net unrealized appreciation of investment securities for tax purposes was $16,861,000, consisting of unrealized gains of $322,254,000 on securities that had risen in value since their purchase and $305,393,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended July 31, 2015, the fund purchased $12,317,876,000 of investment securities and sold $9,232,890,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $8,140,074,000 and $10,849,812,000, respectively. The following table summarizes the fund’s options written during the six months ended July 31, 2015. Premiums Number of Received Options Written Contracts ($000) Balance at January 31, 2015 14,303 5,353 Options Written 41,903 15,099 Options Expired (23,019) (8,430) Options Closed (26,605) (9,792) Options Exercised — — Balance at July 31, 2015 6,582 2,230 46 Short-Term Investment-Grade Fund G. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2015 January 31, 2015 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1,156,598 108,134 3,036,143 282,812 Issued in Lieu of Cash Distributions 89,086 8,329 213,668 19,915 Redeemed (1,820,437) (170,269) (4,048,363) (377,178) Net Increase (Decrease)—Investor Shares (574,753) (53,806) (798,552) (74,451) Admiral Shares Issued 5,491,750 513,579 12,566,118 1,170,943 Issued in Lieu of Cash Distributions 256,580 23,989 548,781 51,156 Redeemed (5,126,032) (479,359) (8,950,395) (834,173) Net Increase (Decrease)—Admiral Shares 622,298 58,209 4,164,504 387,926 Institutional Shares Issued 1,662,875 155,623 4,643,518 432,778 Issued in Lieu of Cash Distributions 73,891 6,908 135,886 12,670 Redeemed (1,255,705) (117,407) (3,240,077) (301,975) Net Increase (Decrease)—Institutional Shares 481,061 45,124 1,539,327 143,473 H. Management has determined that no material events or transactions occurred subsequent to July 31, 2015, that would require recognition or disclosure in these financial statements. 47 Intermediate-Term Investment-Grade Fund Fund Profile As of July 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFICX VFIDX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 2.73% 2.83% Financial Attributes Barclays Barclays 5–10 Year Aggregate Credit Bond Fund Index Index Number of Bonds 2,006 1,932 9,496 Yield to Maturity (before expenses) 2.9% 3.5% 2.4% Average Coupon 3.5% 3.9% 3.2% Average Duration 5.5 years 6.5 years 5.6 years Average Effective Maturity 6.4 years 7.4 years 7.8 years Short-Term Reserves 0.1% — — Sector Diversification (% of portfolio) Asset-Backed 8.2% Commercial Mortgage-Backed 5.4 Finance 30.0 Foreign 3.1 Government Mortgage-Backed 0.1 Industrial 40.3 Treasury/Agency 6.9 Utilities 5.7 Other 0.3 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 5–10 Year Aggregate Credit Bond Index Index R-Squared 0.98 0.91 Beta 0.80 1.16 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 1.7% 1 - 3 Years 14.9 3 - 5 Years 15.3 5 - 7 Years 24.9 7 - 10 Years 41.3 10 - 20 Years 1.1 20 - 30 Years 0.5 Over 30 Years 0.3 Distribution by Credit Quality (% of portfolio) U.S. Government 6.6% Aaa 12.9 Aa 15.2 A 45.3 Baa 19.3 Ba 0.3 Not Rated 0.4 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the annualized expense ratios were 0.19% for Investor Shares and 0.09% for Admiral Shares. 48 Intermediate-Term Investment-Grade Fund Investment Focus 49 Intermediate-Term Investment-Grade Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2005, Through July 31, 2015 Barclays 5–10 Year Credit Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 4.66% -3.30% 1.36% 0.63% 2007 5.17 -0.72 4.45 4.43 2008 5.41 2.80 8.21 6.87 2009 4.98 -12.54 -7.56 -5.91 2010 6.06 14.05 20.11 20.79 2011 4.98 3.66 8.64 9.09 2012 4.56 4.62 9.18 10.37 2013 3.64 2.56 6.20 7.63 2014 3.16 -2.31 0.85 0.53 2015 3.25 3.46 6.71 8.52 2016 1.44 -2.79 -1.35 -1.91 Note: For 2016, performance data reflect the six months ended July 31, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 11/1/1993 1.88% 4.92% 4.50% 0.70% 5.20% Admiral Shares 2/12/2001 1.99 5.03 4.61 0.70 5.31 See Financial Highlights for dividend and capital gains information. 50 Intermediate-Term Investment-Grade Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of July 31, 2015 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.875% 7/15/18 445,750 444,426 2.2% 1 United States Treasury Note/Bond 0.875% 1/15/18 164,950 165,130 0.8% United States Treasury Note/Bond 2.125% 5/15/25 158,400 157,534 0.8% United States Treasury Note/Bond 0.750% 4/15/18 144,250 143,641 0.7% United States Treasury Note/Bond 1.125% 6/15/18 100,450 100,921 0.5% United States Treasury Note/Bond 0.750% 1/15/17 90,500 90,811 0.5% United States Treasury Note/Bond 0.875% 10/15/17 73,610 73,794 0.4% United States Treasury Note/Bond 1.000% 12/15/17 71,000 71,344 0.4% United States Treasury Note/Bond 0.875% 11/15/17 70,250 70,404 0.3% United States Treasury Note/Bond 0.375%–3.625% 9/30/16–8/15/19 54,490 55,745 0.3% 1,373,750 6.9% Nonconventional Mortgage-Backed Securities † 643 0.0% Total U.S. Government and Agency Obligations (Cost $1,372,192) 1,374,393 6.9% Asset-Backed/Commercial Mortgage-Backed Securities 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 2,123 2,194 0.0% 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 4,352 4,527 0.0% 4 Banc of America Commercial Mortgage Trust 2007-2 5.562% 4/10/49 3,309 3,487 0.0% 4 Banc of America Commercial Mortgage Trust 2008-1 6.171%–6.215% 2/10/51 25,498 27,651 0.2% 4 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR9 4.943% 9/11/42 318 317 0.0% 51 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.533% 9/11/41 2,260 2,338 0.0% 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.705% 6/11/40 22,140 23,419 0.1% 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 7,714 8,260 0.1% 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.710% 9/11/42 3,822 4,096 0.0% Chase Issuance Trust 2007-C1 0.647% 4/15/19 6,100 6,065 0.0% Chase Issuance Trust 2012-A10 0.447% 12/16/19 6,000 5,990 0.0% 4 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 40,000 39,821 0.2% 4 Ford Credit Auto Lease Trust 2013-A 1.010%–1.280% 5/15/16–6/15/16 7,050 7,050 0.1% 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 4,730 4,734 0.0% 4 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 3,035 3,030 0.0% 4 Ford Credit Auto Owner Trust 2013-C 1.680% 11/15/18 2,000 2,008 0.0% 4 Ford Credit Auto Owner Trust 2013-D 1.540%–1.720% 3/15/19–7/15/19 5,690 5,702 0.0% Ford Credit Auto Owner Trust 2014-1 2.260%–2.410% 11/15/25 5,988 6,029 0.0% Ford Credit Auto Owner Trust 2014-2 2.310%–2.510% 4/15/26 12,530 12,600 0.1% 4 Ford Credit Auto Owner Trust 2014-C 1.560% 2/15/20 2,400 2,403 0.0% Ford Credit Auto Owner Trust 2015-1 2.120% 7/15/26 6,600 6,569 0.0% Ford Credit Auto Owner Trust 2015-2 2.440% 1/15/27 26,000 26,213 0.1% 4 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 5,010 5,011 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 2,000 2,020 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490%–2.140% 9/15/19 27,703 27,755 0.2% 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.370%–1.820% 1/15/18 7,800 7,816 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100%–2.790% 6/15/20 1,680 1,691 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400%–2.310% 2/15/19–2/15/21 2,900 2,904 0.0% 4,5 Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.687% 2/15/21 6,100 6,106 0.0% 52 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 14,795 14,811 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 11,758 11,778 0.1% GE Capital Credit Card Master Note Trust Series 2011-2 1.187% 5/15/19 10,800 10,822 0.1% 4 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 30,000 30,398 0.2% GE Capital Credit Card Master Note Trust Series 2012-3 0.637% 3/15/20 39,385 39,390 0.2% 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 2,300 2,301 0.0% GE Dealer Floorplan Master Note Trust Series 2012-2 0.938% 4/22/19 13,000 13,037 0.1% GE Dealer Floorplan Master Note Trust Series 2012-4 0.628% 10/20/17 10,000 10,001 0.1% GE Dealer Floorplan Master Note Trust Series 2014-2 0.638% 10/20/19 4,400 4,386 0.0% GE Dealer Floorplan Master Note Trust Series 2015-2 0.838% 1/20/22 20,920 20,794 0.1% GS Mortgage Securities Trust 2010-C2 5.246% 12/10/43 1,370 1,503 0.0% GS Mortgage Securities Trust 2011-GC3 5.552% 3/10/44 2,650 2,945 0.0% GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 4,550 4,751 0.0% GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 7,625 7,657 0.1% GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,025 1,145 0.0% 4 GS Mortgage Securities Trust 2013-GCJ12 3.135%–3.777% 6/10/46 3,790 3,858 0.0% 4 GS Mortgage Securities Trust 2013-GCJ14 2.995%–3.817% 8/10/46 2,800 2,931 0.0% 4 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 6,075 6,494 0.0% 4 GS Mortgage Securities Trust 2014-GC24 3.931%–4.528% 9/10/47 12,615 13,287 0.1% 4 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 1,050 1,087 0.0% 4 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 1,100 1,117 0.0% 4 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 2,715 2,770 0.0% 4 GS Mortgage Securities Trust 2015-GC32 3.764%–4.559% 7/10/48 5,105 5,231 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.471% 4/15/43 2,854 2,902 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.905% 4/15/45 3,428 3,530 0.0% 53 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 24,832 26,358 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 4,403 4,701 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 3,256 3,425 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 2,447 2,610 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 10,030 10,542 0.1% JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616%–5.502% 11/15/43 7,468 8,018 0.1% JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388%–5.360% 2/15/46 14,710 15,902 0.1% JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.323% 8/15/46 4,000 4,614 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 4,499 4,724 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829%–3.424% 10/15/45 8,710 8,786 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 1,350 1,445 0.0% 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 5,900 5,995 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 4,670 4,682 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674%–5.009% 12/15/46 4,365 4,684 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 5,378 5,394 0.0% 4 Merrill Lynch Mortgage Trust 2006-C2 5.739% 8/12/43 745 766 0.0% 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 11,703 12,571 0.1% 4 ML-CFC Commercial Mortgage Trust 2006-2 5.868% 6/12/46 848 868 0.0% 4 Morgan Stanley Capital I Trust 2006-HQ9 5.728% 7/12/44 4,266 4,403 0.0% 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 1,208 1,256 0.0% 54 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 4 Morgan Stanley Capital I Trust 2007-IQ15 5.908% 6/11/49 7,167 7,627 0.1% 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 4,167 4,443 0.0% 4 Morgan Stanley Capital I Trust 2012-C4 3.244%–3.773% 3/15/45 4,700 4,886 0.0% Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 6,000 6,084 0.0% Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 6,370 6,695 0.0% Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 2,795 2,893 0.0% Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 4,820 4,939 0.0% 4 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 6,670 6,772 0.1% 4 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 10,400 10,430 0.1% 6 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 2,059,796 10.3% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $2,698,512) 2,723,041 13.6% Corporate Bonds Finance Banking Abbey National Treasury Services plc 4.000% 3/13/24 43,500 45,276 0.2% Associates Corp. of North America 6.950% 11/1/18 8,855 10,157 0.1% Bank of America Corp. 3.300% 1/11/23 39,767 39,180 0.2% Bank of America Corp. 2.250%–7.625% 8/1/16–8/1/25 205,330 221,886 1.1% Bank of America NA 5.300%–6.100% 3/15/17–6/15/17 13,877 14,765 0.1% Barclays Bank plc 3.750% 5/15/24 57,613 58,311 0.3% Bear Stearns Cos. LLC 6.400% 10/2/17 5,500 6,033 0.0% BNP Paribas SA 5.000% 1/15/21 54,350 60,687 0.3% BPCE SA 4.000% 4/15/24 50,690 52,354 0.3% Citigroup Inc. 4.500% 1/14/22 46,600 50,277 0.3% Citigroup Inc. 3.300%–8.500% 8/15/17–9/13/25 166,730 178,891 0.9% Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 4.625% 12/1/23 68,532 70,959 0.4% Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.875% 2/8/22 53,100 55,869 0.3% Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.950% 11/9/22 49,880 50,011 0.2% Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 2.250%–5.250% 1/14/19–9/14/27 46,484 50,114 0.3% Credit Suisse 3.625% 9/9/24 69,650 69,582 0.3% Credit Suisse 3.000% 10/29/21 40,000 39,919 0.2% Goldman Sachs Group Inc. 5.750% 1/24/22 42,535 48,728 0.2% Goldman Sachs Group Inc. 4.000% 3/3/24 47,290 48,438 0.2% Goldman Sachs Group Inc. 3.750% 5/22/25 40,000 39,812 0.2% Goldman Sachs Group Inc. 2.375%–7.500% 9/1/17–1/23/25 97,872 106,193 0.5% HSBC Bank USA NA 4.875%–6.000% 8/9/17–8/24/20 29,533 32,556 0.2% HSBC Holdings plc 5.100% 4/5/21 53,948 60,096 0.3% 55 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets HSBC Holdings plc 4.000%–4.250% 3/30/22–3/14/24 65,100 67,655 0.3% HSBC USA Inc. 2.375% 11/13/19 17,185 17,184 0.1% 4 JPMorgan Chase & Co. 1.625%–6.300% 6/27/17–12/29/49 278,686 291,478 1.5% JPMorgan Chase Bank NA 6.000% 7/5/17–10/1/17 16,880 18,308 0.1% Morgan Stanley 3.875% 4/29/24 43,400 44,035 0.2% Morgan Stanley 2.650%–7.300% 12/28/17–2/25/23 146,935 161,649 0.8% PNC Bank NA 2.700% 11/1/22 41,080 39,639 0.2% PNC Bank NA 2.200%–6.875% 12/7/17–2/23/25 98,279 99,614 0.5% PNC Financial Services Group Inc. 2.600%–2.854% 7/21/20–11/9/22 27,613 27,491 0.1% PNC Funding Corp. 3.300%–6.700% 6/10/19–3/8/22 70,813 77,796 0.4% Synchrony Financial 2.700%–4.500% 2/3/20–7/23/25 47,225 47,250 0.2% Wachovia Bank NA 6.000% 11/15/17 8,000 8,777 0.0% Wachovia Corp. 5.625%–5.750% 10/15/16–2/1/18 23,305 25,185 0.1% Wells Fargo & Co. 3.300% 9/9/24 58,830 58,112 0.3% Wells Fargo & Co. 2.150%–5.625% 12/11/17–2/19/25 186,581 191,611 1.0% 6 Banking—Other † 1,292,026 6.5% 6 Brokerage † 347,877 1.8% Finance Companies General Electric Capital Corp. 4.650% 10/17/21 35,847 39,606 0.2% 4 General Electric Capital Corp. 2.200%–6.375% 5/1/18–11/15/67 159,599 172,500 0.8% HSBC Finance Corp. 6.676% 1/15/21 63,939 74,457 0.4% Finance Companies—Other † 38,112 0.2% Insurance MetLife Inc. 4.368% 9/15/23 38,430 41,121 0.2% UnitedHealth Group Inc. 3.750% 7/15/25 38,550 39,297 0.2% 6 Insurance—Other † 807,185 4.0% 6 Real Estate Investment Trusts † 504,702 2.5% 5,942,761 29.7% Industrial 6 Basic Industry † 517,443 2.6% Capital Goods General Electric Co. 2.700% 10/9/22 47,000 46,342 0.3% General Electric Co. 3.375% 3/11/24 5,655 5,777 0.0% 6 Capital Goods—Other † 704,454 3.5% 6 Communication † 776,591 3.9% Consumer Cyclical 6 Alibaba Group Holding Ltd. 3.600% 11/28/24 39,665 38,149 0.2% Ford Motor Credit Co. LLC 3.000%–8.125% 6/12/17–1/9/22 89,049 97,372 0.5% Wal-Mart Stores Inc. 2.550% 4/11/23 68,021 66,449 0.3% 6 Consumer Cyclical—Other † 827,549 4.1% Consumer Noncyclical Covidien International Finance SA 2.950%–4.200% 6/15/20–6/15/23 48,565 48,727 0.2% Gilead Sciences Inc. 3.500% 2/1/25 57,084 57,602 0.3% Gilead Sciences Inc. 3.700% 4/1/24 37,655 38,531 0.2% 6 Medtronic Inc. 3.500% 3/15/25 71,300 71,256 0.4% 6 Medtronic Inc. 2.500%–4.450% 3/15/20–3/15/24 101,553 102,459 0.5% Merck & Co. Inc. 2.800% 5/18/23 42,254 41,678 0.2% Merck & Co. Inc. 2.750% 2/10/25 41,960 40,032 0.2% 6 Consumer Noncyclical—Other † 1,476,663 7.4% Energy BP Capital Markets plc 1.375%–4.750% 5/10/18–3/17/25 226,330 230,115 1.2% Chevron Corp. 2.355% 12/5/22 46,500 44,487 0.2% 6 Energy—Other † 1,206,816 6.0% 56 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 6 Other Industrial † 57,693 0.3% Technology Apple Inc. 2.400% 5/3/23 104,325 99,696 0.5% Apple Inc. 3.450% 5/6/24 54,000 55,282 0.3% Apple Inc. 1.000%–3.200% 5/6/20–11/10/26 155,735 155,062 0.8% Intel Corp. 3.700% 7/29/25 47,621 48,108 0.2% Microsoft Corp. 2.375% 2/12/22 38,500 37,944 0.2% Oracle Corp. 2.500% 10/15/22 57,616 55,664 0.3% Oracle Corp. 3.400% 7/8/24 43,500 43,842 0.2% Oracle Corp. 2.375%–3.875% 1/15/19–5/15/25 123,980 123,765 0.6% 6 Technology—Other † 605,632 3.0% Transportation United Parcel Service Inc. 2.450% 10/1/22 61,450 60,230 0.3% 6 Transportation—Other † 239,428 1.2% 8,020,838 40.1% Utilities 6 Electric † 1,079,172 5.4% Natural Gas † 47,480 0.3% Other Utility † 3,027 0.0% 1,129,679 5.7% Total Corporate Bonds (Cost $14,926,048) 15,093,278 75.5% Sovereign Bonds (U.S. Dollar-Denominated) Republic of Turkey 7.500% 7/14/17 41,300 45,461 0.3% 6 Sovereign Bonds (U.S. Dollar-Denominated)—Other † 581,618 2.9% Total Sovereign Bonds (Cost $623,073) 627,079 3.2% Taxable Municipal Bonds (Cost $45,437) † 47,023 0.2% Convertible Preferred Stocks (Cost $8,571) † — 0.0% Shares Temporary Cash Investment Money Market Fund 7 Vanguard Market Liquidity Fund (Cost $25,858) 0.152% 25,857,586 25,858 0.1% Total Investments (Cost $19,699,691) 19,890,672 99.5% Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 8/21/15 327 (291) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 8/21/15 328 (200) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 8/21/15 590 (240) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 8/21/15 99 (25) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.00 8/21/15 327 (20) 0.0% 57 Intermediate-Term Investment-Grade Fund Market Percentage Expiration Value • of Net Date Contracts ($000) Assets Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 8/21/15 460 (43) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.00 8/21/15 328 (56) 0.0% Total Liability for Options Written (Premiums received $833) (875) 0.0% Other Assets and Liabilities Other Assets 494,180 2.5% Other Liabilities (391,912) (2.0%) 102,268 0.5% Net Assets 19,992,065 100.0% At July 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 19,730,008 Undistributed Net Investment Income 5,248 Accumulated Net Realized Gains 45,721 Unrealized Appreciation (Depreciation) Investment Securities 190,981 Futures Contracts 884 Options on Futures Contracts (42) Swap Contracts 12,227 Forward Currency Contracts 7,107 Foreign Currencies (69) Net Assets 19,992,065 Investor Shares—Net Assets Applicable to 276,628,792 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,702,353 Net Asset Value Per Share—Investor Shares $9.77 58 Intermediate-Term Investment-Grade Fund Amount ($000) Admiral Shares—Net Assets Applicable to 1,769,875,326 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 17,289,712 Net Asset Value Per Share—Admiral Shares $9.77 See Note A in Notes to Financial Statements. Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. Securities with a value of $1,002,000 have been segregated as collateral for forward currency contracts and open over-the-counter swap contracts. Securities with a value of $10,595,000 have been segregated as initial margin for open futures contracts. Securities with a value of $5,844,000 have been segregated as initial margin for open cleared swap contracts. The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. Adjustable-rate security. Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, the aggregate value of these securities was $1,974,389,000, representing 9.9% of net assets. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 59 Intermediate-Term Investment-Grade Fund Statement of Operations Six Months Ended July 31, 2015 ($000) Investment Income Income Interest 1 305,263 Total Income 305,263 Expenses The Vanguard Group—Note B Investment Advisory Services 962 Management and Administrative—Investor Shares 2,192 Management and Administrative—Admiral Shares 5,379 Marketing and Distribution—Investor Shares 302 Marketing and Distribution—Admiral Shares 1,159 Custodian Fees 127 Shareholders’ Reports—Investor Shares 40 Shareholders’ Reports—Admiral Shares 65 Trustees’ Fees and Expenses 7 Total Expenses 10,233 Net Investment Income 295,030 Realized Net Gain (Loss) Investment Securities Sold 55,036 Futures Contracts 11,628 Options on Futures Contracts 1,618 Swap Contracts 7,474 Foreign Currencies and Forward Currency Contracts 1,975 Realized Net Gain (Loss) 77,731 Change in Unrealized Appreciation (Depreciation) Investment Securities (612,087) Futures Contracts (11,348) Options on Futures Contracts 2,276 Swap Contracts (13,253) Foreign Currencies and Forward Currency Contracts 6,702 Change in Unrealized Appreciation (Depreciation) (627,710) Net Increase (Decrease) in Net Assets Resulting from Operations (254,949) 1 Interest income from an affiliated company of the fund was $238,000. See accompanying Notes, which are an integral part of the Financial Statements. 60 Intermediate-Term Investment-Grade Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2015 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 295,030 559,548 Realized Net Gain (Loss) 77,731 182,433 Change in Unrealized Appreciation (Depreciation) (627,710) 444,741 Net Increase (Decrease) in Net Assets Resulting from Operations (254,949) 1,186,722 Distributions Net Investment Income Investor Shares (42,281) (91,766) Admiral Shares (257,793) (475,801) Realized Capital Gain 1 Investor Shares (2,826) (25,414) Admiral Shares (16,203) (136,382) Total Distributions (319,103) (729,363) Capital Share Transactions Investor Shares (164,432) (220,390) Admiral Shares 1,287,498 2,488,752 Net Increase (Decrease) from Capital Share Transactions 1,123,066 2,268,362 Total Increase (Decrease) 549,014 2,725,721 Net Assets Beginning of Period 19,443,051 16,717,330 End of Period 2 19,992,065 19,443,051 1 Includes fiscal 2016 and 2015 short-term gain distributions totaling $0 and $22,488,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $5,248,000 and $8,185,000. See accompanying Notes, which are an integral part of the Financial Statements. 61 Intermediate-Term Investment-Grade Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $10.06 $9.81 $10.24 $10.18 $9.94 $9.81 Investment Operations Net Investment Income .144 .303 .311 .354 .418 .458 Net Realized and Unrealized Gain (Loss) on Investments (.278) .341 (.229) .266 .463 .372 Total from Investment Operations (.134) .644 .082 .620 . 881 . 830 Distributions Dividends from Net Investment Income (.146) (. 307) (. 317) (. 360) (. 428) (. 473) Distributions from Realized Capital Gains (. 010) (. 087) (.195) (. 200) (. 213) (. 227) Total Distributions (.156) (. 394) (. 512) (. 560) (. 641) (.700) Net Asset Value, End of Period $9.77 $10.06 $9.81 $10.24 $10.18 $9.94 Total Return 1 -1.35% 6.71% 0.85% 6.20% 9.18% 8.64% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,702 $2,952 $3,099 $4,884 $4,837 $4,645 Ratio of Total Expenses to Average Net Assets 0.19% 0.20% 0.20% 0.20% 0.20% 0.22% Ratio of Net Investment Income to Average Net Assets 2.93% 3.05% 3.12% 3.41% 4.17% 4.56% Portfolio Turnover Rate 77% 88% 100% 62% 49% 39% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 62 Intermediate-Term Investment-Grade Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $10.06 $9.81 $10.24 $10.18 $9.94 $9.81 Investment Operations Net Investment Income .149 .313 .321 .364 .428 .470 Net Realized and Unrealized Gain (Loss) on Investments (.278) .341 (.229) .266 .463 .372 Total from Investment Operations (.129) .654 .092 .630 . 891 . 842 Distributions Dividends from Net Investment Income (.151) (. 317) (. 327) (. 370) (. 438) (. 485) Distributions from Realized Capital Gains (. 010) (. 087) (.195) (. 200) (. 213) (. 227) Total Distributions (.161) (. 404) (. 522) (. 570) (. 651) (.712) Net Asset Value, End of Period $9.77 $10.06 $9.81 $10.24 $10.18 $9.94 Total Return 1 -1.30% 6.81% 0.95% 6.30% 9.29% 8.77% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17,290 $16,491 $13,618 $14,582 $11,411 $9,717 Ratio of Total Expenses to Average Net Assets 0.09% 0.10% 0.10% 0.10% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 3.03% 3.15% 3.22% 3.51% 4.27% 4.68% Portfolio Turnover Rate 77% 88% 100% 62% 49% 39% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 63 Intermediate-Term Investment-Grade Fund Notes to Financial Statements Vanguard Intermediate-Term Investment-Grade Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. To minimize the currency risk associated with investment in bonds denominated in currencies other than the U.S. dollar, the fund attempts to hedge its currency exposures. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect 64 Intermediate-Term Investment-Grade Fund correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2015, the fund’s average investments in long and short futures contracts represented 7% and 3% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded in the Statement of Net Assets as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Net Assets as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2015, the fund’s average value of options purchased and options written each represented less than 1% of net assets, based on the average market values at each quarter-end during the period. 4. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. 65 Intermediate-Term Investment-Grade Fund The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). During the six months ended July 31, 2015, the fund’s average investment in forward currency contracts represented 2% of net assets, based on the average of notional amounts at each quarter-end during the period. 5. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund’s sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The fund invests in cross-currency swaps to hedge the currency risk associated with investing in foreign securities. Under the terms of the swaps, the parties exchange a series of payments calculated on the basis of a fixed rate applied to a notional amount, on specified dates and in a specified currency. Additionally, currency amounts are exchanged by the counterparties at the initiation of the contract, with an agreement to reverse the exchange of the currency amounts upon termination of the contract. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount 66 Intermediate-Term Investment-Grade Fund determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund’s maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund’s performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers, and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. During the six months ended July 31, 2015, the fund’s average amounts of credit protection sold and credit protection purchased each represented less than 1% of net assets, based on the average of notional amounts at each quarter-end during the period. The average amount of interest rate swaps represented 3% of net assets, based on the average of notional amounts at each quarter-end during the period. The average amount of cross currency swaps represented less than 1% of net assets, based on the average of notional amounts at each quarter-end during the period. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2012–2015), and for the period ended July 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 67 Intermediate-Term Investment-Grade Fund 8. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2015, or at any time during the period then ended. 9. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At July 31, 2015, the fund had contributed capital of $1,758,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.70% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 68 Intermediate-Term Investment-Grade Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 1,374,393 — Asset-Backed/Commercial Mortgage-Backed Securities — 2,695,067 27,974 Corporate Bonds — 15,093,276 2 Sovereign Bonds — 627,079 — Taxable Municipal Bonds — 47,023 — Convertible Preferred Stocks — — — Temporary Cash Investments 25,858 — — Liability for Options Written (875) — — Futures Contracts—Assets 1 4,338 — — Futures Contracts—Liabilities 1 (2,533) — — Forward Currency Contracts—Assets — 7,214 — Forward Currency Contracts—Liabilities — (107) — Swap Contracts—Assets 832 1 13,061 — Swap Contracts—Liabilities — (1,061) — Total 27,620 19,855,945 27,976 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2015, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Currency Credit Contracts Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) ($000) Other Assets 10,024 14,800 621 25,445 Liability for Options Written (875) — — (875) Other Liabilities (2,610) (107) (984) (3,701) 69 Intermediate-Term Investment-Grade Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended July 31, 2015, were: Interest Rate Currency Credit Contracts Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) ($000) Futures Contracts 11,628 — — 11,628 Options on Futures Contracts 1,618 — — 1,618 Swap Contracts 6,469 323 682 7,474 Forward Currency Contracts — (3,314) — (3,314) Realized Net Gain (Loss) on Derivatives 19,715 (2,991) 682 17,406 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts (11,348) — — (11,348) Options on Futures Contracts 2,276 — — 2,276 Swap Contracts (6,121) (6,404) (728) (13,253) Forward Currency Contracts — 6,677 — 6,677 Change in Unrealized Appreciation (Depreciation) on Derivatives (15,193) 273 (728) (15,648) At July 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note September 2015 11,518 1,380,360 6,569 2-Year U.S. Treasury Note September 2015 (2,040) (446,888) (637) 10-Year U.S. Treasury Note September 2015 (1,626) (207,213) (221) Euro-Bund September 2015 (811) (137,523) (2,345) 30-Year U.S. Treasury Bond September 2015 (469) (73,135) 162 Ultra Long U.S. Treasury Bond September 2015 (218) (34,778) (937) Euro-Buxl September 2015 (132) (22,615) (1,257) Euro-Bobl September 2015 (127) (18,176) (129) Euro-Schatz September 2015 87 10,634 (18) Australia 10-Year Treasury Bond September 2015 (56) (5,231) (158) Long Gilt September 2015 (26) (4,763) (95) Australia 3-Year Treasury Bond September 2015 (52) (4,252) (50) 884 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 70 Intermediate-Term Investment-Grade Fund At July 31, 2015, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Contract Amount (000) Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Morgan Stanley Capital Services LLC 8/4/15 EUR 167,775 USD 184,217 53 Bank of America N.A. 8/4/15 GBP 8,132 USD 12,662 37 Goldman Sachs Bank AG 8/4/15 EUR 10,125 USD 11,037 84 UBS AG 9/2/15 EUR 8,000 USD 8,780 10 Bank of America N.A. 8/4/15 EUR 683 USD 758 (8) Barclays Capital 8/4/15 GBP 450 USD 700 2 BNP Paribas 8/4/15 USD 200,626 EUR 176,563 6,704 Morgan Stanley Capital Services LLC 9/2/15 USD 191,385 EUR 174,238 (54) Bank of America N.A. 9/2/15 USD 12,660 GBP 8,132 (38) Morgan Stanley Capital Services LLC 9/2/15 USD 12,342 AUD 16,760 116 J.P. Morgan Chase Bank N.A. 8/4/15 USD 8,113 GBP 5,149 72 BNP Paribas 9/2/15 USD 5,554 EUR 5,000 61 Morgan Stanley Capital Services LLC 8/4/15 USD 5,431 GBP 3,433 70 UBS AG 8/4/15 USD 1,096 EUR 1,000 (2) Deutsche Bank 8/4/15 USD 682 EUR 616 5 J.P. Morgan Chase Bank N.A. 8/4/15 USD 438 EUR 403 (5) 7,107 AUD—Australian dollar. EUR—Euro. GBP—British pound. USD—U.S. dollar. 71 Intermediate-Term Investment-Grade Fund At July 31, 2015, the fund had the following open swap contracts: Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Bank of America Corp./Baa1 12/20/17 MSCS 7,680 139 1.000 248 Federation of Malaysia/A3 9/20/20 JPMC 860 14 1.000 (7) Federation of Malaysia/A3 9/20/20 JPMC 340 5 1.000 (4) Federation of Malaysia/A3 9/20/20 BOANA 3,100 54 1.000 (22) Federation of Malaysia/A3 9/20/20 GSCM 1,500 26 1.000 (11) Federation of Malaysia/A3 9/20/20 JPMC 2,900 47 1.000 (25) Goldman Sachs Group Inc./A3 3/20/20 BOANA 7,870 (65) 1.000 (4) Republic of Peru/A3 9/20/20 JPMC 8,000 155 1.000 (30) Republic of Peru/A3 9/20/20 BNPSW 7,850 151 1.000 (31) Republic of Chile/Aa3 9/20/20 BNPSW 5,550 (50) 1.000 (62) Republic of Chile/Aa3 9/20/20 GSCM 10,100 (54) 1.000 (76) Republic of Colombia/Baa2 9/20/20 GSCM 6,000 199 1.000 (37) Republic of Colombia/Baa2 9/20/20 JPMC 6,000 191 1.000 (45) Republic of Turkey/Baa3 12/20/16 BNPSW 7,000 16 1.000 (11) Russian Federation/Ba1 6/20/17 GSCM 3,200 154 1.000 56 United Mexican States/A3 6/20/20 GSCM 3,500 48 1.000 (3) 81,450 (64) Credit Protection Purchased Banco Bilbao Vizcaya Argentaria SA 12/20/19 BOANA 5,135 53 (1.000) 36 Banco Santander SA 3/20/20 BARC 6,460 31 (1.000) 13 Banco Santander SA 3/20/20 BOANA 6,595 6 (1.000) (12) Bank of America Corp. 3/20/20 GSCM 7,870 115 (1.000) (20) BBVA Senior Finance 3/20/20 BOANA 6,510 44 (1.000) 29 CMBS-NA-8-AAA 10/17/57 CSFBI 8,350 (319) (0.500) 41 CMBS-NA-8-AAA 10/17/57 MSCS 8,350 (314) (0.500) 47 CMBS-NA-8-AAA 10/17/57 BARC 8,350 (372) (0.500) (12) CVS Health Corp. 9/20/20 BOANA 5,350 174 (1.000) (14) CVS Health Corp. 9/20/20 BOANA 5,340 173 (1.000) (14) CVS Health Corp. 9/20/20 BOANA 2,670 85 (1.000) (9) Devon Energy Corporation 9/20/18 BARC 7,000 19 (1.000) (96) EI du Pont de Nemours & Co. 9/20/18 CSFBI 2,970 54 (1.000) (19) 72 Intermediate-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) EI du Pont de Nemours & Co. 9/20/18 GSCM 2,250 35 (1.000) (21) EI du Pont de Nemours & Co. 9/20/18 DBAG 2,250 34 (1.000) (22) EI du Pont de Nemours & Co. 9/20/18 BNPSW 2,250 34 (1.000) (22) EI du Pont de Nemours & Co. 9/20/18 BARC 2,250 34 (1.000) (22) Federal Express Corp. 12/20/18 GSCM 7,840 82 (1.000) (125) Federative Republic of Brazil 12/20/15 BOANA 1,500 (1) (1.000) (3) Intesa Sanpaolo SpA 12/20/19 BARC 5,135 47 (1.000) 18 Intesa Sanpaolo SpA 3/20/20 BOANA 6,510 30 (1.000) (2) McKesson Corp. 3/20/19 JPMC 6,360 164 (1.000) (41) McKesson Corp. 3/20/19 JPMC 6,360 160 (1.000) (45) Morgan Stanley 9/20/15 BARC 4,400 (7) (1.000) (12) People’s Republic of China 9/20/20 MSCS 5,875 11 (1.000) 7 People’s Republic of China 9/20/20 MSCS 8,280 18 (1.000) 12 Republic of Austria 9/20/17 BNPSW 1,200 (12) (1.000) (36) Republic of Korea 9/20/18 JPMC 2,000 11 (1.000) (34) Republic of South Africa 9/20/20 JPMC 7,400 (383) (1.000) 12 United Mexican States 12/20/15 BOANA 1,500 (2) (1.000) (5) United Mexican States 6/20/20 DBAG 3,500 (41) (1.000) 3 Wells Fargo & Co. 9/20/20 BOANA 9,700 206 (1.000) (30) Russian Federation 6/20/20 GSCM 1,530 (138) (1.000) 10 Russian Federation 9/20/20 BARC 6,200 (585) (1.000) 47 Russian Federation 9/20/20 JPMC 3,100 (294) (1.000) 22 Russian Federation 9/20/20 BOANA 3,100 (297) (1.000) 20 181,440 (299) (363) The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. 1 BARC—Barclays Bank plc. BNPSW—BNP Paribas. BOANA—Bank of America, N.A. CSFBI—Credit Suisse First Boston International. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. JPMC—JP Morgan Chase Bank. MSCS—Morgan Stanley Capital Services LLC. 73 Intermediate-Term Investment-Grade Fund Centrally Cleared Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Clearinghouse 1 ($000) (%) (%) ($000) 8/15/15 CME 44,145 1.587 (0.187) 3 (306) 10/20/15 LCH 10,000 0.390 (0.188) 3 (14) 2/15/16 LCH 4,000 0.450 (0.187) 3 (5) 2/15/16 CME 4,733 0.448 (0.187) 3 (3) 5/16/16 CME 10,800 0.434 (0.187) 3 (1) 5/16/16 CME 1,400 0.451 (0.187) 3 — 5/22/16 CME 3,800 0.546 (0.284) 2 2 6/15/16 LCH 2,752 0.299 (0.187) 3 (2) 6/17/16 CME 1,100 0.485 (0.186) 3 1 6/17/16 CME 970 0.485 (0.186) 3 1 6/17/16 CME 4,400 0.444 (0.186) 3 1 9/17/16 CME 1,050 0.643 (0.186) 3 2 9/17/16 CME 2,560 0.643 (0.186) 3 4 10/25/16 CME 15,200 1.714 (0.295) 2 (73) 12/10/16 LCH 8,355 0.656 (0.189) 3 9 1/15/17 CME 3,050 0.770 (0.187) 3 7 1/17/17 LCH 6,500 0.700 (0.186) 3 9 2/15/17 CME 1,600 0.729 (0.187) 3 2 2/15/17 LCH 6,585 1.875 (0.187) 3 (57) 2/15/17 CME 625 3.373 (0.187) 3 (8) 2/15/17 CME 950 2.407 (0.187) 3 (8) 2/15/17 CME 5,700 2.407 (0.187) 3 (47) 2/15/17 CME 400 0.714 (0.187) 3 — 2/15/17 CME 1,490 3.180 (0.187) 3 (19) 2/15/17 CME 1,145 2.287 (0.187) 3 (9) 2/15/17 CME 365 3.432 (0.187) 3 (5) 3/15/17 CME 39,385 0.937 (0.187) 3 175 4/20/17 CME 13,000 0.960 (0.188) 3 (16) 5/5/17 LCH 4,555 0.876 (0.187) 3 (1) 5/17/17 CME 3,900 1.036 (0.186) 3 22 6/17/17 LCH 2,925 0.736 (0.186) 3 (1) 7/17/17 CME 3,900 0.781 (0.186) 3 — 9/15/17 LCH 5,910 0.755 (0.187) 3 15 9/15/17 CME 1,100 2.345 (0.187) 3 (8) 9/15/17 CME 5,400 3.363 (0.187) 3 (72) 9/15/17 CME 4,850 3.520 (0.187) 3 (66) 74 Intermediate-Term Investment-Grade Fund Centrally Cleared Interest Rate Swaps (continued) Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Clearinghouse 1 ($000) (%) (%) ($000) 9/15/17 CME 7,295 2.532 (0.187) 3 (64) 10/16/17 CME 7,000 0.749 (0.187) 3 9 12/15/17 CME 6,000 0.788 (0.187) 3 1 2/15/18 CME 10,170 1.348 (0.187) 3 99 2/15/18 CME 18,000 0.923 (0.187) 3 (18) 2/15/18 LCH 35,000 1.097 (0.187) 3 118 4/16/18 LCH 3,500 1.013 (0.187) 3 — 5/1/18 CME 3,400 1.214 (0.187) 3 18 5/24/18 CME 10,000 0.984 (0.187) 3 (15) 1/15/19 LCH 18,930 1.509 (0.187) 3 192 3/15/19 CME 5,135 1.701 (0.187) 3 82 3/15/19 CME 22,370 1.699 (0.187) 3 356 3/15/19 CME 4,990 1.399 (0.187) 3 (23) 6/12/19 CME 4,600 1.674 (0.288) 2 41 1/20/20 CME 20,920 1.224 (0.188) 3 (203) 4/15/20 LCH 14,650 1.344 (0.187) 3 (96) 4/25/20 CME 28,610 3.024 (0.295) 2 (395) 7/15/20 CME 8,920 1.571 (0.187) 3 12 2/15/21 CME 6,100 2.200 (0.187) 3 178 10/15/21 LCH 5,720 1.949 (0.187) 3 65 2/15/22 LCH 8,755 1.583 (0.187) 3 (123) 1/25/23 CME 4,500 2.560 (0.191) 3 197 3/25/23 CME 1,150 2.773 (0.191) 3 68 2/25/25 CME 2,490 2.077 (0.191) 3 (16) 2/25/25 CME 3,100 2.077 (0.191) 3 (20) 5/27/25 CME 5,785 2.170 (0.191) 3 1 9/17/31 CME 2,396 3.065 (0.186) 3 194 9/17/31 CME 498 3.065 (0.186) 3 40 227 1 CME—Chicago Mercantile Exchange. LCH—London Clearing House. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 75 Intermediate-Term Investment-Grade Fund Over-the-Counter Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Counterparty 1 ($000) (%) (%) ($000) 2/22/16 BNPSW 1,420 0.522 (0.284) 2 1 5/19/16 WFC 1,246 1.454 (0.277) 2 11 8/15/18 BNPSW 5,400 0.715 (0.187) 3 (10) 4/25/19 WFC 8,822 2.053 (0.293) 2 813 4/25/19 WFC 4,537 2.756 (0.295) 2 166 4/25/20 GSCM 3,620 2.794 (0.295) 2 148 4/1/21 WFC 4,958 0.965 (0.187) 3 (41) 6/25/21 GSCM 5,720 3.143 (0.281) 2 307 10/25/21 WFC 6,500 3.328 (0.295) 2 415 11/25/22 UBSAG 2,518 2.491 (0.282) 2 82 11/25/22 BARC 16,018 2.758 (0.282) 2 652 1/25/23 WFC 3,000 3.144 (0.295) 2 182 7/25/23 BARC 24,625 3.483 (0.295) 2 1,967 12/25/26 WFC 16,000 1.920 (0.191) 3 110 9/25/29 GSCM 11,860 1.794 (0.191) 3 (26) 4,777 1 BARC—Barclays Bank plc. BNPSW—BNP Paribas. GSCM—Goldman Sachs Bank USA. UBSAG—UBS AG. WFC—Wells Fargo Bank N.A. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 76 Intermediate-Term Investment-Grade Fund Cross-Currency Swaps Notional Notional Amount of Amount of Unrealized Fixed Currency Currency Appreciation Fixed Interest Interest Termination Received Delivered (Depreciation) Rate Received Rate Paid Date Counterparty 1 ($000) (000) ($000) USD 5.555% GBP 5.500% 10/6/26 BARC 10,725 GBP 6,250 803 USD 3.180% EUR 1.900% 4/8/22 BARC 9,666 EUR 7,000 1,885 USD 3.331% GBP 3.250% 9/25/24 BNPSW 8,523 GBP 5,000 556 USD 5.502% GBP 5.250% 9/14/27 MSCS 8,061 GBP 4,800 435 USD 4.076% EUR 2.750% 8/2/22 MSCS 6,897 EUR 5,000 1,412 USD 4.112% EUR 2.625% 4/1/21 MSCS 6,783 EUR 5,000 1,364 USD 8.542% GBP 8.750% 4/8/21 MSCS 5,134 GBP 3,000 510 USD 6.043% GBP 6.500% 4/8/22 BARC 5,072 GBP 3,000 354 USD 5.780% GBP 5.500% 10/6/26 MSCS 4,146 GBP 2,500 190 USD 3.766% EUR 2.625% 4/1/21 BARC 384 EUR 277 77 7,586 1 BARC—Barclays Bank plc. BNPSW—BNP Paribas. MSCS—Morgan Stanley Capital Services LLC. EUR—Euro. GBP—British pound. USD—U.S. dollar. At July 31, 2015, counterparties had deposited in segregated accounts securities and cash with a value of $19,333,000 in connection with open swap contracts and forward currency contracts. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. During the six months ended July 31, 2015, the fund realized net foreign currency losses of $2,738,000 (including gains and losses on forward currency contracts and the foreign currency component on sales of foreign currency denominated bonds), which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized gains to undistributed net investment income. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized gains of $4,845,000 on swap contracts have been reclassified from accumulated net realized gains to undistributed net investment income. 77 Intermediate-Term Investment-Grade Fund At July 31, 2015, the cost of investment securities for tax purposes was $19,719,640,000. Net unrealized appreciation of investment securities for tax purposes was $171,032,000, consisting of unrealized gains of $382,615,000 on securities that had risen in value since their purchase and $211,583,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended July 31, 2015, the fund purchased $5,395,305,000 of investment securities and sold $3,520,660,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $3,756,065,000 and $3,863,649,000, respectively. G. The following table summarizes the fund’s options written during the six months ended July 31, 2015. Premiums Number of Received Options Written Contracts ($000) Balance at January 31, 2015 5,052 1,895 Options Written 15,597 5,616 Options Expired (8,371) (3,069) Options Closed (9,819) (3,609) Options Exercised — — Balance at July 31, 2015 2,459 833 H. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2015 January 31, 2015 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 335,744 33,948 772,465 78,049 Issued in Lieu of Cash Distributions 39,472 3,994 102,688 10,381 Redeemed (539,648) (54,870) (1,095,543) (110,813) Net Increase (Decrease)—Investor Shares (164,432) (16,928) (220,390) (22,383) Admiral Shares Issued 2,728,508 276,737 4,649,825 469,737 Issued in Lieu of Cash Distributions 219,615 22,231 490,098 49,543 Redeemed (1,660,625) (168,736) (2,651,171) (267,911) Net Increase (Decrease)—Admiral Shares 1,287,498 130,232 2,488,752 251,369 I. Management has determined that no material events or transactions occurred subsequent to July 31, 2015, that would require recognition or disclosure in these financial statements. 78 Long-Term Investment-Grade Fund Fund Profile As of July 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWESX VWETX Expense Ratio 1 0.22% 0.12% 30-Day SEC Yield 4.09% 4.19% Financial Attributes Barclays Barclays Long Credit Aggregate A/Better Bond Fund Index Index Number of Bonds 776 1,148 9,496 Yield to Maturity (before expenses) 4.3% 4.4% 2.4% Average Coupon 4.9% 5.4% 3.2% Average Duration 13.1 years 13.8 years 5.6 years Average Effective Maturity 22.3 years 23.4 years 7.8 years Short-Term Reserves 5.1% — — Sector Diversification (% of portfolio) Finance 26.0% Foreign 1.7 Industrial 40.1 Treasury/Agency 3.4 Utilities 13.4 Other 15.4 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays Long Credit Aggregate A/Better Bond Index Index R-Squared 0.99 0.89 Beta 1.00 2.71 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 5.3% 3 - 5 Years 0.1 5 - 7 Years 0.2 7 - 10 Years 2.5 10 - 20 Years 18.8 20 - 30 Years 69.6 Over 30 Years 3.5 Distribution by Credit Quality (% of portfolio) U.S. Government 7.3% Aaa 3.3 Aa 31.3 A 49.2 Baa 7.9 Not Rated 1.0 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the annualized expense ratios were 0.21% for Investor Shares and 0.11% for Admiral Shares. 79 Long-Term Investment-Grade Fund Investment Focus 80 Long-Term Investment-Grade Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2005, Through July 31, 2015 Barclays Long Credit A/Better Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 5.27% -4.00% 1.27% 1.32% 2007 5.74 -2.35 3.39 3.63 2008 5.85 -1.42 4.43 3.70 2009 5.75 -9.20 -3.45 -5.66 2010 6.91 10.38 17.29 17.13 2011 5.79 1.22 7.01 7.22 2012 6.29 15.68 21.97 22.56 2013 4.86 2.53 7.39 6.35 2014 4.64 -5.05 -0.41 -1.10 2015 5.17 14.81 19.98 19.54 2016 1.93 -9.66 -7.73 -7.78 Note: For 2016, performance data reflect the six months ended July 31, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/9/1973 1.12% 7.05% 5.49% 0.43% 5.92% Admiral Shares 2/12/2001 1.22 7.16 5.61 0.43 6.04 See Financial Highlights for dividend and capital gains information. 81 Long-Term Investment-Grade Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of July 31, 2015 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 4.500% 2/15/36 162,475 211,015 1.5% United States Treasury Note/Bond 0.875%–6.125% 7/15/17–5/15/45 223,807 251,330 1.7% 462,345 3.2% Agency Notes † 23,321 0.1% Total U.S. Government and Agency Obligations (Cost $465,677) 485,666 3.3% Corporate Bonds Finance Banking Bank of America Corp. 3.950%–7.750% 1/22/25–4/1/44 120,739 137,206 0.9% Bank of America NA 6.000% 10/15/36 21,760 26,292 0.2% Bank One Corp. 7.625%–8.000% 7/15/25–4/29/27 75,544 98,153 0.7% Citigroup Inc. 4.400%–8.125% 6/1/25–7/30/45 155,607 176,432 1.2% Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 5.750% 12/1/43 52,730 58,346 0.4% Goldman Sachs Group Inc. 6.450% 5/1/36 49,400 56,908 0.4% Goldman Sachs Group Inc. 6.750% 10/1/37 46,315 55,698 0.4% Goldman Sachs Group Inc. 4.800%–6.250% 2/15/33–7/8/44 80,387 93,386 0.6% HSBC Bank USA NA 5.875% 11/1/34 44,700 53,073 0.4% HSBC Bank USA NA 5.625% 8/15/35 23,725 27,193 0.2% HSBC Holdings plc 6.800% 6/1/38 86,849 110,497 0.8% HSBC Holdings plc 5.250%–7.625% 5/17/32–3/14/44 91,340 109,708 0.7% JPMorgan Chase & Co. 6.400% 5/15/38 90,000 113,770 0.8% 3 JPMorgan Chase & Co. 3.375%–5.625% 5/1/23–12/29/49 118,449 129,034 0.9% Morgan Stanley 7.250% 4/1/32 44,360 58,306 0.4% Morgan Stanley 3.950%–6.375% 7/23/25–1/27/45 124,346 131,184 0.9% Synchrony Financial 4.500% 7/23/25 110 111 0.0% Wachovia Corp. 5.500%–6.605% 10/1/25–8/1/35 24,905 28,292 0.2% 82 Long-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Wells Fargo & Co. 5.606% 1/15/44 152,733 170,730 1.2% Wells Fargo & Co. 3.900%–5.375% 6/3/26–5/1/45 156,766 160,811 1.1% Wells Fargo Bank NA 6.600% 1/15/38 500 662 0.0% 4 Banking—Other † 92,803 0.6% 4 Brokerage † 27,045 0.2% Finance Companies General Electric Capital Corp. 6.750% 3/15/32 126,620 168,048 1.1% General Electric Capital Corp. 5.875% 1/14/38 125,585 153,693 1.1% General Electric Capital Corp. 6.875% 1/10/39 62,215 85,505 0.6% 3 General Electric Capital Corp. 6.150%–7.500% 8/21/35–12/29/49 16,025 18,596 0.1% Insurance Berkshire Hathaway Inc. 4.500% 2/11/43 44,557 45,201 0.3% 4 Nationwide Mutual Insurance Co. 9.375% 8/15/39 39,206 59,835 0.4% 4 New York Life Insurance Co. 5.875% 5/15/33 47,575 56,301 0.4% UnitedHealth Group Inc. 5.800% 3/15/36 49,846 58,870 0.4% UnitedHealth Group Inc. 3.750%–6.875% 7/15/25–7/15/45 88,612 98,756 0.7% 4 Insurance—Other † 426,796 3.0% 4 Real Estate Investment Trusts † 30,711 0.2% 3,117,952 21.5% Industrial Basic Industry † 140,377 1.0% Capital Goods General Electric Co. 4.125%–4.500% 10/9/42–3/11/44 35,725 36,406 0.3% United Technologies Corp. 6.125% 7/15/38 55,575 68,699 0.5% United Technologies Corp. 4.500%–7.500% 9/15/29–6/1/42 75,585 86,321 0.6% 4 Capital Goods—Other † 367,507 2.5% Communication Comcast Corp. 6.950% 8/15/37 66,717 88,409 0.6% Comcast Corp. 4.750% 3/1/44 66,270 69,149 0.5% Comcast Corp. 4.200%–7.050% 1/15/33–8/15/45 182,124 209,150 1.4% NBCUniversal Media LLC 4.450%–6.400% 4/30/40–1/15/43 55,810 59,888 0.4% 4 Communication—Other † 287,743 2.0% Consumer Cyclical Home Depot Inc. 4.875% 2/15/44 68,200 75,463 0.5% Home Depot Inc. 4.200%–5.950% 12/16/36–4/1/46 106,300 120,949 0.8% Wal-Mart Stores Inc. 6.200% 4/15/38 83,350 107,454 0.8% Wal-Mart Stores Inc. 5.625% 4/15/41 74,432 90,750 0.6% Wal-Mart Stores Inc. 7.550% 2/15/30 51,000 72,646 0.5% Wal-Mart Stores Inc. 6.500% 8/15/37 42,625 56,263 0.4% Wal-Mart Stores Inc. 4.000%–5.625% 9/1/35–4/22/44 92,289 100,661 0.7% 4 Consumer Cyclical—Other † 326,332 2.3% Consumer Noncyclical Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 41,590 62,940 0.4% AstraZeneca plc 6.450% 9/15/37 47,330 61,199 0.4% GlaxoSmithKline Capital Inc. 6.375% 5/15/38 54,345 69,325 0.5% 4 Medtronic Inc. 4.625% 3/15/45 93,690 96,076 0.7% 4 Medtronic Inc. 4.375%–6.500% 3/15/35–3/15/44 79,892 86,605 0.6% Pfizer Inc. 7.200% 3/15/39 44,462 62,062 0.4% Pfizer Inc. 4.300% 6/15/43 15,300 15,352 0.1% Pharmacia Corp. 6.750% 12/15/27 2,800 3,629 0.0% Wyeth LLC 5.950% 4/1/37 68,185 82,854 0.6% Wyeth LLC 6.000% 2/15/36 1,600 1,969 0.0% 4 Consumer Noncyclical—Other † 1,129,802 7.8% 83 Long-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Energy Burlington Resources Finance Co. 7.400% 12/1/31 23,500 31,615 0.2% ConocoPhillips 6.500% 2/1/39 81,416 101,603 0.7% ConocoPhillips 5.900%–7.000% 3/30/29–10/15/32 30,450 36,690 0.2% ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 1,500 1,755 0.0% ConocoPhillips Co. 4.300% 11/15/44 25,655 25,032 0.2% Shell International Finance BV 6.375% 12/15/38 43,260 55,581 0.4% Shell International Finance BV 4.125%–5.500% 5/11/35–5/11/45 123,320 127,118 0.9% Tosco Corp. 7.800%–8.125% 1/1/27–2/15/30 21,500 29,972 0.2% TransCanada PipeLines Ltd. 7.625% 1/15/39 49,100 65,619 0.4% Energy—Other † 214,303 1.5% 4 Other Industrial † 82,053 0.6% Technology Microsoft Corp. 3.750% 2/12/45 71,860 65,524 0.4% Oracle Corp. 6.500% 4/15/38 40,833 51,966 0.4% Oracle Corp. 3.900%–6.125% 7/8/34–5/15/55 145,719 151,043 1.0% 4 Technology—Other † 434,203 3.0% Transportation Burlington Northern Santa Fe LLC 5.750%–6.875% 12/1/27–5/1/40 20,388 24,122 0.2% 4 Transportation—Other † 105,235 0.7% 5,639,414 38.9% Utilities Electric Alabama Power Co. 3.750%–6.000% 3/1/39–3/1/45 69,143 75,357 0.5% Berkshire Hathaway Energy Co. 4.500%–6.125% 4/1/36–2/1/45 48,127 52,656 0.4% Duke Energy Carolinas LLC 6.100% 6/1/37 52,400 65,846 0.5% Duke Energy Carolinas LLC 4.000%–6.450% 10/15/32–9/30/42 73,982 77,455 0.5% Duke Energy Florida Inc. 3.850%–6.750% 2/1/28–11/15/42 17,160 20,555 0.2% Duke Energy Indiana Inc. 4.200%–6.450% 10/15/35–7/15/43 51,333 57,684 0.4% Duke Energy Progress Inc. 4.100%–5.700% 4/1/35–3/30/44 19,050 19,056 0.1% Georgia Power Co. 4.300%–5.950% 2/1/39–3/15/42 68,589 75,491 0.5% MidAmerican Energy Co. 4.800%–5.800% 10/15/36–9/15/43 29,800 32,957 0.2% Mississippi Power Co. 4.250% 3/15/42 2,000 1,814 0.0% Nevada Power Co. 5.375%–6.650% 4/1/36–5/15/41 47,680 55,820 0.4% Pacific Gas & Electric Co. 6.050% 3/1/34 46,041 56,216 0.4% Pacific Gas & Electric Co. 4.500%–6.350% 3/1/37–2/15/44 90,952 107,105 0.7% PacifiCorp 4.100%–6.350% 6/15/35–2/1/42 101,082 121,432 0.8% Virginia Electric & Power Co. 6.000% 5/15/37 57,330 71,685 0.5% 4 Electric—Other † 1,024,107 7.1% Natural Gas † 7,939 0.1% 1,923,175 13.3% Total Corporate Bonds (Cost $9,834,000) 10,680,541 73.7% 4 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $231,265) † 240,825 1.7% Taxable Municipal Bonds American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 53,500 64,361 0.4% 84 Long-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 44,640 59,266 0.4% California GO 7.300% 10/1/39 109,045 154,230 1.0% California GO 7.600% 11/1/40 74,320 111,715 0.8% California GO 7.550% 4/1/39 55,350 81,679 0.5% California GO 7.350%–7.625% 4/1/34–3/1/40 60,335 87,391 0.6% Illinois GO 5.100% 6/1/33 193,305 183,574 1.3% Los Angeles CA Unified School District GO 6.758% 7/1/34 64,235 85,084 0.6% 5 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 50,002 57,139 0.4% New Jersey Turnpike Authority Revenue 7.102% 1/1/41 62,755 84,909 0.6% New Jersey Turnpike Authority Revenue 7.414% 1/1/40 52,934 73,941 0.5% New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 66,105 96,327 0.7% Port Authority of New York & New Jersey Revenue 4.458%–6.040% 12/1/29–10/1/62 132,285 146,568 1.0% 1 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 52,593 54,565 0.4% Taxable Municipal Bonds—Other † 880,867 6.1% Total Taxable Municipal Bonds (Cost $1,949,597) 2,221,616 15.3% Shares Temporary Cash Investments Money Market Fund 6 Vanguard Market Liquidity Fund 0.152% 142,204,326 142,204 1.0% Face Amount ($000) Repurchase Agreements Bank of America Securities, LLC (Dated 7/31/15, Repurchase Value $51,401,000, collateralized by Government National Mortgage Assn. 3.500%, 7/20/45, with a value of $52,548,000) 0.150% 8/3/15 51,400 51,400 0.4% Bank of Montreal (Dated 7/31/15, Repurchase Value $55,501,000, collateralized by U.S. Treasury Note/Bond 0.875%–3.000%, 9/30/16–12/31/20, with a value of $56,610,000) 0.130% 8/3/15 55,500 55,500 0.4% 85 Long-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Bank of Montreal (Dated 7/31/15, Repurchase Value $50,001,000, collateralized by Federal National Mortgage Assn. 4.000%, 8/1/44, Federal Home Loan Mortgage Corp. 3.500%–5.500%, 4/1/34–5/1/45, and Government National Mortgage Assn. 5.500%, 9/15/29, with a value of $51,000,000) 0.150% 8/3/15 50,000 50,000 0.3% Barclays Capital Inc. (Dated 7/31/15, Repurchase Value $173,602,000, collateralized by U.S. Treasury Note/Bond 2.750%, 2/15/24, with a value of $177,072,000) 0.130% 8/3/15 173,600 173,600 1.2% Citigroup Global Markets Inc. (Dated 7/31/15, Repurchase Value $137,402,000, collateralized by U.S. Treasury Note/Bond 0.875%–2.250%, 7/15/18–4/30/21, with a value of $140,148,000) 0.140% 8/3/15 137,400 137,400 0.9% RBC Capital Markets LLC (Dated 7/31/15, Repurchase Value $116,201,000, collateralized by Federal National Mortgage Assn. 1.354%–6.000%, 5/1/26–6/1/45, Federal Home Loan Mortgage Corp. 2.191%–4.500%, 6/1/25–5/1/45, and Government National Mortgage Assn. 1.625%–4.571%, 8/20/40–3/20/65, with a value of $118,524,000) 0.140% 8/3/15 116,200 116,200 0.8% 584,100 4.0% Total Temporary Cash Investments (Cost $726,304) 726,304 5.0% Total Investments (Cost $13,206,843) 14,354,952 99.0% Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 8/21/15 24 (21) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 8/21/15 24 (15) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 8/21/15 43 (17) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 8/21/15 6 (2) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.00 8/21/15 24 (2) 0.0% 86 Long-Term Investment-Grade Fund Market Percentage Expiration Value • of Net Date Contracts ($000) Assets Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 8/21/15 33 (3) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.00 8/21/15 24 (4) 0.0% Total Liability for Options Written (Premiums received $61) (64) 0.0% Other Assets and Liabilities Other Assets 7 224,411 1.5% Other Liabilities (80,249) (0.5%) 144,162 1.0% Net Assets 14,499,050 100.0% At July 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 13,216,901 Undistributed Net Investment Income 8 Accumulated Net Realized Gains 110,620 Unrealized Appreciation (Depreciation) Investment Securities 1,148,109 Futures Contracts 15,275 Options on Futures Contracts (3) Swap Contracts 8,008 Forward Currency Contracts 127 Foreign Currencies 5 Net Assets 14,499,050 Investor Shares—Net Assets Applicable to 416,714,508 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,242,864 Net Asset Value Per Share—Investor Shares $10.18 87 Long-Term Investment-Grade Fund Amount ($000) Admiral Shares—Net Assets Applicable to 1,007,317,465 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 10,256,186 Net Asset Value Per Share—Admiral Shares $10.18 See Note A in Notes to Financial Statements. Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. Securities with a value of $5,179,000 have been segregated as initial margin for open futures contracts. Securities with a value of $26,632,000 have been segregated as initial margin for open cleared swap contracts. The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, the aggregate value of these securities was $950,205,000, representing 6.6% of net assets. Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Cash of $11,849,000 has been segregated as initial margin for open futures contracts. GO—General Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. 88 Long-Term Investment-Grade Fund Statement of Operations Six Months Ended July 31, 2015 ($000) Investment Income Income Interest 1 337,203 Total Income 337,203 Expenses Investment Advisory Fees—Note B 2,066 The Vanguard Group—Note C Management and Administrative—Investor Shares 3,547 Management and Administrative—Admiral Shares 3,529 Marketing and Distribution—Investor Shares 345 Marketing and Distribution—Admiral Shares 867 Custodian Fees 68 Shareholders’ Reports—Investor Shares 26 Shareholders’ Reports—Admiral Shares 12 Trustees’ Fees and Expenses 12 Total Expenses 10,472 Net Investment Income 326,731 Realized Net Gain (Loss) Investment Securities Sold 185,243 Futures Contracts (18,941) Options on Futures Contracts 122 Swap Contracts 9,858 Foreign Currencies and Forward Currency Contracts 87 Realized Net Gain (Loss) 176,369 Change in Unrealized Appreciation (Depreciation) Investment Securities (1,787,261) Futures Contracts (28,927) Options on Futures Contracts 191 Swap Contracts (1,961) Foreign Currencies and Forward Currency Contracts 114 Change in Unrealized Appreciation (Depreciation) (1,817,844) Net Increase (Decrease) in Net Assets Resulting from Operations (1,314,744) 1 Interest income from an affiliated company of the fund was $125,000. See accompanying Notes, which are an integral part of the Financial Statements. 89 Long-Term Investment-Grade Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2015 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 326,731 669,729 Realized Net Gain (Loss) 176,369 309,736 Change in Unrealized Appreciation (Depreciation) (1,817,844) 1,880,477 Net Increase (Decrease) in Net Assets Resulting from Operations (1,314,744) 2,859,942 Distributions Net Investment Income Investor Shares (93,511) (191,346) Admiral Shares (243,979) (498,282) Realized Capital Gain 1 Investor Shares (28,717) (63,485) Admiral Shares (73,631) (162,325) Total Distributions (439,838) (915,438) Capital Share Transactions Investor Shares 17,262 56,137 Admiral Shares (820,032) 917,905 Net Increase (Decrease) from Capital Share Transactions (802,770) 974,042 Total Increase (Decrease) (2,557,352) 2,918,546 Net Assets Beginning of Period 17,056,402 14,137,856 End of Period 2 14,499,050 17,056,402 1 Includes fiscal 2016 and 2015 short-term gain distributions totaling $21,484,000 and $69,071,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $8,000 and ($41,000). See accompanying Notes, which are an integral part of the Financial Statements. 90 Long-Term Investment-Grade Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $11.34 $10.02 $10.65 $10.50 $9.15 $9.04 Investment Operations Net Investment Income . 214 .453 .469 .491 .515 .516 Net Realized and Unrealized Gain (Loss) on Investments (1.083) 1.487 (.525) .274 1.439 .117 Total from Investment Operations (.869) 1.940 (.056) .765 1.954 .633 Distributions Dividends from Net Investment Income (. 222) (. 466) (. 481) (. 499) (. 521) (. 523) Distributions from Realized Capital Gains (. 069) (.154) (. 093) (.116) (. 083) — Total Distributions (. 291) (. 620) (. 574) (. 615) (. 604) (. 523) Net Asset Value, End of Period $10.18 $11.34 $10.02 $10.65 $10.50 $9.15 Total Return 1 -7.73% 19.98% -0.41% 7.39% 21.97% 7.01% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,243 $4,714 $4,112 $4,429 $4,340 $3,770 Ratio of Total Expenses to Average Net Assets 0.21% 0.22% 0.22% 0.22% 0.22% 0.24% Ratio of Net Investment Income to Average Net Assets 4.13% 4.30% 4.64% 4.57% 5.25% 5.53% Portfolio Turnover Rate 32% 21% 26% 21% 29% 19% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 91 Long-Term Investment-Grade Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $11.34 $10.02 $10.65 $10.50 $9.15 $9.04 Investment Operations Net Investment Income . 220 .463 .480 .502 .525 .528 Net Realized and Unrealized Gain (Loss) on Investments (1.083) 1.487 (.525) .274 1.439 .117 Total from Investment Operations (.863) 1.950 (.045) .776 1.964 .645 Distributions Dividends from Net Investment Income (. 228) (. 476) (. 492) (. 510) (. 531) (. 535) Distributions from Realized Capital Gains (. 069) (.154) (. 093) (.116) (. 083) — Total Distributions (. 297) (. 630) (. 585) (. 626) (. 614) (. 535) Net Asset Value, End of Period $10.18 $11.34 $10.02 $10.65 $10.50 $9.15 Total Return 1 -7.69% 20.10% -0.31% 7.49% 22.09% 7.14% Ratios/Supplemental Data Net Assets, End of Period (Millions) $10,256 $12,342 $10,026 $9,112 $7,113 $5,340 Ratio of Total Expenses to Average Net Assets 0.11% 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 4.23% 4.40% 4.74% 4.67% 5.35% 5.65% Portfolio Turnover Rate 32% 21% 26% 21% 29% 19% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 92 Long-Term Investment-Grade Fund Notes to Financial Statements Vanguard Long-Term Investment-Grade Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. To minimize the currency risk associated with investment in bonds denominated in currencies other than the U.S. dollar, the fund attempts to hedge its currency exposures. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing 93 Long-Term Investment-Grade Fund options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2015, the fund’s average investments in long and short futures contracts represented 5% and less than 1% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded in the Statement of Net Assets as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Net Assets as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2015, the fund’s average value of options purchased and options written each represented less than 1% of net assets based on the average market values at each quarter-end during the period. 4. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral 94 Long-Term Investment-Grade Fund received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). During the six months ended July 31, 2015, the fund’s average investment in forward currency contracts represented less than 1% of net assets, based on the average of notional amounts at each quarter-end during the period. 5. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund’s sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may 95 Long-Term Investment-Grade Fund default on its obligation to pay net amounts due to the fund. The fund’s maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund’s performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers, and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. During the six months ended July 31, 2015, the fund’s average amounts of credit protection sold and credit protection purchased represented 13% and less than 1% of net assets, respectively, based on the average of notional amounts at each quarter-end during the period. The average amount of interest rate swaps represented less than 1% of net assets, based on the average of notional amounts at each quarter-end during the period. 6. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 7. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2012–2015), and for the period ended July 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 96 Long-Term Investment-Grade Fund 8. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 9. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2015, or at any time during the period then ended. 10. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company LLP provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $801,000 for the six months ended July 31, 2015. For the six months ended July 31, 2015, the aggregate investment advisory fee represented an effective annual basic rate of 0.03% of the fund’s average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At July 31, 2015, the fund had contributed capital of $1,331,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.53% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. 97 Long-Term Investment-Grade Fund D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of July 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 485,666 — Corporate Bonds — 10,680,541 — Sovereign Bonds — 240,825 — Taxable Municipal Bonds — 2,221,616 — Temporary Cash Investments 142,204 584,100 — Futures Contracts—Assets 1 3,693 — — Futures Contracts—Liabilities 1 (165) — — Forward Currency Contracts—Assets — 130 — Forward Currency Contracts—Liabilities — (3) — Swap Contracts—Assets 2,684 1 14,887 — Swap Contracts—Liabilities (2,143) 1 (332) — Liability for Options Written (64) — — Total 146,209 14,227,430 — 1 Represents variation margin on the last day of the reporting period. E. At July 31, 2015, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Currency Credit Contracts Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) ($000) Other Assets 3,770 130 17,494 21,394 Liability for Options Written (64) — — (64) Other Liabilities (260) (3) (2,380) (2,643) 98 Long-Term Investment-Grade Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended July 31, 2015, were: Interest Rate Currency Credit Contracts Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) ($000) Futures Contracts (18,941) — — (18,941) Options on Futures Contracts 122 — — 122 Swap Contracts (92) — 9,950 9,858 Forward Currency Contracts — 79 — 79 Realized Net Gain (Loss) on Derivatives (18,911) 79 9,950 (8,882) Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts (28,927) — — (28,927) Options on Futures Contracts 191 — — 191 Swap Contracts 751 — (2,712) (1,961) Forward Currency Contracts — 85 — 85 Change in Unrealized Appreciation (Depreciation) on Derivatives (27,985) 85 (2,712) (30,612) At July 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 30-Year U.S. Treasury Bond September 2015 2,071 322,947 9,117 Ultra Long U.S. Treasury Bond September 2015 1,844 294,176 4,581 10-Year U.S. Treasury Note September 2015 1,502 191,411 1,673 5-Year U.S. Treasury Note September 2015 259 31,040 87 2-Year U.S. Treasury Note September 2015 (23) (5,038) (3) Euro-Buxl September 2015 (18) (3,084) (146) Euro-Bund September 2015 (12) (2,035) (34) 15,275 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 99 Long-Term Investment-Grade Fund At July 31, 2015, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Contract Amount (000) Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Morgan Stanley Capital Services LLC 8/4/15 EUR 3,430 USD 3,766 1 Bank of America N.A. 8/4/15 GBP 115 USD 179 — Deutsche Bank AG 8/4/15 EUR 36 USD 39 — Morgan Stanley Capital Services LLC 9/2/15 USD 5,295 EUR 4,821 (1) BNP Paribas 8/4/15 USD 3,820 EUR 3,363 127 Morgan Stanley Capital Services LLC 8/4/15 USD 182 GBP 115 2 Bank of America N.A. 9/2/15 USD 179 GBP 115 (1) Goldman Sachs Bank USA 8/4/15 USD 112 EUR 103 (1) 127 EUR—Euro. GBP—British pound. USD—U.S. dollar. At July 31, 2015, the fund had the following open swap contracts: Centrally Cleared Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating CDX-IG-24-V1/Aa3 2 6/20/20 CME 969,300 (15,766) 1.000 (4,580) CDX-IG-24-V1/A2 2 6/20/20 ICE 401,700 (7,421) 1.000 (1,866) 1,371,000 (6,446) 1 CME—Chicago Mercantile Exchange. ICE—Intercontinental Exchange. 2 Investment Grade Corporate Credit Default Swap Index—Version 24. Long-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating CDX-IGS-14-V1-10Y/Baa3 2 6/20/20 BOANA 100,000 90 1.000 1,452 CDX-IGS-16-V1-10Y/Baa3 3 6/20/21 GSI 200,000 2,635 1.000 4,475 CDX-IGS-19-V1-10Y/Baa3 4 12/20/22 BOANA 25,000 638 1.000 699 CDX-IGS-19-V1-10Y/Baa3 4 12/20/22 BOANA 300,000 7,480 1.000 8,221 Federation of Malaysia/A3 9/20/20 GSCM 8,000 103 1.000 (95) Peoples Republic of China/Aa3 9/20/20 GSCM 8,000 (35) 1.000 (39) Republic of Chile/Aa3 9/20/20 BNPSW 13,000 (116) 1.000 (144) Republic of Peru/A3 9/20/20 BNPSW 4,000 77 1.000 (16) Republic of Turkey/Baa3 3/20/20 BOANA 500 23 1.000 (3) Republic of Turkey/Baa3 6/20/20 BNPSW 1,584 74 1.000 (17) Republic of Turkey/Baa3 12/20/16 BNPSW 2,000 4 1.000 (3) Russian Federation/Ba1 6/20/17 GSCM 400 19 1.000 7 Russian Federation/Ba1 6/20/17 GSCM 200 10 1.000 4 United Mexican States/A3 9/20/20 DBAG 1,750 25 1.000 (15) 664,434 14,526 Credit Protection Purchased People’s Republic of China 9/20/20 MSCS 3,000 6 (1.000) 3 People’s Republic of China 9/20/20 MSCS 4,000 9 (1.000) 6 Republic of Colombia 9/20/20 GSCM 2,000 (68) (1.000) 6 Russian Federation 6/20/20 GSCM 290 (26) (1.000) 2 Russian Federation 9/20/20 BARC 1,000 (94) (1.000) 8 Russian Federation 9/20/20 BOANA 600 (57) (1.000) 4 10,890 29 14,555 The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. 1 BARC—Barclays Bank plc. BOANA—Bank of America, N.A. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. GSI—Goldman Sachs International. MSCS—Morgan Stanley Capital Services LLC. 2 Investment Grade Corporate Credit Default Swap Index—Version 14. 3 Investment Grade Corporate Credit Default Swap Index—Version 16. 4 Investment Grade Corporate Credit Default Swap Index—Version 19. Long-Term Investment-Grade Fund Centrally Cleared Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Clearinghouse 1 ($000) (%) (%) ($000) 9/16/35 CME 11,051 3.000 (0.000) 2 266 9/16/45 CME 13,410 (3.000) 0.000 2 (367) (101) 1 CME—Chicago Mercantile Exchange. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. At July 31, 2015, counterparties had deposited in segregated accounts securities with a value of $5,526,000 in connection with open swap contracts and forward currency contracts. F. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. During the six months ended July 31, 2015, the fund realized net foreign currency gains of $93,000 (including gains and losses on forward currency contracts and the foreign currency component on sales of foreign currency denominated bonds), which increased distributable net income for tax purposes; accordingly, such gains have been reclassified from accumulated net realized gains to undistributed net investment income. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized gains of $10,716,000 on swap contracts have been reclassified from accumulated net realized gains to overdistributed net investment income. At July 31, 2015, the cost of investment securities for tax purposes was $13,217,124,000. Net unrealized appreciation of investment securities for tax purposes was $1,137,828,000, consisting of unrealized gains of $1,284,725,000 on securities that had risen in value since their purchase and $146,897,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended July 31, 2015, the fund purchased $2,112,977,000 of investment securities and sold $3,102,309,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $302,037,000 and $264,971,000, respectively. Total purchases and sales include $0 and $816,408,000, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. Long-Term Investment-Grade Fund The following table summarizes the fund’s options written during the six months ended July 31, 2015. Premiums Number of Received Options Written Contracts ($000) Balance at January 31, 2015 422 158 Options written 1,208 436 Options expired (680) (249) Options closed (772) (284) Options exercised — — Balance at July 31, 2015 178 61 H. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2015 January 31, 2015 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 262,721 24,954 579,785 55,104 Issued in Lieu of Cash Distributions 117,651 11,127 245,252 23,188 Redeemed (363,110) (35,075) (768,900) (72,847) Net Increase (Decrease)—Investor Shares 17,262 1,006 56,137 5,445 Admiral Shares Issued 703,446 66,860 2,361,853 225,018 Issued in Lieu of Cash Distributions 248,094 23,451 524,052 49,529 Redeemed (1,771,572) (171,407) (1,968,000) (186,569) Net Increase (Decrease)—Admiral Shares (820,032) (81,096) 917,905 87,978 I. Management has determined that no material events or transactions occurred subsequent to July 31, 2015, that would require recognition or disclosure in these financial statements. High-Yield Corporate Fund Fund Profile As of July 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWEHX VWEAX Expense Ratio 1 0.23% 0.13% 30-Day SEC Yield 5.23% 5.33% Financial Attributes High-Yield Barclays Corporate Corporate Composite High Yield Fund Index Index Number of Bonds 398 1,898 2,220 Yield to Maturity (before expenses) 5.6% 5.9% 7.2% Average Coupon 5.9% 6.2% 6.8% Average Duration 4.3 years 4.3 years 4.3 years Average Effective Maturity 5.3 years 5.3 years 5.3 years Short-Term Reserves 2.7% — — Sector Diversification (% of portfolio) Basic Industry 6.2% Capital Goods 6.4 Communication 25.7 Consumer Cyclical 6.8 Consumer Non-Cyclical 13.8 Energy 10.0 Finance 13.5 Technology 9.5 Transportation 1.3 Treasury / Agency 2.3 Utilities 4.5 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures High-Yield Barclays Corporate Corporate Composite High Yield Index Index R-Squared 0.96 0.92 Beta 1.00 0.91 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 4.5% 1 - 5 Years 25.8 5 - 10 Years 64.1 10 - 20 Years 3.9 20 - 30 Years 1.1 Over 30 Years 0.6 Distribution by Credit Quality (% of portfolio) U.S. Government 1.9% Aaa 0.8 Baa 4.1 Ba 45.6 B 40.7 Caa 6.4 C 0.4 Not Rated 0.1 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the annualized expense ratios were 0.22% for Investor Shares and 0.12% for Admiral Shares. High-Yield Corporate Fund Investment Focus High-Yield Corporate Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2005, Through July 31, 2015 High-Yield Corporate Composite Investor Shares Index 1 Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 7.02% -3.13% 3.89% — 2007 7.41 0.48 7.89 8.64% 2008 7.13 -6.43 0.70 1.95 2009 6.83 -23.02 -16.19 -14.77 2010 10.36 22.32 32.68 34.94 2011 8.23 5.47 13.70 14.22 2012 7.35 0.69 8.04 6.68 2013 6.76 5.15 11.91 12.38 2014 5.84 -1.31 4.53 5.60 2015 5.55 -0.99 4.56 3.57 2016 2.70 -1.20 1.50 1.37 Note: For 2016, performance data reflect the six months ended July 31, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 12/27/1978 1.45% 8.16% 7.15% -0.58% 6.57% Admiral Shares 11/12/2001 1.55 8.27 7.27 -0.58 6.69 1 Benchmark history is unavailable prior to May 31, 2005. See Financial Highlights for dividend and capital gains information. High-Yield Corporate Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of July 31, 2015 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.375% 5/31/16 170,920 171,053 1.0% United States Treasury Note/Bond 0.875% 11/30/16 169,570 170,471 0.9% Total U.S. Government and Agency Obligations (Cost $341,289) 341,524 1.9% Asset-Backed/Commercial Mortgage-Backed Securities (Cost $55,572) † 55,914 0.3% Corporate Bonds Finance Banking Credit Suisse Group AG 6.250% 12/29/49 96,200 94,036 0.5% Royal Bank of Scotland Group plc 6.125% 12/15/22 113,600 122,562 0.7% 2 Banking—Other † 270,053 1.5% Finance Companies 2 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750%–5.000% 5/15/19–7/1/22 147,390 149,917 0.8% 2 CIT Group Inc. 6.625% 4/1/18 120,655 130,006 0.7% CIT Group Inc. 5.250% 3/15/18 102,005 106,085 0.6% CIT Group Inc. 5.375% 5/15/20 98,370 104,149 0.6% CIT Group Inc. 5.000% 8/15/22 96,680 98,251 0.5% 2 CIT Group Inc. 3.875%–5.500% 2/15/19–2/19/19 112,210 116,910 0.6% Homer City Generation LP 8.734% 10/1/26 121,041 122,856 0.7% International Lease Finance Corp. 3.875%–8.750% 3/15/17–8/15/22 288,307 317,487 1.8% Navient Corp. 5.500%–8.450% 6/15/18–1/25/23 225,825 226,643 1.3% Finance Companies—Other † 55,586 0.3% Insurance 1 Voya Financial Inc. 5.650% 5/15/53 87,753 89,618 0.5% 2 Insurance—Other † 139,793 0.8% High-Yield Corporate Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets Other Finance 2 Argos Merger Sub Inc. 7.125% 3/15/23 0.5% Other FinanceOther  0.1% 2 Real Estate Investment Trusts  0.3% 12.8% Industrial Basic Industry 2 FMG Resources August 2006 Pty Ltd. 6.875% 4/1/22 0.5% Hexion US Finance Corp. 6.625% 4/15/20 0.6% VWR Funding Inc. 4.625% 4/15/22 0.7% Basic IndustryOther  4.1% Capital Goods Case New Holland Inc. 7.875% 12/1/17 0.5% 2 Cemex SAB de CV 6.125% 5/5/25 0.6% 2 CNH Industrial Capital LLC 3.375%6.250% 11/1/167/15/19 0.6% 2 Capital GoodsOther  4.3% Communication 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 5/1/23 0.5% 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125%7.000% 1/15/195/1/27 1.1% 2 CCO Safari II LLC 4.908%6.484% 7/23/2510/23/45 0.6% CSC Holdings LLC 7.625% 7/15/18 0.5% DISH DBS Corp. 6.750% 6/1/21 0.9% DISH DBS Corp. 5.875% 7/15/22 0.5% DISH DBS Corp. 5.000%7.875% 9/1/1911/15/24 0.2% Hughes Satellite Systems Corp. 6.500% 6/15/19 0.5% Intelsat Jackson Holdings SA 7.250% 10/15/20 0.9% Intelsat Jackson Holdings SA 5.500%7.500% 4/1/198/1/23 1.1% Level 3 Escrow II Inc. 5.375% 8/15/22 0.4% 2 Level 3 Financing Inc. 5.125%6.125% 1/15/215/1/25 0.6% Level 3 Financing, Inc. Bank Loan 4.000% 1/15/20 0.2% Liberty Interactive LLC 8.250% 2/1/30 0.7% MetroPCS Wireless Inc. 6.625% 11/15/20 0.4% 2 Nielsen Finance LLC / Nielsen Finance Co. 5.000% 4/15/22 0.7% 2 Softbank Corp. 4.500% 4/15/20 0.9% Sprint Corp. 7.250% 9/15/21 0.5% Sprint Corp. 7.125%7.875% 9/15/236/15/24 0.5% 2 Sprint Nextel Corp. 7.000% 3/1/20 0.8% 2 Sprint Nextel Corp. 9.000% 11/15/18 0.6% T-Mobile USA Inc. 5.250%6.836% 9/1/181/15/24 1.1% 2 Univision Communications Inc. 5.125% 2/15/25 0.7% Videotron Ltd. 5.000% 7/15/22 0.5% 2 Zayo Group LLC / Zayo Capital Inc. 6.000% 4/1/23 0.6% CommunicationOther  8.4% Consumer Cyclical  6.4% Consumer Noncyclical 2 Capsugel SA 7.000% 5/15/19 0.3% High-Yield Corporate Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets CHS/Community Health Systems Inc. 6.875% 2/1/22 0.9% CHS/Community Health Systems Inc. 5.125%7.125% 7/15/208/1/21 0.3% 2 Envision Healthcare Corp. 5.125% 7/1/22 0.5% HCA Holdings Inc. 6.250% 2/15/21 0.2% HCA Inc. 6.500% 2/15/20 0.8% HCA Inc. 4.750%7.690% 3/15/226/15/25 1.2% 2 IMS Health Inc. 6.000% 11/1/20 0.5% Party City Holdings Inc. 8.875% 8/1/20 0.6% Tenet Healthcare Corp. 4.375% 10/1/21 0.6% 2 Tenet Healthcare Corp. 4.500%8.125% 11/1/184/1/22 1.2% 2 THC Escrow Corp. II 6.750% 6/15/23 0.1% 2 VRX Escrow Corp. 6.125% 4/15/25 1.1% Consumer NoncyclicalOther  4.8% Energy  9.5% Technology 2 Audatex North America Inc. 6.125% 11/1/23 0.5% CDW LLC / CDW Finance Corp. 6.000% 8/15/22 0.7% 2 First Data Corp. 8.250% 1/15/21 0.7% 2 First Data Corp. 6.750%12.625% 6/15/198/15/21 1.0% First Data Corp. Bank Loan 3.687%3.937% 3/23/18-7/8/22 0.5% Freescale Semiconductor Inc. Bank Loan 4.250% 3/1/20 0.5% 2 Infor US Inc. 6.500% 5/15/22 0.6% SunGard Data Systems Inc. 6.625% 11/1/19 0.6% 2 TechnologyOther  3.9% Transportation Hertz Corp. 4.250%7.375% 4/1/181/15/21 1.0% 2 TransportationOther  0.2% 75.5% Utilities Electric AES Corp. 5.500% 3/15/24 0.7% AES Corp. 4.875%8.000% 6/1/205/15/23 0.3% Calpine Corp. 5.750% 1/15/25 0.6% DPL Inc. 7.250% 10/15/21 0.3% GenOn Energy Inc. 7.875%9.875% 6/15/1710/15/20 0.6% NRG Energy Inc. 6.250%7.875% 5/15/215/1/24 0.6% 2 ElectricOther  1.2% 4.3% Total Corporate Bonds (Cost $16,786,164) 92.6% Shares Preferred Stocks GMAC Capital Trust I Pfd. 8.125% 0.7% Hartford Financial Services Group Inc. Pfd. 7.875% 0.5% Preferred StocksOther  0.0% Total Preferred Stocks (Cost $204,781) 1.2% Other  (Cost $27,348) 0.0% High-Yield Corporate Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Temporary Cash Investments Repurchase Agreements Bank of America Securities, LLC (Dated 7/31/15, Repurchase Value $189,802,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 4/1/45, and Federal National Mortgage Assn. 3.500%–4.500%, 7/1/41–1/1/45, with a value of $193,596,000) 0.150% 8/3/15 189,800 189,800 1.0% Bank of Montreal (Dated 7/31/15, Repurchase Value $4,100,000, collateralized by U.S. Treasury Note/Bond 1.500%–5.000%, 9/30/16–5/15/45, with a value of $4,182,000) 0.130% 8/3/15 4,100 4,100 0.0% Bank of Montreal (Dated 7/31/15, Repurchase Value $34,500,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%–5.319%, 8/1/38–8/1/44, Federal National Mortgage Assn. 2.000%–6.000%, 11/1/19–2/1/45, Government National Mortgage Assn. 4.000%, 10/20/43, and U.S. Treasury Note/Bond 0.375%, 11/15/15, with a value of $35,190,000) 0.150% 8/3/15 34,500 34,500 0.2% RBC Capital Markets LLC (Dated 7/31/15, Repurchase Value $29,900,000, collateralized by Federal Home Loan Mortgage Corp. 2.229%–4.500%, 10/1/29–6/1/45, Federal National Mortgage Assn. 2.277%–4.000%, 4/1/27–6/1/45, and Government National Mortgage Assn. 2.573%–4.500%, 10/20/43–6/20/65, with a value of $30,498,000) 0.140% 8/3/15 29,900 29,900 0.2% TD Securities (USA) LLC (Dated 7/31/15, Repurchase Value $30,700,000, collateralized by Federal National Mortgage Assn. 3.000%, 10/1/29, with a value of $31,314,000) 0.150% 8/3/15 30,700 30,700 0.2% 289,000 1.6% U.S. Government and Agency Obligations United States Treasury Bill 0.015% 9/10/15 150,000 149,994 0.8% U.S. Government and Agency Obligations—Other † 44,989 0.3% 194,983 1.1% Total Temporary Cash Investments (Cost $483,990) 483,983 2.7% Total Investments (Cost $17,899,144) 17,884,976 98.7% High-Yield Corporate Fund Market Percentage Value • of Net ($000) Assets Other Assets and Liabilities Other Assets 313,301 1.7% Liabilities (84,108) (0.4%) 229,193 1.3% Net Assets 18,114,169 100.0% At July 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 18,043,258 Overdistributed Net Investment Income (21,661) Accumulated Net Realized Gains 104,315 Unrealized Appreciation (Depreciation) Investment Securities (14,168) Forward Currency Contracts 2,572 Foreign Currencies (147) Net Assets 18,114,169 Investor Shares—Net Assets Applicable to 691,263,170 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,080,455 Net Asset Value Per Share—Investor Shares $5.90 Admiral Shares—Net Assets Applicable to 2,377,426,487 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 14,033,714 Net Asset Value Per Share—Admiral Shares $5.90 See Note A in Notes to Financial Statements. Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, the aggregate value of these securities was $6,097,132,000, representing 33.7% of net assets. Face amount denominated in euro. Adjustable-rate security. Certain of the fund’s securities are senior, secured, high-yield floating-rate loans. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At July 31, 2015, the aggregate value of these securities was $685,902,000, representing 3.8% of net assets. See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Corporate Fund Statement of Operations Six Months Ended July 31, 2015 ($000) Investment Income Income Dividends 7,999 Interest 492,761 Total Income 500,760 Expenses Investment Advisory Fees—Note B 2,773 The Vanguard Group—Note C Management and Administrative—Investor Shares 3,535 Management and Administrative—Admiral Shares 5,120 Marketing and Distribution—Investor Shares 366 Marketing and Distribution—Admiral Shares 826 Custodian Fees 67 Shareholders’ Reports—Investor Shares 68 Shareholders’ Reports—Admiral Shares 41 Trustees’ Fees and Expenses 14 Total Expenses 12,810 Net Investment Income 487,950 Realized Net Gain (Loss) Investment Securities Sold 109,071 Foreign Currencies and Forward Currency Contracts (7,528) Realized Net Gain (Loss) 101,543 Change in Unrealized Appreciation (Depreciation) Investment Securities (319,824) Foreign Currencies and Forward Currency Contracts 1,525 Change in Unrealized Appreciation (Depreciation) (318,299) Net Increase (Decrease) in Net Assets Resulting from Operations 271,194 See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Corporate Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2015 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 487,950 942,040 Realized Net Gain (Loss) 101,543 301,837 Change in Unrealized Appreciation (Depreciation) (318,299) (490,044) Net Increase (Decrease) in Net Assets Resulting from Operations 271,194 753,833 Distributions Net Investment Income Investor Shares (114,450) (236,054) Admiral Shares (373,027) (704,924) Realized Capital Gain Investor Shares (5,965) — Admiral Shares (18,652) — Total Distributions (512,094) (940,978) Capital Share Transactions Investor Shares (40,670) (177,568) Admiral Shares 1,340,685 1,063,671 Net Increase (Decrease) from Capital Share Transactions 1,300,015 886,103 Total Increase (Decrease) 1,059,115 698,958 Net Assets Beginning of Period 17,055,054 16,356,096 End of Period 1 18,114,169 17,055,054 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($21,661,000) and ($14,606,000). See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Corporate Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $5.98 $6.04 $6.12 $5.82 $5.78 $5.48 Investment Operations Net Investment Income .162 .331 .348 .372 .405 .422 Net Realized and Unrealized Gain (Loss) on Investments (. 072) (. 059) (. 080) . 300 . 040 . 300 Total from Investment Operations .090 .272 .268 .672 .445 .722 Distributions Dividends from Net Investment Income (.162) (. 332) (. 348) (. 372) (. 405) (. 422) Distributions from Realized Capital Gains (.008) — Total Distributions (.170) (. 332) (. 348) (. 372) (. 405) (. 422) Net Asset Value, End of Period $5.90 $5.98 $6.04 $6.12 $5.82 $5.78 Total Return 1 1.50% 4.56% 4.53% 11.91% 8.04% 13.70% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,080 $4,176 $4,394 $5,607 $5,476 $4,909 Ratio of Total Expenses to Average Net Assets 0.22% 0.23% 0.23% 0.23% 0.23% 0.25% Ratio of Net Investment Income to Average Net Assets 5.46% 5.46% 5.76% 6.25% 7.04% 7.59% Portfolio Turnover Rate 36% 35% 28% 30% 26% 38% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Corporate Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $5.98 $6.04 $6.12 $5.82 $5.78 $5.48 Investment Operations Net Investment Income .165 .337 .354 .378 .411 .429 Net Realized and Unrealized Gain (Loss) on Investments (. 072) (. 059) (. 080) . 300 . 040 . 300 Total from Investment Operations .093 .278 .274 .678 .451 .729 Distributions Dividends from Net Investment Income (.165) (. 338) (. 354) (. 378) (. 411) (. 429) Distributions from Realized Capital Gains (.008) — Total Distributions (.173) (. 338) (. 354) (. 378) (. 411) (. 429) Net Asset Value, End of Period $5.90 $5.98 $6.04 $6.12 $5.82 $5.78 Total Return 1 1.55% 4.66% 4.64% 12.02% 8.15% 13.84% Ratios/Supplemental Data Net Assets, End of Period (Millions) $14,034 $12,879 $11,962 $12,713 $10,075 $8,320 Ratio of Total Expenses to Average Net Assets 0.12% 0.13% 0.13% 0.13% 0.13% 0.13% Ratio of Net Investment Income to Average Net Assets 5.56% 5.56% 5.86% 6.35% 7.14% 7.71% Portfolio Turnover Rate 36% 35% 28% 30% 26% 38% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Corporate Fund Notes to Financial Statements Vanguard High-Yield Corporate Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. To minimize the currency risk associated with investment in bonds denominated in currencies other than the U.S. dollar, the fund attempts to hedge its currency exposures. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the High-Yield Corporate Fund event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). During the six months ended July 31, 2015, the fund’s average investment in forward currency contracts represented 1% of net assets, based on the average of notional amounts at each quarter-end during the period. 4. Repurchase Agreements: The fund enters into repurchase agreements with institutional counter-parties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counter-party’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2012–2015), and for the period ended July 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 7. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject High-Yield Corporate Fund to the funds regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the funds board of trustees and included in Management and Administrative expenses on the funds Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2015, or at any time during the period then ended. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company LLP provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the six months ended July 31, 2015, the investment advisory fee represented an effective annual rate of 0.03% of the funds average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At July 31, 2015, the fund had contributed capital of $1,602,000 to Vanguard (included in Other Assets), representing 0.01% of the funds net assets and 0.64% of Vanguards capitalization. The funds trustees and officers are also directors and employees, respectively, of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). High-Yield Corporate Fund The following table summarizes the market value of the fund’s investments as of July 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 341,524 — Asset-Backed/Commercial Mortgage-Backed Securities — 55,914 — Corporate Bonds — 16,779,784 — Preferred Stocks — 223,444 — Other — — 327 Temporary Cash Investments — 483,983 — Forward Currency Contracts—Assets — 2,827 — Forward Currency Contracts—Liabilities — (255) — Total — 17,887,221 327 E. At July 31, 2015, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) Deutsche Bank AG 8/31/15 USD 158,793 EUR 143,361 1,284 UBS AG 9/16/15 USD 65,936 EUR 58,595 1,543 Goldman Sachs Bank USA 8/28/15 USD 38,801 GBP 25,014 (255) 2,572 EUR—Euro. GBP—British pound. USD—U.S. dollar. At July 31, 2015, counterparties had deposited in segregated accounts cash and securities with a value of $4,146,000 in connection with forward currency contracts. F. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. During the six months ended July 31, 2015, the fund realized net foreign currency losses of $7,528,000 (including gains and losses on forward currency contracts), which decreased distributable net income for tax purposes; accordingly, such lossess have been reclassified from accumulated net realized gains to overdistributed net investment income. High-Yield Corporate Fund At July 31, 2015, the cost of investment securities for tax purposes was $17,899,144,000. Net unrealized depreciation of investment securities for tax purposes was $14,168,000, consisting of unrealized gains of $442,174,000 on securities that had risen in value since their purchase and $456,342,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended July 31, 2015, the fund purchased $3,814,284,000 of investment securities and sold $2,801,293,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $0 and $169,634,000, respectively. H. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2015 January 31, 2015 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 544,759 90,732 936,989 154,971 Issued in Lieu of Cash Distributions 102,148 17,059 199,234 32,795 Redeemed (687,577) (114,934) (1,313,791) (216,627) Net Increase (Decrease)—Investor Shares (40,670) (7,143) (177,568) (28,861) Admiral Shares Issued 2,172,014 362,779 3,223,729 531,298 Issued in Lieu of Cash Distributions 261,401 43,670 476,405 78,432 Redeemed (1,092,730) (182,701) (2,636,463) (435,861) Net Increase (Decrease)—Admiral Shares 1,340,685 223,748 1,063,671 173,869 I. Management has determined that no material events or transactions occurred subsequent to July 31, 2015, that would require recognition or disclosure in these financial statements. About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. Six Months Ended July 31, 2015 Beginning Ending Expenses Account Value Account Value Paid During 1/31/2015 7/31/2015 Period Based on Actual Fund Return Short-Term Investment-Grade Fund Investor Shares $1,000.00 $1,002.71 $0.94 Admiral Shares 1,000.00 1,003.21 0.45 Institutional Shares 1,000.00 1,003.36 0.30 Intermediate-Term Investment-Grade Fund Investor Shares $1,000.00 $986.55 $0.94 Admiral Shares 1,000.00 987.04 0.44 Long-Term Investment-Grade Fund Investor Shares $1,000.00 $922.68 $1.00 Admiral Shares 1,000.00 923.14 0.52 High-Yield Corporate Fund Investor Shares $1,000.00 $1,015.03 $1.10 Admiral Shares 1,000.00 1,015.53 0.60 Based on Hypothetical 5% Yearly Return Short-Term Investment-Grade Fund Investor Shares $1,000.00 $1,023.85 $0.95 Admiral Shares 1,000.00 1,024.35 0.45 Institutional Shares 1,000.00 1,024.50 0.30 Intermediate-Term Investment-Grade Fund Investor Shares $1,000.00 $1,023.85 $0.95 Admiral Shares 1,000.00 1,024.35 0.45 Long-Term Investment-Grade Fund Investor Shares $1,000.00 $1,023.75 $1.05 Admiral Shares 1,000.00 1,024.25 0.55 High-Yield Corporate Fund Investor Shares $1,000.00 $1,023.70 $1.10 Admiral Shares 1,000.00 1,024.20 0.60 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the Short-Term Investment-Grade Fund, 0.19% for Investor Shares, 0.09% for Admiral Shares, and 0.06% for Institutional Shares; for the Intermediate-Term Investment-Grade Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares; for the Long-Term Investment-Grade Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; for the High-Yield Corporate Fund, 0.22% for Investor Shares and 0.12% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period (181/365). Trustees Approve Advisory Arrangements The board of trustees of Vanguard Short-Term, Intermediate-Term, and Long-Term Investment-Grade Funds has renewed each fund’s investment advisory arrangement with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Fixed Income Group—serves as the investment advisor for the funds. The board also has renewed the investment advisory arrangements between Vanguard Long-Term Investment-Grade and High-Yield Corporate Funds and the funds’ advisor, Wellington Management Company LLP (Wellington Management). The board determined that renewing the funds’ advisory arrangements was in the best interests of the fund and its shareholders. The board based its decisions upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decisions. Nature, extent, and quality of services The board reviewed the quality of each fund’s investment management services over both the short and long term, and took into account the organizational depth and stability of each advisor. The board considered the following: Vanguard. Vanguard has been managing investments for more than three decades and has advised the Short-Term and Intermediate-Term Investment-Grade Funds since their inceptions, and a portion of the Long-Term Investment-Grade Fund since 2013. The Fixed Income Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. Wellington Management. Founded in 1928, Wellington Management is among the nation’s oldest and most respected institutional investment managers. The firm has managed the Long-Term Investment-Grade and High-Yield Corporate Funds since their inceptions. The portfolio managers of the funds are backed by well-tenured teams of research analysts who conduct detailed fundamental analysis. For the Long-Term Investment-Grade Fund, the team conducts intensive fundamental research on each prospective issuer to support the investment process. The portfolio managers draw upon the sector experience of these analysts and the broader fixed-income team at Wellington Management to manage the fund’s duration, sector, quality, and curve positioning. For the High-Yield Corporate Fund, the team focuses on high-yield bonds, as it expects these higher-quality issues to offer a more favorable risk/reward trade-off over the long term. The team’s credit analysis seeks to identify companies whose fundamentals are stable or improving and whose securities offer an attractive yield. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered the short- and long-term performance of each fund, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangements should continue. Information about each fund’s most recent performance can be found in the Performance Summary sections of this report. Cost The board concluded that each fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that each fund’s advisory fee rate was also well below its peer-group average. Information about the funds’ expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements sections, which also include information about the advisory expenses. The board did not consider profitability of Wellington Management in determining whether to approve the advisory fees for the Long-Term Investment-Grade and High-Yield Corporate Funds, because Wellington Management is independent of Vanguard, and the advisory fees are the result of arm’s length negotiations. The board does not conduct a profitability analysis of Vanguard because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the Long-Term Investment-Grade and High-Yield Corporate Funds’ shareholders benefit from economies of scale because of the breakpoints in each fund’s advisory fee schedule with Wellington Management. The breakpoints reduce the effective rate of the fee as the fund’s assets increase. The board concluded that with regard to the Short-Term, Intermediate-Term, and Long-Term Investment-Grade Funds, the funds’ at-cost arrangement with Vanguard ensures that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangements again after a one-year period. Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” For the three investment-grade funds, credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is shown. For theHigh-Yield CorporateFund, credit-quality ratings are obtained from Barclays and are from Moody’s, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. “Not Rated” is used to classify securities for which a rating is not available. Not rated securities include a fund’s investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. Benchmark Information High-Yield Corporate Composite Index: Consists of 95% Barclays U.S. High-Yield Ba/B 2% Issuer Capped Index and 5% Barclays U.S. 1–5 Year Treasury Bond Index. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 193 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years and Other Experience: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group, and of each of the investment companies served by The Vanguard Group, since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). IndependentTrustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2009–2010 Distinguished Minett Professor at the Rochester Institute of Technology; Director of SPX Corporation (multi-industry manufacturing), the United Way of Rochester, Amerigroup Corporation (managed health care), the University of Rochester Medical Center, Monroe Community College Foundation, and North Carolina A&T University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years and Other Experience: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International PLC (diversified manufacturing and services), Hewlett-Packard Co. (electronic computer manufacturing), and Delphi Automotive PLC (automotive components); Senior Advisor at New Mountain Capital. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years and Other Experience: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science, School of Arts and Sciences, and Professor of Communication, Annenberg School for Communication, with secondary faculty appointments in the Department of Philosophy, School of Arts and Sciences, and at the Graduate School of Education, University of Pennsylvania; Trustee of the National Constitution Center; Chair of the Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years and Other Experience: Corporate Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive Committee (1997–2008) of Johnson & Johnson (pharmaceuticals/medical devices/ consumer products); Director of Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center for Talent Innovation; Member of the Advisory Board of the Institute for Women’s Leadership at Rutgers University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services), and of Oxfam America; Director of SKF AB (industrial machinery), Hyster-Yale Materials Handling, Inc. (forklift trucks), the Lumina Foundation for Education, and the V Foundation for Cancer Research; Member of the Advisory Council for the College of Arts and Letters and of the Advisory Board to the Kellogg Institute for International Studies, both at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Senior Vice President and Chief Financial Officer (retired 2013) at IBM (information technology services); Fiduciary Member of IBM’s Retirement Plan Committee (2004–2013); Director of the Dow Chemical Company; Member of the Council on Chicago Booth. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Board Member of TIFF Advisory Services, Inc., and Catholic Investment Services, Inc. (investment advisors); Member of the Investment Advisory Committee of Major League Baseball. André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years and Other Experience: George Gund Professor of Finance and Banking, Emeritus at the Harvard Business School (retired 2011); Chief Investment Officer and Managing Partner of HighVista Strategies LLC (private investment firm); Director of Rand Merchant Bank; Overseer of the Museum of Fine Arts Boston. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Trustee of Colby-Sawyer College; Member of the Advisory Board of the Norris Cotton Cancer Center and of the Advisory Board of the Parthenon Group (strategy consulting). Executive Officers Glenn Booraem Born 1967. Treasurer Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Controller of each of the investment companies served by The Vanguard Group (2010–2015); Assistant Controller of each of the investment companies served by The Vanguard Group (2001–2010). Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (1998–2008). Peter Mahoney Born 1974. Controller Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Head of Global Fund Accounting at The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Head of International Fund Services at The Vanguard Group (2008–2014). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Vanguard Senior Management Team Mortimer J. Buckley Kathleen C. Gubanich Paul A. Heller Martha G. King John T. Marcante Chris D. McIsaac James M. Norris Thomas M. Rampulla Glenn W. Reed Karin A. Risi Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Founder John C. Bogle Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a registered trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People Who Are Deaf or Hard of Hearing > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via email addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q392 092015 Semiannual Report | July 31, 2015 Vanguard Ultra-Short-Term Bond Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 Trustees Approve Advisory Arrangement. 35 Glossary. 36 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Period Ended July 31, 2015 Returns 30-Day SEC Income Capital Since Yield Returns Returns Inception Vanguard Ultra-Short-Term Bond Fund Investor Shares (Inception: 2/24/2015) 0.59% 0.20% -0.10% 0.10% Admiral™ Shares (Inception: 2/24/2015) 0.67 0.23 -0.05 0.18 Barclays U.S. Treasury Bellwethers: 1 Year Index 0.18 Ultra-Short Obligations Funds Average 0.16 Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Benchmark returns are calculated from the start of the reporting period or from the earliest share-class inception date. Your Fund’s Performance at a Glance Inception Through July 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Ultra-Short-Term Bond Fund Investor Shares (Inception: 2/24/2015) $10.00 $9.99 $0.020 $0.000 Admiral Shares (Inception: 2/24/2015) 20.00 19.99 0.046 0.000 1 Chairman’s Letter Dear Shareholder, I am pleased to provide you with the first shareholder report for Vanguard Ultra-Short-Term Bond Fund, which we launched to further enhance Vanguard’s lineup of actively managed taxable bond funds. For investors who can accept more risk than comes with a money market fund, this fund offers the opportunity for a modest yield pickup—without as much additional interest rate risk as with short- and longer-term bond funds. From its inception on February 24, 2015, through July 31, the fund returned 0.10% for Investor Shares and 0.18% for Admiral Shares. That performance was in line with its benchmark index, which, like all indexes, incurs no expenses. The average return of peer funds was 0.16%. The fund’s benchmark, the Barclays U.S. Treasury Bellwethers: 1 Year Index, consists of a single bond—the most recently issued 1-year Treasury. As such, the index provides a frame of reference to evaluate the performance of bonds with a one-year duration. (Duration measures the sensitivity of bond—and bond mutual fund—prices to interest rate movements.) Your fund, however, holds a broadly diversified portfolio of nearly 600 securities, including asset-backed and corporate bonds, that is actively managed to have a duration of about one year. 2 Your fund’s 30-day SEC yield at the end of the period was 0.59% for Investor Shares and 0.67% for Admiral Shares. This report includes a brief look at the financial markets over the full six months of the fund’s fiscal half year, followed by a review of the fund’s performance since February 24, when it began operations. Returns of taxable bonds slid as a rate hike grew likelier The broad U.S. taxable bond market returned –1.47% for the half year, as bond prices declined in four of the six months. The yield of the 10-year Treasury note ended July at 2.26%, up from a relatively low 1.75% following January’s significant rally. (Bond prices and yields move in opposite directions.) Treasury bond yields mostly rose over the period as it appeared more likely that the Federal Reserve would raise short-term interest rates before year’s end. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –3.79%, curbed by the dollar’s strength against many foreign currencies. Without this currency effect, international bonds returned about –1%. Returns were negligible for money market funds and savings accounts as the Fed’s target for short-term rates remained at 0%–0.25%. Market Barometer Total Returns Periods Ended July 31, 2015 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.47% 2.82% 3.27% Barclays Municipal Bond Index (Broad tax-exempt market) -0.92 3.56 4.39 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.02 0.05 Stocks Russell 1000 Index (Large-caps) 6.60% 11.24% 16.45% Russell 2000 Index (Small-caps) 6.98 12.03 15.27 Russell 3000 Index (Broad U.S. market) 6.61 11.28 16.35 FTSE All-World ex US Index (International) 4.26 -3.74 6.23 CPI Consumer Price Index 2.12% 0.17% 1.83% 3 U.S. stocks proved resilient in a challenging environment The broad U.S. stock market returned more than 6%. Corporate earnings generally exceeded forecasts, and investors seemed encouraged by the monetary stimulus efforts of other nations’ central banks. But stocks also encountered hurdles. During the latter part of the period, Greece’s debt crisis and a swoon by Chinese stocks weighed on global markets. The strong U.S. dollar’s negative effect on the profits of U.S.-based multinational companies, valuations that some investors perceived as high, and muddled economic news also riled stocks at times. For U.S. investors, international stocks returned about 4%; results would have been more robust if not for the dollar’s strength against many foreign currencies. Returns for the developed markets of Europe and the Pacific region surpassed those of emerging markets, which declined. The fund is off to a good start in meeting its investment goal The investment objective of the Ultra-Short-Term Bond Fund is to provide current income while maintaining limited price volatility. Your fund’s advisor, Vanguard Fixed Income Group, seeks to achieve this by investing in money market instruments and short-term high-quality bonds from various sectors of the fixed income market. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Ultra-Short-Term Bond Fund 0.20% 0.12% 0.58% The fund expense ratios shown are from the prospectus dated February 9, 2015, and represent estimated costs for the current fiscal year. For the periodfrom inception throughJuly 31, 2015, the fund’s annualized expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Ultra-Short Obligations Funds. 4 As with Vanguard’s other active bond funds, the expertise of our experienced team of credit analysts is an integral part of the process of managing this fund. In the period since inception, the advisor’s selections among asset-backed securities boosted performance. Bonds backed by automobile loans, which made up about half of the fund’s allocation to asset-backed securities, were strong contributors. Although your fund has less than six months of history, it’s off to a good start in meeting its objective. As always, however, we encourage you to evaluate results over a long-term horizon. For more discussion of the management and performance of the fund, please see the Advisor’s Report that follows this letter. As your investment costs go down, your chance for success can go up Being an investor can be frustrating at times: You’re planning for your financial future, but some factors—for example, the financial markets—are beyond your control. Although you can’t control the markets, you do have some choice in how much you pay to invest in them. And what you pay can greatly affect your chance for investing success. The Ultra-Short-Term Bond Fund can play a complementary role With interest rates on money market funds and savings accounts near zero for several years, higher-yielding short-term fixed income funds have found favor with investors. But this quest for yield means taking on more risk. Savings accounts are federally insured up to certain limits, and money market funds seek to maintain a stable net asset value of $1 per share. (Most investors will still have stable NAV money market options after Securities and Exchange Commission regulatory changes are implemented by late 2016.) In contrast, short-term bond funds—including ultra-short funds—have floating NAVs and longer durations. (Duration measures the sensitivity of bond, and bond mutual fund, prices to interest rate movements.) So when interest rates rise, these funds can lose value. The duration of Vanguard Ultra-Short-Term Bond Fund is about one year, while the average maturity of Vanguard Prime Money Market Fund is about 1½ months. That’s why it’s important to keep in mind that the Ultra-Short-Term Bond Fund is not intended as an alternative or substitute for a money market fund. Depending on your time horizon and risk appetite, this fund can complement other fixed income and money market investments in your portfolio. 5 At Vanguard, as you know, we take minimizing costs seriously. Indeed, thats one of our four investment principles. (You can read more in Vanguards Principles for Investing Success, available at vanguard.com/ research.) Paying less in expenses has an intuitive, immediate appeal. Less obvious, perhaps, is the enormous advantage that low costs can offer over time. Imagine two well-diversified portfolios, each with a starting balance of $100,000 and each earning a yearly return of 6%, which is reinvested over a 30-year period. In one scenario, the investor pays 0.25% of assets every year in portfolio expenses, while in the other the investor pays 0.90%. (Keep in mind that this is a hypothetical example and doesnt represent any particular investment.) After 30 years, the lower-cost portfolio has a balance of more than $530,000, while the higher-cost portfolio has a balance of almost $440,000. What might seem like a trifling cost difference at the start becomes a meaningful difference in the long termin this example, nearly $100,000. Increasingly, investors recognize the importance of minimizing costs. According to Morningstar, over the past ten years, 95% of cash flows have gone into funds ranked in the lowest 20% in expenses. Were pleased to see this trend, because it means investors are keeping more of their returns and, by doing so, have given themselves a better chance of reaching their financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 14, 2015 6 Advisors Report We are pleased to present this first Advisors Report for Vanguard Ultra-Short-Term Bond Fund, which began operations on February 24, 2015. As well discuss further, this fund is designed to give investors low-cost exposure to money market instruments and short-term high-quality bonds. From its inception through July 31, 2015, the fund returned 0.10% for Investor Shares and 0.18% for Admiral Shares. The Barclays U.S. Treasury Bellwethers: 1 Year Index, which consists of a single 1-year Treasury note, returned 0.18%. The average return of peer funds was 0.16%. The investment environment As 2015 began, monetary policy and economic growth in the United States diverged from those of much of the rest of the world. Markets expected the Federal Reserve to begin raising interest rates modestly and gradually, while the European Central Bank (ECB) began an aggressive monthly bond-buying program in March that led to negative rates on some sovereign bonds. Many other central banks also pursued stimulative policies. And even as the U.S. economy seemed to be on the upswing despite a slowdown in growth in the fourth quarter of 2014, major European economies faced concerns about deflation and little or no growth. China, the worlds second-largest economy, modestly lowered its growth target for 2015. Although we dont anticipate a hard landing for Chinas economy, significant stock market volatility appears likely to persist. As the year progressed, however, Europe gained strength, helped by lower oil prices and the ECBs actions. The U.S. economy grew only slightly in the first quarter, in part because of a harsh winter and a West Coast port strike, but second-quarter growth came in at an annual rate of 2.3% based on the advance estimate. Throughout the half year, questions about the timing of the Feds first rate increase in nearly a decade were top of mind for investors. The Feds decision depends on the health of the economy; it also wants to see continued improvement in the job market and unemployment rate and an increase in inflation toward its 2% long-term target. (Inflation has been running well below that, in part reflecting lower commodity prices.) In the spring, the Fed signaled that it most likely would not raise rates in June, as some had predicted. Although it removed the word patient from its positioning statement, the Fed still suggested that any increases would be gradual and that rates would probably remain low for a considerable time. It seemed increasingly likely that the ultimate level of the federal funds rate during the current economic cycle would be lower than the market anticipated last year. Expectations centered on 2.5%, down from more than 3% last October. 7 In this environment, the yield of the benchmark 10-year Treasury note increased gradually, after a significant January rally pushed it down to 1.75%. Safe-haven demand for Treasuries was strong at the height of the uncertainty about Greeces possible default and exit from the euro zone, but the yield of the 10-year note closed out July at 2.26%. The 1-year Treasury yield rose from 0.14% at the end of January to 0.31% at the end of July, as the timing of the Feds liftoff appeared closer. Management of the fund We launched this fund to further enhance Vanguards offering of actively managed taxable bond funds, and we manage it using the same investment philosophy and processes as the other funds in that lineup. For example, in addition to being guided by Vanguards global macroeconomic outlook and expectations about Fed policy, we consider relative values in the bond marketplace and the credit outlook for various bond market sectors and specific issuers. However, for the Ultra-Short-Term Bond Fund, our overall portfolio tilt is a bit more conservative. The majority of the securities we own in the fund have an expected maturity of not longer than three years, and we generally plan to hold them until they mature. Consistent with the funds investment objective of seeking to provide current income while maintaining limited price volatility, we maintained its duration at its policy-neutral level of one year. (Duration is a measure of the sensitivity of bondand bond mutual fundprices to changes in interest rates.) For the Ultra-Short-Term Bond Fund, as with Vanguards other investment-grade active bond funds, we invest in a diversified mix of Treasury, agency, corporate, asset-backed, and other bonds. Our portfolio management decisions regarding the appropriate allocations among these sectors can result in over- or underperformance compared with the funds Treasury benchmark. For the reporting period, we added value with our selection of asset-backed securities (ABS), particularly those backed by automobile loans. ABS constituted the largest sector in the fund, about 27% of total assets at the end of July, and bonds backed by auto loans averaged about half of our ABS holdings. A look ahead Lower oil prices have tempered inflation and slowed corporate capital spending. Consumer spending and housing have been alternately stronger and weaker, and consumer confidence slid in July. Overall, though, we expect the U.S. economy to grow at an annual rate of roughly 2.5% for the rest of 2015. Interest rates, and hence bond prices, could remain volatile. The market views new information about the economys health through the lens of the data-dependent Fed, trying to guess when the Fed will raise rates. Its not unusual for volatility to increase as a rate hike approaches. Still, rates are likely to be range-bound. We expect the relative strength of the U.S. economy to set a floor, and global conditionsincluding the stronger dollar and 8 ECB stimulusshould serve as a cap. We still believe that a rate increase is likely to come in the second half of 2015. The Fed may not raise rates over time as much as has been expected, especially in view of tepid growth. We expect to continue to maintain a high level of liquidity in the fund, through our holdings of Treasury and agency securities and a variety of money market instruments. Gregory S. Nassour, CFA, Principal Portfolio Manager David Van Ommeren, Principal Portfolio Manager Vanguard Fixed Income Group August 20, 2015 9 Ultra-Short-Term Bond Fund Fund Profile As of July 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VUBFX VUSFX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 0.59% 0.67% Financial Attributes Barclays U.S. Barclays Treasury Aggregate Bellwethers: Bond Fund 1 Year Index Index Number of Bonds 599 1 9,496 Yield to Maturity (before expenses) 0.7% 0.3% 2.4% Average Coupon 1.8% 0.0% 3.2% Average Duration 1.0 years 1.0 years 5.6 years Average Effective Maturity 1.0 years 1.0 years 7.8 years Short-Term Reserves 24.0% — — Sector Diversification (% of portfolio) Asset-Backed 26.6% Commercial Mortgage-Backed 2.1 Finance 10.4 Foreign 1.2 Government Mortgage-Backed 0.2 Industrial 11.1 Treasury/Agency 22.0 Utilities 2.4 Short-Term Reserves 24.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Effective Maturity (% of portfolio) Under 1 Year 52.6% 1 - 3 Years 45.8 3 - 5 Years 1.6 Distribution by Credit Quality (% of portfolio) U.S. Government 21.5% Aaa 27.2 Aa 8.6 A 13.9 Baa 4.7 Not Rated 24.1 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 9, 2015, and represent estimated costs for the current fiscal year. For theperiodfrom inception throughJuly 31, 2015, the annualized expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. 10 Ultra-Short-Term Bond Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): February 24, 2015, Through July 31, 2015 Barclays U.S. Treasury Bellwethers: Investor Shares 1 Year Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2016 0.20% -0.10% 0.10% 0.18% Note: For 2016, performance data reflect the period ended July 31, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Inception Date Income Capital Total Investor Shares 2/24/2015 0.15% 0.00% 0.15% Admiral Shares 2/24/2015 0.18 -0.05 0.13 See Financial Highlights for dividend and capital gains information. 11 Ultra-Short-Term Bond Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (21.9%) U.S. Government Securities (12.2%) United States Treasury Note/Bond 0.250% 10/31/15 1,770 1,771 United States Treasury Note/Bond 0.250% 12/15/15 1,680 1,681 1 United States Treasury Note/Bond 0.250% 12/31/15 530 530 United States Treasury Note/Bond 1.750% 5/31/16 1,600 1,619 United States Treasury Note/Bond 1.500% 6/30/16 4,000 4,042 United States Treasury Note/Bond 0.625% 8/15/16 6,150 6,164 United States Treasury Note/Bond 1.000% 8/31/16 4,400 4,429 United States Treasury Note/Bond 0.875% 9/15/16 1,700 1,709 United States Treasury Note/Bond 0.625% 10/15/16 6,000 6,015 United States Treasury Note/Bond 0.375% 10/31/16 6,400 6,395 United States Treasury Note/Bond 1.000% 10/31/16 6,300 6,343 40,698 Agency Bonds and Notes (9.7%) 2 Federal Home Loan Banks 0.375% 8/28/15 1,250 1,250 2 Federal Home Loan Banks 0.190% 11/19/15 500 500 2 Federal Home Loan Banks 0.500% 11/20/15 2,255 2,257 2 Federal Home Loan Banks 1.375% 12/11/15 400 402 2 Federal Home Loan Banks 5.000% 12/11/15 250 254 2 Federal Home Loan Banks 0.375% 12/30/15 1,000 1,001 2 Federal Home Loan Banks 0.340% 1/25/16 350 350 2 Federal Home Loan Banks 0.375% 2/19/16 1,335 1,336 2 Federal Home Loan Banks 0.250% 3/11/16 200 200 2 Federal Home Loan Banks 1.000% 3/11/16 1,200 1,205 2 Federal Home Loan Banks 3.125% 3/11/16 1,670 1,699 2 Federal Home Loan Banks 0.250% 4/29/16 1,000 999 2 Federal Home Loan Banks 0.250% 5/18/16 650 650 2 Federal Home Loan Banks 5.375% 5/18/16 1,350 1,404 2 Federal Home Loan Banks 2.125% 6/10/16 1,700 1,726 2 Federal Home Loan Banks 0.500% 9/28/16 1,000 1,000 3 Federal Home Loan Mortgage Corp. 4.750% 11/17/15 356 361 3 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 1,300 1,346 3 Federal Home Loan Mortgage Corp. 0.500% 5/13/16 1,350 1,352 3 Federal Home Loan Mortgage Corp. 0.400% 5/27/16 300 300 3 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 900 916 3 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 1,000 1,016 3 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 2,700 2,714 3 Federal National Mortgage Assn. 2.000% 9/21/15 250 251 12 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 3 Federal National Mortgage Assn. 1.625% 10/26/15 450 451 3 Federal National Mortgage Assn. 0.375% 12/21/15 1,050 1,051 3 Federal National Mortgage Assn. 5.000% 3/15/16 2,050 2,110 3 Federal National Mortgage Assn. 0.500% 3/30/16 1,485 1,487 3 Federal National Mortgage Assn. 1.250% 9/28/16 2,000 2,017 3 Federal National Mortgage Assn. 5.000% 2/13/17 500 533 32,138 Total U.S. Government and Agency Obligations (Cost $72,824) 72,836 Asset-Backed/Commercial Mortgage-Backed Securities (29.1%) 4 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 800 799 4 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 800 800 4 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 40 40 4 Ally Auto Receivables Trust 2015-SN1 0.930% 6/20/17 800 800 Ally Master Owner Trust Series 2010-4 1.257% 8/15/17 286 286 4,5,6 Ally Master Owner Trust Series 2010-4 1.737% 8/15/17 237 237 4,5,6 Ally Master Owner Trust Series 2010-4 2.137% 8/15/17 180 180 Ally Master Owner Trust Series 2014-1 0.657% 1/15/19 151 151 4 Ally Master Owner Trust Series 2014-1 1.290% 1/15/19 155 155 4 Ally Master Owner Trust Series 2015-3 1.630% 5/15/20 1,200 1,202 American Express Credit Account Secured Note Trust 2008-2 1.447% 9/15/20 1,300 1,331 American Express Credit Account Secured Note Trust 2012-4 0.737% 5/15/20 168 168 American Express Credit Account Secured Note Trust 2014-5 0.477% 5/15/20 410 410 4,5,6 American Homes 4 Rent 2014-SFR1 1.600% 6/17/31 100 99 4 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 19 19 4 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 88 88 4 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 97 98 4 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 21 21 4 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 39 39 AmeriCredit Automobile Receivables Trust 2014-2 0.466% 10/10/17 329 329 4 AmeriCredit Automobile Receivables Trust 2015-2 0.830% 9/10/18 650 650 ARI Fleet Lease Trust 2014-A 0.810% 11/15/22 717 717 ARI Fleet Lease Trust 2015-A 1.110% 11/15/18 1,100 1,101 4,5,6 Arran Residential Mortgages Funding 2011-1 plc 1.726% 11/19/47 92 92 Avis Budget Rental Car Funding AESOP LLC 2012-2A 2.802% 5/20/18 1,300 1,328 BA Credit Card Trust 2007-A4 0.227% 11/15/19 1,101 1,095 4 BA Credit Card Trust 2015-A2 1.360% 9/15/20 850 849 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 103 106 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 199 207 4 Banc of America Commercial Mortgage Trust 2007-2 5.562% 4/10/49 151 159 4 Banc of America Commercial Mortgage Trust 2008-1 6.171% 2/10/51 130 141 4 Banc of America Commercial Mortgage Trust 2008-1 6.215% 2/10/51 21 22 Bank of The West Auto Trust 2015-1 0.870% 4/16/18 1,700 1,700 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.533% 9/11/41 105 108 13 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.705% 6/11/40 107 113 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 214 229 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.710% 9/11/42 147 158 4,5,6 BMW Floorplan Master Owner Trust 2015-1A 0.686% 7/15/20 1,250 1,250 Brazos Higher Education Authority Inc. Series 2010-1 1.182% 5/25/29 231 231 Brazos Higher Education Authority Inc. Series 2011-1 1.082% 2/25/30 304 306 4 California Republic Auto Receivables Trust 2015-2 0.880% 2/15/18 1,500 1,500 4 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 34 34 4 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 33 33 4 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 81 83 4 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 190 191 4 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 92 93 4 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 82 83 4 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 103 103 4 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 37 37 4 Capital Auto Receivables Asset Trust 2015-2 1.730% 9/20/19 800 799 Capital One Multi-asset Execution Trust 2007-A1 0.237% 11/15/19 100 100 Capital One Multi-asset Execution Trust 2007-A5 0.227% 7/15/20 1,168 1,160 4 Carmax Auto Owner Trust 2013-3 1.910% 3/15/19 36 36 4 Carmax Auto Owner Trust 2013-3 2.850% 2/18/20 22 22 4 Carmax Auto Owner Trust 2015-2 0.820% 6/15/18 1,000 999 Chase Issuance Trust 2007-C1 0.647% 4/15/19 185 184 Chase Issuance Trust 2012-A10 0.447% 12/16/19 250 250 Chase Issuance Trust 2013-A7 0.617% 9/15/20 1,000 1,002 Chase Issuance Trust 2014-A3 0.387% 5/15/18 350 350 Chase Issuance Trust 2015-A3 0.437% 4/15/19 1,200 1,199 4 Chase Issuance Trust 2015-A5 1.360% 4/15/20 400 400 Chrysler Capital Auto Receivables Trust 2013-A 0.910% 4/16/18 448 449 Chrysler Capital Auto Receivables Trust 2013-AA 1.830% 3/15/19 24 24 Chrysler Capital Auto Receivables Trust 2013-BA 1.270% 3/15/19 1,415 1,419 Cit Equipment Collateral 2013-VT1 1.130% 7/20/20 138 138 Citibank Credit Card Issuance Trust 2013-A2 0.619% 9/10/20 130 130 4 Citibank Credit Card Issuance Trust 2014-A4 1.230% 4/24/19 600 602 4 Citigroup Commercial Mortgage Trust 2013-GC11 1.987% 4/10/46 19 19 4 Citigroup Commercial Mortgage Trust 2013-GC15 3.161% 9/10/46 100 104 4 Citigroup Commercial Mortgage Trust 2014-GC19 1.199% 3/10/47 103 103 4 CNH Equipment Trust 2015-A 0.840% 6/15/18 250 250 4 CNH Equipment Trust 2015-B 0.840% 8/15/18 1,400 1,400 4 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 109 115 4,5,6 Colony American Homes 2014-1 1.400% 5/17/31 140 140 4,5,6 Colony American Homes 2014-1 1.600% 5/17/31 100 98 4,5,6 Colony American Homes 2015-1 1.386% 7/17/32 210 208 4,5,6 Colony American Homes Single-Family Rental Pass-Through Certificates 2014-2 1.537% 7/17/31 100 99 4 COMM 2006-C8 Mortgage Trust 5.292% 12/10/46 127 133 4 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 158 165 4 COMM 2007-C9 Mortgage Trust 5.796% 12/10/49 113 121 4 COMM 2013-CCRE10 Mortgage Trust 1.278% 8/10/46 266 267 4 COMM 2013-CCRE13 Mortgage Trust 1.259% 11/10/18 122 122 14 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 COMM 2013-CCRE6 Mortgage Trust 0.719% 3/10/46 37 36 4 COMM 2013-CCRE9 Mortgage Trust 2.972% 8/10/46 93 96 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 100 104 4 COMM 2014-CCRE17 Mortgage Trust 1.275% 5/10/47 117 116 4 COMM 2014-CR14 Mortgage Trust 1.330% 2/10/47 41 41 4 COMM 2014-CR16 Mortgage Trust 1.445% 4/10/47 81 81 4 Commercial Mortgage Trust 2006-GG7 5.819% 7/10/38 149 152 4 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.806% 6/15/38 80 82 4 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.361% 2/15/40 12 13 4 Credit Suisse Commercial Mortgage Trust Series 2008-C1 5.973% 2/15/41 124 135 Dell Equipment Finance Trust 2015-1 1.010% 7/24/17 1,100 1,101 Discover Card Execution Note Trust 2012-A4 0.557% 11/15/19 297 297 Discover Card Execution Note Trust 2013-A1 0.487% 8/17/20 400 400 4 Discover Card Execution Note Trust 2013-A2 0.690% 8/15/18 525 525 Discover Card Execution Note Trust 2015-A1 0.537% 8/17/20 1,000 1,000 Drive Auto Receivables Trust 2015-A 1.010% 11/15/17 1,048 1,048 Drive Auto Receivables Trust 2015-B 1.300% 6/15/18 140 140 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 130 130 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 330 329 Drive Auto Receivables Trust 2015-C 2.230% 9/16/19 135 135 Drive Auto Receivables Trust 2015-C 3.010% 5/17/21 200 200 Drive Auto Receivables Trust 2015-C 4.200% 9/15/21 145 145 Enterprise Fleet Financing LLC Series 2012-2 0.930% 4/20/18 491 491 Enterprise Fleet Financing LLC Series 2015-1 1.300% 9/20/20 250 250 Enterprise Fleet Financing LLC Series 2015-2 1.590% 2/22/21 1,500 1,501 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 980 981 Fannie Mae Connecticut Avenue Securities 2015-C01 1.690% 2/25/25 28 28 Fannie Mae Connecticut Avenue Securities 2015-C01 1.690% 2/25/25 28 28 Fannie Mae Connecticut Avenue Securities 2015-C02 1.340% 5/25/25 109 109 Fannie Mae Connecticut Avenue Securities 2015-C02 1.391% 5/25/25 198 198 Fannie Mae Connecticut Avenue Securities 2015-C03 1.688% 7/25/25 135 135 Fannie Mae Connecticut Avenue Securities 2015-C03 1.689% 7/25/25 105 105 4 Ford Credit Auto Lease Trust 2013-A 1.010% 5/15/16 109 109 4 Ford Credit Auto Lease Trust 2013-A 1.280% 6/15/16 83 83 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 137 137 4 Ford Credit Auto Lease Trust 2015-A 0.790% 12/15/17 1,000 1,000 4 Ford Credit Auto Owner Trust 2013-C 1.680% 11/15/18 30 30 4 Ford Credit Auto Owner Trust 2013-D 1.540% 3/15/19 62 62 4 Ford Credit Auto Owner Trust 2015-A 0.810% 1/15/18 500 501 4 Ford Credit Auto Owner Trust 2015-B 0.720% 3/15/18 1,400 1,400 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 226 228 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 100 100 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 100 101 15 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.370% 1/15/18 155 155 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.820% 1/15/18 100 100 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400% 2/15/19 62 62 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 2.310% 2/15/21 27 27 Ford Credit Floorplan Master Owner Trust A Series 2014-4 0.537% 8/15/19 495 494 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 250 250 FRS I LLC 2013-1A 1.800% 4/15/43 62 62 GE Capital Credit Card Master Note Trust Series 2011-2 1.187% 5/15/19 304 305 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 250 250 GE Dealer Floorplan Master Note Trust Series 2012-2 0.938% 4/22/19 406 407 GE Dealer Floorplan Master Note Trust Series 2012-4 0.628% 10/20/17 211 211 GE Dealer Floorplan Master Note Trust Series 2014-2 0.638% 10/20/19 875 872 4 GE Equipment Transportation LLC Series 2015-1 0.890% 11/24/17 250 250 GM Financial Leasing Trust 2014-1A 1.760% 5/21/18 100 100 4 GM Financial Leasing Trust 2015-1 1.100% 12/20/17 600 601 4 GM Financial Leasing Trust 2015-2 1.680% 12/20/18 1,100 1,102 4 GM Financial Leasing Trust 2015-2 2.420% 7/22/19 140 140 4 GM Financial Leasing Trust 2015-2 2.990% 7/22/19 120 120 GMF Floorplan Owner Revolving Trust 2015-1 1.650% 5/15/20 450 451 GMF Floorplan Owner Revolving Trust 2015-1 1.970% 5/15/20 100 100 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 536 541 4,5,6 Golden Credit Card Trust 2015-3A 0.607% 7/15/19 2,000 2,000 Granite Master Issuer plc Series 2007-2 0.266% 12/17/54 12 12 Great America Leasing Receivables 2015-1 1.120% 6/20/17 500 501 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 101 105 4 GS Mortgage Securities Trust 2014-GC22 1.290% 6/10/47 55 55 4 Harley-Davidson Motorcycle Trust 2013-1 0.870% 7/15/19 1,163 1,161 4 Harley-Davidson Motorcycle Trust 2015-2 1.300% 3/16/20 1,100 1,097 Hertz Vehicle Financing LLC 2010-1A 3.740% 2/25/17 441 445 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 1,351 1,387 4 Honda Auto Receivables 2015-2 Owner Trust 1.470% 8/23/21 800 797 4 Huntington Auto Trust 2015-1 0.760% 10/16/17 1,500 1,500 Hyundai Auto Lease Securitization Trust 2014-A 1.300% 7/16/18 100 100 Hyundai Auto Lease Securitization Trust 2014-B 1.540% 12/17/18 100 100 Hyundai Auto Lease Securitization Trust 2015-A 1.000% 10/16/17 300 301 Hyundai Auto Lease Securitization Trust 2015-B 1.660% 7/15/19 1,000 1,002 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 250 251 4 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 49 49 4 Hyundai Auto Receivables Trust 2013-B 1.450% 2/15/19 35 35 4 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 60 61 4 Hyundai Auto Receivables Trust 2015-B 0.690% 4/16/18 1,100 1,099 5 Illinois Student Assistance Commission Series 2010-1 1.345% 4/25/22 94 94 4,5,6 Invitation Homes 2014-SFR1 Trust 1.686% 6/17/31 149 148 4,5,6 Invitation Homes 2014-SFR2 Trust 1.788% 9/17/31 100 99 16 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,5,6 Invitation Homes 2015-SFR2 Trust 1.536% 6/17/32 98 98 4 John Deere Owner Trust 2015-A 0.870% 2/15/18 300 300 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.471% 4/15/43 126 128 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.905% 4/15/45 151 156 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 19 20 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 162 173 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 175 184 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 130 139 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855% 4/15/46 19 19 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.019% 8/15/46 62 64 4 JPMBB Commercial Mortgage Securities Trust 2013-C17 1.247% 1/15/47 80 80 4,5,6 Kildare Securities Ltd. 2007-1A 0.402% 12/10/43 7 7 Kubota Credit Owner Trust 2014-1 1.160% 5/15/18 400 401 4,5,6 Lanark Master Issuer plc 2012-2A 1.684% 12/22/54 249 250 4 LB-UBS Commercial Mortgage Trust 2006-C3 5.641% 3/15/39 203 206 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.342% 9/15/39 94 97 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 47 49 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.387% 2/15/40 131 138 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 121 131 Macquarie Equipment Funding Trust 2012-A 0.850% 10/22/18 51 51 Master Credit Card Trust 2012-2A 1.970% 4/21/17 100 100 Master Credit Card Trust 2013-3A 2.280% 1/22/18 100 100 4 Mercedes-Benz Auto Receivables Trust 2015-1 1.340% 12/16/19 1,100 1,098 Mercedes-Benz Master Owner Trust 2012-A 0.790% 11/15/17 436 436 4,5,6 Mercedes-Benz Master Owner Trust 2015-A 0.507% 4/15/19 1,200 1,200 4 Merrill Lynch Mortgage Trust 2006-C2 5.739% 8/12/43 53 54 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 32 34 4 ML-CFC Commercial Mortgage Trust 2006-2 5.868% 6/12/46 31 31 4 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 34 34 MMAF Equipment Finance LLC 2009-A 3.510% 1/15/30 26 26 MMAF Equipment Finance LLC 2011-A 2.100% 7/15/17 123 123 MMAF Equipment Finance LLC 2011-A 3.040% 8/15/28 234 240 MMAF Equipment Finance LLC 2012-A 1.980% 6/10/32 100 101 MMAF Equipment Finance LLC 2013-A 1.030% 12/11/17 595 596 MMAF Equipment Finance LLC 2015-A 0.960% 9/18/17 1,000 1,001 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 0.916% 8/15/45 45 45 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 1.308% 8/15/46 243 241 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 84 87 4 Morgan Stanley Capital I Trust 2006-HQ9 5.728% 7/12/44 203 210 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 58 60 4 Morgan Stanley Capital I Trust 2007-IQ15 5.908% 6/11/49 159 169 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 137 147 Navient Student Loan Trust 2015-2 0.470% 11/25/24 925 924 17 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Navient Student Loan Trust 2015-3 0.539% 7/25/30 1,700 1,700 New Mexico Educational Assistance Foundation 2013-1 0.887% 1/2/25 124 124 4 Nissan Auto Lease Trust 2014-B 1.290% 3/16/20 681 681 4 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 445 446 4 Nissan Auto Receivables 2015-B Owner Trust 0.670% 9/15/17 900 900 4,5 Nissan Master Owner Trust Receivables Series 2013-A 0.487% 2/15/18 331 331 4 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 61 61 5 North Carolina State Education Assistance Authority 2011-1 1.181% 1/26/26 138 137 North Carolina State Education Assistance Authority 2011-2 1.076% 7/25/25 98 98 4,5,6 PFS Financing Corp. 2015-AA 0.807% 4/15/20 100 99 Porsche Innovative Lease Owner Trust 2015-1 1.430% 5/21/21 400 400 4 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 146 147 4 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 48 48 4 Santander Drive Auto Receivables Trust 2015-2 0.880% 9/17/18 1,000 1,000 4 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 705 706 4,5,6 Silver Bay Realty 2014-1 Trust 1.636% 9/17/31 100 99 SLM Student Loan Trust 2005-5 0.395% 4/25/25 332 331 SLM Student Loan Trust 2005-9 0.415% 1/27/25 117 117 SLM Student Loan Trust 2006-6 0.405% 10/27/25 182 181 4,5,6 SLM Student Loan Trust 2011-A 1.187% 10/15/24 45 45 SLM Student Loan Trust 2011-A 4.370% 4/17/28 100 106 4,5,6 SLM Student Loan Trust 2011-C 1.587% 12/15/23 31 32 4,5,6 SLM Student Loan Trust 2012-B 1.287% 12/15/21 13 13 SLM Student Loan Trust 2012-B 3.480% 10/15/30 152 156 4,5,6 SLM Student Loan Trust 2012-E 0.937% 10/16/23 82 82 SLM Student Loan Trust 2013-B 1.850% 6/17/30 100 99 4 SMART ABS Series 2012-4US Trust 0.970% 3/14/17 113 113 4 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 892 892 4 SMART ABS Series 2013-1US Trust 1.050% 10/14/18 411 410 4 SMART ABS Series 2013-2US Trust 1.180% 2/14/19 520 522 4 SMART ABS Series 2014-1US Trust 0.950% 2/14/18 1,000 1,002 4,5,6 SMB Private Education Loan Trust 2015-A 0.787% 7/17/23 842 842 Sonic Capital LLC 2011-1A 5.438% 5/20/41 79 83 South Carolina Student Loan Corp. Revenue 2010-1 1.295% 7/25/25 194 196 4,5,6 SWAY Residential 2014-1 Trust 1.486% 1/17/32 193 192 4 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 250 251 4 Toyota Auto Receivables 2015-A Owner Trust 0.710% 7/17/17 250 250 4 UBS Commercial Mortgage Trust 2011-C1 1.524% 1/10/45 96 96 4 USAA Auto Owner Trust 2015-1 1.540% 11/16/20 1,400 1,400 4 Volkswagen Auto Lease Trust 2015-A 0.870% 6/20/17 250 250 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 336 336 Volvo Financial Equipment LLC Series 2012-1 2.380% 9/16/19 50 50 Volvo Financial Equipment LLC Series 2015-1A 0.950% 11/15/17 500 500 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 37 38 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.559% 10/15/48 99 103 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 181 188 18 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.297% 11/15/48 155 162 4 Wachovia Bank Commercial Mortgage Trust Series 2007-C33 5.951% 2/15/51 17 19 4 WFRBS Commercial Mortgage Trust 2013-C15 2.900% 8/15/46 40 41 4 WFRBS Commercial Mortgage Trust 2013-C16 1.406% 9/15/46 144 145 4 WFRBS Commercial Mortgage Trust 2013-UBS1 1.122% 3/15/46 38 38 Wheels SPV 2 LLC 2014-1A 0.840% 3/20/23 511 510 Wheels SPV 2 LLC 2015-1 A3 1.810% 4/22/24 200 200 4 World Financial Network Credit Card Master Note Trust Series 2013-B 0.910% 3/16/20 1,100 1,099 World Financial Network Credit Card Master Note Trust Series 2014-A 0.567% 12/15/19 1,000 1,000 World Financial Network Credit Card Master Note Trust Series 2015-A 0.667% 2/15/22 115 115 4 World Omni Auto Receivables Trust 2013-A 0.640% 4/16/18 100 100 4 World Omni Auto Receivables Trust 2015-A 0.790% 7/16/18 250 250 4 World Omni Automobile Lease Securitization Trust 2013-A 1.100% 12/15/16 336 336 4 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 380 380 4,5,6 World Omni Master Owner Trust 2013-1 0.537% 2/15/18 1,352 1,352 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $96,863) 96,808 Corporate Bonds (23.6%) Finance (10.3%) Banking (9.0%) Abbey National Treasury Services plc 4.000% 4/27/16 108 110 Abbey National Treasury Services plc 1.375% 3/13/17 701 702 6 ABN AMRO Bank NV 4.250% 2/2/17 600 625 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 500 506 Australia & New Zealand Banking Group Ltd. 1.500% 1/16/18 842 842 Bank of America Corp. 3.700% 9/1/15 20 20 Bank of America Corp. 1.500% 10/9/15 29 29 Bank of America Corp. 3.625% 3/17/16 29 30 Bank of America Corp. 3.750% 7/12/16 29 30 Bank of America Corp. 6.500% 8/1/16 29 30 Bank of America Corp. 1.350% 11/21/16 410 409 Bank of America Corp. 6.400% 8/28/17 229 250 Bank of America Corp. 6.000% 9/1/17 29 31 Bank of New York Mellon Corp. 2.300% 7/28/16 770 782 Bank of Nova Scotia 2.050% 10/7/15 62 62 Bank of Nova Scotia 0.750% 10/9/15 62 62 Bank of Nova Scotia 2.900% 3/29/16 1,162 1,180 Bank of Nova Scotia 1.375% 7/15/16 938 943 Bank of Nova Scotia 2.550% 1/12/17 252 257 Bank of Nova Scotia 1.300% 7/21/17 62 62 Bear Stearns Cos. LLC 5.300% 10/30/15 14 14 Bear Stearns Cos. LLC 5.550% 1/22/17 14 15 Bear Stearns Cos. LLC 6.400% 10/2/17 14 15 BNP Paribas SA 1.375% 3/17/17 680 680 BPCE SA 1.700% 4/25/16 285 287 BPCE SA 1.613% 7/25/17 214 215 Canadian Imperial Bank of Commerce 2.350% 12/11/15 350 352 Canadian Imperial Bank of Commerce 1.550% 1/23/18 842 843 Capital One Financial Corp. 3.150% 7/15/16 280 285 19 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Capital One NA 1.500% 3/22/18 342 338 Citigroup Inc. 1.250% 1/15/16 26 26 Citigroup Inc. 1.300% 4/1/16 26 26 Citigroup Inc. 3.953% 6/15/16 223 228 Citigroup Inc. 1.700% 7/25/16 440 442 Citigroup Inc. 4.450% 1/10/17 26 27 Citigroup Inc. 1.350% 3/10/17 26 26 Citigroup Inc. 1.550% 8/14/17 44 44 Commonwealth Bank of Australia 1.400% 9/8/17 850 852 Commonwealth Bank of Australia 1.900% 9/18/17 250 253 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 2.125% 10/13/15 135 135 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.375% 1/19/17 671 693 Deutsche Bank AG 3.250% 1/11/16 208 210 Fifth Third Bancorp 4.500% 6/1/18 529 560 Goldman Sachs Group Inc. 3.700% 8/1/15 32 32 Goldman Sachs Group Inc. 5.350% 1/15/16 50 51 Goldman Sachs Group Inc. 3.625% 2/7/16 235 238 Goldman Sachs Group Inc. 6.250% 9/1/17 650 710 Huntington National Bank 1.375% 4/24/17 250 249 JPMorgan Chase & Co. 5.150% 10/1/15 14 14 JPMorgan Chase & Co. 1.100% 10/15/15 14 14 JPMorgan Chase & Co. 2.600% 1/15/16 162 163 JPMorgan Chase & Co. 1.125% 2/26/16 154 154 JPMorgan Chase & Co. 3.450% 3/1/16 14 14 JPMorgan Chase & Co. 3.150% 7/5/16 319 325 JPMorgan Chase & Co. 1.350% 2/15/17 14 14 JPMorgan Chase & Co. 2.000% 8/15/17 41 41 Lloyds Bank plc 4.875% 1/21/16 650 663 6 Macquarie Bank Ltd. 2.000% 8/15/16 416 420 Morgan Stanley 1.750% 2/25/16 461 463 Morgan Stanley 1.875% 1/5/18 800 802 National Australia Bank Ltd. 2.750% 3/9/17 500 513 National Australia Bank Ltd. 1.875% 7/23/18 760 762 National City Bank 5.250% 12/15/16 500 526 PNC Bank NA 1.500% 10/18/17 310 311 PNC Funding Corp. 2.700% 9/19/16 485 493 Royal Bank of Canada 1.250% 6/16/17 1,496 1,497 Royal Bank of Scotland plc 3.950% 9/21/15 60 60 Royal Bank of Scotland plc 4.375% 3/16/16 240 244 State Street Corp. 2.875% 3/7/16 770 780 State Street Corp. 1.350% 5/15/18 350 348 Toronto-Dominion Bank 2.500% 7/14/16 1,233 1,254 Toronto-Dominion Bank 1.750% 7/23/18 1,580 1,578 UBS AG 1.375% 6/1/17 570 568 UBS AG 1.375% 8/14/17 600 597 US Bank NA 1.375% 9/11/17 635 637 US Bank NA 1.350% 1/26/18 400 400 Wells Fargo & Co. 1.250% 7/20/16 735 738 Westpac Banking Corp. 1.125% 9/25/15 53 53 Westpac Banking Corp. 3.000% 12/9/15 362 365 Westpac Banking Corp. 0.950% 1/12/16 64 64 Westpac Banking Corp. 1.050% 11/25/16 64 64 Westpac Banking Corp. 1.200% 5/19/17 64 64 Westpac Banking Corp. 2.000% 8/14/17 64 65 20 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Brokerage (0.3%) Ameriprise Financial Inc. 5.650% 11/15/15 214 217 Franklin Resources Inc. 1.375% 9/15/17 214 214 Nomura Holdings Inc. 4.125% 1/19/16 200 203 Nomura Holdings Inc. 2.000% 9/13/16 200 201 NYSE Euronext 2.000% 10/5/17 367 371 Finance Companies (0.3%) Air Lease Corp. 5.625% 4/1/17 116 123 General Electric Capital Corp. 4.375% 9/21/15 12 12 General Electric Capital Corp. 2.250% 11/9/15 17 17 General Electric Capital Corp. 1.000% 12/11/15 17 17 General Electric Capital Corp. 5.000% 1/8/16 17 17 General Electric Capital Corp. 2.950% 5/9/16 17 17 General Electric Capital Corp. 1.500% 7/12/16 17 17 General Electric Capital Corp. 3.350% 10/17/16 17 17 General Electric Capital Corp. 5.375% 10/20/16 300 316 General Electric Capital Corp. 2.900% 1/9/17 17 17 General Electric Capital Corp. 5.400% 2/15/17 17 18 General Electric Capital Corp. 2.450% 3/15/17 132 135 General Electric Capital Corp. 5.625% 9/15/17 17 19 5 HSBC Finance Corp. 0.713% 6/1/16 216 216 Insurance (0.4%) American International Group Inc. 5.050% 10/1/15 150 151 Manulife Financial Corp. 3.400% 9/17/15 159 159 6 MassMutual Global Funding II 3.125% 4/14/16 160 163 6 MassMutual Global Funding II 2.000% 4/5/17 159 161 MetLife Inc. 6.750% 6/1/16 372 390 UnitedHealth Group Inc. 1.450% 7/17/17 320 321 Real Estate Investment Trusts (0.3%) Brandywine Operating Partnership LP 5.700% 5/1/17 116 123 DDR Corp. 7.500% 4/1/17 136 148 Health Care REIT Inc. 3.625% 3/15/16 260 264 Health Care REIT Inc. 2.250% 3/15/18 400 402 34,322 Industrial (11.0%) Basic Industry (1.6%) Air Products & Chemicals Inc. 2.000% 8/2/16 1,164 1,178 Airgas Inc. 3.250% 10/1/15 170 170 Airgas Inc. 2.950% 6/15/16 225 229 Airgas Inc. 1.650% 2/15/18 100 100 BHP Billiton Finance USA Ltd. 5.250% 12/15/15 70 71 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 571 576 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 271 273 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 71 76 Eastman Chemical Co. 3.000% 12/15/15 270 272 Eastman Chemical Co. 2.400% 6/1/17 250 254 Ecolab Inc. 3.000% 12/8/16 500 511 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 30 31 PPG Industries Inc. 1.900% 1/15/16 326 328 Praxair Inc. 0.750% 2/21/16 200 200 Praxair Inc. 5.200% 3/15/17 1,100 1,172 21 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Capital Goods (1.3%) Boeing Capital Corp. 2.125% 8/15/16 214 217 Danaher Corp. 2.300% 6/23/16 214 217 General Dynamics Corp. 2.250% 7/15/16 214 217 General Dynamics Corp. 1.000% 11/15/17 200 199 General Electric Co. 0.850% 10/9/15 17 17 General Electric Co. 5.250% 12/6/17 300 326 John Deere Capital Corp. 0.750% 1/22/16 76 76 John Deere Capital Corp. 2.250% 6/7/16 25 25 John Deere Capital Corp. 1.850% 9/15/16 25 25 John Deere Capital Corp. 1.050% 10/11/16 16 16 John Deere Capital Corp. 1.050% 12/15/16 16 16 John Deere Capital Corp. 2.000% 1/13/17 25 25 John Deere Capital Corp. 1.400% 3/15/17 25 25 John Deere Capital Corp. 1.125% 6/12/17 135 135 John Deere Capital Corp. 2.800% 9/18/17 25 26 John Deere Capital Corp. 1.200% 10/10/17 870 869 Lockheed Martin Corp. 2.125% 9/15/16 275 279 Mohawk Industries Inc. 6.125% 1/15/16 275 281 Precision Castparts Corp. 1.250% 1/15/18 950 945 6 Siemens Financieringsmaatschappij NV 1.450% 5/25/18 400 400 Communication (1.4%) America Movil SAB de CV 2.375% 9/8/16 1,250 1,265 AT&T Inc. 0.800% 12/1/15 100 100 AT&T Inc. 2.950% 5/15/16 425 431 Comcast Cable Communications LLC 8.875% 5/1/17 46 52 Comcast Corp. 6.500% 1/15/17 46 50 Deutsche Telekom International Finance BV 5.750% 3/23/16 425 438 NBCUniversal Media LLC 2.875% 4/1/16 841 853 Omnicom Group Inc. 5.900% 4/15/16 550 568 TCI Communications Inc. 8.750% 8/1/15 32 32 Thomson Reuters Corp. 0.875% 5/23/16 500 499 Verizon Communications Inc. 2.500% 9/15/16 458 465 Verizon Communications Inc. 1.350% 6/9/17 58 58 Consumer Cyclical (1.6%) American Honda Finance Corp. 1.125% 10/7/16 214 215 American Honda Finance Corp. 0.950% 5/5/17 400 399 American Honda Finance Corp. 1.550% 12/11/17 200 200 AutoZone Inc. 5.500% 11/15/15 232 235 6 Daimler Finance North America LLC 1.600% 8/3/17 400 401 6 Daimler Finance North America LLC 1.650% 5/18/18 400 398 Ford Motor Credit Co. LLC 4.207% 4/15/16 290 296 Ford Motor Credit Co. LLC 3.984% 6/15/16 100 102 Ford Motor Credit Co. LLC 6.625% 8/15/17 100 109 6 Harley-Davidson Financial Services Inc. 1.150% 9/15/15 53 53 6 Harley-Davidson Financial Services Inc. 3.875% 3/15/16 353 359 6 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 53 54 Lowe’s Cos. Inc. 2.125% 4/15/16 200 202 Lowe’s Cos. Inc. 1.625% 4/15/17 108 109 Lowe’s Cos. Inc. 6.100% 9/15/17 108 119 PACCAR Financial Corp. 0.750% 8/14/15 80 80 PACCAR Financial Corp. 1.600% 3/15/17 135 136 Starbucks Corp. 0.875% 12/5/16 425 425 22 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Toyota Motor Credit Corp. 0.800% 5/17/16 100 100 Toyota Motor Credit Corp. 2.000% 9/15/16 100 101 Toyota Motor Credit Corp. 1.750% 5/22/17 400 405 Wal-Mart Stores Inc. 0.600% 4/11/16 124 124 Wal-Mart Stores Inc. 2.800% 4/15/16 124 126 Wal-Mart Stores Inc. 5.375% 4/5/17 124 134 6 Wesfarmers Ltd. 2.983% 5/18/16 259 263 Consumer Noncyclical (2.7%) AbbVie Inc. 1.800% 5/14/18 450 449 Actavis Funding SCS 1.850% 3/1/17 99 99 Actavis Funding SCS 1.300% 6/15/17 100 99 Actavis Funding SCS 2.350% 3/12/18 39 39 Actavis Inc. 1.875% 10/1/17 39 39 Agilent Technologies Inc. 6.500% 11/1/17 116 128 Amgen Inc. 2.500% 11/15/16 55 56 Amgen Inc. 2.125% 5/15/17 58 59 Amgen Inc. 5.850% 6/1/17 58 63 AstraZeneca plc 5.900% 9/15/17 480 525 6 Baxalta Inc. 2.000% 6/22/18 250 250 6 Cargill Inc. 1.900% 3/1/17 459 464 Celgene Corp. 1.900% 8/15/17 370 372 Clorox Co. 5.950% 10/15/17 400 437 Gilead Sciences Inc. 3.050% 12/1/16 1,239 1,270 GlaxoSmithKline Capital plc 1.500% 5/8/17 265 267 6 JM Smucker Co. 1.750% 3/15/18 500 500 Medtronic Inc. 2.625% 3/15/16 350 354 Mondelez International Inc. 4.125% 2/9/16 58 59 Mylan Inc. 1.800% 6/24/16 180 181 PepsiCo Inc. 2.500% 5/10/16 625 634 PepsiCo Inc. 1.125% 7/17/17 700 701 Reynolds American Inc. 2.300% 6/12/18 600 606 St. Jude Medical Inc. 2.500% 1/15/16 319 321 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 360 364 Tyson Foods Inc. 6.600% 4/1/16 216 224 Zimmer Biomet Holdings Inc. 2.000% 4/1/18 350 350 Energy (1.1%) El Paso Natural Gas Co. LLC 5.950% 4/15/17 17 18 Energy Transfer Partners LP 6.125% 2/15/17 116 123 Energy Transfer Partners LP 2.500% 6/15/18 500 501 Enterprise Products Operating LLC 6.300% 9/15/17 170 186 Enterprise Products Operating LLC 1.650% 5/7/18 100 100 Kinder Morgan Energy Partners LP 3.500% 3/1/16 117 118 Kinder Morgan Energy Partners LP 6.000% 2/1/17 17 18 Kinder Morgan Energy Partners LP 5.950% 2/15/18 17 18 Kinder Morgan Inc. 7.000% 6/15/17 17 19 Kinder Morgan Inc. 2.000% 12/1/17 17 17 Occidental Petroleum Corp. 4.125% 6/1/16 600 617 Occidental Petroleum Corp. 1.500% 2/15/18 850 847 Shell International Finance BV 0.625% 12/4/15 300 300 6 Southern Natural Gas Co. LLC 5.900% 4/1/17 17 18 Total Capital International SA 1.500% 2/17/17 687 692 Total Capital International SA 1.550% 6/28/17 187 188 23 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Technology (0.9%) Apple Inc. 0.900% 5/12/17 300 300 Applied Materials Inc. 2.650% 6/15/16 800 812 Corning Inc. 1.500% 5/8/18 300 299 Intel Corp. 1.950% 10/1/16 214 217 Intel Corp. 1.350% 12/15/17 200 200 Oracle Corp. 5.250% 1/15/16 367 375 Oracle Corp. 1.200% 10/15/17 350 350 QUALCOMM Inc. 1.400% 5/18/18 400 396 Transportation (0.4%) Canadian National Railway Co. 5.850% 11/15/17 345 376 6 ERAC USA Finance LLC 1.400% 4/15/16 308 308 6 ERAC USA Finance LLC 6.375% 10/15/17 58 64 Ryder System Inc. 2.500% 3/1/17 275 279 United Parcel Service Inc. 1.125% 10/1/17 214 214 36,613 Utilities (2.3%) Electric (2.3%) Arizona Public Service Co. 6.250% 8/1/16 420 442 Baltimore Gas & Electric Co. 5.900% 10/1/16 54 57 Berkshire Hathaway Energy Co. 5.750% 4/1/18 116 128 CMS Energy Corp. 6.550% 7/17/17 139 152 CMS Energy Corp. 5.050% 2/15/18 39 42 Commonwealth Edison Co. 5.950% 8/15/16 54 57 Commonwealth Edison Co. 1.950% 9/1/16 54 54 Commonwealth Edison Co. 6.150% 9/15/17 454 498 Consumers Energy Co. 5.500% 8/15/16 119 124 Consumers Energy Co. 5.150% 2/15/17 135 143 Consumers Energy Co. 6.125% 3/15/19 125 144 Duke Energy Carolinas LLC 5.300% 10/1/15 288 290 Duke Energy Florida Inc. 0.650% 11/15/15 38 38 Duke Energy Florida Inc. 5.100% 12/1/15 38 39 Duke Energy Florida Inc. 5.800% 9/15/17 246 268 Duke Energy Florida Inc. 5.650% 6/15/18 50 56 Duke Energy Progress Inc. 5.250% 12/15/15 38 39 Exelon Corp. 1.550% 6/9/17 600 600 Louisville Gas & Electric Co. 1.625% 11/15/15 414 415 National Rural Utilities Cooperative Finance Corp. 1.900% 11/1/15 171 172 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 671 681 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 221 237 National Rural Utilities Cooperative Finance Corp. 0.950% 4/24/17 225 225 Pacific Gas & Electric Co. 5.625% 11/30/17 1,155 1,257 Pacific Gas & Electric Co. 8.250% 10/15/18 300 359 TECO Finance Inc. 4.000% 3/15/16 143 146 TECO Finance Inc. 6.572% 11/1/17 58 64 5 TECO Finance Inc. 0.883% 4/10/18 100 100 Union Electric Co. 6.400% 6/15/17 464 506 Xcel Energy Inc. 0.750% 5/9/16 250 250 Xcel Energy Inc. 1.200% 6/1/17 300 300 7,883 Total Corporate Bonds (Cost $78,930) 78,818 24 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Sovereign Bonds (U.S. Dollar-Denominated) (1.2%) CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 800 800 Corp. Andina de Fomento 3.750% 1/15/16 150 152 Corp. Andina de Fomento 7.790% 3/1/17 200 220 Export-Import Bank of Korea 3.750% 10/20/16 200 206 Export-Import Bank of Korea 4.000% 1/11/17 200 208 Export-Import Bank of Korea 1.750% 2/27/18 50 50 Korea Development Bank 3.250% 3/9/16 100 101 Korea Development Bank 4.000% 9/9/16 1,000 1,032 Korea Development Bank 2.250% 8/7/17 200 203 North American Development Bank 2.300% 10/10/18 300 305 Statoil ASA 3.125% 8/17/17 200 207 Statoil ASA 1.200% 1/17/18 300 298 Svensk Exportkredit AB 0.625% 5/31/16 300 300 Total Sovereign Bonds (Cost $4,081) 4,082 Taxable Municipal Bonds (0.1%) Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-EGSL (Cost $256) 3.220% 2/1/21 247 255 Shares Temporary Cash Investment (24.1%) Money Market Fund (24.1%) 7 Vanguard Market Liquidity Fund (Cost $80,019) 0.152% 80,019,440 80,019 Total Investments (100.0%) (Cost $332,973) 332,818 Other Assets and Liabilities (0.0%) Other Assets 2,485 Liabilities (2,394) 91 Net Assets (100%) 332,909 25 Ultra-Short-Term Bond Fund At July 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 333,105 Overdistributed Net Investment Income (20) Accumulated Net Realized Losses (21) Unrealized Appreciation (Depreciation) Investment Securities (155) Futures Contracts — Net Assets 332,909 Investor Shares—Net Assets Applicable to 3,594,621 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 35,924 Net Asset Value Per Share—Investor Shares $9.99 Admiral Shares—Net Assets Applicable to 14,857,969 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 296,985 Net Asset Value Per Share—Admiral Shares $19.99 See Note A in Notes to Financial Statements. Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. Adjustable-rate security. Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, the aggregate value of these securities was $38,145,000, representing 11.5% of net assets. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 26 Ultra-Short-Term Bond Fund Statement of Operations February 10, 2015 1 to July 31, 2015 ($000) Investment Income Income Interest 2 607 Total Income 607 Expenses The Vanguard Group—Note B Investment Advisory Services 4 Management and Administrative—Investor Shares 18 Management and Administrative—Admiral Shares 78 Marketing and Distribution—Investor Shares — Marketing and Distribution—Admiral Shares 1 Custodian Fees 4 Shareholders’ Reports—Investor Shares 2 Shareholders’ Reports—Admiral Shares 1 Total Expenses 108 Net Investment Income 499 Realized Net Gain (Loss) Investment Securities Sold 6 Futures Contracts (27) Realized Net Gain (Loss) (21) Change in Unrealized Appreciation (Depreciation) of Investment Securities (155) Net Increase (Decrease) in Net Assets Resulting from Operations 323 1 Commencement of subscription period for the fund. 2 Interest income from an affiliated company of the fund was $31,000. See accompanying Notes, which are an integral part of the Financial Statements. 27 Ultra-Short-Term Bond Fund Statement of Changes in Net Assets February 10, 2015 1 to July 31, 2015 ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 499 Realized Net Gain (Loss) (21) Change in Unrealized Appreciation (Depreciation) (155) Net Increase (Decrease) in Net Assets Resulting from Operations 323 Distributions Net Investment Income Investor Shares (53) Admiral Shares (466) Realized Capital Gain Investor Shares — Admiral Shares — Total Distributions (519) Capital Share Transactions Investor Shares 35,944 Admiral Shares 297,161 Net Increase (Decrease) from Capital Share Transactions 333,105 Total Increase (Decrease) 332,909 Net Assets Beginning of Period — End of Period 2 332,909 1 Commencement of subscription period for the fund. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($20,000). See accompanying Notes, which are an integral part of the Financial Statements. 28 Ultra-Short-Term Bond Fund Financial Highlights Investor Shares February 10, 2015 1 to For a Share Outstanding Throughout the Period July 31, 2015 Net Asset Value, Beginning of Period $10.00 Investment Operations Net Investment Income . 019 Net Realized and Unrealized Gain (Loss) on Investments (.009) Total from Investment Operations .010 Distributions Dividends from Net Investment Income (.020) Distributions from Realized Capital Gains — Total Distributions (. 020) Net Asset Value, End of Period $9.99 Total Return 2 0.10% Ratios/Supplemental Data Net Assets, End of Period (Millions) $36 Ratio of Total Expenses to Average Net Assets 0.20% Ratio of Net Investment Income to Average Net Assets 0.53% Portfolio Turnover Rate 10% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Subscription period for the fund was February 10, 2015, to February 23, 2015, during which time all assets were held in money market instruments. Performance measurement began February 24, 2015, at a net asset value of $10.00. 2 Total returns do not include account service fees that may have applied in the period shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 29 Ultra-Short-Term Bond Fund Financial Highlights Admiral Shares February 10, 2015 1 to For a Share Outstanding Throughout the Period July 31, 2015 Net Asset Value, Beginning of Period $20.00 Investment Operations Net Investment Income . 045 Net Realized and Unrealized Gain (Loss) on Investments (.009) Total from Investment Operations .036 Distributions Dividends from Net Investment Income (.046) Distributions from Realized Capital Gains — Total Distributions (. 046) Net Asset Value, End of Period $19.99 Total Return 2 0.18% Ratios/Supplemental Data Net Assets, End of Period (Millions) $297 Ratio of Total Expenses to Average Net Assets 0.12% Ratio of Net Investment Income to Average Net Assets 0.61% Portfolio Turnover Rate 10% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Subscription period for the fund was February 10, 2015, to February 23, 2015, during which time all assets were held in money market instruments. Performance measurement began February 24, 2015, at a net asset value of $20.00. 2 Total returns do not include account service fees that may have applied in the period shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 30 Ultra-Short-Term Bond Fund Notes to Financial Statements Vanguard Ultra-Short-Term Bond Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearing-house, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the period ended July 31, 2015, the fund’s average investments in long and short futures contracts represented 8% and less than 1% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 31 Ultra-Short-Term Bond Fund 3. Federal Income Taxes: The fund intends to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for its open federal income tax period ended July 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2015, or at any time during the period then ended. 6. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At July 31, 2015, the fund had contributed capital of $25,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.01% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 32 Ultra-Short-Term Bond Fund The following table summarizes the market value of the fund’s investments as of July 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 72,836 — Asset-Backed/Commercial Mortgage-Backed Securities — 96,808 — Corporate Bonds — 78,818 — Sovereign Bonds — 4,082 — Taxable Municipal Bonds — 255 — Temporary Cash Investments 80,019 — — Futures Contracts—Assets 1 3 — — Futures Contracts—Liabilities 1 (9) — — Total 80,013 252,799 — 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 90-Day Euro September 2015 49 12,205 7 2-Year U.S. Treasury Note September 2015 54 11,829 (2) 5-Year U.S. Treasury Note September 2015 (10) (1,198) (5) — Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At July 31, 2015, the cost of investment securities for tax purposes was $332,973,000. Net unrealized depreciation of investment securities for tax purposes was $155,000, consisting of unrealized gains of $96,000 on securities that had risen in value since their purchase and $251,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the period ended July 31, 2015, the fund purchased $136,515,000 of investment securities and sold $3,188,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $51,087,000 and $1,002,000, respectively. 33 Ultra-Short-Term Bond Fund G. Capital share transactions for each class of shares were: February 10, 2015 1 to July 31, 2015 Amount Shares ($000) (000) Investor Shares Issued 53,970 5,398 Issued in Lieu of Cash Distributions 50 5 Redeemed (18,076) (1,808) Net Increase (Decrease)—Investor Shares 35,944 3,595 Admiral Shares Issued 328,586 16,429 Issued in Lieu of Cash Distributions 410 21 Redeemed (31,835) (1,592) Net Increase (Decrease) —Admiral Shares 297,161 14,858 1 Commencement of subscription period for the fund. H. Management has determined that no material events or transactions occurred subsequent to July 31, 2015, that would require recognition or disclosure in these financial statements. 34 Trustees Approve Advisory Arrangement The board of trustees approved the launch of Vanguard Ultra-Short-Term Bond Fund with an internalized management structure whereby the Vanguard Group, Inc. (Vanguard)—through its Fixed Income Group—would provide investment advisory services to the fund at cost. The board determined that the investment advisory arrangement with Vanguard was in the best interests of the fund and its prospective shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board reviewed the quality of the investment management services to be provided to the fund and took into account the organizational depth and stability of the advisor. The board considered that Vanguard has been managing investments for more than three decades. The Fixed Income Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted approval of the advisory arrangement. Investment performance The board could not consider the performance of the fund because it was newly launched. However, the board determined that, in its management of other Vanguard active funds, the Fixed Income Group has a track record of consistent performance and disciplined investment processes. Information about the fund’s performance since inception can be found in the Performance Summary section of this report. Cost The board considered the cost of services to be provided and concluded that the fund’s expense ratio would be below the average expense ratio charged by funds in its peer group. The board did not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the fund’s at-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangement again after a one-year period. 35 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” Credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is shown. ”Not Rated” is used to classify securities for which a rating is not available. Not rated securities include a fund’s investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. 36 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 193 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years and Other Experience: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group, and of each of the investment companies served by The Vanguard Group, since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). IndependentTrustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2009–2010 Distinguished Minett Professor at the Rochester Institute of Technology; Director of SPX Corporation (multi-industry manufacturing), the United Way of Rochester, Amerigroup Corporation (managed health care), the University of Rochester Medical Center, Monroe Community College Foundation, and North Carolina A&T University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years and Other Experience: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International PLC (diversified manufacturing and services), Hewlett-Packard Co. (electronic computer manufacturing), and Delphi Automotive PLC (automotive components); Senior Advisor at New Mountain Capital. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years and Other Experience: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science, School of Arts and Sciences, and Professor of Communication, Annenberg School for Communication, with secondary faculty appointments in the Department of Philosophy, School of Arts and Sciences, and at the Graduate School of Education, University of Pennsylvania; Trustee of the National Constitution Center; Chair of the Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years and Other Experience: Corporate Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive Committee (1997–2008) of Johnson & Johnson (pharmaceuticals/medical devices/ consumer products); Director of Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center for Talent Innovation; Member of the Advisory Board of the Institute for Women’s Leadership at Rutgers University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services), and of Oxfam America; Director of SKF AB (industrial machinery), Hyster-Yale Materials Handling, Inc. (forklift trucks), the Lumina Foundation for Education, and the V Foundation for Cancer Research; Member of the Advisory Council for the College of Arts and Letters and of the Advisory Board to the Kellogg Institute for International Studies, both at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Senior Vice President and Chief Financial Officer (retired 2013) at IBM (information technology services); Fiduciary Member of IBM’s Retirement Plan Committee (2004–2013); Director of the Dow Chemical Company; Member of the Council on Chicago Booth. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Board Member of TIFF Advisory Services, Inc., and Catholic Investment Services, Inc. (investment advisors); Member of the Investment Advisory Committee of Major League Baseball. André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years and Other Experience: George Gund Professor of Finance and Banking, Emeritus at the Harvard Business School (retired 2011); Chief Investment Officer and Managing Partner of HighVista Strategies LLC (private investment firm); Director of Rand Merchant Bank; Overseer of the Museum of Fine Arts Boston. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Trustee of Colby-Sawyer College; Member of the Advisory Board of the Norris Cotton Cancer Center and of the Advisory Board of the Parthenon Group (strategy consulting). Executive Officers Glenn Booraem Born 1967. Treasurer Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Controller of each of the investment companies served by The Vanguard Group (2010–2015); Assistant Controller of each of the investment companies served by The Vanguard Group (2001–2010). Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (1998–2008). Peter Mahoney Born 1974. Controller Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Head of Global Fund Accounting at The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Head of International Fund Services at The Vanguard Group (2008–2014). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Vanguard Senior Management Team Mortimer J. Buckley Kathleen C. Gubanich Paul A. Heller Martha G. King John T. Marcante Chris D. McIsaac James M. Norris Thomas M. Rampulla Glenn W. Reed Karin A. Risi Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Founder John C. Bogle Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People Who Are Deaf or Hard of Hearing > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via email addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q14922 092015 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. (a) Audit Fees. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (10.6%) U.S. Government Securities (10.5%) United States Treasury Note/Bond 1.250% 8/31/15 363 363 1 United States Treasury Note/Bond 0.250% 12/15/15 579,400 579,672 1 United States Treasury Note/Bond 0.250% 12/31/15 387,700 387,820 1 United States Treasury Note/Bond 2.125% 12/31/15 182,000 183,451 United States Treasury Note/Bond 0.375% 3/15/16 317,600 317,848 United States Treasury Note/Bond 0.625% 7/15/16 342,000 342,855 United States Treasury Note/Bond 0.625% 8/15/16 280,500 281,156 United States Treasury Note/Bond 1.000% 8/31/16 338,900 341,123 United States Treasury Note/Bond 0.875% 9/15/16 77,100 77,486 United States Treasury Note/Bond 0.500% 9/30/16 6,440 6,447 United States Treasury Note/Bond 0.625% 10/15/16 785,300 787,263 United States Treasury Note/Bond 1.000% 10/31/16 206,900 208,324 United States Treasury Note/Bond 0.875% 11/30/16 1,000 1,005 United States Treasury Note/Bond 0.625% 9/30/17 28,500 28,433 United States Treasury Note/Bond 0.875% 10/15/17 32,120 32,200 2 United States Treasury Note/Bond 0.875% 11/15/17 486,050 487,115 United States Treasury Note/Bond 1.000% 12/15/17 176,750 177,606 3 United States Treasury Note/Bond 0.875% 1/15/18 360,150 360,543 United States Treasury Note/Bond 0.750% 3/31/18 45,500 45,322 United States Treasury Note/Bond 1.125% 6/15/18 255,600 256,799 United States Treasury Note/Bond 0.875% 7/15/18 714,000 711,879 3 United States Treasury Note/Bond 1.000% 8/31/19 3,750 3,698 5,618,408 Conventional Mortgage-Backed Securities (0.0%) 4,5 Fannie Mae Pool 6.000% 12/1/16–5/1/17 996 1,034 4,5 Fannie Mae Pool 6.500% 9/1/16 555 570 4,5 Freddie Mac Gold Pool 6.000% 3/1/17–4/1/17 560 575 2,179 Nonconventional Mortgage-Backed Securities (0.1%) 4,5,6 Fannie Mae Pool 2.125% 12/1/32 445 457 4,5,6 Fannie Mae Pool 2.250% 9/1/32 334 353 4,5,6 Fannie Mae Pool 2.285% 8/1/33 4,769 4,974 4,5,6 Fannie Mae Pool 2.310% 7/1/32 381 407 4,5,6 Fannie Mae Pool 2.340% 9/1/32 27 29 4,5,6 Fannie Mae Pool 2.356% 2/1/37 1,663 1,776 4,5,6 Fannie Mae Pool 2.375% 6/1/33 3,700 3,870 4,5,6 Fannie Mae Pool 2.439% 8/1/37 660 699 4,5,6 Fannie Mae Pool 2.459% 7/1/33 3,759 3,880 4,5,6 Fannie Mae Pool 2.460% 5/1/33 2,888 3,078 4,5,6 Fannie Mae Pool 2.586% 5/1/33 645 690 4,5,6 Freddie Mac Non Gold Pool 2.272% 8/1/37 2,530 2,729 4,5,6 Freddie Mac Non Gold Pool 2.375% 8/1/32 1,122 1,164 4,5,6 Freddie Mac Non Gold Pool 2.379% 9/1/32 257 281 4,5,6 Freddie Mac Non Gold Pool 2.393% 8/1/32–9/1/32 1,735 1,820 4,5,6 Freddie Mac Non Gold Pool 2.461% 10/1/32–8/1/33 1,484 1,585 4,5,6 Freddie Mac Non Gold Pool 2.551% 1/1/33 519 565 4,5,6 Freddie Mac Non Gold Pool 2.586% 2/1/33 370 383 28,740 Total U.S. Government and Agency Obligations (Cost $5,643,899) 5,649,327 Asset-Backed/Commercial Mortgage-Backed Securities (19.4%) 4 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 10,300 10,289 4 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 11,675 11,671 4 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 4,315 4,316 4,6 Ally Master Owner Trust Series 2010-4 1.257% 8/15/17 25,459 25,466 4,6,7 Ally Master Owner Trust Series 2010-4 1.737% 8/15/17 38,935 38,949 4,6,7 Ally Master Owner Trust Series 2010-4 2.137% 8/15/17 29,590 29,603 4 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 90,765 90,852 4,6 Ally Master Owner Trust Series 2014-1 0.657% 1/15/19 14,849 14,855 4 Ally Master Owner Trust Series 2014-1 1.290% 1/15/19 15,845 15,878 1 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Ally Master Owner Trust Series 2014-3 1.330% 3/15/19 11,330 11,359 4,6 American Express Credit Account Secured Note Trust 2008-2 1.447% 9/15/20 8,418 8,619 4,6 American Express Credit Account Secured Note Trust 2012-4 0.737% 5/15/20 27,587 27,563 4,6,7 American Homes 4 Rent 2014-SFR1 1.250% 6/17/31 5,092 5,078 4,6,7 American Homes 4 Rent 2014-SFR1 1.600% 6/17/31 4,320 4,266 4,7 American Homes 4 Rent 2014-SFR2 3.786% 10/17/36 13,305 13,670 4,7 American Homes 4 Rent 2014-SFR2 4.290% 10/17/36 3,360 3,452 4,7 American Homes 4 Rent 2014-SFR3 3.678% 12/17/36 18,039 18,397 4,7 American Homes 4 Rent 2015-SFR1 3.467% 4/17/52 16,058 16,145 4,7 Americold 2rust Series 2010-ART 4.954% 1/14/29 16,990 18,863 4,7 Americold 2rust Series 2010-ART 6.811% 1/14/29 11,185 13,010 4 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 3,181 3,185 4 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 14,512 14,558 4 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 16,003 16,176 4 AmeriCredit Automobile Receivables Trust 2013-3 3.000% 7/8/19 20,500 20,823 4 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 3,439 3,493 4 AmeriCredit Automobile Receivables Trust 2013-4 3.310% 10/8/19 4,660 4,756 4 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 6,336 6,386 4 AmeriCredit Automobile Receivables Trust 2013-5 2.860% 12/9/19 7,170 7,240 4 AmeriCredit Automobile Receivables Trust 2014-1 2.150% 3/9/20 4,900 4,905 4 AmeriCredit Automobile Receivables Trust 2014-2 2.180% 6/8/20 9,220 9,233 4,7 AOA 2015-1177 Mortgage Trust 2.957% 12/13/29 13,390 13,528 4,7 Applebee's Funding LLC/IHOP Funding LLC 2014-1 4.277% 9/5/44 10,140 10,271 4,7 ARI Fleet Lease Trust 2015-A 1.670% 9/15/23 13,740 13,713 4,7 ARL Second LLC 2014-1A 2.920% 6/15/44 10,077 10,076 4,6,7 Arran Residential Mortgages Funding 2011-1 plc 1.726% 11/19/47 10,807 10,834 4,7 Aventura Mall Trust 2013-AVM 3.743% 12/5/32 15,105 16,027 4,7 Avis Budget Rental Car Funding AESOP LLC 2013-2A 2.970% 2/20/20 29,200 29,911 4,7 Avis Budget Rental Car Funding AESOP LLC 2015-1A 2.500% 7/20/21 34,860 34,880 4,7 Avis Budget Rental Car Funding AESOP LLC 2015-2A 2.630% 12/20/21 25,728 25,794 4,7 BAMLL Commercial Mortgage Securities Trust 2012- PARK 2.959% 12/10/30 4,900 4,904 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 22,826 23,593 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 44,283 46,062 4 Banc of America Commercial Mortgage Trust 2007-2 5.562% 4/10/49 33,667 35,480 4 Banc of America Commercial Mortgage Trust 2008-1 6.171% 2/10/51 58,280 63,219 4 Banc of America Commercial Mortgage Trust 2008-1 6.215% 2/10/51 5,422 5,880 4,8 Banc of America Funding 2006-H Trust 2.825% 9/20/46 21,684 17,832 4 Banc of America Mortgage 2003-F Trust 2.748% 7/25/33 1,163 1,130 4 Bank of America Mortgage 2002-J Trust 3.581% 9/25/32 20 19 4,6,7 Bank of America Student Loan Trust 2010-1A 1.095% 2/25/43 24,106 24,113 Bank of Nova Scotia 1.850% 4/14/20 18,965 18,835 4,7 Beacon Container Finance LLC 2012-1A 3.720% 9/20/27 12,779 13,020 4,8 Bear Stearns ARM Trust 2006-4 2.781% 10/25/36 33,095 28,605 4,8 Bear Stearns ARM Trust 2007-3 2.779% 5/25/47 23,950 20,298 4 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR9 4.943% 9/11/42 3,216 3,214 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.533% 9/11/41 22,331 23,103 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.705% 6/11/40 21,504 22,746 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 83,564 89,478 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.710% 9/11/42 41,287 44,243 4,6,7 BMW Floorplan Master Owner Trust 2015-1A 0.686% 7/15/20 47,800 47,813 4,6 Brazos Higher Education Authority Inc. Series 2005-3 0.481% 6/25/26 15,150 14,836 4,6 Brazos Higher Education Authority Inc. Series 2010-1 1.182% 5/25/29 24,883 24,903 4,6 Brazos Higher Education Authority Inc. Series 2011-1 1.082% 2/25/30 34,551 34,735 4 Cabela's Credit Card Master Note Trust 2015-1A 2.260% 3/15/23 9,170 9,277 4,6 Cabela's Credit Card Master Note Trust 2015-2A 0.857% 7/17/23 25,050 25,066 4,7 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 6,743 6,778 2 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,7 CAL Funding II Ltd. Series 2013-1A 3.350% 3/27/28 12,343 12,401 7 Canadian Imperial Bank of Commerce 2.250% 7/21/20 22,560 22,694 4 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 5,566 5,570 4 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 5,387 5,403 4 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 13,319 13,657 4 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 22,285 22,371 4 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 15,138 15,239 4 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 13,543 13,727 4 Capital Auto Receivables Asset Trust 2013-4 3.220% 5/20/19 11,935 12,105 4 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 12,097 12,149 4 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 6,163 6,223 4 Capital Auto Receivables Asset Trust 2014-1 2.840% 4/22/19 4,900 4,982 4 Capital Auto Receivables Asset Trust 2014-1 3.390% 7/22/19 4,100 4,183 4,6 Capital One Multi-asset Execution Trust 2007-A5 0.227% 7/15/20 11,605 11,528 4,6 Capital One Multi-Asset Execution Trust 2014-A3 0.567% 1/18/22 35,000 35,009 4 Capital One Multi-asset Execution Trust 2015-A4 2.750% 5/15/25 60,710 61,394 4 Carmax Auto Owner Trust 2013-3 1.910% 3/15/19 5,904 5,956 4 Carmax Auto Owner Trust 2013-3 2.850% 2/18/20 3,608 3,645 4 Carmax Auto Owner Trust 2014-1 1.690% 8/15/19 2,530 2,528 4 Carmax Auto Owner Trust 2014-1 1.930% 11/15/19 4,730 4,720 4 Carmax Auto Owner Trust 2015-1 1.830% 7/15/20 4,400 4,416 4 Carmax Auto Owner Trust 2015-2 3.040% 11/15/21 5,850 5,858 4 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 2.161% 10/15/21 21,400 21,806 4,7 CFCRE Commercial Mortgage Trust 2011-C1 5.537% 4/15/44 3,100 3,515 4,7 CFCRE Commercial Mortgage Trust 2011-C2 5.574% 12/15/47 14,930 17,341 4,6 Chase Issuance Trust 2007-C1 0.647% 4/15/19 30,415 30,240 4,6 Chase Issuance Trust 2012-A10 0.447% 12/16/19 93,133 92,972 4 CHL Mortgage Pass-Through Trust 2003-HYB3 2.540% 11/19/33 1,352 1,276 4,8 CHL Mortgage Pass-Through Trust 2006-HYB1 2.431% 3/20/36 14,454 12,502 4,8 CHL Mortgage Pass-Through Trust 2007-HYB2 2.592% 2/25/47 16,185 13,982 4,7 Chrysler Capital Auto Receivables Trust 2013-AA 1.830% 3/15/19 3,961 3,970 4,7 Chrysler Capital Auto Receivables Trust 2013-AA 2.280% 7/15/19 4,785 4,775 4,7 Chrysler Capital Auto Receivables Trust 2013-AA 2.930% 8/17/20 5,185 5,229 4,7 Chrysler Capital Auto Receivables Trust 2014-AA 2.280% 11/15/19 10,230 10,223 4,7 Cit Equipment Collateral 2013-VT1 1.130% 7/20/20 12,735 12,741 4,6 Citibank Credit Card Issuance Trust 2008-A7 1.563% 5/20/20 61,200 62,941 4 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 16,000 16,597 4 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 80,045 81,155 4 Citigroup Commercial Mortgage Trust 2012-GC8 3.024% 9/10/45 5,980 6,075 4,7 Citigroup Commercial Mortgage Trust 2012-GC8 3.683% 9/10/45 2,100 2,185 4 Citigroup Commercial Mortgage Trust 2013-GC11 1.987% 4/10/46 4,866 4,899 4 Citigroup Commercial Mortgage Trust 2013-GC11 3.093% 4/10/46 6,100 6,167 4 Citigroup Commercial Mortgage Trust 2013-GC15 3.161% 9/10/46 33,778 35,163 4 Citigroup Commercial Mortgage Trust 2013-GC15 3.942% 9/10/46 7,270 7,760 4,6,7 Citigroup Commercial Mortgage Trust 2014-388G 0.937% 6/15/33 18,500 18,502 4 Citigroup Commercial Mortgage Trust 2014-GC19 4.023% 3/10/47 1,565 1,679 4 Citigroup Commercial Mortgage Trust 2014-GC21 3.477% 5/10/47 6,190 6,455 4 Citigroup Commercial Mortgage Trust 2014-GC21 3.855% 5/10/47 18,240 19,300 4 Citigroup Commercial Mortgage Trust 2014-GC23 3.622% 7/10/47 6,830 7,085 4 Citigroup Commercial Mortgage Trust 2014-GC23 3.863% 7/10/47 10,396 10,823 4 Citigroup Commercial Mortgage Trust 2014-GC23 4.175% 7/10/47 3,754 3,870 4 Citigroup Commercial Mortgage Trust 2014-GC23 4.454% 7/10/47 6,380 6,404 4 Citigroup Commercial Mortgage Trust 2014-GC25 3.635% 10/10/47 27,540 28,561 4 Citigroup Commercial Mortgage Trust 2015-GC27 2.944% 2/10/48 8,880 8,940 4 Citigroup Commercial Mortgage Trust 2015-GC27 3.137% 2/10/48 23,985 23,862 4 Citigroup Commercial Mortgage Trust 2015-GC31 3.762% 6/10/48 38,475 40,139 4,8 Citigroup Mortgage Loan Trust 2007-AR8 2.803% 7/25/37 1,317 1,230 4,7 CKE Restaurant Holdings Inc. 2013-1A 4.474% 3/20/43 22,900 23,507 4,7 CLI Funding V LLC 2013-1A 2.830% 3/18/28 20,269 20,227 4 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 22,662 23,807 4,6,7 Colony American Homes 2014-1 1.400% 5/17/31 12,537 12,473 4,6,7 Colony American Homes 2014-1 1.600% 5/17/31 15,545 15,271 4,6,7 Colony American Homes 2015-1 1.386% 7/17/32 11,368 11,273 3 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,6,7 Colony American Homes Single-Family Rental Pass- Through Certificates 2014-2 1.537% 7/17/31 12,850 12,658 4 COMM 15-CR22 Mortgage Trust 3.309% 3/10/48 30,240 30,479 4 COMM 2006-C8 Mortgage Trust 5.292% 12/10/46 23,350 24,340 4 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 35,205 36,631 4 COMM 2007-C9 Mortgage Trust 5.796% 12/10/49 25,097 26,801 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 2,925 3,008 4 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 4,100 4,319 4 COMM 2012-CCRE3 Mortgage Trust 2.822% 10/15/45 23,195 23,308 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 10,825 10,889 4 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 2,640 2,640 4 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 13,320 14,288 4 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 43,975 48,071 4 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 14,650 15,418 4 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 35,181 37,984 4 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 25,210 27,458 4 COMM 2013-CCRE13 Mortgage Trust 4.754% 12/10/23 4,517 4,952 4 COMM 2013-CCRE13 Mortgage Trust 4.754% 12/10/23 8,240 8,683 4 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 22,465 23,600 4 COMM 2013-CCRE9 Mortgage Trust 4.234% 7/10/45 24,875 27,298 4,7 COMM 2013-CCRE9 Mortgage Trust 4.258% 7/10/45 11,250 12,099 4 COMM 2013-CCRE9 Mortgage Trust 2.972% 8/10/46 20,657 21,347 4 COMM 2013-CCRE9 Mortgage Trust 3.795% 8/10/46 9,520 10,158 4,7 COMM 2013-CR9 Mortgage Trust 4.258% 7/10/45 8,250 8,403 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 32,300 33,610 4,7 COMM 2013-LC13 Mortgage Trust 3.774% 8/10/46 10,688 11,442 4 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 13,605 14,849 4,7 COMM 2013-LC13 Mortgage Trust 4.557% 8/10/46 18,565 20,403 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 4,100 4,137 4,7 COMM 2013-SFS Mortgage Trust 2.987% 4/12/35 5,490 5,496 4,7 COMM 2014-277P Mortgage Trust 3.611% 8/10/49 29,250 30,177 4 COMM 2014-CCRE14 Mortgage Trust 3.147% 2/10/47 7,670 8,005 4 COMM 2014-CCRE14 Mortgage Trust 3.743% 2/10/47 5,375 5,719 4 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 10,110 11,020 4 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 16,800 17,339 4 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 17,040 18,349 4 COMM 2014-CCRE15 Mortgage Trust 4.426% 2/10/47 13,450 14,566 4 COMM 2014-CCRE15 Mortgage Trust 4.716% 2/10/47 8,250 9,049 4 COMM 2014-CR17 Mortgage Trust 3.977% 5/10/47 34,940 37,320 4 COMM 2014-CR17 Mortgage Trust 4.174% 5/10/47 27,380 29,078 4 COMM 2014-CR17 Mortgage Trust 4.736% 5/10/47 4,250 4,429 4 COMM 2014-CR18 Mortgage Trust 3.452% 7/15/47 10,600 11,069 4 COMM 2014-CR18 Mortgage Trust 3.828% 7/15/47 26,294 27,768 4 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 11,570 12,265 4 COMM 2014-LC19 Mortgage Trust 3.040% 2/10/48 4,330 4,402 4 COMM 2015-CR24 Mortgage Trust 3.445% 8/10/55 10,030 10,331 4 COMM 2015-CR24 Mortgage Trust 3.696% 8/10/55 24,030 24,749 4 Commercial Mortgage Trust 2006-GG7 5.819% 7/10/38 32,755 33,343 7 Commonwealth Bank of Australia 2.000% 6/18/19 19,400 19,571 7 Commonwealth Bank of Australia 2.125% 7/22/20 38,330 38,368 4,7 Core Industrial Trust 2015-TEXW 3.077% 2/10/34 42,700 43,482 4 Credit Suisse Commercial Mortgage Trust Series 2006- C3 5.806% 6/15/38 17,950 18,230 4 Credit Suisse Commercial Mortgage Trust Series 2008- C1 5.973% 2/15/41 35,230 38,306 4 CSAIL Commercial Mortgage Trust 2015-C2 3.504% 6/15/57 42,350 43,345 4,7 DB Master Finance LL 2015-1 3.262% 2/20/45 10,451 10,543 4 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 114,300 113,788 4,6 Discover Card Execution Note Trust 2013-A1 0.487% 8/17/20 51,286 51,244 4 Discover Card Execution Note Trust 2014-A4 2.120% 12/15/21 50,450 51,114 4,7 Drive Auto Receivables Trust 2015-A 2.280% 6/17/19 12,310 12,332 4,7 Drive Auto Receivables Trust 2015-A 3.060% 5/17/21 8,060 8,081 4,7 Drive Auto Receivables Trust 2015-A 4.120% 6/15/22 5,860 5,882 4,7 Drive Auto Receivables Trust 2015-B 1.300% 6/15/18 7,030 7,027 4 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,7 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 7,210 7,205 4,7 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 17,610 17,549 4,7 Drive Auto Receivables Trust 2015-BA 3.840% 7/15/21 10,490 10,407 4,7 Drive Auto Receivables Trust 2015-C 2.230% 9/16/19 14,405 14,397 4,7 Drive Auto Receivables Trust 2015-C 3.010% 5/17/21 21,610 21,581 4,7 Drive Auto Receivables Trust 2015-C 4.200% 9/15/21 15,845 15,831 4,6,7 Edsouth Indenture No 5 LLC 2015-1 0.991% 10/25/56 36,863 36,786 4,7 Enterprise Fleet Financing LLC Series 2012-2 0.930% 4/20/18 9,636 9,637 4,7 Enterprise Fleet Financing LLC Series 2015-1 1.740% 9/20/20 11,850 11,859 4,7 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 24,390 24,413 4,6 Fannie Mae Connecticut Avenue Securities 2015-C01 1.690% 2/25/25 4,591 4,601 4,6 Fannie Mae Connecticut Avenue Securities 2015-C01 1.690% 2/25/25 4,637 4,640 4,6 Fannie Mae Connecticut Avenue Securities 2015-C02 1.340% 5/25/25 5,679 5,668 4,6 Fannie Mae Connecticut Avenue Securities 2015-C02 1.391% 5/25/25 10,674 10,644 4,6 Fannie Mae Connecticut Avenue Securities 2015-C03 1.688% 7/25/25 18,060 18,107 4,6 Fannie Mae Connecticut Avenue Securities 2015-C03 1.689% 7/25/25 14,450 14,479 4,8 First Horizon Mortgage Pass-Through Trust 2006-AR3 2.063% 11/25/36 12,563 10,828 8 First Horizon Mortgage Pass-Through Trust 2006-AR4 2.593% 1/25/37 24,862 21,933 4 Ford Credit Auto Lease Trust 2013-A 1.010% 5/15/16 17,941 17,942 4 Ford Credit Auto Lease Trust 2013-A 1.280% 6/15/16 13,697 13,699 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 22,593 22,611 4 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 8,390 8,376 4 Ford Credit Auto Owner Trust 2013-C 1.680% 11/15/18 4,870 4,888 4 Ford Credit Auto Owner Trust 2013-D 1.540% 3/15/19 12,338 12,359 4 Ford Credit Auto Owner Trust 2013-D 1.720% 7/15/19 12,800 12,830 4,7 Ford Credit Auto Owner Trust 2014-1 2.260% 11/15/25 20,918 21,068 4,7 Ford Credit Auto Owner Trust 2014-1 2.410% 11/15/25 6,440 6,475 4,7 Ford Credit Auto Owner Trust 2014-2 2.310% 4/15/26 32,410 32,593 4,7 Ford Credit Auto Owner Trust 2014-2 2.510% 4/15/26 5,760 5,788 4,7 Ford Credit Auto Owner Trust 2015-1 2.120% 7/15/26 22,750 22,644 4,7 Ford Credit Auto Owner Trust 2015-2 2.440% 1/15/27 61,000 61,501 4 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 12,700 12,702 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 26,574 26,846 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 117,285 117,446 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 7,100 7,123 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 8,550 8,613 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.370% 1/15/18 25,544 25,593 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.820% 1/15/18 9,560 9,582 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100% 6/15/20 6,180 6,228 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.290% 6/15/20 6,630 6,653 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.790% 6/15/20 2,650 2,685 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400% 2/15/19 10,238 10,226 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 2.310% 2/15/21 4,473 4,505 4,6 Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.687% 2/15/21 9,200 9,209 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 68,275 68,350 4 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 9,396 9,412 4,7 FRS I LLC 2013-1A 1.800% 4/15/43 4,533 4,505 4,7 FRS I LLC 2013-1A 3.080% 4/15/43 28,448 28,575 4,6 GE Capital Credit Card Master Note Trust Series 2011-2 1.187% 5/15/19 49,966 50,069 4 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 72,000 72,954 5 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 89,890 89,917 4,6 GE Dealer Floorplan Master Note Trust Series 2012-2 0.938% 4/22/19 47,694 47,830 4,6 GE Dealer Floorplan Master Note Trust Series 2012-4 0.628% 10/20/17 24,789 24,792 4,6 GE Dealer Floorplan Master Note Trust Series 2015-2 0.838% 1/20/22 10,860 10,795 4,7 GM Financial Leasing Trust 2014-1A 1.760% 5/21/18 7,900 7,933 4 GM Financial Leasing Trust 2015-1 1.730% 6/20/19 6,350 6,367 4 GM Financial Leasing Trust 2015-2 2.420% 7/22/19 6,120 6,137 4 GM Financial Leasing Trust 2015-2 2.990% 7/22/19 5,440 5,455 4 GMACM Mortgage Loan Trust 2005-AR6 2.829% 11/19/35 4,417 4,211 4,7 GMF Floorplan Owner Revolving Trust 2015-1 1.650% 5/15/20 58,850 58,922 4,7 GMF Floorplan Owner Revolving Trust 2015-1 1.970% 5/15/20 6,570 6,582 4,7 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 82,764 83,511 4,6,7 Golden Credit Card Trust 2015-1A 0.627% 2/15/20 59,900 59,843 4,7 Golden Credit Card Trust 2015-2A 2.020% 4/15/22 53,490 53,419 4,7 GRACE 2014-GRCE Mortgage Trust 3.369% 6/10/28 20,500 21,262 4,6 Granite Master Issuer plc Series 2007-1 0.328% 12/20/54 3,226 3,200 4,6 Granite Master Issuer plc Series 2007-2 0.266% 12/17/54 1,071 1,062 4,7 Great America Leasing Receivables 2013-1 1.160% 5/15/18 11,500 11,510 4,7 Great America Leasing Receivables 2015-1 2.020% 6/21/21 4,920 4,957 4,7 GS Mortgage Securities Trust 2010-C2 5.246% 12/10/43 3,530 3,874 4,7 GS Mortgage Securities Trust 2011-GC3 5.552% 3/10/44 2,280 2,534 4,7 GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 28,666 29,933 4,7 GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 36,047 36,201 4,7 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,000 1,117 4 GS Mortgage Securities Trust 2013-GC13 4.037% 7/10/46 22,170 24,048 4 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 9,925 10,054 4 GS Mortgage Securities Trust 2013-GCJ12 3.777% 6/10/46 8,250 8,457 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 22,429 23,352 4 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 8,192 8,690 4 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 49,000 53,421 4 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 28,499 30,464 4 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 40,940 43,412 4 GS Mortgage Securities Trust 2014-GC24 4.507% 9/10/47 9,410 9,945 4 GS Mortgage Securities Trust 2014-GC24 4.528% 9/10/47 13,616 14,015 4 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 18,190 18,836 4 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 9,730 9,878 4 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 16,885 17,227 4 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 14,580 15,016 4 GS Mortgage Securities Trust 2015-GC32 4.549% 7/10/48 6,520 6,715 4 GS Mortgage Securities Trust 2015-GC32 4.559% 7/10/48 2,850 2,802 7 GTP Acquisition Partners I LLC 3.482% 6/16/25 26,340 26,209 4,7 Hertz Vehicle Financing LLC 2010-1A 3.740% 2/25/17 51,709 52,186 4,7 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 55,039 56,511 4,7 Hertz Vehicle Financing LLC 2013-1A 1.830% 8/25/19 60,150 59,844 4,7 Hilton USA Trust 2013-HLT 2.662% 11/5/30 15,740 15,714 4,7 Hilton USA Trust 2013-HLT 3.367% 11/5/30 16,365 16,469 4,7 Hilton USA Trust 2013-HLT 3.714% 11/5/30 7,365 7,367 4,7 Houston Galleria Mall Trust 2015-HGLR 3.087% 3/5/37 30,910 30,486 4,7 Hyundai Auto Lease Securitization Trust 2014-A 1.300% 7/16/18 8,800 8,795 4,7 Hyundai Auto Lease Securitization Trust 2014-B 1.540% 12/17/18 10,100 10,090 4,7 Hyundai Auto Lease Securitization Trust 2015-A 1.650% 8/15/19 21,000 21,096 4,7 Hyundai Auto Lease Securitization Trust 2015-A 2.070% 11/15/19 21,250 21,293 4,7 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 16,395 16,437 4 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 8,051 8,097 4 Hyundai Auto Receivables Trust 2013-B 1.450% 2/15/19 5,805 5,817 4 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 9,790 9,924 4 Hyundai Auto Receivables Trust 2013-C 2.480% 3/15/19 6,500 6,589 4 Hyundai Auto Receivables Trust 2013-C 3.090% 1/15/20 5,470 5,605 4 Hyundai Auto Receivables Trust 2014-A 2.020% 8/15/19 8,350 8,341 4 Hyundai Auto Receivables Trust 2014-A 2.530% 7/15/20 5,710 5,762 4 Hyundai Auto Receivables Trust 2014-B 2.100% 11/15/19 10,050 10,034 4,6,7 Hyundai Floorplan Master Owner Trust Series 2013-1 0.837% 5/15/18 8,950 8,953 4,7 Icon Brands Holdings LLC 2012-1 4.229% 1/25/43 16,054 16,111 6 Illinois Student Assistance Commission Series 2010-1 1.345% 4/25/22 15,426 15,429 6 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,6,7 Invitation Homes 2014-SFR1 Trust 1.686% 6/17/31 24,491 24,317 4,6,7 Invitation Homes 2014-SFR2 Trust 1.288% 9/17/31 11,731 11,622 4,6,7 Invitation Homes 2014-SFR2 Trust 1.788% 9/17/31 8,980 8,905 4,6,7 Invitation Homes 2015-SFR2 Trust 1.538% 6/17/32 7,376 7,387 4,7 Irvine Core Office Trust 2013-IRV 3.173% 5/15/48 14,450 14,551 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.471% 4/15/43 28,099 28,573 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.905% 4/15/45 33,710 34,715 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 4,812 5,108 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 43,541 46,483 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 38,979 41,007 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 29,024 30,960 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2009-IWST 5.633% 12/5/27 6,185 7,058 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 2,300 2,417 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 3,300 3,431 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 3,140 3,347 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.502% 11/15/43 7,100 7,617 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.502% 11/15/43 6,225 6,829 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 17,600 18,695 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 26,091 28,717 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 5.360% 2/15/46 2,930 3,192 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.323% 8/15/46 4,100 4,729 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 18,490 19,414 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 13,145 13,172 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 4,030 4,096 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 27,000 28,902 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 5,850 5,944 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 40,130 40,233 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 3.994% 1/15/46 14,110 15,108 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 9,630 10,146 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 1,300 1,380 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 9,700 10,516 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 14,600 15,860 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.944% 12/15/46 21,150 23,041 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 5.009% 12/15/46 9,770 10,349 7 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855% 4/15/46 4,866 4,880 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 11,321 11,354 4 JPMBB Commercial Mortgage Securities Trust 2013- C12 3.664% 7/15/45 17,080 17,947 4 JPMBB Commercial Mortgage Securities Trust 2013- C12 4.025% 7/15/45 7,520 7,963 4 JPMBB Commercial Mortgage Securities Trust 2013- C14 3.019% 8/15/46 16,345 16,899 4 JPMBB Commercial Mortgage Securities Trust 2013- C14 3.761% 8/15/46 17,400 18,436 4 JPMBB Commercial Mortgage Securities Trust 2013- C14 4.133% 8/15/46 11,000 11,909 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 2.977% 11/15/45 24,290 25,070 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 3.659% 11/15/45 4,050 4,266 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 4.131% 11/15/45 27,200 29,434 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 4.927% 11/15/45 17,820 19,258 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 5.081% 11/15/45 13,360 14,273 4 JPMBB Commercial Mortgage Securities Trust 2013- C17 4.199% 1/15/47 22,300 24,201 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.079% 2/15/47 18,600 19,956 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.439% 2/15/47 12,950 13,941 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.810% 2/15/47 13,200 14,217 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.810% 2/15/47 5,850 6,070 4 JPMBB Commercial Mortgage Securities Trust 2014- C21 3.428% 8/15/47 8,370 8,670 4 JPMBB Commercial Mortgage Securities Trust 2014- C24 3.639% 11/15/47 10,310 10,672 4 JPMBB Commercial Mortgage Securities Trust 2014- C26 3.494% 1/15/48 44,910 45,845 4 JPMBB Commercial Mortgage Securities Trust 2015- C30 3.559% 7/15/48 8,089 8,399 4 JPMBB Commercial Mortgage Securities Trust 2015- C30 3.822% 7/15/48 40,150 41,884 4 JPMBB Commercial Mortgage Securities Trust 2015- C30 4.226% 7/15/48 15,901 16,585 6 Kentucky Higher Education Student Loan Corp. 2013-2 0.787% 9/1/28 11,297 11,246 4,6,7 Kildare Securities Ltd. 2007-1A 0.402% 12/10/43 1,393 1,387 4,7 Ladder Capital Commercial Mortgage 2013-GCP Mortgage Trust 3.388% 5/15/31 18,640 19,358 4,6,7 Lanark Master Issuer plc 2012-2A 1.684% 12/22/54 21,885 21,964 4,6,7 Lanark Master Issuer plc 2013-1A 0.784% 12/22/54 14,833 14,818 4 LB-UBS Commercial Mortgage Trust 2006-C3 5.641% 3/15/39 55,257 56,098 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.342% 9/15/39 20,879 21,589 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 9,718 10,102 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.387% 2/15/40 29,007 30,637 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 26,932 29,123 4,7 Macquarie Equipment Funding Trust 2012-A 0.850% 10/22/18 4,640 4,643 4,7 Madison Avenue Trust 2013-650M 3.843% 10/12/32 12,460 13,327 4,7 Master Credit Card Trust 2012-2A 1.970% 4/21/17 3,900 3,907 4,7 Master Credit Card Trust 2013-3A 2.280% 1/22/18 4,219 4,221 4 MASTR Adjustable Rate Mortgages Trust 2004-3 2.188% 4/25/34 1,650 1,525 4,6 MBNA Credit Card Master Note Trust 2004-A3 0.447% 8/16/21 89,145 88,749 4 Mercedes-Benz Auto Receivables Trust 2015-1 1.750% 12/15/21 21,700 21,675 8 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,7 Mercedes-Benz Master Owner Trust 2012-A 0.790% 11/15/17 34,300 34,311 4,6,7 Mercedes-Benz Master Owner Trust 2015-B 0.567% 4/15/20 9,160 9,162 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A2 1.943% 2/25/33 2,621 2,542 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A4 2.715% 7/25/33 804 796 4 Merrill Lynch Mortgage Trust 2006-C2 5.739% 8/12/43 10,899 11,212 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 8,372 8,993 4,7 Miramax LLC 2014-1A 3.340% 7/20/26 3,993 4,016 4 ML-CFC Commercial Mortgage Trust 2006-2 5.868% 6/12/46 8,019 8,200 4 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 6,741 6,734 4,7 MMAF Equipment Finance LLC 2009-A 3.510% 1/15/30 3,057 3,066 4,7 MMAF Equipment Finance LLC 2011-A 2.100% 7/15/17 14,389 14,463 4,7 MMAF Equipment Finance LLC 2011-A 3.040% 8/15/28 27,566 28,240 4,7 MMAF Equipment Finance LLC 2012-A 1.980% 6/10/32 13,700 13,822 4,7 MMAF Equipment Finance LLC 2015-A 2.490% 2/19/36 33,860 33,935 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 21,300 21,891 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 2,000 2,088 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 5,700 5,733 4,7 Morgan Stanley Bank of America Merrill Lynch Trust 2012-CKSV 3.277% 10/15/30 21,775 21,734 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.082% 7/15/46 27,100 29,307 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 22,116 22,881 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.215% 8/15/46 45,116 49,165 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824% 10/15/46 8,080 8,600 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 8,300 8,916 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 6,400 6,403 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 2,940 2,995 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 27,425 27,711 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 16,600 17,790 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.384% 2/15/47 17,500 18,795 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.051% 4/15/47 6,870 7,351 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 27,350 28,917 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.094% 6/15/47 9,540 10,024 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.325% 6/15/47 12,300 12,967 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.758% 6/15/47 12,300 12,832 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 3.741% 8/15/47 19,580 20,455 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 4.011% 8/15/47 5,340 5,575 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 11,150 11,792 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 14,610 15,089 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 6,390 6,556 9 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 8,060 8,193 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 4,475 4,487 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 23,040 23,170 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 24,660 25,625 4, ± Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.479% 8/15/47 20,280 20,595 4, ± Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.732% 8/15/47 20,280 21,004 4 Morgan Stanley Capital I Trust 2006-HQ9 5.728% 7/12/44 51,471 53,133 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 10,844 11,270 4 Morgan Stanley Capital I Trust 2007-IQ15 5.908% 6/11/49 35,458 37,734 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 46,878 49,981 4 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 16,052 16,593 4 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 2,500 2,612 4,7 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 17,045 17,283 4,7 Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 27,955 29,380 4,7 Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 24,440 25,295 4,7 Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 31,420 32,195 4 Morgan Stanley Mortgage Loan Trust 2006-8AR 2.128% 6/25/36 11,281 9,755 4,6 Navient Student Loan Trust 2014-1 0.941% 2/25/39 5,940 5,842 4,6 Navient Student Loan Trust 2015-1 0.790% 4/25/40 8,650 8,353 4,6 Navient Student Loan Trust 2015-3 0.839% 6/26/56 23,540 23,498 4,6 New Mexico Educational Assistance Foundation 2013-1 0.887% 1/2/25 24,569 24,573 4 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 5,380 5,389 4 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 7,870 7,864 4,6 Nissan Master Owner Trust Receivables Series 2013-A 0.487% 2/15/18 20,441 20,436 4 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 12,139 12,121 6 North Carolina State Education Assistance Authority 2011-1 1.181% 1/26/26 22,661 22,609 4,6 North Carolina State Education Assistance Authority 2011-2 1.076% 7/25/25 5,211 5,197 4,7 OBP Depositor LLC Trust 2010-OBP 4.646% 7/15/45 10,065 11,206 4,6,7 PFS Financing Corp. 2014-AA 0.787% 2/15/19 8,300 8,294 4,6,7 PFS Financing Corp. 2015-AA 0.807% 4/15/20 10,150 10,066 4,7 Porsche Innovative Lease Owner Trust 2015-1 1.430% 5/21/21 14,440 14,429 4,7 Progress Residential 2015-SFR2 Trust 2.740% 6/12/32 7,320 7,248 4,6,7 Resimac MBS Trust 2014-1A 0.988% 12/12/45 16,774 16,774 4,8 RFMSI Series 2006-SA2 Trust 3.585% 8/25/36 23,610 21,213 4,8 RFMSI Series 2006-SA3 Trust 3.615% 9/25/36 8,416 7,044 Royal Bank of Canada 1.875% 2/5/20 24,700 24,585 4 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 24,054 24,175 4 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 7,946 7,966 4 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 15,520 15,547 4 Santander Drive Auto Receivables Trust 2015-3 3.490% 5/17/21 14,985 15,053 4,6,7 Silver Bay Realty 2014-1 Trust 1.186% 9/17/31 10,995 10,835 4,6,7 Silver Bay Realty 2014-1 Trust 1.636% 9/17/31 6,500 6,415 4,6 SLM Student Loan Trust 2005-5 0.395% 4/25/25 39,070 38,906 4,6 SLM Student Loan Trust 2005-9 0.415% 1/27/25 13,793 13,761 4,6 SLM Student Loan Trust 2006-5 0.405% 1/25/27 24,500 24,297 4,6 SLM Student Loan Trust 2006-6 0.405% 10/27/25 36,118 35,876 4,6 SLM Student Loan Trust 2007-1 0.385% 1/26/26 66,950 65,668 4,6,7 SLM Student Loan Trust 2011-A 1.187% 10/15/24 5,238 5,249 4,7 SLM Student Loan Trust 2011-A 4.370% 4/17/28 12,100 12,826 4,7 SLM Student Loan Trust 2011-B 3.740% 2/15/29 60,000 63,043 4,6,7 SLM Student Loan Trust 2011-C 1.587% 12/15/23 3,703 3,711 4,7 SLM Student Loan Trust 2011-C 4.540% 10/17/44 22,200 23,826 4,6,7 SLM Student Loan Trust 2012-B 1.287% 12/15/21 1,158 1,159 4,7 SLM Student Loan Trust 2012-B 3.480% 10/15/30 15,048 15,445 4,6,7 SLM Student Loan Trust 2012-E 0.937% 10/16/23 9,670 9,688 4,6,7 SLM Student Loan Trust 2013-1 1.237% 5/17/27 24,000 23,992 10 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,7 SLM Student Loan Trust 2013-1 2.500% 3/15/47 8,000 7,722 4,6 SLM Student Loan Trust 2013-6 0.840% 6/26/28 19,400 19,217 4,7 SLM Student Loan Trust 2013-B 1.850% 6/17/30 14,650 14,495 4,7 SLM Student Loan Trust 2013-B 3.000% 5/16/44 14,700 14,465 4,7 SLM Student Loan Trust 2013-C 3.500% 6/15/44 5,860 5,874 4,6 SLM Student Loan Trust 2014-1 0.790% 2/26/29 10,900 10,883 4,7 SLM Student Loan Trust 2014-A 2.590% 1/15/26 4,500 4,576 4,7 SLM Student Loan Trust 2014-A 3.500% 11/15/44 4,100 4,047 4 SMART ABS Series 2012-4US Trust 0.970% 3/14/17 9,008 9,000 4 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 9,023 9,026 4 SMART ABS Series 2013-1US Trust 1.050% 10/14/18 18,344 18,309 4,7 Sonic Capital LLC 2011-1A 5.438% 5/20/41 13,012 13,601 4,6 South Carolina Student Loan Corp. Revenue 2010-1 1.295% 7/25/25 22,828 22,979 4,7 SpareBank 1 Boligkreditt AS 1.750% 11/15/20 24,490 24,266 7 Stadshypotek AB 1.750% 4/9/20 35,833 35,318 4,6,7 SWAY Residential 2014-1 Trust 1.486% 1/17/32 22,706 22,541 4 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 14,500 14,721 4,7 Tidewater Auto Receivables Trust 2014-AA 1.400% 7/15/18 4,000 4,002 4,7 TMSQ 2014-1500 Mortgage Trust 3.680% 10/10/36 22,300 22,970 7 Toronto-Dominion Bank 1.950% 4/2/20 35,735 35,571 4,6,7 Trade MAPS 1 Ltd. 2013-1A 0.889% 12/10/18 29,820 29,853 4,6,7 Trade MAPS 1 Ltd. 2013-1A 1.438% 12/10/18 5,640 5,645 4,6,7 Trade MAPS 1 Ltd. 2013-1A 2.438% 12/10/18 3,095 3,086 4,6,7 Trafigura Securitisation Finance plc 2014-1A 1.137% 10/15/21 20,770 20,742 4 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 1,250 1,343 4,7 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 24,595 25,349 4 UBS-Barclays Commercial Mortgage Trust 2012-C4 2.850% 12/10/45 8,915 8,907 4,7 VNO 2012-6AVE Mortgage Trust 2.996% 11/15/30 13,250 13,303 4,7 VNO 2013-PENN Mortgage Trust 3.808% 12/13/29 11,130 11,766 4,7 VNO 2013-PENN Mortgage Trust 3.947% 12/13/29 3,270 3,459 4,7 VNO 2013-PENN Mortgage Trust 3.947% 12/13/29 2,450 2,561 4,7 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 39,464 39,500 4,7 Volvo Financial Equipment LLC Series 2012-1 2.380% 9/16/19 5,350 5,352 4,7 Volvo Financial Equipment LLC Series 2015-1A 1.910% 1/15/20 9,160 9,210 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 7,656 7,859 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.559% 10/15/48 20,130 20,924 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 40,404 41,765 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.297% 11/15/48 34,739 36,167 4 WaMu Mortgage Pass-Through Certificates Series 2002-AR18 2.515% 1/25/33 215 216 4 WaMu Mortgage Pass-Through Certificates Series 2003-AR7 2.414% 8/25/33 1,331 1,324 4 WaMu Mortgage Pass-Through Certificates Series 2003-AR9 2.411% 9/25/33 1,878 1,897 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 29,967 30,190 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 1,650 1,703 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928% 7/15/46 8,075 8,633 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 7/15/46 34,646 37,610 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.300% 7/15/46 4,906 5,294 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 17,100 17,808 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 43,100 45,384 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 7,100 7,454 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.322% 8/15/50 12,250 12,736 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.458% 8/15/50 6,830 6,836 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.244% 12/15/47 31,900 32,674 4 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 13,450 13,543 4 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 16,400 16,348 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.278% 2/15/48 8,570 8,782 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.451% 2/15/48 16,620 16,933 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 4,194 4,320 11 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 31,575 32,568 4 Wells Fargo Commercial Mortgage Trust 2015-C29 4.225% 6/15/48 12,420 11,959 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.411% 9/15/48 34,310 34,653 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.664% 9/15/48 20,610 21,227 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.067% 9/15/48 17,222 17,737 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.646% 9/15/48 6,130 6,028 4,8 Wells Fargo Mortgage Backed Securities 2006-AR14 2.633% 10/25/36 20,611 19,299 4,7 Wendys Funding LLC 2015-1 4.080% 6/15/45 16,330 16,318 7 Westpac Banking Corp. 2.000% 3/3/20 24,850 24,813 4,7 WFLD 2014-MONT Mortgage Trust 3.755% 8/10/31 38,950 40,381 4,7 WFRBS Commercial Mortgage Trust 2011-C3 4.375% 3/15/44 11,545 12,606 4 WFRBS Commercial Mortgage Trust 2012-C10 2.875% 12/15/45 10,955 10,971 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 11,630 12,100 4 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 5,056 5,394 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 4,400 4,459 4 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 23,790 23,876 4 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 2,860 2,923 4 WFRBS Commercial Mortgage Trust 2013-C13 3.345% 5/15/45 2,230 2,264 4 WFRBS Commercial Mortgage Trust 2013-C15 2.900% 8/15/46 7,946 8,189 4 WFRBS Commercial Mortgage Trust 2013-C15 3.720% 8/15/46 22,490 23,807 4 WFRBS Commercial Mortgage Trust 2013-C15 4.153% 8/15/46 2,800 3,029 4 WFRBS Commercial Mortgage Trust 2013-C16 4.415% 9/15/46 14,650 16,128 4 WFRBS Commercial Mortgage Trust 2013-C17 3.558% 12/15/46 3,500 3,672 4 WFRBS Commercial Mortgage Trust 2013-C17 4.023% 12/15/46 9,770 10,469 4 WFRBS Commercial Mortgage Trust 2013-C18 3.027% 12/15/46 8,940 9,253 4 WFRBS Commercial Mortgage Trust 2013-C18 3.676% 12/15/46 6,710 7,080 4 WFRBS Commercial Mortgage Trust 2013-C18 4.162% 12/15/46 25,260 27,329 4 WFRBS Commercial Mortgage Trust 2013-C18 4.671% 12/15/46 5,775 6,250 4 WFRBS Commercial Mortgage Trust 2014-C19 4.101% 3/15/47 20,984 22,596 4 WFRBS Commercial Mortgage Trust 2014-C20 3.638% 5/15/47 21,637 22,745 4 WFRBS Commercial Mortgage Trust 2014-C20 3.995% 5/15/47 22,270 23,875 4 WFRBS Commercial Mortgage Trust 2014-C20 4.513% 5/15/47 4,500 4,543 4 WFRBS Commercial Mortgage Trust 2014-C21 3.678% 8/15/47 32,990 34,399 4 WFRBS Commercial Mortgage Trust 2014-C21 3.891% 8/15/47 7,130 7,417 4 WFRBS Commercial Mortgage Trust 2014-C21 4.234% 8/15/47 12,290 12,144 4 WFRBS Commercial Mortgage Trust 2014-C23 3.917% 10/15/57 4,980 5,272 4 WFRBS Commercial Mortgage Trust 2014-LC14 3.522% 3/15/47 2,100 2,196 4 WFRBS Commercial Mortgage Trust 2014-LC14 4.045% 3/15/47 22,500 24,202 4 World Financial Network Credit Card Master Note Trust Series 2013-A 1.610% 12/15/21 19,000 19,085 4,6 World Financial Network Credit Card Master Note Trust Series 2015-A 0.667% 2/15/22 20,670 20,636 4 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 6,555 6,559 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $10,267,600) 10,302,854 Corporate Bonds (61.8%) Finance (29.1%) Banking (23.5%) Abbey National Treasury Services plc 4.000% 4/27/16 35,212 36,009 Abbey National Treasury Services plc 1.375% 3/13/17 93,971 94,049 Abbey National Treasury Services plc 1.650% 9/29/17 5,280 5,294 Abbey National Treasury Services plc 3.050% 8/23/18 45,920 47,633 Abbey National Treasury Services plc 2.350% 9/10/19 8,485 8,543 Abbey National Treasury Services plc 2.375% 3/16/20 78,145 78,285 7 ABN AMRO Bank NV 4.250% 2/2/17 28,452 29,626 7 ABN AMRO Bank NV 1.800% 6/4/18 28,325 28,327 7 ABN AMRO Bank NV 2.500% 10/30/18 22,475 22,827 American Express Centurion Bank 6.000% 9/13/17 64,650 70,462 American Express Co. 6.150% 8/28/17 19,963 21,807 American Express Co. 7.000% 3/19/18 22,315 25,257 American Express Credit Corp. 2.750% 9/15/15 55,697 55,829 American Express Credit Corp. 2.800% 9/19/16 56,170 57,303 12 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) American Express Credit Corp. 2.375% 3/24/17 31,210 31,732 American Express Credit Corp. 1.550% 9/22/17 11,440 11,445 American Express Credit Corp. 2.125% 3/18/19 17,349 17,439 American Express Credit Corp. 2.250% 8/15/19 24,247 24,326 American Express Credit Corp. 2.375% 5/26/20 34,000 33,861 7 ANZ New Zealand International Ltd. 1.750% 3/29/18 29,305 29,284 Australia & New Zealand Banking Group Ltd. 0.900% 2/12/16 19,500 19,538 7 Australia & New Zealand Banking Group Ltd. 3.250% 3/1/16 28,325 28,735 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 53,942 54,589 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 16,600 16,538 7 Australia & New Zealand Banking Group Ltd. 4.500% 3/19/24 36,815 37,347 7 Banco Votorantim SA 5.250% 2/11/16 11,720 11,877 Bank of America Corp. 3.700% 9/1/15 5,940 5,952 Bank of America Corp. 1.500% 10/9/15 24,336 24,364 Bank of America Corp. 3.625% 3/17/16 32,076 32,610 Bank of America Corp. 6.050% 5/16/16 33,472 34,652 Bank of America Corp. 3.750% 7/12/16 52,549 53,789 Bank of America Corp. 6.500% 8/1/16 81,244 85,301 Bank of America Corp. 5.420% 3/15/17 21,197 22,383 Bank of America Corp. 5.700% 5/2/17 6,525 6,922 Bank of America Corp. 6.400% 8/28/17 14,568 15,900 Bank of America Corp. 6.000% 9/1/17 43,443 47,037 Bank of America Corp. 5.750% 12/1/17 63,938 69,444 Bank of America Corp. 2.000% 1/11/18 56,895 57,100 Bank of America Corp. 6.875% 4/25/18 51,349 57,878 Bank of America Corp. 5.650% 5/1/18 15,500 16,962 Bank of America Corp. 1.950% 5/12/18 29,300 29,325 Bank of America Corp. 1.750% 6/5/18 53,480 53,351 Bank of America Corp. 2.600% 1/15/19 117,339 118,827 Bank of America Corp. 2.250% 4/21/20 14,530 14,296 Bank of America NA 1.125% 11/14/16 63,100 63,121 Bank of America NA 1.250% 2/14/17 19,100 19,086 Bank of America NA 5.300% 3/15/17 9,760 10,318 Bank of America NA 6.100% 6/15/17 6,429 6,919 Bank of America NA 1.650% 3/26/18 70,815 70,656 Bank of Montreal 2.500% 1/11/17 18,545 18,936 Bank of Montreal 1.300% 7/14/17 19,000 19,014 Bank of Montreal 1.400% 9/11/17 25,675 25,671 Bank of Montreal 1.450% 4/9/18 10,670 10,623 Bank of Montreal 1.400% 4/10/18 31,155 31,002 Bank of Montreal 1.800% 7/31/18 36,610 36,632 Bank of New York Mellon Corp. 2.300% 7/28/16 8,594 8,723 Bank of New York Mellon Corp. 2.400% 1/17/17 28,950 29,491 Bank of New York Mellon Corp. 1.969% 6/20/17 8,100 8,217 Bank of New York Mellon Corp. 2.100% 1/15/19 3,460 3,467 Bank of New York Mellon Corp. 2.200% 5/15/19 43,940 44,249 Bank of New York Mellon Corp. 2.300% 9/11/19 29,290 29,352 Bank of New York Mellon Corp. 2.150% 2/24/20 21,000 20,833 Bank of Nova Scotia 2.050% 10/7/15 14,618 14,662 Bank of Nova Scotia 0.750% 10/9/15 29,298 29,326 Bank of Nova Scotia 1.375% 7/15/16 38,978 39,204 Bank of Nova Scotia 2.550% 1/12/17 90,083 91,975 Bank of Nova Scotia 1.250% 4/11/17 9,765 9,787 Bank of Nova Scotia 1.300% 7/21/17 21,154 21,177 Bank of Nova Scotia 1.375% 12/18/17 31,425 31,394 Bank of Nova Scotia 1.450% 4/25/18 46,055 45,899 Bank of Nova Scotia 1.700% 6/11/18 37,000 37,023 Bank of Nova Scotia 2.050% 10/30/18 68,761 69,304 Bank of Nova Scotia 2.050% 6/5/19 10,850 10,940 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/10/19 11,750 11,797 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/5/20 39,075 38,934 Barclays Bank plc 5.000% 9/22/16 15,695 16,404 Barclays Bank plc 2.500% 2/20/19 51,925 52,482 Barclays Bank plc 6.750% 5/22/19 27,855 32,465 13 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Barclays plc 2.750% 11/8/19 54,965 55,000 Barclays plc 2.875% 6/8/20 24,420 24,344 BB&T Corp. 5.200% 12/23/15 21,527 21,859 BB&T Corp. 3.200% 3/15/16 14,240 14,427 BB&T Corp. 2.150% 3/22/17 69,521 70,519 BB&T Corp. 4.900% 6/30/17 9,750 10,287 BB&T Corp. 1.600% 8/15/17 6,820 6,837 BB&T Corp. 2.050% 6/19/18 18,058 18,256 BB&T Corp. 2.450% 1/15/20 24,415 24,563 Bear Stearns Cos. LLC 5.300% 10/30/15 22,331 22,567 Bear Stearns Cos. LLC 5.550% 1/22/17 24,436 25,788 Bear Stearns Cos. LLC 6.400% 10/2/17 38,076 41,768 Bear Stearns Cos. LLC 7.250% 2/1/18 21,551 24,331 BNP Paribas SA 3.600% 2/23/16 84,830 86,097 BNP Paribas SA 1.375% 3/17/17 46,900 46,916 BNP Paribas SA 2.375% 9/14/17 88,726 90,196 BNP Paribas SA 2.700% 8/20/18 70,011 71,664 BNP Paribas SA 2.400% 12/12/18 2,850 2,881 BPCE SA 1.625% 2/10/17 27,780 27,943 BPCE SA 1.613% 7/25/17 17,366 17,413 BPCE SA 1.625% 1/26/18 9,770 9,762 BPCE SA 2.500% 12/10/18 77,265 78,440 BPCE SA 2.250% 1/27/20 14,785 14,708 9, ± BPCE SA 3.500% 4/24/20 16,150 11,650 Branch Banking & Trust Co. 5.625% 9/15/16 9,510 9,967 Branch Banking & Trust Co. 1.000% 4/3/17 25,400 25,284 Branch Banking & Trust Co. 1.350% 10/1/17 29,280 29,232 7 Caisse Centrale Desjardins 1.750% 1/29/18 68,370 68,341 Canadian Imperial Bank of Commerce 1.550% 1/23/18 27,065 27,099 Capital One Bank USA NA 1.150% 11/21/16 11,720 11,663 Capital One Bank USA NA 1.200% 2/13/17 8,750 8,708 Capital One Bank USA NA 2.150% 11/21/18 11,650 11,581 Capital One Bank USA NA 2.250% 2/13/19 24,420 24,252 Capital One Bank USA NA 2.300% 6/5/19 32,965 32,718 Capital One Financial Corp. 6.150% 9/1/16 4,335 4,545 Capital One Financial Corp. 2.450% 4/24/19 25,525 25,529 Capital One Financial Corp. 3.200% 2/5/25 7,200 6,794 Capital One NA 1.500% 9/5/17 17,570 17,445 Capital One NA 1.650% 2/5/18 27,200 27,017 Capital One NA 1.500% 3/22/18 60,395 59,705 Capital One NA 2.400% 9/5/19 16,790 16,663 Citigroup Inc. 1.250% 1/15/16 3,941 3,948 Citigroup Inc. 1.300% 4/1/16 13,644 13,672 Citigroup Inc. 3.953% 6/15/16 54,042 55,327 Citigroup Inc. 5.850% 8/2/16 8,595 8,988 Citigroup Inc. 4.450% 1/10/17 51,479 53,644 Citigroup Inc. 1.350% 3/10/17 7,914 7,907 Citigroup Inc. 1.550% 8/14/17 13,826 13,788 Citigroup Inc. 6.125% 11/21/17 53,745 58,858 Citigroup Inc. 1.850% 11/24/17 60,550 60,688 Citigroup Inc. 1.800% 2/5/18 36,140 36,081 Citigroup Inc. 1.700% 4/27/18 83,010 82,510 Citigroup Inc. 1.750% 5/1/18 68,076 67,719 Citigroup Inc. 6.125% 5/15/18 9,760 10,835 Citigroup Inc. 2.150% 7/30/18 12,353 12,397 Citigroup Inc. 2.500% 9/26/18 61,030 61,791 Citigroup Inc. 2.550% 4/8/19 59,260 59,850 Citigroup Inc. 2.500% 7/29/19 21,060 21,127 Colonial BancGroup Inc. 7.114% 5/29/49 25,100 ca Comerica Bank 5.750% 11/21/16 17,000 17,957 Comerica Bank 5.200% 8/22/17 6,825 7,267 Commonwealth Bank of Australia 1.250% 9/18/15 33,150 33,183 Commonwealth Bank of Australia 1.125% 3/13/17 9,750 9,758 Commonwealth Bank of Australia 1.400% 9/8/17 53,400 53,507 14 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Commonwealth Bank of Australia 1.900% 9/18/17 19,030 19,267 Commonwealth Bank of Australia 1.625% 3/12/18 23,445 23,545 Commonwealth Bank of Australia 2.500% 9/20/18 64,205 65,668 Commonwealth Bank of Australia 2.250% 3/13/19 57,815 58,328 Commonwealth Bank of Australia 2.300% 9/6/19 34,200 34,315 Commonwealth Bank of Australia 2.300% 3/12/20 21,490 21,524 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.375% 1/19/17 89,189 92,094 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 1.700% 3/19/18 46,263 46,325 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 2.250% 1/14/19 76,230 76,851 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 2.250% 1/14/20 25,125 25,089 11 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.750% 11/9/20 19,526 23,600 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 4.375% 8/4/25 8,370 8,416 Countrywide Financial Corp. 6.250% 5/15/16 37,914 39,289 Credit Suisse 1.375% 5/26/17 46,525 46,489 Credit Suisse 1.750% 1/29/18 40,800 40,773 Credit Suisse 1.700% 4/27/18 58,595 58,273 Credit Suisse 2.300% 5/28/19 69,795 70,136 Credit Suisse 4.375% 8/5/20 2,030 2,216 7 Credit Suisse Group Funding Guernsey Ltd. 2.750% 3/26/20 14,655 14,570 Credit Suisse USA Inc. 5.125% 8/15/15 45,875 45,930 7 Danske Bank A/S 3.875% 4/14/16 34,300 34,987 Deutsche Bank AG 3.250% 1/11/16 38,861 39,276 Deutsche Bank AG 1.400% 2/13/17 93,890 93,577 Deutsche Bank AG 6.000% 9/1/17 97,907 106,207 Deutsche Bank AG 1.875% 2/13/18 56,405 56,263 Deutsche Bank AG 2.500% 2/13/19 21,485 21,649 Discover Bank 3.100% 6/4/20 24,430 24,522 Fifth Third Bank 0.900% 2/26/16 24,395 24,413 Fifth Third Bank 2.375% 4/25/19 25,627 25,772 First Horizon National Corp. 5.375% 12/15/15 31,966 32,404 First Republic Bank 2.375% 6/17/19 47,605 47,604 Goldman Sachs Group Inc. 3.700% 8/1/15 50,099 50,103 Goldman Sachs Group Inc. 5.350% 1/15/16 43,487 44,359 Goldman Sachs Group Inc. 3.625% 2/7/16 4,999 5,068 Goldman Sachs Group Inc. 5.625% 1/15/17 37,115 39,186 12 Goldman Sachs Group Inc. 6.125% 5/14/17 37,400 62,532 Goldman Sachs Group Inc. 6.250% 9/1/17 73,865 80,666 Goldman Sachs Group Inc. 5.950% 1/18/18 108,310 118,834 Goldman Sachs Group Inc. 2.375% 1/22/18 80,630 81,806 Goldman Sachs Group Inc. 6.150% 4/1/18 31,713 35,128 Goldman Sachs Group Inc. 2.900% 7/19/18 76,640 78,682 9 Goldman Sachs Group Inc. 5.000% 8/8/18 12,310 9,397 Goldman Sachs Group Inc. 2.625% 1/31/19 68,810 69,978 Goldman Sachs Group Inc. 2.550% 10/23/19 27,660 27,797 7 HSBC Bank plc 1.500% 5/15/18 17,965 17,913 HSBC Bank USA NA 6.000% 8/9/17 10,110 10,952 HSBC USA Inc. 1.500% 11/13/17 7,190 7,173 HSBC USA Inc. 1.625% 1/16/18 56,555 56,484 HSBC USA Inc. 2.625% 9/24/18 36,735 37,488 HSBC USA Inc. 2.250% 6/23/19 29,545 29,495 HSBC USA Inc. 2.375% 11/13/19 48,435 48,434 HSBC USA Inc. 2.350% 3/5/20 19,540 19,426 Huntington Bancshares Inc. 2.600% 8/2/18 43,955 44,516 Huntington National Bank 1.375% 4/24/17 25,150 25,038 Huntington National Bank 2.000% 6/30/18 53,720 53,769 7 ING Bank NV 3.750% 3/7/17 66,683 69,112 7 ING Bank NV 2.450% 3/16/20 39,075 39,255 Intesa Sanpaolo SPA 3.125% 1/15/16 59,065 59,532 Intesa Sanpaolo SPA 2.375% 1/13/17 71,950 72,226 Intesa Sanpaolo SPA 3.875% 1/16/18 55,390 57,217 JPMorgan Chase & Co. 5.150% 10/1/15 9,836 9,898 JPMorgan Chase & Co. 1.100% 10/15/15 35,284 35,318 JPMorgan Chase & Co. 2.600% 1/15/16 38,773 39,073 JPMorgan Chase & Co. 1.125% 2/26/16 4,476 4,481 15 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) JPMorgan Chase & Co. 3.450% 3/1/16 99,006 100,410 JPMorgan Chase & Co. 3.150% 7/5/16 49,792 50,712 JPMorgan Chase & Co. 1.350% 2/15/17 12,476 12,480 JPMorgan Chase & Co. 2.000% 8/15/17 25,984 26,202 JPMorgan Chase & Co. 6.000% 1/15/18 71,913 78,981 JPMorgan Chase & Co. 1.800% 1/25/18 19,720 19,750 JPMorgan Chase & Co. 1.700% 3/1/18 49,200 49,092 JPMorgan Chase & Co. 1.625% 5/15/18 18,926 18,822 JPMorgan Chase & Co. 2.350% 1/28/19 85,037 85,646 JPMorgan Chase & Co. 6.300% 4/23/19 35,973 41,131 JPMorgan Chase & Co. 2.200% 10/22/19 43,950 43,922 JPMorgan Chase & Co. 2.250% 1/23/20 55,770 55,148 JPMorgan Chase & Co. 2.750% 6/23/20 64,725 64,973 4 JPMorgan Chase & Co. 5.300% 12/29/49 14,010 13,870 JPMorgan Chase Bank NA 5.875% 6/13/16 9,750 10,119 12 JPMorgan Chase Bank NA 5.375% 9/28/16 13,750 22,379 JPMorgan Chase Bank NA 6.000% 7/5/17 8,592 9,288 JPMorgan Chase Bank NA 6.000% 10/1/17 35,313 38,381 KeyBank NA 1.650% 2/1/18 5,305 5,300 KeyBank NA 1.700% 6/1/18 9,750 9,727 4,7 LBG Capital No.1 plc 8.000% 12/29/49 10,997 12,564 Lloyds Bank plc 4.875% 1/21/16 12,562 12,803 Lloyds Bank plc 1.750% 5/14/18 21,290 21,274 Lloyds Bank plc 2.300% 11/27/18 13,185 13,346 Lloyds Bank plc 2.350% 9/5/19 15,160 15,222 Lloyds Bank plc 2.400% 3/17/20 34,190 34,214 7 Macquarie Bank Ltd. 1.600% 10/27/17 57,550 57,221 7 Macquarie Bank Ltd. 2.400% 1/21/20 36,370 36,166 7 Macquarie Bank Ltd. 4.875% 6/10/25 21,000 20,930 Manufacturers & Traders Trust Co. 1.250% 1/30/17 9,750 9,735 Manufacturers & Traders Trust Co. 6.625% 12/4/17 39,089 43,366 Manufacturers & Traders Trust Co. 1.450% 3/7/18 34,010 33,763 Manufacturers & Traders Trust Co. 2.300% 1/30/19 38,480 38,640 Manufacturers & Traders Trust Co. 2.250% 7/25/19 40,550 40,649 Manufacturers & Traders Trust Co. 2.100% 2/6/20 19,530 19,343 4 Manufacturers & Traders Trust Co. 5.629% 12/1/21 9,755 9,892 7 Mitsubishi UFJ Trust & Banking Corp. 1.600% 10/16/17 29,290 29,181 7 Mitsubishi UFJ Trust & Banking Corp. 2.450% 10/16/19 29,290 29,378 Morgan Stanley 5.375% 10/15/15 26,120 26,353 Morgan Stanley 3.450% 11/2/15 9,750 9,810 Morgan Stanley 3.800% 4/29/16 39,075 39,884 Morgan Stanley 5.750% 10/18/16 69,245 72,894 Morgan Stanley 5.450% 1/9/17 27,352 28,869 Morgan Stanley 5.550% 4/27/17 19,495 20,792 Morgan Stanley 6.250% 8/28/17 8,665 9,450 Morgan Stanley 5.950% 12/28/17 54,821 59,786 Morgan Stanley 1.875% 1/5/18 62,508 62,666 Morgan Stanley 6.625% 4/1/18 22,850 25,603 Morgan Stanley 2.125% 4/25/18 30,740 30,965 Morgan Stanley 2.500% 1/24/19 33,000 33,378 Morgan Stanley 2.375% 7/23/19 44,790 44,823 Morgan Stanley 2.650% 1/27/20 32,700 32,830 Morgan Stanley 2.800% 6/16/20 32,600 32,739 MUFG Americas Holdings Corp. 1.625% 2/9/18 14,400 14,371 MUFG Americas Holdings Corp. 2.250% 2/10/20 29,300 29,119 MUFG Union Bank NA 5.950% 5/11/16 53,730 55,693 MUFG Union Bank NA 3.000% 6/6/16 56,590 57,574 MUFG Union Bank NA 1.500% 9/26/16 39,855 39,982 MUFG Union Bank NA 2.125% 6/16/17 29,740 30,114 MUFG Union Bank NA 2.625% 9/26/18 39,640 40,272 MUFG Union Bank NA 2.250% 5/6/19 24,420 24,564 National Australia Bank Ltd. 1.600% 8/7/15 9,750 9,751 National Australia Bank Ltd. 2.300% 7/25/18 21,800 22,173 National City Bank 5.250% 12/15/16 14,750 15,503 16 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) National City Bank 5.800% 6/7/17 14,625 15,679 National City Corp. 6.875% 5/15/19 8,085 9,328 7 Nationwide Building Society 2.350% 1/21/20 39,835 39,745 PNC Bank NA 0.800% 1/28/16 26,345 26,371 PNC Bank NA 5.250% 1/15/17 27,935 29,443 PNC Bank NA 1.125% 1/27/17 46,690 46,640 PNC Bank NA 4.875% 9/21/17 22,535 23,976 PNC Bank NA 1.500% 10/18/17 48,800 48,886 PNC Bank NA 6.000% 12/7/17 4,885 5,333 PNC Bank NA 1.500% 2/23/18 55,800 55,568 PNC Bank NA 6.875% 4/1/18 4,197 4,698 PNC Bank NA 1.600% 6/1/18 81,400 81,115 PNC Bank NA 2.200% 1/28/19 48,707 49,122 PNC Bank NA 2.250% 7/2/19 44,590 44,647 PNC Bank NA 2.400% 10/18/19 63,398 63,838 PNC Financial Services Group Inc. 1.850% 7/20/18 24,260 24,290 PNC Financial Services Group Inc. 2.600% 7/21/20 14,430 14,493 PNC Funding Corp. 4.250% 9/21/15 23,385 23,496 PNC Funding Corp. 2.700% 9/19/16 40,143 40,781 PNC Funding Corp. 5.625% 2/1/17 4,380 4,640 PNC Funding Corp. 5.125% 2/8/20 7,230 8,092 Regions Bank 7.500% 5/15/18 7,579 8,640 Regions Financial Corp. 2.000% 5/15/18 27,350 27,264 Royal Bank of Canada 2.875% 4/19/16 73,300 74,464 Royal Bank of Canada 2.300% 7/20/16 41,185 41,783 Royal Bank of Canada 1.250% 6/16/17 19,520 19,533 Royal Bank of Canada 1.400% 10/13/17 26,360 26,350 Royal Bank of Canada 1.500% 1/16/18 3,900 3,900 Royal Bank of Canada 2.200% 7/27/18 25,890 26,266 Royal Bank of Canada 1.800% 7/30/18 18,752 18,813 Royal Bank of Scotland Group plc 6.400% 10/21/19 8,295 9,307 Royal Bank of Scotland plc 3.950% 9/21/15 43,808 43,974 Royal Bank of Scotland plc 4.375% 3/16/16 3,945 4,014 Royal Bank of Scotland plc 5.625% 8/24/20 12,650 14,346 Santander Bank NA 8.750% 5/30/18 33,955 39,236 7 Skandinaviska Enskilda Banken AB 2.450% 5/27/20 22,860 23,001 Societe Generale SA 2.750% 10/12/17 24,310 24,928 State Street Bank & Trust Co. 5.300% 1/15/16 7,261 7,402 4 State Street Corp. 5.250% 12/29/49 14,020 14,090 Sumitomo Mitsui Banking Corp. 1.350% 7/11/17 14,620 14,578 SunTrust Banks Inc. 3.500% 1/20/17 12,711 13,086 SunTrust Banks Inc. 6.000% 9/11/17 8,795 9,559 Svenska Handelsbanken AB 2.500% 1/25/19 39,685 40,490 Svenska Handelsbanken AB 2.250% 6/17/19 12,975 13,088 Synchrony Financial 3.000% 8/15/19 85,990 86,558 Synchrony Financial 2.700% 2/3/20 39,200 38,554 Synchrony Financial 3.750% 8/15/21 9,760 9,799 Synchrony Financial 4.500% 7/23/25 4,215 4,236 Toronto-Dominion Bank 2.500% 7/14/16 23,423 23,812 Toronto-Dominion Bank 1.625% 3/13/18 63,495 63,782 Toronto-Dominion Bank 1.400% 4/30/18 28,510 28,413 Toronto-Dominion Bank 1.750% 7/23/18 51,810 51,745 Toronto-Dominion Bank 2.125% 7/2/19 63,831 64,240 Toronto-Dominion Bank 2.250% 11/5/19 57,880 58,269 UBS AG 5.875% 12/20/17 52,925 58,061 UBS AG 1.800% 3/26/18 54,700 54,774 UBS AG 5.750% 4/25/18 72,185 79,527 UBS AG 2.375% 8/14/19 44,990 45,075 US Bank NA 1.100% 1/30/17 5,729 5,737 US Bank NA 1.375% 9/11/17 42,077 42,178 US Bank NA 1.350% 1/26/18 22,067 22,042 US Bank NA 2.125% 10/28/19 37,470 37,544 Wachovia Bank NA 5.000% 8/15/15 9,750 9,762 Wachovia Bank NA 5.600% 3/15/16 26,540 27,322 17 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Wachovia Bank NA 6.000% 11/15/17 53,763 58,984 Wachovia Corp. 5.625% 10/15/16 34,080 35,901 Wachovia Corp. 5.750% 6/15/17 37,230 40,289 Wachovia Corp. 5.750% 2/1/18 53,681 59,044 10 Washington Mutual Bank/Debt not acq. by JPMorgan 6.875% 6/15/11 21,983 55 Wells Fargo & Co. 3.676% 6/15/16 53,334 54,653 Wells Fargo & Co. 1.150% 6/2/17 7,300 7,292 Wells Fargo & Co. 1.400% 9/8/17 36,020 36,036 Wells Fargo & Co. 5.625% 12/11/17 19,840 21,723 Wells Fargo & Co. 1.500% 1/16/18 40,770 40,812 Wells Fargo & Co. 2.150% 1/15/19 25,673 25,890 Wells Fargo & Co. 2.125% 4/22/19 102,100 102,460 Wells Fargo & Co. 2.150% 1/30/20 70,570 69,986 Wells Fargo & Co. 2.600% 7/22/20 51,500 51,654 Westpac Banking Corp. 1.125% 9/25/15 26,447 26,473 Westpac Banking Corp. 3.000% 12/9/15 33,086 33,373 Westpac Banking Corp. 0.950% 1/12/16 19,436 19,466 Westpac Banking Corp. 1.050% 11/25/16 24,571 24,628 Westpac Banking Corp. 1.200% 5/19/17 19,436 19,462 Westpac Banking Corp. 2.000% 8/14/17 54,486 55,276 Westpac Banking Corp. 1.500% 12/1/17 48,825 48,855 Westpac Banking Corp. 1.600% 1/12/18 44,378 44,561 Westpac Banking Corp. 1.550% 5/25/18 30,270 30,165 Westpac Banking Corp. 2.250% 7/30/18 20,830 21,146 Westpac Banking Corp. 2.250% 1/17/19 23,400 23,669 Westpac Banking Corp. 4.875% 11/19/19 35,464 39,350 Westpac Banking Corp. 2.300% 5/26/20 23,770 23,755 Zions Bancorporation 5.500% 11/16/15 819 824 Brokerage (0.6%) Ameriprise Financial Inc. 5.650% 11/15/15 3,160 3,202 4 Ameriprise Financial Inc. 7.518% 6/1/66 6,634 6,534 Charles Schwab Corp. 6.375% 9/1/17 5,860 6,462 Charles Schwab Corp. 1.500% 3/10/18 19,535 19,536 Franklin Resources Inc. 1.375% 9/15/17 15,056 15,086 Jefferies Group LLC 5.125% 4/13/18 12,335 13,100 Legg Mason Inc. 2.700% 7/15/19 5,860 5,868 10 Lehman Brothers Holdings E-Capital Trust I 3.589% 8/19/65 9,410 1 Nomura Holdings Inc. 4.125% 1/19/16 23,440 23,746 Nomura Holdings Inc. 2.000% 9/13/16 93,195 93,752 Nomura Holdings Inc. 2.750% 3/19/19 26,430 26,764 NYSE Euronext 2.000% 10/5/17 39,586 39,974 TD Ameritrade Holding Corp. 2.950% 4/1/22 17,515 17,486 7 TIAA Asset Management Finance Co. LLC 2.950% 11/1/19 60,100 60,756 Finance Companies (1.3%) Air Lease Corp. 5.625% 4/1/17 81,514 86,099 Air Lease Corp. 3.375% 1/15/19 31,655 32,169 General Electric Capital Corp. 4.375% 9/21/15 9,252 9,300 General Electric Capital Corp. 2.250% 11/9/15 18,773 18,855 General Electric Capital Corp. 1.000% 12/11/15 6,813 6,825 General Electric Capital Corp. 5.000% 1/8/16 22,888 23,329 General Electric Capital Corp. 2.950% 5/9/16 17,620 17,922 General Electric Capital Corp. 1.500% 7/12/16 38,903 39,204 General Electric Capital Corp. 3.350% 10/17/16 56,233 57,881 General Electric Capital Corp. 2.900% 1/9/17 14,748 15,132 General Electric Capital Corp. 5.400% 2/15/17 34,848 37,130 General Electric Capital Corp. 2.450% 3/15/17 3,868 3,945 General Electric Capital Corp. 5.625% 9/15/17 55,809 60,760 General Electric Capital Corp. 5.625% 5/1/18 106,280 117,312 General Electric Capital Corp. 6.000% 8/7/19 14,432 16,580 General Electric Capital Corp. 2.200% 1/9/20 44,590 44,636 4 General Electric Capital Corp. 6.375% 11/15/67 7,110 7,608 HSBC Finance Corp. 5.500% 1/19/16 63,490 64,812 6 HSBC Finance Corp. 0.713% 6/1/16 17,234 17,203 18 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Insurance (1.9%) Aflac Inc. 2.400% 3/16/20 11,720 11,835 Alleghany Corp. 5.625% 9/15/20 8,890 9,941 Allied World Assurance Co. Ltd. 7.500% 8/1/16 55,754 59,004 Allied World Assurance Co. Ltd. 5.500% 11/15/20 2,075 2,303 Alterra Finance LLC 6.250% 9/30/20 9,765 11,241 American Financial Group Inc. 9.875% 6/15/19 31,750 39,696 American International Group Inc. 2.375% 8/24/15 9,750 9,760 American International Group Inc. 5.050% 10/1/15 9,835 9,899 American International Group Inc. 2.300% 7/16/19 9,916 9,933 American International Group Inc. 3.875% 1/15/35 3,760 3,408 Anthem Inc. 1.875% 1/15/18 19,336 19,266 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 25,904 28,520 Assurant Inc. 2.500% 3/15/18 29,300 29,346 Axis Specialty Finance LLC 5.875% 6/1/20 11,618 13,159 AXIS Specialty Finance plc 2.650% 4/1/19 14,650 14,688 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 24,144 26,732 Berkshire Hathaway Inc. 2.200% 8/15/16 4,850 4,929 Berkshire Hathaway Inc. 2.100% 8/14/19 4,875 4,925 CNA Financial Corp. 6.500% 8/15/16 20,495 21,589 CNA Financial Corp. 7.350% 11/15/19 3,900 4,606 Manulife Financial Corp. 3.400% 9/17/15 14,461 14,507 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 9,875 10,058 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 14,385 14,400 7 MassMutual Global Funding II 3.125% 4/14/16 11,760 11,945 7 MassMutual Global Funding II 2.000% 4/5/17 8,141 8,235 7 MassMutual Global Funding II 2.100% 8/2/18 12,735 12,876 7 MassMutual Global Funding II 2.500% 10/17/22 14,335 13,813 MetLife Inc. 6.750% 6/1/16 40,736 42,722 MetLife Inc. 1.756% 12/15/17 14,600 14,704 MetLife Inc. 6.817% 8/15/18 13,300 15,254 MetLife Inc. 7.717% 2/15/19 9,219 11,000 4 MetLife Inc. 5.250% 12/29/49 7,005 6,987 7 Metropolitan Life Global Funding I 1.500% 1/10/18 29,350 29,352 7 Metropolitan Life Global Funding I 2.300% 4/10/19 11,225 11,334 7 Metropolitan Life Global Funding I 2.000% 4/14/20 19,530 19,369 7 New York Life Global Funding 1.950% 2/11/20 17,975 17,794 PartnerRe Finance A LLC 6.875% 6/1/18 20,530 23,083 Principal Financial Group Inc. 1.850% 11/15/17 15,600 15,708 7 Principal Life Global Funding II 2.250% 10/15/18 11,725 11,893 7 Principal Life Global Funding II 2.200% 4/8/20 28,665 28,468 4 Progressive Corp. 6.700% 6/15/67 9,760 10,163 Prudential Financial Inc. 3.000% 5/12/16 11,725 11,911 Prudential Financial Inc. 7.375% 6/15/19 10,442 12,382 Prudential Financial Inc. 2.350% 8/15/19 9,790 9,825 4 Prudential Financial Inc. 5.375% 5/15/45 12,290 12,106 Reinsurance Group of America Inc. 5.625% 3/15/17 12,900 13,725 Reinsurance Group of America Inc. 6.450% 11/15/19 21,183 24,347 7 Reliance Standard Life Global Funding II 2.500% 1/15/20 52,630 52,618 7 Reliance Standard Life Global Funding II 2.375% 5/4/20 17,860 17,661 Torchmark Corp. 9.250% 6/15/19 7,053 8,758 Transatlantic Holdings Inc. 5.750% 12/14/15 18,420 18,739 Travelers Cos. Inc. 5.800% 5/15/18 2,273 2,528 Travelers Cos. Inc. 5.900% 6/2/19 2,930 3,352 Travelers Cos. Inc. 3.900% 11/1/20 4,300 4,639 UnitedHealth Group Inc. 1.450% 7/17/17 27,900 27,960 UnitedHealth Group Inc. 1.400% 12/15/17 12,210 12,157 UnitedHealth Group Inc. 1.900% 7/16/18 30,270 30,376 UnitedHealth Group Inc. 2.300% 12/15/19 9,765 9,783 UnitedHealth Group Inc. 2.700% 7/15/20 14,640 14,799 Unum Group 7.125% 9/30/16 13,498 14,372 7 UnumProvident Finance Co. plc 6.850% 11/15/15 9,895 10,047 19 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Real Estate Investment Trusts (1.8%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 29,896 29,617 ARC Properties Operating Partnership LP/Clark Acquisition LLC 2.000% 2/6/17 112,260 109,770 ARC Properties Operating Partnership LP/Clark Acquisition LLC 3.000% 2/6/19 22,495 21,528 AvalonBay Communities Inc. 3.625% 10/1/20 8,980 9,375 AvalonBay Communities Inc. 3.450% 6/1/25 11,985 11,898 BioMed Realty LP 3.850% 4/15/16 16,095 16,358 Boston Properties LP 3.700% 11/15/18 4,900 5,141 Boston Properties LP 5.875% 10/15/19 32,163 36,644 Brandywine Operating Partnership LP 5.700% 5/1/17 15,370 16,321 Brandywine Operating Partnership LP 4.950% 4/15/18 21,275 22,574 DDR Corp. 9.625% 3/15/16 8,701 9,136 DDR Corp. 7.500% 4/1/17 289 315 DDR Corp. 4.750% 4/15/18 29,245 31,103 DDR Corp. 7.500% 7/15/18 2,500 2,863 DDR Corp. 7.875% 9/1/20 7,085 8,633 Digital Realty Trust LP 5.875% 2/1/20 29,982 33,677 Digital Realty Trust LP 3.950% 7/1/22 25,043 25,160 Duke Realty LP 5.950% 2/15/17 882 940 Duke Realty LP 6.500% 1/15/18 3,235 3,601 ERP Operating LP 2.375% 7/1/19 4,875 4,898 ERP Operating LP 4.750% 7/15/20 4,304 4,709 Essex Portfolio LP 3.500% 4/1/25 14,862 14,344 7 Goodman Funding Pty Ltd. 6.375% 11/12/20 21,270 24,460 HCP Inc. 3.750% 2/1/16 32,511 32,950 HCP Inc. 6.700% 1/30/18 9,705 10,800 HCP Inc. 2.625% 2/1/20 12,357 12,253 HCP Inc. 5.375% 2/1/21 18,503 20,411 Health Care REIT Inc. 3.625% 3/15/16 46,635 47,284 Health Care REIT Inc. 4.700% 9/15/17 14,620 15,507 Health Care REIT Inc. 2.250% 3/15/18 15,769 15,862 Health Care REIT Inc. 4.125% 4/1/19 46,860 49,612 Health Care REIT Inc. 6.125% 4/15/20 14,650 16,747 Health Care REIT Inc. 4.000% 6/1/25 10,725 10,675 Highwoods Realty LP 5.850% 3/15/17 4,425 4,714 Kilroy Realty LP 4.800% 7/15/18 20,030 21,328 Liberty Property LP 5.500% 12/15/16 27,672 29,109 Liberty Property LP 4.750% 10/1/20 10,940 11,761 Liberty Property LP 3.750% 4/1/25 3,575 3,491 ProLogis LP 4.500% 8/15/17 7,300 7,704 ProLogis LP 2.750% 2/15/19 4,255 4,326 11 ProLogis LP 1.375% 5/13/21 15,142 16,402 Realty Income Corp. 2.000% 1/31/18 4,870 4,891 Realty Income Corp. 6.750% 8/15/19 5,985 6,935 Regency Centers LP 5.875% 6/15/17 13,675 14,728 Senior Housing Properties Trust 4.300% 1/15/16 11,460 11,560 Senior Housing Properties Trust 3.250% 5/1/19 36,150 36,352 Simon Property Group LP 2.800% 1/30/17 22,815 23,311 Simon Property Group LP 2.150% 9/15/17 1,572 1,598 Simon Property Group LP 10.350% 4/1/19 10,565 13,381 Simon Property Group LP 5.650% 2/1/20 16,085 18,315 Simon Property Group LP 4.375% 3/1/21 7,375 8,000 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 14,362 14,441 7 WEA Finance LLC / Westfield UK & Europe Finance plc 1.750% 9/15/17 29,290 29,315 7 WEA Finance LLC / Westfield UK & Europe Finance plc 2.700% 9/17/19 6,825 6,829 Weingarten Realty Investors 3.375% 10/15/22 9,088 8,910 Weingarten Realty Investors 3.850% 6/1/25 6,445 6,384 15,476,342 Industrial (28.6%) Basic Industry (2.0%) Agrium Inc. 6.750% 1/15/19 11,665 13,294 20 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Air Products & Chemicals Inc. 2.000% 8/2/16 10,706 10,834 Air Products & Chemicals Inc. 1.200% 10/15/17 11,225 11,209 Air Products & Chemicals Inc. 4.375% 8/21/19 7,155 7,809 Airgas Inc. 2.950% 6/15/16 8,867 9,006 Airgas Inc. 1.650% 2/15/18 23,552 23,521 Airgas Inc. 2.375% 2/15/20 9,890 9,829 Albemarle Corp. 3.000% 12/1/19 4,880 4,918 Barrick North America Finance LLC 6.800% 9/15/18 16,290 18,178 11 BHP Billiton Finance Ltd. 6.375% 4/4/16 13,675 15,624 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 3,874 3,911 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 68,574 69,145 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 35,646 37,986 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 13,920 14,010 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 36,339 41,834 CF Industries Inc. 6.875% 5/1/18 38,450 43,112 Eastman Chemical Co. 3.000% 12/15/15 7,704 7,758 Eastman Chemical Co. 2.400% 6/1/17 19,169 19,440 Eastman Chemical Co. 2.700% 1/15/20 8,775 8,784 Ecolab Inc. 3.000% 12/8/16 3,339 3,412 EI du Pont de Nemours & Co. 6.000% 7/15/18 27,383 30,568 EI du Pont de Nemours & Co. 4.625% 1/15/20 11,348 12,489 Freeport-McMoRan Inc. 2.375% 3/15/18 19,020 17,742 7 Glencore Finance Canada Ltd. 3.600% 1/15/17 19,830 20,175 7 Glencore Funding LLC 2.500% 1/15/19 9,770 9,597 Goldcorp Inc. 2.125% 3/15/18 14,640 14,602 LyondellBasell Industries NV 5.000% 4/15/19 42,005 45,489 Monsanto Co. 1.150% 6/30/17 9,770 9,733 Monsanto Co. 5.125% 4/15/18 22,515 24,445 Monsanto Co. 1.850% 11/15/18 3,000 3,015 Monsanto Co. 2.125% 7/15/19 39,050 38,786 Monsanto Co. 2.750% 7/15/21 15,740 15,422 Nucor Corp. 5.850% 6/1/18 23,033 25,606 Plains Exploration & Production Co. 6.500% 11/15/20 18,650 18,091 Plains Exploration & Production Co. 6.750% 2/1/22 6,446 6,382 Plains Exploration & Production Co. 6.875% 2/15/23 11,008 10,898 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 28,554 29,506 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 5,052 5,819 PPG Industries Inc. 1.900% 1/15/16 9,911 9,965 PPG Industries Inc. 2.300% 11/15/19 29,285 29,195 11 PPG Industries Inc. 0.875% 3/13/22 20,714 22,141 Praxair Inc. 4.500% 8/15/19 21,490 23,484 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 27,361 30,761 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 15,620 19,396 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 4,460 4,344 Rio Tinto Finance USA plc 1.375% 6/17/16 38,045 38,090 Rio Tinto Finance USA plc 2.000% 3/22/17 40,230 40,600 Rio Tinto Finance USA plc 1.625% 8/21/17 56,904 56,753 Teck Resources Ltd. 3.150% 1/15/17 12,405 11,980 Teck Resources Ltd. 3.850% 8/15/17 8,395 8,103 Teck Resources Ltd. 2.500% 2/1/18 11,230 10,219 Teck Resources Ltd. 3.000% 3/1/19 2,380 2,142 Vale Overseas Ltd. 6.250% 1/11/16 22,625 23,062 Vale Overseas Ltd. 6.250% 1/23/17 34,195 35,885 Vale Overseas Ltd. 5.625% 9/15/19 16,145 17,362 Capital Goods (3.0%) 7 ABB Treasury Center USA Inc. 2.500% 6/15/16 14,650 14,833 Boeing Capital Corp. 2.125% 8/15/16 17,596 17,820 Boeing Capital Corp. 2.900% 8/15/18 22,681 23,674 Boeing Capital Corp. 4.700% 10/27/19 38,917 43,147 Boeing Co. 0.950% 5/15/18 16,015 15,822 Boeing Co. 6.000% 3/15/19 13,172 15,080 Caterpillar Financial Services Corp. 5.450% 4/15/18 45,680 50,391 Caterpillar Financial Services Corp. 7.050% 10/1/18 6,360 7,374 21 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Caterpillar Financial Services Corp. 7.150% 2/15/19 42,395 49,914 Caterpillar Inc. 7.900% 12/15/18 40,399 48,360 Crane Co. 2.750% 12/15/18 12,615 12,864 Danaher Corp. 2.300% 6/23/16 32,674 33,122 Danaher Corp. 5.400% 3/1/19 21,460 23,888 Danaher Corp. 3.900% 6/23/21 21,861 23,556 11 DH Europe Finance SA 1.000% 7/8/19 17,300 19,151 11 Dover Corp. 2.125% 12/1/20 10,205 11,765 7 Embraer Overseas Ltd. 5.696% 9/16/23 10,379 10,829 General Dynamics Corp. 2.250% 7/15/16 5,423 5,505 General Electric Co. 0.850% 10/9/15 18,403 18,418 General Electric Co. 5.250% 12/6/17 131,375 142,742 Harris Corp. 1.999% 4/27/18 14,650 14,627 Harris Corp. 2.700% 4/27/20 7,150 7,042 Harsco Corp. 2.700% 10/15/15 10,192 10,192 Honeywell International Inc. 5.300% 3/1/18 38,124 41,890 Honeywell International Inc. 5.000% 2/15/19 55,684 61,798 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 9,765 11,093 Ingersoll-Rand Global Holding Co. Ltd. 2.875% 1/15/19 33,363 33,966 Ingersoll-Rand Luxembourg Finance SA 2.625% 5/1/20 9,760 9,723 John Deere Capital Corp. 2.250% 6/7/16 28,350 28,744 John Deere Capital Corp. 1.850% 9/15/16 37,790 38,254 John Deere Capital Corp. 2.000% 1/13/17 12,655 12,836 John Deere Capital Corp. 1.400% 3/15/17 19,465 19,624 John Deere Capital Corp. 2.800% 9/18/17 6,545 6,765 John Deere Capital Corp. 1.200% 10/10/17 35,080 35,051 John Deere Capital Corp. 1.550% 12/15/17 19,525 19,603 John Deere Capital Corp. 5.350% 4/3/18 19,520 21,528 John Deere Capital Corp. 5.750% 9/10/18 19,420 21,734 John Deere Capital Corp. 1.950% 12/13/18 47,286 47,627 John Deere Capital Corp. 1.950% 3/4/19 8,311 8,350 John Deere Capital Corp. 2.300% 9/16/19 12,500 12,610 John Deere Capital Corp. 2.050% 3/10/20 19,535 19,462 John Deere Capital Corp. 2.375% 7/14/20 20,335 20,391 9 John Deere Financial Ltd. 3.500% 12/18/19 19,040 14,100 L-3 Communications Corp. 3.950% 11/15/16 11,560 11,886 L-3 Communications Corp. 1.500% 5/28/17 9,765 9,677 L-3 Communications Corp. 5.200% 10/15/19 15,207 16,506 Lockheed Martin Corp. 4.250% 11/15/19 51,280 55,711 Lockheed Martin Corp. 3.350% 9/15/21 19,010 19,555 Mohawk Industries Inc. 6.125% 1/15/16 38,574 39,431 11 Mohawk Industries Inc. 2.000% 1/14/22 15,752 17,638 Precision Castparts Corp. 0.700% 12/20/15 18,045 18,032 Raytheon Co. 6.750% 3/15/18 14,663 16,660 Raytheon Co. 6.400% 12/15/18 30,010 34,590 Rockwell Automation Inc. 5.650% 12/1/17 4,885 5,341 Roper Technologies Inc. 1.850% 11/15/17 21,480 21,559 Roper Technologies Inc. 2.050% 10/1/18 9,590 9,576 11 Schneider Electric SE 3.750% 7/12/18 9,800 11,812 7 Schneider Electric SE 2.950% 9/27/22 21,466 21,292 7 Siemens Financieringsmaatschappij NV 1.450% 5/25/18 28,405 28,399 7 Siemens Financieringsmaatschappij NV 2.150% 5/27/20 28,790 28,576 United Rentals North America Inc. 4.625% 7/15/23 14,375 14,213 United Technologies Corp. 5.375% 12/15/17 28,015 30,623 United Technologies Corp. 6.125% 2/1/19 33,666 38,476 Waste Management Inc. 2.600% 9/1/16 8,200 8,330 Waste Management Inc. 6.100% 3/15/18 11,725 13,070 Communication (4.4%) 21st Century Fox America Inc. 7.250% 5/18/18 7,205 8,297 21st Century Fox America Inc. 6.900% 3/1/19 6,840 7,945 America Movil SAB de CV 2.375% 9/8/16 30,209 30,575 America Movil SAB de CV 5.625% 11/15/17 29,869 32,544 11 America Movil SAB de CV 1.000% 6/4/18 29,300 32,488 22 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) America Movil SAB de CV 5.000% 10/16/19 8,810 9,696 America Movil SAB de CV 5.000% 3/30/20 42,094 46,564 American Tower Corp. 4.500% 1/15/18 29,290 30,886 American Tower Corp. 3.400% 2/15/19 16,615 17,006 American Tower Corp. 2.800% 6/1/20 34,200 33,855 AT&T Inc. 2.400% 8/15/16 16,141 16,350 AT&T Inc. 1.600% 2/15/17 14,738 14,781 12 AT&T Inc. 5.875% 4/28/17 28,800 48,031 AT&T Inc. 1.700% 6/1/17 15,250 15,305 AT&T Inc. 1.400% 12/1/17 24,400 24,240 AT&T Inc. 5.500% 2/1/18 50,249 54,694 AT&T Inc. 5.600% 5/15/18 6,038 6,640 AT&T Inc. 5.800% 2/15/19 44,620 49,954 AT&T Inc. 2.300% 3/11/19 9,500 9,541 AT&T Inc. 2.450% 6/30/20 57,750 56,709 British Telecommunications plc 1.250% 2/14/17 14,655 14,618 British Telecommunications plc 2.350% 2/14/19 19,535 19,552 CBS Corp. 1.950% 7/1/17 22,671 22,816 CBS Corp. 4.625% 5/15/18 2,690 2,883 CBS Corp. 2.300% 8/15/19 17,480 17,343 Comcast Cable Communications LLC 8.875% 5/1/17 24,479 27,675 Comcast Corp. 6.500% 1/15/17 26,164 28,180 Comcast Corp. 6.300% 11/15/17 12,729 14,114 Comcast Corp. 5.875% 2/15/18 17,672 19,612 Comcast Corp. 5.700% 5/15/18 50,722 56,382 Comcast Corp. 5.700% 7/1/19 36,293 41,276 Comcast Corp. 5.150% 3/1/20 2,407 2,704 7 Deutsche Telekom International Finance BV 3.125% 4/11/16 21,376 21,684 7 Deutsche Telekom International Finance BV 2.250% 3/6/17 18,870 19,095 Deutsche Telekom International Finance BV 6.750% 8/20/18 10,804 12,329 Deutsche Telekom International Finance BV 6.000% 7/8/19 11,530 13,097 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 32,190 32,646 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 2.400% 3/15/17 62,931 63,700 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 1.750% 1/15/18 47,725 47,377 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 37,260 42,074 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 24,582 27,066 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 4,762 5,056 Embarq Corp. 7.082% 6/1/16 18,952 19,727 Interpublic Group of Cos. Inc. 2.250% 11/15/17 2,000 2,017 7 KT Corp. 1.750% 4/22/17 34,185 34,132 7 McGraw Hill Financial Inc. 4.000% 6/15/25 14,295 14,425 Moody's Corp. 2.750% 7/15/19 56,407 57,275 Moody's Corp. 5.500% 9/1/20 8,645 9,709 NBCUniversal Media LLC 2.875% 4/1/16 23,134 23,467 NBCUniversal Media LLC 5.150% 4/30/20 50,640 56,945 Omnicom Group Inc. 5.900% 4/15/16 34,830 35,949 Omnicom Group Inc. 6.250% 7/15/19 5,860 6,686 Omnicom Group Inc. 4.450% 8/15/20 31,102 33,621 Orange SA 2.750% 9/14/16 18,127 18,423 Orange SA 2.750% 2/6/19 29,240 29,776 Qwest Corp. 6.500% 6/1/17 9,653 10,310 Rogers Communications Inc. 6.800% 8/15/18 21,753 24,752 7 SES Global Americas Holdings GP 2.500% 3/25/19 53,705 53,272 7 Sky plc 2.625% 9/16/19 12,200 12,157 TCI Communications Inc. 8.750% 8/1/15 9,828 9,828 Telecom Italia Capital SA 5.250% 10/1/15 4,900 4,924 Telefonica Emisiones SAU 3.992% 2/16/16 47,895 48,594 Telefonica Emisiones SAU 6.421% 6/20/16 8,695 9,065 Telefonica Emisiones SAU 6.221% 7/3/17 11,382 12,326 Telefonica Emisiones SAU 3.192% 4/27/18 23,952 24,601 Telefonica Emisiones SAU 5.877% 7/15/19 5,000 5,612 Telefonica Emisiones SAU 5.134% 4/27/20 10,250 11,319 Thomson Reuters Corp. 0.875% 5/23/16 13,012 12,995 Thomson Reuters Corp. 1.300% 2/23/17 21,480 21,445 23 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Thomson Reuters Corp. 6.500% 7/15/18 27,270 30,714 Thomson Reuters Corp. 4.700% 10/15/19 19,869 21,749 Time Warner Cable Inc. 5.850% 5/1/17 29,200 31,107 Time Warner Cable Inc. 6.750% 7/1/18 76,845 85,489 Time Warner Cable Inc. 8.750% 2/14/19 18,305 21,736 Time Warner Cable Inc. 8.250% 4/1/19 23,445 27,599 Verizon Communications Inc. 2.500% 9/15/16 24,700 25,078 Verizon Communications Inc. 1.350% 6/9/17 69,868 69,794 Verizon Communications Inc. 6.100% 4/15/18 16,606 18,416 Verizon Communications Inc. 3.650% 9/14/18 87,250 91,736 Verizon Communications Inc. 6.350% 4/1/19 24,747 28,236 Verizon Communications Inc. 2.625% 2/21/20 62,087 62,032 Verizon Communications Inc. 4.500% 9/15/20 25,450 27,402 Viacom Inc. 6.250% 4/30/16 13,025 13,509 Viacom Inc. 2.500% 12/15/16 9,880 10,012 Viacom Inc. 6.125% 10/5/17 10,695 11,645 Viacom Inc. 2.500% 9/1/18 13,895 14,011 Viacom Inc. 5.625% 9/15/19 3,195 3,566 Vodafone Group plc 1.250% 9/26/17 21,359 21,136 Vodafone Group plc 5.450% 6/10/19 4,900 5,426 Consumer Cyclical (4.4%) 7 Alibaba Group Holding Ltd. 1.625% 11/28/17 37,630 37,475 7 Alibaba Group Holding Ltd. 2.500% 11/28/19 67,825 67,210 Amazon.com Inc. 2.600% 12/5/19 19,535 19,739 American Honda Finance Corp. 1.125% 10/7/16 19,816 19,878 American Honda Finance Corp. 0.950% 5/5/17 15,960 15,919 American Honda Finance Corp. 1.600% 7/13/18 10,770 10,761 American Honda Finance Corp. 2.125% 10/10/18 18,825 19,038 American Honda Finance Corp. 2.250% 8/15/19 41,660 42,004 AutoZone Inc. 7.125% 8/1/18 33,707 38,719 AutoZone Inc. 4.000% 11/15/20 16,040 16,973 Brinker International Inc. 2.600% 5/15/18 26,410 26,454 Costco Wholesale Corp. 5.500% 3/15/17 5,860 6,287 Costco Wholesale Corp. 1.750% 2/15/20 14,650 14,508 CVS Health Corp. 1.900% 7/20/18 24,415 24,522 CVS Health Corp. 2.250% 12/5/18 24,400 24,653 CVS Health Corp. 2.800% 7/20/20 76,575 77,299 7 Daimler Finance North America LLC 2.950% 1/11/17 16,915 17,296 7 Daimler Finance North America LLC 1.125% 3/10/17 27,650 27,510 7 Daimler Finance North America LLC 2.400% 4/10/17 9,740 9,884 7 Daimler Finance North America LLC 1.375% 8/1/17 19,525 19,444 7 Daimler Finance North America LLC 1.875% 1/11/18 5,520 5,539 7 Daimler Finance North America LLC 1.650% 3/2/18 14,035 13,980 7 Daimler Finance North America LLC 1.650% 5/18/18 18,505 18,421 7 Daimler Finance North America LLC 2.375% 8/1/18 38,500 38,875 7 Daimler Finance North America LLC 2.250% 9/3/19 14,645 14,563 7 Daimler Finance North America LLC 2.250% 3/2/20 14,035 13,863 7 Daimler Finance North America LLC 2.450% 5/18/20 14,125 14,014 Dollar General Corp. 4.125% 7/15/17 12,850 13,366 Dollar General Corp. 1.875% 4/15/18 9,965 9,907 eBay Inc. 2.200% 8/1/19 19,800 19,461 7 Experian Finance plc 2.375% 6/15/17 35,430 35,631 Ford Motor Credit Co. LLC 4.207% 4/15/16 52,658 53,731 Ford Motor Credit Co. LLC 3.984% 6/15/16 30,550 31,205 Ford Motor Credit Co. LLC 8.000% 12/15/16 55,625 60,320 Ford Motor Credit Co. LLC 4.250% 2/3/17 9,755 10,105 Ford Motor Credit Co. LLC 3.000% 6/12/17 24,125 24,580 Ford Motor Credit Co. LLC 6.625% 8/15/17 57,191 62,292 Ford Motor Credit Co. LLC 2.145% 1/9/18 29,300 29,298 Ford Motor Credit Co. LLC 5.000% 5/15/18 82,715 88,741 Ford Motor Credit Co. LLC 2.240% 6/15/18 14,650 14,619 Ford Motor Credit Co. LLC 2.375% 3/12/19 19,535 19,381 Ford Motor Credit Co. LLC 2.597% 11/4/19 18,950 18,747 24 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Ford Motor Credit Co. LLC 2.459% 3/27/20 19,535 19,100 Ford Motor Credit Co. LLC 3.157% 8/4/20 14,310 14,337 General Motors Co. 3.500% 10/2/18 24,415 24,995 General Motors Financial Co. Inc. 2.625% 7/10/17 19,525 19,818 General Motors Financial Co. Inc. 4.750% 8/15/17 975 1,021 General Motors Financial Co. Inc. 3.250% 5/15/18 64,135 64,856 General Motors Financial Co. Inc. 6.750% 6/1/18 48,840 54,090 General Motors Financial Co. Inc. 3.500% 7/10/19 30,330 30,785 General Motors Financial Co. Inc. 3.200% 7/13/20 39,065 38,723 7 Harley-Davidson Financial Services Inc. 1.150% 9/15/15 38,887 38,906 7 Harley-Davidson Financial Services Inc. 3.875% 3/15/16 14,640 14,904 7 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 16,094 16,442 7 Harley-Davidson Financial Services Inc. 2.400% 9/15/19 9,765 9,881 7 Harley-Davidson Financial Services Inc. 2.150% 2/26/20 10,800 10,732 7 Harley-Davidson Funding Corp. 6.800% 6/15/18 3,665 4,170 Home Depot Inc. 2.000% 6/15/19 19,525 19,673 7 Hyundai Capital America 4.000% 6/8/17 10,785 11,223 7 Hyundai Capital Services Inc. 4.375% 7/27/16 8,300 8,544 7 Kia Motors Corp. 3.625% 6/14/16 26,624 27,072 Lowe's Cos. Inc. 1.625% 4/15/17 39,826 40,238 Lowe's Cos. Inc. 6.100% 9/15/17 12,582 13,819 Lowe's Cos. Inc. 4.625% 4/15/20 15,127 16,644 Macy's Retail Holdings Inc. 5.900% 12/1/16 12,254 12,999 Macy's Retail Holdings Inc. 7.450% 7/15/17 6,179 6,861 Marriott International Inc. 6.375% 6/15/17 6,872 7,458 Marriott International Inc. 3.000% 3/1/19 9,760 10,022 MasterCard Inc. 2.000% 4/1/19 12,700 12,796 Nordstrom Inc. 6.250% 1/15/18 24,970 27,699 PACCAR Financial Corp. 1.600% 3/15/17 17,431 17,607 PACCAR Financial Corp. 2.200% 9/15/19 19,025 19,185 QVC Inc. 3.125% 4/1/19 9,770 9,749 Smithsonian Institute Washington DC GO 3.434% 9/1/23 5,250 5,379 Staples Inc. 2.750% 1/12/18 2,770 2,801 Starbucks Corp. 0.875% 12/5/16 4,090 4,088 Target Corp. 2.300% 6/26/19 27,835 28,308 TJX Cos. Inc. 6.950% 4/15/19 13,700 16,047 TJX Cos. Inc. 2.750% 6/15/21 25,415 25,795 Toyota Motor Credit Corp. 2.000% 9/15/16 6,069 6,149 Toyota Motor Credit Corp. 2.050% 1/12/17 27,380 27,817 Toyota Motor Credit Corp. 1.450% 1/12/18 27,350 27,338 Toyota Motor Credit Corp. 1.550% 7/13/18 14,740 14,724 Toyota Motor Credit Corp. 2.000% 10/24/18 20,510 20,665 Toyota Motor Credit Corp. 2.100% 1/17/19 19,530 19,708 Toyota Motor Credit Corp. 2.125% 7/18/19 39,540 39,734 VF Corp. 5.950% 11/1/17 5,860 6,453 Wal-Mart Stores Inc. 0.600% 4/11/16 28,886 28,908 Wal-Mart Stores Inc. 2.800% 4/15/16 22,139 22,493 Wal-Mart Stores Inc. 5.375% 4/5/17 20,191 21,718 Wal-Mart Stores Inc. 5.800% 2/15/18 23,798 26,467 Wal-Mart Stores Inc. 1.125% 4/11/18 22,940 22,884 Wal-Mart Stores Inc. 1.950% 12/15/18 8,280 8,408 Wal-Mart Stores Inc. 3.625% 7/8/20 23,005 24,654 Wal-Mart Stores Inc. 3.250% 10/25/20 19,080 20,106 Wal-Mart Stores Inc. 4.250% 4/15/21 1,685 1,846 Walgreen Co. 1.800% 9/15/17 23,321 23,700 Walgreen Co. 5.250% 1/15/19 14,070 15,468 12 Walgreens Boots Alliance Inc. 2.875% 11/20/20 11,561 18,042 7 Wesfarmers Ltd. 2.983% 5/18/16 48,251 49,020 7 Wesfarmers Ltd. 1.874% 3/20/18 17,250 17,232 Wyndham Worldwide Corp. 2.950% 3/1/17 7,800 7,922 Wyndham Worldwide Corp. 2.500% 3/1/18 6,835 6,845 Yum! Brands Inc. 6.250% 4/15/16 9,285 9,616 Yum! Brands Inc. 6.250% 3/15/18 3,096 3,416 25 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Consumer Noncyclical (6.4%) AbbVie Inc. 1.750% 11/6/17 36,285 36,334 AbbVie Inc. 1.800% 5/14/18 126,410 126,112 AbbVie Inc. 2.500% 5/14/20 73,150 72,772 Actavis Funding SCS 1.850% 3/1/17 29,461 29,505 Actavis Funding SCS 2.350% 3/12/18 48,961 49,210 Actavis Funding SCS 2.450% 6/15/19 9,765 9,714 Actavis Funding SCS 3.000% 3/12/20 103,408 103,700 Actavis Inc. 1.875% 10/1/17 26,481 26,368 Actavis Inc. 6.125% 8/15/19 9,765 11,007 Agilent Technologies Inc. 6.500% 11/1/17 2,257 2,492 Agilent Technologies Inc. 5.000% 7/15/20 10,435 11,460 Allergan Inc. 5.750% 4/1/16 27,255 28,081 Allergan Inc. 1.350% 3/15/18 7,800 7,672 Altria Group Inc. 4.125% 9/11/15 48,357 48,529 Altria Group Inc. 9.250% 8/6/19 57,579 71,958 Altria Group Inc. 4.750% 5/5/21 29,917 32,488 Amgen Inc. 2.125% 5/15/17 76,632 77,701 Amgen Inc. 5.850% 6/1/17 39,277 42,396 Amgen Inc. 6.150% 6/1/18 4,525 5,075 Amgen Inc. 5.700% 2/1/19 7,895 8,865 Amgen Inc. 2.200% 5/22/19 40,475 40,525 Amgen Inc. 2.125% 5/1/20 20,485 20,166 Anheuser-Busch Cos. LLC 5.050% 10/15/16 4,875 5,117 Anheuser-Busch Cos. LLC 5.600% 3/1/17 5,275 5,649 Anheuser-Busch Cos. LLC 5.500% 1/15/18 8,650 9,487 Anheuser-Busch InBev Finance Inc. 1.250% 1/17/18 2,345 2,338 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 28,710 28,907 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 17,115 17,324 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 64,832 65,114 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 22,450 26,589 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 9,850 11,147 7 Baxalta Inc. 2.000% 6/22/18 9,525 9,526 7 Baxalta Inc. 2.875% 6/23/20 35,775 35,839 Baxter International Inc. 5.375% 6/1/18 9,745 10,717 7 Bayer US Finance LLC 1.500% 10/6/17 19,525 19,571 7 Bayer US Finance LLC 2.375% 10/8/19 58,575 59,062 Becton Dickinson & Co. 1.800% 12/15/17 14,600 14,584 Becton Dickinson & Co. 2.675% 12/15/19 9,815 9,891 Biogen Inc. 6.875% 3/1/18 4,880 5,497 Boston Scientific Corp. 2.650% 10/1/18 20,960 21,370 Boston Scientific Corp. 2.850% 5/15/20 14,600 14,551 Bottling Group LLC 5.500% 4/1/16 12,544 12,952 Cardinal Health Inc. 1.900% 6/15/17 6,830 6,884 Cardinal Health Inc. 1.700% 3/15/18 20,540 20,473 Cardinal Health Inc. 1.950% 6/15/18 32,300 32,347 7 Cargill Inc. 1.900% 3/1/17 26,836 27,112 7 Cargill Inc. 6.000% 11/27/17 12,295 13,536 11 Cargill Inc. 1.875% 9/4/19 9,766 11,295 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 2,900 2,948 Clorox Co. 5.950% 10/15/17 4,880 5,328 Coca-Cola Co. 1.650% 3/14/18 6,774 6,835 Coca-Cola Co. 1.150% 4/1/18 14,755 14,679 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 18,500 18,838 ConAgra Foods Inc. 1.300% 1/25/16 29,250 29,267 ConAgra Foods Inc. 5.819% 6/15/17 2,977 3,196 ConAgra Foods Inc. 1.900% 1/25/18 46,240 46,010 ConAgra Foods Inc. 2.100% 3/15/18 2,811 2,797 ConAgra Foods Inc. 7.000% 4/15/19 3,909 4,446 Constellation Brands Inc. 3.875% 11/15/19 9,750 9,982 Constellation Brands Inc. 3.750% 5/1/21 5,130 5,162 Covidien International Finance SA 6.000% 10/15/17 48,315 52,938 CR Bard Inc. 1.375% 1/15/18 15,595 15,427 26 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Diageo Capital plc 1.125% 4/29/18 7,115 6,978 Dignity Health California GO 2.637% 11/1/19 2,000 2,032 Edwards Lifesciences Corp. 2.875% 10/15/18 24,400 24,861 Express Scripts Holding Co. 2.650% 2/15/17 52,581 53,452 General Mills Inc. 5.700% 2/15/17 9,110 9,702 General Mills Inc. 5.650% 2/15/19 14,700 16,484 Gilead Sciences Inc. 3.050% 12/1/16 24,786 25,409 Gilead Sciences Inc. 4.500% 4/1/21 13,675 14,946 Gilead Sciences Inc. 4.400% 12/1/21 34,340 37,263 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 16,600 18,459 Ingredion Inc. 1.800% 9/25/17 5,855 5,838 7 JM Smucker Co. 1.750% 3/15/18 26,400 26,415 7 JM Smucker Co. 2.500% 3/15/20 38,595 38,552 Kraft Foods Group Inc. 2.250% 6/5/17 6,275 6,354 Kraft Foods Group Inc. 6.125% 8/23/18 14,240 15,917 7 Kraft Heinz Foods Co. 2.800% 7/2/20 34,200 34,426 Kroger Co. 1.200% 10/17/16 6,840 6,835 Kroger Co. 2.200% 1/15/17 6,895 6,976 Kroger Co. 6.800% 12/15/18 5,950 6,832 Kroger Co. 2.300% 1/15/19 31,250 31,513 Laboratory Corp. of America Holdings 2.625% 2/1/20 9,765 9,724 11 Luxottica Group SPA 3.625% 3/19/19 21,450 26,182 McKesson Corp. 0.950% 12/4/15 23,400 23,406 McKesson Corp. 3.250% 3/1/16 16,079 16,278 McKesson Corp. 5.700% 3/1/17 5,675 6,052 McKesson Corp. 2.284% 3/15/19 34,250 34,236 Medco Health Solutions Inc. 7.125% 3/15/18 32,695 37,103 7 Medtronic Inc. 1.500% 3/15/18 28,725 28,712 7 Medtronic Inc. 2.500% 3/15/20 75,710 76,218 Medtronic Inc. 4.450% 3/15/20 12,806 14,001 7 Medtronic Inc. 3.150% 3/15/22 9,750 9,780 Merck Sharp & Dohme Corp. 5.000% 6/30/19 14,231 15,817 Mondelez International Inc. 4.125% 2/9/16 34,462 35,046 Mondelez International Inc. 2.250% 2/1/19 38,795 39,009 11 Mondelez International Inc. 2.375% 1/26/21 7,984 9,320 11 Mondelez International Inc. 1.000% 3/7/22 29,731 31,941 Mylan Inc. 1.800% 6/24/16 31,375 31,513 Mylan Inc. 2.550% 3/28/19 14,340 14,256 Newell Rubbermaid Inc. 2.050% 12/1/17 12,540 12,628 Newell Rubbermaid Inc. 2.875% 12/1/19 9,675 9,801 PepsiCo Inc. 5.000% 6/1/18 13,670 14,972 PepsiCo Inc. 7.900% 11/1/18 13,680 16,304 PepsiCo Inc. 2.250% 1/7/19 7,900 8,032 PepsiCo Inc. 4.500% 1/15/20 20,055 21,975 PepsiCo Inc. 1.850% 4/30/20 43,850 43,036 7 Pernod Ricard SA 2.950% 1/15/17 58,895 59,985 7 Pernod Ricard SA 4.450% 1/15/22 9,775 10,314 Perrigo Co. plc 2.300% 11/8/18 14,645 14,607 Pfizer Inc. 6.200% 3/15/19 53,797 61,619 Pharmacia Corp. 6.500% 12/1/18 8,300 9,580 Philip Morris International Inc. 2.500% 5/16/16 20,635 20,934 Philip Morris International Inc. 1.125% 8/21/17 4,975 4,970 Philip Morris International Inc. 5.650% 5/16/18 19,490 21,601 Procter & Gamble Co. 4.850% 12/15/15 2,925 2,971 Procter & Gamble Co. 4.700% 2/15/19 10,940 12,081 Quest Diagnostics Inc. 2.700% 4/1/19 19,535 19,797 7 Reynolds American Inc. 3.500% 8/4/16 30,285 30,938 Reynolds American Inc. 6.750% 6/15/17 10,880 11,853 Reynolds American Inc. 2.300% 6/12/18 28,700 28,971 7 Reynolds American Inc. 8.125% 6/23/19 20,285 24,074 Reynolds American Inc. 3.250% 6/12/20 45,202 45,983 7 Roche Holdings Inc. 6.000% 3/1/19 22,318 25,351 7 Roche Holdings Inc. 2.250% 9/30/19 29,295 29,614 Sanofi 1.250% 4/10/18 48,805 48,591 27 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) St. Jude Medical Inc. 2.500% 1/15/16 19,291 19,428 Stryker Corp. 1.300% 4/1/18 11,850 11,780 Sutter Health California GO 1.090% 8/15/53 10,000 9,725 7 Takeda Pharmaceutical Co. Ltd. 1.625% 3/17/17 57,004 57,292 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 38,645 39,109 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 11,800 12,014 Thermo Fisher Scientific Inc. 3.200% 3/1/16 19,490 19,711 Thermo Fisher Scientific Inc. 2.250% 8/15/16 13,695 13,835 Tyson Foods Inc. 6.600% 4/1/16 38,414 39,811 Tyson Foods Inc. 2.650% 8/15/19 65,403 66,039 Tyson Foods Inc. 4.500% 6/15/22 9,035 9,594 Whirlpool Corp. 6.500% 6/15/16 2,950 3,083 Wyeth LLC 5.500% 2/15/16 9,745 10,003 Wyeth LLC 5.450% 4/1/17 3,270 3,507 Zimmer Biomet Holdings Inc. 2.000% 4/1/18 19,535 19,546 Zimmer Biomet Holdings Inc. 2.700% 4/1/20 34,220 34,122 Zoetis Inc. 1.875% 2/1/18 3,640 3,623 Energy (4.1%) Anadarko Petroleum Corp. 5.950% 9/15/16 35,870 37,639 Anadarko Petroleum Corp. 6.375% 9/15/17 12,242 13,376 BP Capital Markets plc 3.200% 3/11/16 77,518 78,649 BP Capital Markets plc 2.248% 11/1/16 37,575 38,147 BP Capital Markets plc 1.846% 5/5/17 41,475 41,896 BP Capital Markets plc 1.375% 11/6/17 19,450 19,406 BP Capital Markets plc 1.375% 5/10/18 53,854 53,502 BP Capital Markets plc 2.241% 9/26/18 24,638 24,973 9 BP Capital Markets plc 4.750% 11/15/18 10,550 8,076 BP Capital Markets plc 4.750% 3/10/19 30,289 33,215 BP Capital Markets plc 2.237% 5/10/19 24,500 24,704 BP Capital Markets plc 2.315% 2/13/20 53,650 53,741 Canadian Natural Resources Ltd. 1.750% 1/15/18 9,750 9,686 Cenovus Energy Inc. 5.700% 10/15/19 24,325 27,165 Chevron Corp. 1.345% 11/15/17 24,565 24,607 Chevron Corp. 1.104% 12/5/17 13,700 13,639 Chevron Corp. 1.365% 3/2/18 28,485 28,433 Chevron Corp. 1.718% 6/24/18 29,300 29,482 Chevron Corp. 1.961% 3/3/20 25,185 25,016 Chevron Corp. 2.427% 6/24/20 25,000 25,278 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 34,080 35,960 ConocoPhillips Co. 2.200% 5/15/20 12,580 12,543 Dominion Gas Holdings LLC 2.500% 12/15/19 21,500 21,681 Dominion Gas Holdings LLC 3.550% 11/1/23 12,700 12,666 El Paso Natural Gas Co. LLC 5.950% 4/15/17 10,283 10,946 7 Enable Midstream Partners LP 2.400% 5/15/19 19,530 18,645 4 Enbridge Energy Partners LP 8.050% 10/1/77 1,860 1,897 Energy Transfer Partners LP 6.125% 2/15/17 19,467 20,636 Energy Transfer Partners LP 2.500% 6/15/18 19,050 19,072 Energy Transfer Partners LP 6.700% 7/1/18 40,929 45,501 Energy Transfer Partners LP 4.150% 10/1/20 22,450 23,041 Ensco plc 4.700% 3/15/21 13,180 12,928 Enterprise Products Operating LLC 1.650% 5/7/18 24,325 24,287 EOG Resources Inc. 5.875% 9/15/17 2,950 3,223 EOG Resources Inc. 5.625% 6/1/19 6,611 7,445 EOG Resources Inc. 4.400% 6/1/20 28,540 31,253 EOG Resources Inc. 2.625% 3/15/23 8,571 8,276 Exxon Mobil Corp. 1.912% 3/6/20 29,700 29,527 7 GS Caltex Corp. 5.500% 10/15/15 14,165 14,283 Kinder Morgan Energy Partners LP 3.500% 3/1/16 16,018 16,217 Kinder Morgan Energy Partners LP 6.000% 2/1/17 15,818 16,778 Kinder Morgan Energy Partners LP 5.950% 2/15/18 19,173 20,799 Kinder Morgan Energy Partners LP 2.650% 2/1/19 18,525 18,266 Kinder Morgan Energy Partners LP 6.500% 4/1/20 17,870 20,216 Kinder Morgan Inc. 7.000% 6/15/17 23,460 25,507 28 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Kinder Morgan Inc. 7.250% 6/1/18 14,650 16,418 Kinder Morgan Inc. 3.050% 12/1/19 30,610 30,345 Marathon Oil Corp. 0.900% 11/1/15 12,630 12,622 Marathon Oil Corp. 5.900% 3/15/18 13,565 14,822 Marathon Oil Corp. 2.700% 6/1/20 32,070 31,818 Nabors Industries Inc. 2.350% 9/15/16 16,600 16,553 Nabors Industries Inc. 6.150% 2/15/18 19,540 20,793 Noble Holding International Ltd. 3.450% 8/1/15 7,581 7,581 Noble Holding International Ltd. 3.050% 3/1/16 16,130 16,250 Occidental Petroleum Corp. 1.750% 2/15/17 93,490 94,212 Occidental Petroleum Corp. 1.500% 2/15/18 50,620 50,461 ONEOK Partners LP 3.200% 9/15/18 11,720 11,880 ONEOK Partners LP 8.625% 3/1/19 7,940 9,408 Petro-Canada 6.050% 5/15/18 4,885 5,421 Phillips 66 2.950% 5/1/17 42,140 43,215 Pioneer Natural Resources Co. 6.650% 3/15/17 4,880 5,245 Pioneer Natural Resources Co. 6.875% 5/1/18 12,710 14,127 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 9,640 10,409 Pride International Inc. 8.500% 6/15/19 7,750 9,002 Pride International Inc. 6.875% 8/15/20 11,625 13,029 Shell International Finance BV 5.200% 3/22/17 14,225 15,156 Shell International Finance BV 1.125% 8/21/17 6,900 6,890 Shell International Finance BV 1.900% 8/10/18 9,775 9,860 Shell International Finance BV 2.000% 11/15/18 15,675 15,837 Shell International Finance BV 4.300% 9/22/19 9,750 10,597 Shell International Finance BV 2.125% 5/11/20 63,500 63,475 7 Southern Natural Gas Co. LLC 5.900% 4/1/17 11,453 12,131 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 6,395 6,637 Southwestern Energy Co. 3.300% 1/23/18 10,600 10,741 Southwestern Energy Co. 7.500% 2/1/18 23,180 25,556 Southwestern Energy Co. 4.050% 1/23/20 52,635 53,418 Spectra Energy Partners LP 2.950% 9/25/18 9,770 9,989 Suncor Energy Inc. 6.100% 6/1/18 12,721 14,183 Total Capital Canada Ltd. 1.450% 1/15/18 43,977 44,022 Total Capital International SA 1.500% 2/17/17 28,278 28,466 Total Capital International SA 1.550% 6/28/17 17,925 18,045 Total Capital International SA 2.125% 1/10/19 39,500 39,881 Total Capital International SA 2.100% 6/19/19 14,600 14,739 Total Capital SA 2.125% 8/10/18 11,627 11,774 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 5,060 4,700 Transocean Inc. 5.550% 12/15/16 60,726 61,409 Transocean Inc. 3.000% 10/15/17 65,947 61,990 Transocean Inc. 6.000% 3/15/18 19,535 18,925 Valero Energy Corp. 6.125% 6/15/17 9,010 9,744 Weatherford International LLC 6.350% 6/15/17 13,005 13,713 Weatherford International Ltd. 5.500% 2/15/16 9,760 9,941 Weatherford International Ltd. 6.000% 3/15/18 10,655 11,176 Weatherford International Ltd. 5.125% 9/15/20 11,700 11,267 Western Gas Partners LP 2.600% 8/15/18 6,840 6,840 Williams Partners LP 3.600% 3/15/22 20,500 19,814 7 Woodside Finance Ltd. 8.750% 3/1/19 15,850 18,895 Other Industrial (0.1%) 11 G4S International Finance plc 2.625% 12/6/18 10,777 12,510 7 Hutchison Whampoa International 09 Ltd. 7.625% 4/9/19 30,700 36,309 7 Hutchison Whampoa International 14 Ltd. 1.625% 10/31/17 35,955 35,814 Technology (3.0%) Adobe Systems Inc. 4.750% 2/1/20 20,025 22,020 Altera Corp. 1.750% 5/15/17 7,375 7,415 Altera Corp. 2.500% 11/15/18 50,990 51,863 Amphenol Corp. 2.550% 1/30/19 9,127 9,238 Apple Inc. 0.900% 5/12/17 17,765 17,756 Apple Inc. 1.000% 5/3/18 29,410 29,112 29 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Apple Inc. 2.100% 5/6/19 61,365 62,084 Apple Inc. 1.550% 2/7/20 19,535 19,187 Apple Inc. 2.000% 5/6/20 25,650 25,551 Apple Inc. 2.850% 5/6/21 37,000 37,500 Applied Materials Inc. 2.650% 6/15/16 9,800 9,945 Autodesk Inc. 3.125% 6/15/20 24,415 24,556 Baidu Inc. 2.250% 11/28/17 16,615 16,664 Baidu Inc. 3.250% 8/6/18 31,200 31,906 Baidu Inc. 2.750% 6/9/19 17,575 17,547 CA Inc. 3.600% 8/1/20 10,730 10,779 Cisco Systems Inc. 1.650% 6/15/18 19,345 19,427 Cisco Systems Inc. 4.950% 2/15/19 40,890 45,206 Cisco Systems Inc. 2.125% 3/1/19 34,564 34,932 Cisco Systems Inc. 4.450% 1/15/20 27,210 29,758 Cisco Systems Inc. 2.450% 6/15/20 24,420 24,671 Computer Sciences Corp. 2.500% 9/15/15 14,630 14,657 Computer Sciences Corp. 6.500% 3/15/18 21,220 23,478 Corning Inc. 1.450% 11/15/17 19,705 19,662 Corning Inc. 1.500% 5/8/18 27,985 27,934 Corning Inc. 6.625% 5/15/19 5,575 6,463 EMC Corp. 1.875% 6/1/18 16,210 16,276 EMC Corp. 2.650% 6/1/20 12,165 12,283 Fidelity National Information Services Inc. 1.450% 6/5/17 11,230 11,192 Fidelity National Information Services Inc. 2.000% 4/15/18 3,015 3,007 Fiserv Inc. 2.700% 6/1/20 12,151 12,153 Hewlett-Packard Co. 2.125% 9/13/15 14,010 14,032 Hewlett-Packard Co. 2.200% 12/1/15 10,232 10,276 Hewlett-Packard Co. 2.650% 6/1/16 25,208 25,511 Hewlett-Packard Co. 3.000% 9/15/16 73,977 75,295 Hewlett-Packard Co. 3.300% 12/9/16 24,852 25,442 Hewlett-Packard Co. 5.400% 3/1/17 12,791 13,551 Hewlett-Packard Co. 2.600% 9/15/17 36,000 36,588 Hewlett-Packard Co. 5.500% 3/1/18 7,330 8,016 Hewlett-Packard Co. 2.750% 1/14/19 16,760 16,966 Intel Corp. 1.950% 10/1/16 7,566 7,670 Intel Corp. 1.350% 12/15/17 78,638 78,569 Intel Corp. 2.450% 7/29/20 13,600 13,679 Intel Corp. 3.300% 10/1/21 7,815 8,068 International Business Machines Corp. 1.250% 2/6/17 19,600 19,694 International Business Machines Corp. 5.700% 9/14/17 25,910 28,303 International Business Machines Corp. 1.250% 2/8/18 9,700 9,684 International Business Machines Corp. 7.625% 10/15/18 6,040 7,144 International Business Machines Corp. 1.950% 2/12/19 26,865 27,033 KLA-Tencor Corp. 2.375% 11/1/17 13,845 13,965 KLA-Tencor Corp. 3.375% 11/1/19 3,625 3,701 Lam Research Corp. 2.750% 3/15/20 24,420 24,330 Oracle Corp. 1.200% 10/15/17 27,305 27,283 Oracle Corp. 5.750% 4/15/18 16,818 18,681 Oracle Corp. 2.375% 1/15/19 53,488 54,501 Oracle Corp. 5.000% 7/8/19 13,670 15,229 Oracle Corp. 2.250% 10/8/19 94,586 95,280 Oracle Corp. 2.800% 7/8/21 31,730 31,997 Pitney Bowes Inc. 5.750% 9/15/17 687 740 Pitney Bowes Inc. 5.600% 3/15/18 4,880 5,290 QUALCOMM Inc. 1.400% 5/18/18 17,690 17,514 QUALCOMM Inc. 2.250% 5/20/20 16,035 15,815 Seagate HDD Cayman 3.750% 11/15/18 29,275 30,300 Tyco Electronics Group SA 6.550% 10/1/17 5,355 5,912 Tyco Electronics Group SA 2.375% 12/17/18 14,650 14,796 Tyco Electronics Group SA 2.350% 8/1/19 18,380 18,432 Xerox Corp. 5.625% 12/15/19 15,675 17,470 Xerox Corp. 2.750% 9/1/20 14,655 14,507 Xilinx Inc. 2.125% 3/15/19 31,415 31,523 30 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Transportation (1.2%) 4,7 AA Aircraft Financing 2013-1 LLC 6.500% 11/1/17 18,276 18,642 4,7 American Airlines 2013-2 Class A Pass Through Trust 3.596% 11/1/19 29,516 30,106 Canadian National Railway Co. 5.850% 11/15/17 15,930 17,358 Canadian National Railway Co. 5.550% 3/1/19 3,810 4,279 Canadian National Railway Co. 2.850% 12/15/21 8,250 8,383 Canadian Pacific Railway Co. 6.500% 5/15/18 14,710 16,571 Canadian Pacific Railway Co. 7.250% 5/15/19 8,325 9,816 4 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 3,931 4,103 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 1,582 1,638 4 Continental Airlines 1998-1 Class B Pass Through Trust 6.748% 9/15/18 3,585 3,773 4 Continental Airlines 1999-1 Class B Pass Through Trust 6.795% 2/2/20 842 872 4 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 3,992 4,521 4 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 10/1/22 14,329 15,797 4 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 2,905 3,014 CSX Corp. 6.250% 3/15/18 30,078 33,618 4,13 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 16,106 18,280 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 24,704 28,193 4 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 10,188 11,066 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 2,545 2,685 7 ERAC USA Finance LLC 1.400% 4/15/16 8,717 8,727 7 ERAC USA Finance LLC 6.375% 10/15/17 11,112 12,204 7 ERAC USA Finance LLC 2.800% 11/1/18 16,645 16,998 7 ERAC USA Finance LLC 2.350% 10/15/19 11,715 11,680 4 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 7,510 7,397 7 HPHT Finance 15 Ltd. 2.250% 3/17/18 29,305 29,174 JB Hunt Transport Services Inc. 3.375% 9/15/15 16,590 16,638 JB Hunt Transport Services Inc. 2.400% 3/15/19 5,100 5,139 JetBlue Airways 2004-2 G-2 Pass Through Trust 0.724% 5/15/18 9,655 9,510 4 Northwest Airlines 2007-1 Class B Pass Through Trust 8.028% 11/1/17 23,420 25,879 Ryder System Inc. 7.200% 9/1/15 10,820 10,871 Ryder System Inc. 5.850% 11/1/16 8,440 8,897 Ryder System Inc. 2.500% 3/1/17 12,635 12,831 Ryder System Inc. 2.450% 11/15/18 5,850 5,936 Ryder System Inc. 2.350% 2/26/19 7,499 7,526 Ryder System Inc. 2.550% 6/1/19 6,840 6,866 Ryder System Inc. 2.650% 3/2/20 14,650 14,657 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 5,044 5,674 4 Spirit Airlines 2015-1 Pass Through Trust B 4.450% 10/1/25 14,650 14,613 4,7 UAL 2009-2B Pass Through Trust 12.000% 7/15/17 2,544 2,637 Union Pacific Corp. 5.750% 11/15/17 9,624 10,578 Union Pacific Corp. 5.700% 8/15/18 28,989 32,573 Union Pacific Corp. 2.250% 2/15/19 15,645 15,871 Union Pacific Corp. 1.800% 2/1/20 8,400 8,269 Union Pacific Corp. 2.250% 6/19/20 29,305 29,473 United Continental Holdings Inc. 6.375% 6/1/18 6,335 6,652 United Parcel Service Inc. 5.125% 4/1/19 50,822 56,744 United Parcel Service of America Inc. 8.375% 4/1/20 32,757 41,734 15,250,370 Utilities (4.1%) Electric (3.7%) Ameren Illinois Co. 6.125% 11/15/17 6,810 7,534 Ameren Illinois Co. 6.250% 4/1/18 4,690 5,221 American Electric Power Co. Inc. 1.650% 12/15/17 35,350 35,311 Appalachian Power Co. 5.000% 6/1/17 5,605 5,950 Arizona Public Service Co. 6.250% 8/1/16 3,892 4,095 Arizona Public Service Co. 8.750% 3/1/19 14,605 17,888 Baltimore Gas & Electric Co. 5.900% 10/1/16 6,756 7,123 Berkshire Hathaway Energy Co. 5.750% 4/1/18 44,840 49,538 Berkshire Hathaway Energy Co. 2.000% 11/15/18 39,110 39,324 Berkshire Hathaway Energy Co. 2.400% 2/1/20 17,600 17,611 31 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) CenterPoint Energy Inc. 5.950% 2/1/17 21,490 22,955 CenterPoint Energy Inc. 6.500% 5/1/18 7,270 8,132 CMS Energy Corp. 6.550% 7/17/17 2,646 2,894 CMS Energy Corp. 5.050% 2/15/18 45,536 49,091 Commonwealth Edison Co. 5.950% 8/15/16 38,233 40,176 Commonwealth Edison Co. 1.950% 9/1/16 34,091 34,403 Commonwealth Edison Co. 6.150% 9/15/17 27,867 30,581 Commonwealth Edison Co. 5.800% 3/15/18 36,085 40,046 Commonwealth Edison Co. 2.150% 1/15/19 6,840 6,886 Commonwealth Edison Co. 4.000% 8/1/20 18,626 20,042 Commonwealth Edison Co. 3.400% 9/1/21 4,550 4,752 Consumers Energy Co. 5.500% 8/15/16 2,130 2,228 Consumers Energy Co. 5.150% 2/15/17 13,960 14,773 Consumers Energy Co. 5.650% 9/15/18 12,700 14,206 Consumers Energy Co. 6.125% 3/15/19 25,262 29,050 Consumers Energy Co. 6.700% 9/15/19 27,675 32,645 DTE Electric Co. 5.600% 6/15/18 16,931 18,788 Duke Energy Carolinas LLC 5.100% 4/15/18 25,322 27,666 Duke Energy Carolinas LLC 7.000% 11/15/18 27,502 32,112 Duke Energy Carolinas LLC 4.300% 6/15/20 12,615 13,845 Duke Energy Carolinas LLC 3.900% 6/15/21 4,851 5,198 Duke Energy Corp. 2.100% 6/15/18 10,490 10,607 Duke Energy Corp. 6.250% 6/15/18 21,562 24,214 Duke Energy Corp. 5.050% 9/15/19 12,700 14,096 Duke Energy Florida Inc. 5.800% 9/15/17 11,424 12,464 Duke Energy Florida Inc. 5.650% 6/15/18 39,575 43,995 Duke Energy Florida Inc. 4.550% 4/1/20 18,900 20,832 Duke Energy Progress Inc. 5.250% 12/15/15 14,832 15,086 7 EDP Finance BV 6.000% 2/2/18 4,880 5,232 7 EDP Finance BV 4.900% 10/1/19 17,314 18,125 7 EDP Finance BV 4.125% 1/15/20 37,745 38,344 7 EDP Finance BV 5.250% 1/14/21 5,405 5,718 Entergy Corp. 4.700% 1/15/17 11,695 12,143 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 1,230 1,367 Entergy Louisiana LLC 6.500% 9/1/18 14,300 16,283 Eversource Energy 1.450% 5/1/18 21,490 21,268 Eversource Energy 4.500% 11/15/19 3,980 4,290 Exelon Corp. 1.550% 6/9/17 23,800 23,795 Exelon Corp. 2.850% 6/15/20 21,460 21,553 Exelon Corp. 3.950% 6/15/25 14,650 14,820 Exelon Generation Co. LLC 6.200% 10/1/17 16,105 17,557 Exelon Generation Co. LLC 2.950% 1/15/20 18,560 18,664 FirstEnergy Corp. 2.750% 3/15/18 23,426 23,735 FirstEnergy Corp. 4.250% 3/15/23 26,204 26,634 7 FirstEnergy Transmission LLC 4.350% 1/15/25 28,370 29,061 Florida Power & Light Co. 2.750% 6/1/23 13,790 13,610 Florida Power & Light Co. 3.250% 6/1/24 10,125 10,306 4,7 FPL Energy Marcus Hook LP 7.590% 7/10/18 16,398 17,546 Georgia Power Co. 5.400% 6/1/18 7,815 8,625 LG&E & KU Energy LLC 3.750% 11/15/20 13,482 14,156 Louisville Gas & Electric Co. 1.625% 11/15/15 4,826 4,840 MidAmerican Energy Co. 5.950% 7/15/17 14,170 15,377 MidAmerican Energy Co. 5.300% 3/15/18 37,367 40,861 National Rural Utilities Cooperative Finance Corp. 1.900% 11/1/15 12,199 12,241 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 7,729 7,843 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 11,340 12,167 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 32,768 35,845 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 20,513 25,913 National Rural Utilities Cooperative Finance Corp. 2.150% 2/1/19 27,680 27,796 National Rural Utilities Cooperative Finance Corp. 2.300% 11/15/19 13,665 13,807 National Rural Utilities Cooperative Finance Corp. 2.000% 1/27/20 29,405 29,136 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 31,755 31,790 Nevada Power Co. 6.500% 5/15/18 32,715 37,122 Nevada Power Co. 6.500% 8/1/18 9,683 11,017 32 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) NextEra Energy Capital Holdings Inc. 6.000% 3/1/19 8,766 9,841 NextEra Energy Capital Holdings Inc. 2.400% 9/15/19 19,530 19,435 NextEra Energy Capital Holdings Inc. 2.700% 9/15/19 29,770 30,088 NSTAR Electric Co. 5.625% 11/15/17 4,930 5,393 NV Energy Inc. 6.250% 11/15/20 12,195 14,055 Ohio Power Co. 6.000% 6/1/16 9,838 10,243 Pacific Gas & Electric Co. 5.625% 11/30/17 52,634 57,289 Pacific Gas & Electric Co. 8.250% 10/15/18 25,020 29,957 Pacific Gas & Electric Co. 3.500% 10/1/20 33,200 34,853 Pacific Gas & Electric Co. 4.250% 5/15/21 8,790 9,443 PacifiCorp 5.650% 7/15/18 20,566 22,841 PacifiCorp 5.500% 1/15/19 4,630 5,186 PacifiCorp 3.850% 6/15/21 3,900 4,173 Pennsylvania Electric Co. 6.050% 9/1/17 5,445 5,923 PPL Capital Funding Inc. 1.900% 6/1/18 13,915 13,893 Public Service Electric & Gas Co. 5.300% 5/1/18 2,930 3,215 Public Service Electric & Gas Co. 2.300% 9/15/18 28,815 29,356 Puget Sound Energy Inc. 4.300% 5/20/45 14,020 14,356 SCANA Corp. 4.750% 5/15/21 7,705 8,144 Sierra Pacific Power Co. 6.000% 5/15/16 18,500 19,262 South Carolina Electric & Gas Co. 5.250% 11/1/18 1,125 1,256 South Carolina Electric & Gas Co. 6.500% 11/1/18 12,181 14,037 Southern California Edison Co. 1.125% 5/1/17 6,840 6,834 Southern California Edison Co. 5.500% 8/15/18 5,295 5,883 Southern Co. 2.750% 6/15/20 36,610 36,670 Southwestern Electric Power Co. 5.550% 1/15/17 2,010 2,126 Southwestern Electric Power Co. 5.875% 3/1/18 10,080 11,103 Tampa Electric Co. 6.100% 5/15/18 21,670 24,310 TECO Finance Inc. 6.572% 11/1/17 9,950 11,020 Union Electric Co. 6.400% 6/15/17 14,987 16,356 Union Electric Co. 6.700% 2/1/19 16,542 19,213 Virginia Electric & Power Co. 5.400% 4/30/18 5,992 6,606 Xcel Energy Inc. 1.200% 6/1/17 14,355 14,353 Natural Gas (0.4%) 11 2i Rete Gas SPA 1.750% 7/16/19 23,545 26,700 Atmos Energy Corp. 8.500% 3/15/19 9,760 11,854 Sempra Energy 6.500% 6/1/16 77,159 80,573 Sempra Energy 2.300% 4/1/17 36,630 37,108 Sempra Energy 6.150% 6/15/18 13,585 15,226 Sempra Energy 2.400% 3/15/20 10,265 10,200 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 9,357 10,267 2,158,586 Total Corporate Bonds (Cost $32,885,500) 32,885,298 Sovereign Bonds (U.S. Dollar-Denominated) (7.1%) Abu Dhabi National Energy Co. PJSC 4.125% 3/13/17 4,077 4,225 7 Banco de Costa Rica 5.250% 8/12/18 4,800 4,915 7 Banco del Estado de Chile 2.000% 11/9/17 6,200 6,217 7 Banco del Estado de Chile 3.875% 2/8/22 2,000 2,068 7 Banco do Nordeste do Brasil SA 3.625% 11/9/15 2,000 2,007 7 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 8,750 8,990 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 28,235 29,040 7 Banco Nacional de Desenvolvimento Economico e Social 3.375% 9/26/16 6,400 6,432 7 Bank Nederlandse Gemeenten 0.875% 2/21/17 23,500 23,506 7 Bank Nederlandse Gemeenten 2.500% 1/23/23 2,450 2,486 7 Bermuda 4.138% 1/3/23 6,000 6,034 7 Bermuda 4.854% 2/6/24 5,800 6,095 7 Caisse d'Amortissement de la Dette Sociale 1.125% 1/30/17 3,000 3,018 7 Caisse d'Amortissement de la Dette Sociale 1.375% 1/29/18 4,875 4,912 7 Caixa Economica Federal 2.375% 11/6/17 12,375 11,911 33 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 7 CDP Financial Inc. 3.150% 7/24/24 24,580 25,067 7 Centrais Eletricas Brasileiras SA 7.750% 11/30/15 2,250 2,284 Centrais Eletricas Brasileiras SA 5.750% 10/27/21 10,800 9,517 7 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 1,800 1,823 CNOOC Finance 2013 Ltd. 1.750% 5/9/18 4,000 3,970 CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 38,025 38,013 7 CNPC General Capital Ltd. 1.450% 4/16/16 2,000 2,002 7 CNPC General Capital Ltd. 2.750% 4/19/17 4,875 4,939 7 CNPC General Capital Ltd. 2.750% 5/14/19 9,765 9,781 7 CNPC HK Overseas Capital Ltd. 3.125% 4/28/16 5,000 5,064 Corp . Andina de Fomento 1.500% 8/8/17 8,790 8,822 Corp. Andina de Fomento 3.750% 1/15/16 74,569 75,593 Corp. Andina de Fomento 5.750% 1/12/17 8,900 9,474 Corp. Andina de Fomento 7.790% 3/1/17 9,570 10,503 Corp. Andina de Fomento 4.375% 6/15/22 32,912 35,789 Corp. Financiera de Desarrollo SA 3.250% 7/15/19 2,000 2,000 7 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 4,825 5,024 7 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 15,796 16,086 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 2,800 2,834 7 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 19,525 18,582 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 1,200 1,132 7 Corp. Nacional del Cobre de Chile 4.500% 8/13/23 10,800 11,215 7 Democratic Socialist Republic of Sri Lanka 5.125% 4/11/19 3,300 3,296 14 Development Bank of Japan Inc. 2.750% 3/15/16 6,900 6,996 14 Development Bank of Japan Inc. 5.125% 2/1/17 4,800 5,100 7 Development Bank of Kazakhstan JSC 5.500% 12/20/15 2,762 2,797 Development Bank of Kazakhstan JSC 5.500% 12/20/15 310 314 7,15 Dexia Credit Local SA 1.250% 10/18/16 12,700 12,756 Ecopetrol SA 7.375% 9/18/43 3,900 4,042 Ecopetrol SA 5.875% 5/28/45 23,770 20,662 7 Electricite de France SA 1.150% 1/20/17 58,610 58,748 7 Electricite de France SA 2.150% 1/22/19 34,190 34,448 7 Electricite de France SA 6.000% 1/22/14 1,610 1,822 9 Emirates NBD PJSC 5.750% 5/8/19 10,770 8,321 4,7 ENA Norte Trust 4.950% 4/25/28 1,761 1,805 Eskom Holdings SOC Ltd. 5.750% 1/26/21 32,800 31,816 European Investment Bank 2.500% 5/16/16 5,000 5,083 Export-Import Bank of Korea 4.125% 9/9/15 33,625 33,733 Export-Import Bank of Korea 3.750% 10/20/16 18,695 19,254 Export-Import Bank of Korea 4.000% 1/11/17 98,200 101,928 Export-Import Bank of Korea 2.875% 9/17/18 11,700 12,053 Export-Import Bank of Korea 4.000% 1/29/21 2,000 2,138 7 Federation of Malaysia 2.991% 7/6/16 4,875 4,951 4 Federative Republic of Brazil 8.000% 1/15/18 16,889 18,367 4 Federative Republic of Brazil 11.000% 8/17/40 150,015 150,420 Federative Republic of Brazil 5.000% 1/27/45 26,985 22,567 Fondo MIVIVIENDA SA 3.375% 4/2/19 4,850 4,911 7 Fondo MIVIVIENDA SA 3.375% 4/2/19 19,500 19,825 Hydro-Quebec 2.000% 6/30/16 21,750 22,064 Industrial & Commercial Bank of China Ltd. 2.351% 11/13/17 14,720 14,833 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 15,950 16,287 International Bank for Reconstruction & Development 0.625% 10/14/16 10,000 9,999 IPIC GMTN Ltd. 3.125% 11/15/15 9,750 9,820 7 IPIC GMTN Ltd. 3.750% 3/1/17 2,850 2,957 14 Japan Bank for International Cooperation 1.875% 9/24/15 60,350 60,445 14 Japan Bank for International Cooperation 2.500% 1/21/16 19,500 19,675 14 Japan Bank for International Cooperation 2.500% 5/18/16 22,000 22,344 14 Japan Bank for International Cooperation 2.250% 7/13/16 34,090 34,621 14 Japan Bank for International Cooperation 1.750% 7/31/18 26,800 27,140 14 Japan Finance Organization for Municipalities 4.000% 1/13/21 9,750 10,720 KazMunayGas National Co. JSC 9.125% 7/2/18 31,776 35,867 7 Kommunalbanken AS 2.375% 1/19/16 5,875 5,930 7 Kommunalbanken AS 0.875% 10/3/16 9,775 9,813 7 Kommunalbanken AS 1.125% 5/23/18 31,300 31,263 34 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Korea Development Bank 4.375% 8/10/15 15,460 15,467 Korea Development Bank 1.000% 1/22/16 4,800 4,804 Korea Development Bank 3.250% 3/9/16 29,606 30,010 Korea Development Bank 4.000% 9/9/16 5,200 5,364 Korea Development Bank 3.250% 9/20/16 9,800 10,028 Korea Development Bank 3.875% 5/4/17 24,125 25,078 Korea Development Bank 2.250% 8/7/17 19,445 19,691 Korea Development Bank 3.500% 8/22/17 22,675 23,552 Korea Development Bank 1.500% 1/22/18 5,850 5,825 7 Korea Electric Power Corp. 3.000% 10/5/15 10,800 10,838 Korea Electric Power Corp. 3.000% 10/5/15 29,300 29,404 7 Korea Expressway Corp. 1.625% 4/28/17 9,800 9,771 Korea Expressway Corp. 1.625% 4/28/17 9,800 9,771 7 Korea Expressway Corp. 1.875% 10/22/17 1,000 1,003 Korea Expressway Corp. 1.875% 10/22/17 22,630 22,680 Korea Gas Corp. 2.875% 7/29/18 4,800 4,925 7 Korea Hydro & Nuclear Power Co. Ltd. 3.125% 9/16/15 4,900 4,913 7 Korea Land & Housing Corp. 1.875% 8/2/17 7,000 7,019 7 Korea National Oil Corp. 2.875% 11/9/15 2,900 2,916 7 Korea National Oil Corp. 4.000% 10/27/16 19,201 19,839 Korea National Oil Corp. 2.750% 1/23/19 14,650 14,906 7 Korea Resources Corp. 2.125% 5/2/18 4,675 4,688 7 Korea Western Power Co. Ltd. 2.875% 10/10/18 7,800 7,965 Majapahit Holding BV 8.000% 8/7/19 16,600 19,189 7 MDC-GMTN B.V. 3.750% 4/20/16 6,000 6,118 North American Development Bank 2.300% 10/10/18 3,675 3,737 North American Development Bank 2.400% 10/26/22 2,700 2,655 7 OCP SA 5.625% 4/25/24 8,325 8,720 16 Oesterreichische Kontrollbank AG 1.750% 10/5/15 59,400 59,556 16 Oesterreichische Kontrollbank AG 2.000% 6/3/16 24,350 24,663 7 Ooredoo International Finance Ltd. 3.375% 10/14/16 9,025 9,236 7 Ooredoo International Finance Ltd. 3.250% 2/21/23 4,925 4,810 7 Ooredoo International Finance Ltd. 3.875% 1/31/28 1,800 1,737 7 Perusahaan Penerbit SBSN Indonesia II 4.000% 11/21/18 4,800 5,028 Petrobras Global Finance BV 5.625% 5/20/43 4,005 2,969 Petrobras International Finance Co. SA 3.875% 1/27/16 109,305 109,168 Petrobras International Finance Co. SA 5.875% 3/1/18 73,323 73,457 Petrobras International Finance Co. SA 7.875% 3/15/19 51,055 53,127 Petrobras International Finance Co. SA 6.875% 1/20/40 2,950 2,507 Petroleos Mexicanos 5.750% 3/1/18 118,704 129,091 Petroleos Mexicanos 3.500% 7/18/18 5,000 5,173 Petroleos Mexicanos 8.000% 5/3/19 31,155 36,554 Petroleos Mexicanos 5.500% 1/21/21 90,850 98,431 Petroleos Mexicanos 4.875% 1/24/22 19,600 20,413 Province of Manitoba 1.300% 4/3/17 32,225 32,452 Province of New Brunswick 2.750% 6/15/18 485 504 Province of Ontario 1.875% 9/15/15 62,047 62,166 Province of Ontario 5.450% 4/27/16 5,000 5,183 Province of Ontario 2.300% 5/10/16 67,725 68,691 Province of Ontario 1.200% 2/14/18 5,200 5,191 Province of Ontario 3.000% 7/16/18 15,905 16,629 Province of Ontario 1.875% 5/21/20 9,770 9,775 Quebec 5.000% 3/1/16 9,750 10,011 Quebec 5.125% 11/14/16 11,000 11,580 Quebec 3.500% 7/29/20 4,750 5,102 Quebec 2.750% 8/25/21 16,785 17,302 Quebec 2.625% 2/13/23 5,150 5,220 Quebec 2.875% 10/16/24 6,750 6,880 4,7 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 5,549 5,980 4 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 8,596 9,284 4 Republic of Colombia 5.000% 6/15/45 10,300 9,566 Republic of Croatia 6.250% 4/27/17 42,520 44,837 Republic of Hungary 4.000% 3/25/19 30,950 32,234 Republic of Indonesia 6.875% 3/9/17 4,885 5,282 35 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Republic of Indonesia 6.875% 1/17/18 11,463 12,781 Republic of Indonesia 5.875% 3/13/20 51,308 57,147 11 Republic of Indonesia 3.375% 7/30/25 18,070 19,641 Republic of Indonesia 6.625% 2/17/37 11,540 12,954 Republic of Italy 4.750% 1/25/16 45,945 46,768 11 Republic of Italy 1.050% 12/1/19 31,000 34,605 Republic of Kazakhstan 5.125% 7/21/25 25,825 25,541 Republic of Kazakhstan 6.500% 7/21/45 5,600 5,551 Republic of Korea 5.125% 12/7/16 9,750 10,297 7 Republic of Latvia 5.250% 2/22/17 2,000 2,124 7 Republic of Latvia 2.750% 1/12/20 4,000 4,023 Republic of Namibia 5.500% 11/3/21 8,850 9,514 Republic of Poland 6.375% 7/15/19 38,990 45,082 Republic of Poland 5.125% 4/21/21 15,530 17,452 Republic of Poland 5.000% 3/23/22 39,165 43,767 Republic of Poland 4.000% 1/22/24 6,800 7,194 Republic of Romania 4.375% 8/22/23 9,800 10,167 7 Republic of Serbia 5.250% 11/21/17 1,000 1,038 Republic of Serbia 5.250% 11/21/17 4,800 4,974 Republic of Slovakia 4.375% 5/21/22 3,000 3,309 7 Republic of Slovakia 4.375% 5/21/22 5,500 6,010 7 Republic of Slovenia 5.250% 2/18/24 10,700 11,775 Republic of Turkey 7.000% 9/26/16 100,305 106,549 Republic of Turkey 7.500% 7/14/17 149,034 164,049 Republic of Turkey 6.750% 4/3/18 59,060 65,084 Republic of Turkey 7.000% 3/11/19 9,600 10,783 Republic of Turkey 3.250% 3/23/23 7,900 7,307 Republic of Turkey 4.250% 4/14/26 12,735 12,076 Republic of Turkey 4.875% 4/16/43 9,765 8,803 4,7 Rio Oil Finance Trust Series 2014-3 6.750% 1/6/27 12,310 11,479 SABIC Capital II BV 2.625% 10/3/18 9,600 9,708 7 Saudi Electricity Global Sukuk Co. 3 4.000% 4/8/24 16,820 17,666 7 Sinopec Group Overseas Development 2012 Ltd. 2.750% 5/17/17 5,775 5,872 7 Sinopec Group Overseas Development 2013 Ltd. 4.375% 10/17/23 20,200 21,044 Sinopec Group Overseas Development 2014 Ltd. 1.750% 4/10/17 2,000 1,999 State Bank of India 4.125% 8/1/17 33,613 34,912 State of Israel 5.500% 11/9/16 4,875 5,167 State of Israel 4.000% 6/30/22 1,900 2,052 State of Israel 3.150% 6/30/23 6,000 6,162 7 State of Qatar 3.125% 1/20/17 8,000 8,260 Statoil ASA 1.800% 11/23/16 5,900 5,957 Statoil ASA 3.125% 8/17/17 8,956 9,282 Statoil ASA 1.200% 1/17/18 21,105 20,990 Statoil ASA 2.250% 11/8/19 19,500 19,631 Statoil ASA 2.900% 11/8/20 10,000 10,284 Statoil ASA 3.150% 1/23/22 2,000 2,028 Svensk Exportkredit AB 1.750% 10/20/15 56,450 56,626 Svensk Exportkredit AB 2.125% 7/13/16 24,400 24,773 Svensk Exportkredit AB 1.750% 5/30/17 4,900 4,979 Svensk Exportkredit AB 1.125% 4/5/18 9,750 9,748 7 Temasek Financial I Ltd. 4.300% 10/25/19 7,250 7,958 7 Temasek Financial I Ltd. 2.375% 1/23/23 5,000 4,932 7 Turkiye Halk Bankasi AS 4.875% 7/19/17 1,800 1,850 United Mexican States 5.625% 1/15/17 23,323 24,762 United Mexican States 3.500% 1/21/21 12,200 12,484 United Mexican States 4.000% 10/2/23 11,025 11,363 United Mexican States 5.750% 10/12/10 7,365 7,404 Total Sovereign Bonds (Cost $3,785,602) 3,799,703 Taxable Municipal Bonds (0.4%) California Department of Water Resources Water System Revenue (Central Valley Project) 1.871% 12/1/19 9,800 9,872 California GO 5.950% 3/1/18 26,110 29,044 36 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) California GO 6.200% 10/1/19 13,650 15,930 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 1.600% 5/15/16 14,600 14,732 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 1.298% 7/1/16 7,800 7,831 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 5,350 5,395 George Washington University District of Columbia GO 3.485% 9/15/22 4,800 4,952 Harris County TX Toll Road Revenue 1.361% 8/15/17 9,750 9,777 Illinois GO 4.961% 3/1/16 25,550 26,074 Illinois GO 5.365% 3/1/17 16,540 17,331 JobsOhio Beverage System Statewide Liquor Profits Revenue 1.570% 1/1/17 2,000 2,014 JobsOhio Beverage System Statewide Liquor Profits Revenue 2.217% 1/1/19 1,850 1,875 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010- EGSL 3.220% 2/1/21 29,003 29,900 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010- ELL 3.450% 2/1/22 13,800 14,322 6 Mississippi GO (Nissan North America, Inc. Project) 0.887% 11/1/17 12,180 12,214 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) 7.500% 8/1/16 2,385 2,458 University of California Revenue 2.054% 5/15/18 3,400 3,496 University of California Revenue 1.745% 5/15/19 6,250 6,287 Total Taxable Municipal Bonds (Cost $209,330) 213,504 Tax-Exempt Municipal Bonds (0.0%) Calhoun County TX Navigation Industrial Development Authority Port Revenue (BP plc) VRDO (Cost $10,000) 0.050% 8/7/15 10,000 10,000 Shares Convertible Preferred Stocks (0.0%) 10 Lehman Brothers Holdings Inc. Pfd. (Cost $28,923) 29,160 — Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 17 Vanguard Market Liquidity Fund (Cost $205,523) 0.152% 205,523,000 205,523 Total Investments (99.7%) (Cost $53,036,377) 53,066,209 Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 8/21/15 876 (780) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 8/21/15 1,579 (642) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 8/21/15 877 (534) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 8/21/15 267 (67) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.00 8/21/15 877 (151) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 8/21/15 1,230 (115) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.00 8/21/15 876 (55) Total Liability for Options Written (Premiums received $2,230) (2,344) Other Assets and Liabilities—Net (0.3%) 183,962 Net Assets (100%) 53,247,827 37 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2015 1 Securities with a value of $11,346,000 have been segregated as collateral for open forward currency contracts and over-the-counter swap contracts. 2 Securities with a value of $8,273,000 have been segregated as initial margin for open cleared swap contracts. 3 Securities with a value of $18,505,000 have been segregated as initial margin for open futures contracts. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, the aggregate value of these securities was $6,718,589,000, representing 12.6% of net assets. 8 Security made only partial principal and/or interest payments during the period ended July 31, 2015. 9 Face amount denominated in Australian dollars. 10 Non-income-producing securitysecurity in default. 11 Face amount denominated in Euro. 12 Face amount denominated in British pounds. 13 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 14 Guaranteed by the Government of Japan. 15 Guaranteed by multiple countries. 16 Guaranteed by the Republic of Austria. 17 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ± Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2015. GO—General Obligation Bond. REIT—Real Estate Investment Trust. VRDO—Variable Rate Demand Obligation. 38 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (6.9%) U.S. Government Securities (6.9%) United States Treasury Note/Bond 0.500% 9/30/16 315 315 United States Treasury Note/Bond 0.375% 10/31/16 500 500 United States Treasury Note/Bond 0.500% 11/30/16 5,250 5,252 1,2 United States Treasury Note/Bond 0.750% 1/15/17 90,500 90,811 United States Treasury Note/Bond 0.625% 9/30/17 22,500 22,447 United States Treasury Note/Bond 0.875% 10/15/17 73,610 73,794 United States Treasury Note/Bond 0.875% 11/15/17 70,250 70,404 United States Treasury Note/Bond 1.000% 12/15/17 71,000 71,344 2 United States Treasury Note/Bond 0.875% 1/15/18 164,950 165,130 3 United States Treasury Note/Bond 2.875% 3/31/18 15,000 15,783 United States Treasury Note/Bond 0.750% 4/15/18 144,250 143,641 United States Treasury Note/Bond 1.125% 6/15/18 100,450 100,921 United States Treasury Note/Bond 0.875% 7/15/18 445,750 444,426 United States Treasury Note/Bond 2.750% 2/15/19 6,395 6,739 United States Treasury Note/Bond 1.625% 4/30/19 3,000 3,041 1 United States Treasury Note/Bond 3.625% 8/15/19 1,530 1,668 United States Treasury Note/Bond 2.125% 5/15/25 158,400 157,534 1,373,750 Nonconventional Mortgage-Backed Securities (0.0%) 4,5,6 Freddie Mac Non Gold Pool 2.375% 8/1/32 446 462 4,5,6 Freddie Mac Non Gold Pool 2.393% 9/1/32 176 181 643 Total U.S. Government and Agency Obligations (Cost $1,372,192) 1,374,393 Asset-Backed/Commercial Mortgage-Backed Securities (13.6%) 5 Ally Auto Receivables Trust 2014-SN2 1.210% 2/20/19 3,000 3,001 5 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 3,755 3,751 5 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 4,300 4,299 5 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 1,545 1,545 4,5 Ally Master Owner Trust Series 2010-4 1.257% 8/15/17 29,885 29,893 4,5,7 Ally Master Owner Trust Series 2010-4 1.737% 8/15/17 8,100 8,103 4,5,7 Ally Master Owner Trust Series 2010-4 2.137% 8/15/17 6,160 6,163 5 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 2,620 2,623 4,5 Ally Master Owner Trust Series 2014-1 0.657% 1/15/19 3,050 3,051 5 Ally Master Owner Trust Series 2014-1 1.290% 1/15/19 3,500 3,507 5 Ally Master Owner Trust Series 2014-3 1.330% 3/15/19 2,400 2,406 5 Ally Master Owner Trust Series 2014-5 1.600% 10/15/19 10,380 10,405 4,5 American Express Credit Account Secured Note Trust 2008-2 1.447% 9/15/20 10,170 10,413 4,5 American Express Credit Account Secured Note Trust 2012-4 0.737% 5/15/20 7,000 6,994 4,5,7 American Homes 4 Rent 2014-SFR1 1.250% 6/17/31 1,079 1,076 4,5,7 American Homes 4 Rent 2014-SFR1 1.600% 6/17/31 970 958 5,7 American Homes 4 Rent 2014-SFR2 3.786% 10/17/36 4,149 4,262 5,7 American Homes 4 Rent 2014-SFR2 4.290% 10/17/36 1,060 1,089 5,7 American Homes 4 Rent 2014-SFR3 3.678% 12/17/36 5,147 5,249 5,7 American Homes 4 Rent 2015-SFR1 3.467% 4/17/52 5,465 5,495 5,7 Americold 2rust Series 2010-ART 4.954% 1/14/29 6,000 6,661 5,7 Americold 2rust Series 2010-ART 6.811% 1/14/29 3,540 4,118 5 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 720 721 5 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 3,100 3,110 5 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 1,500 1,516 5 AmeriCredit Automobile Receivables Trust 2013-3 3.000% 7/8/19 2,500 2,539 5 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 1,660 1,686 5 AmeriCredit Automobile Receivables Trust 2013-4 3.310% 10/8/19 2,230 2,276 5 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 1,470 1,482 5 AmeriCredit Automobile Receivables Trust 2013-5 2.860% 12/9/19 1,655 1,671 5 AmeriCredit Automobile Receivables Trust 2014-1 2.150% 3/9/20 1,000 1,001 5 AmeriCredit Automobile Receivables Trust 2014-2 2.180% 6/8/20 500 501 5,7 AOA 2015-1177 Mortgage Trust 2.957% 12/13/29 1,330 1,344 5,7 Applebee's Funding LLC/IHOP Funding LLC 2014-1 4.277% 9/5/44 2,090 2,117 39 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5,7 ARI Fleet Lease Trust 2015-A 1.670% 9/15/23 830 828 5,7 ARL Second LLC 2014-1A 2.920% 6/15/44 1,665 1,665 4,5,7 Arran Residential Mortgages Funding 2010-1 PLC 1.676% 5/16/47 3,071 3,076 4,5,7 Arran Residential Mortgages Funding 2011-1 plc 1.726% 11/19/47 1,998 2,003 5,7 Aventura Mall Trust 2013-AVM 3.743% 12/5/32 1,370 1,454 5,7 Avis Budget Rental Car Funding AESOP LLC 2013-2A 2.970% 2/20/20 10,300 10,551 5,7 Avis Budget Rental Car Funding AESOP LLC 2015-1A 2.500% 7/20/21 14,310 14,318 5,7 Avis Budget Rental Car Funding AESOP LLC 2015-2A 2.630% 12/20/21 8,115 8,136 4,5 BA Credit Card Trust 2014-A1 0.567% 6/15/21 18,930 18,955 5,7 BAMLL Commercial Mortgage Securities Trust 2012- PARK 2.959% 12/10/30 4,975 4,979 5 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 2,123 2,194 5 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 4,352 4,527 5 Banc of America Commercial Mortgage Trust 2007-2 5.562% 4/10/49 3,309 3,487 5 Banc of America Commercial Mortgage Trust 2008-1 6.171% 2/10/51 5,739 6,225 5 Banc of America Commercial Mortgage Trust 2008-1 6.215% 2/10/51 19,759 21,426 4,5,7 Bank of America Student Loan Trust 2010-1A 1.095% 2/25/43 9,779 9,782 Bank of Nova Scotia 1.850% 4/14/20 4,450 4,419 5,7 Bank of The West Auto Trust 2014-1 1.650% 3/16/20 9,400 9,449 5 Barclays Dryrock Issuance Trust 2014-3 2.410% 7/15/22 15,800 16,123 5,7 Beacon Container Finance LLC 2012-1A 3.720% 9/20/27 2,692 2,743 5 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR9 4.943% 9/11/42 318 317 5 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.533% 9/11/41 2,260 2,338 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.705% 6/11/40 22,140 23,419 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 7,714 8,260 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.710% 9/11/42 3,822 4,096 4,5,7 BMW Floorplan Master Owner Trust 0.686% 7/15/20 17,100 17,105 4,5 Brazos Higher Education Authority Inc. Series 2005-3 0.481% 6/25/26 5,720 5,601 4,5 Brazos Higher Education Authority Inc. Series 2010-1 1.182% 5/25/29 2,109 2,111 4,5 Brazos Higher Education Authority Inc. Series 2011-1 1.082% 2/25/30 12,890 12,959 5 Cabela's Credit Card Master Note Trust 2015-1A 2.260% 3/15/23 3,160 3,197 4,5 Cabela's Credit Card Master Note Trust 2015-2A 0.857% 7/17/23 8,920 8,926 5,7 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 1,813 1,822 5,7 CAL Funding II Ltd. Series 2013-1A 3.350% 3/27/28 2,722 2,734 5 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 1,550 1,551 5 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 1,700 1,705 5 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 6,485 6,650 5 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 5,020 5,039 5 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 3,400 3,423 5 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 3,045 3,086 5 Capital Auto Receivables Asset Trust 2013-4 3.220% 5/20/19 1,775 1,800 5 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 2,500 2,511 5 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 650 656 5 Capital Auto Receivables Asset Trust 2014-1 2.840% 4/22/19 1,000 1,017 5 Capital Auto Receivables Asset Trust 2014-1 3.390% 7/22/19 800 816 4,5 Capital One Multi-asset Execution Trust 2007-A5 0.227% 7/15/20 18,644 18,520 4,5 Capital One Multi-Asset Execution Trust 2014-A3 0.567% 1/18/22 5,135 5,136 5 Capital One Multi-Asset Execution Trust 2015-A2 2.080% 3/15/23 8,780 8,833 5 Capital One Multi-asset Execution Trust 2015-A4 2.750% 5/15/25 21,700 21,944 5 Carmax Auto Owner Trust 2013-3 1.910% 3/15/19 2,920 2,946 5 Carmax Auto Owner Trust 2013-3 2.850% 2/18/20 1,785 1,803 5 Carmax Auto Owner Trust 2014-1 1.690% 8/15/19 520 520 5 Carmax Auto Owner Trust 2014-1 1.930% 11/15/19 970 968 5 Carmax Auto Owner Trust 2014-4 1.810% 7/15/20 3,850 3,864 5 Carmax Auto Owner Trust 2015-1 1.830% 7/15/20 11,290 11,330 5 CarMax Auto Owner Trust 2015-2 1.800% 3/15/21 3,070 3,073 5 Carmax Auto Owner Trust 2015-2 3.040% 11/15/21 2,010 2,013 5 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 2.161% 10/15/21 9,100 9,273 5,7 CFCRE Commercial Mortgage Trust 2011-C1 5.537% 4/15/44 2,900 3,288 40 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5,7 CFCRE Commercial Mortgage Trust 2011-C2 5.574% 12/15/47 5,260 6,109 4,5 Chase Issuance Trust 2007-C1 0.647% 4/15/19 6,100 6,065 4,5 Chase Issuance Trust 2012-A10 0.447% 12/16/19 6,000 5,990 5,7 Chrysler Capital Auto Receivables Trust 2013-AA 1.830% 3/15/19 915 917 5,7 Chrysler Capital Auto Receivables Trust 2013-AA 2.280% 7/15/19 1,100 1,098 5,7 Chrysler Capital Auto Receivables Trust 2013-AA 2.930% 8/17/20 1,190 1,200 5,7 Chrysler Capital Auto Receivables Trust 2014-AA 2.280% 11/15/19 2,150 2,149 5,7 Cit Equipment Collateral 2013-VT1 1.130% 7/20/20 2,955 2,957 4,5 Citibank Credit Card Issuance Trust 2008-A7 1.563% 5/20/20 11,800 12,136 4,5 Citibank Credit Card Issuance Trust 2013-A2 0.467% 5/26/20 10,000 9,977 5 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 23,045 23,365 5 Citigroup Commercial Mortgage Trust 2006-C5 5.431% 10/15/49 6,650 6,884 5 Citigroup Commercial Mortgage Trust 2012-GC8 3.024% 9/10/45 5,770 5,861 5,7 Citigroup Commercial Mortgage Trust 2012-GC8 3.683% 9/10/45 2,017 2,098 5 Citigroup Commercial Mortgage Trust 2013-GC11 3.093% 4/10/46 5,650 5,712 5 Citigroup Commercial Mortgage Trust 2013-GC15 3.161% 9/10/46 3,300 3,435 5 Citigroup Commercial Mortgage Trust 2013-GC15 3.942% 9/10/46 700 747 4,5,7 Citigroup Commercial Mortgage Trust 2014-388G 0.937% 6/15/33 1,000 1,000 5 Citigroup Commercial Mortgage Trust 2014-GC19 4.023% 3/10/47 230 247 5 Citigroup Commercial Mortgage Trust 2014-GC21 3.477% 5/10/47 920 959 5 Citigroup Commercial Mortgage Trust 2014-GC21 3.855% 5/10/47 2,480 2,624 5 Citigroup Commercial Mortgage Trust 2014-GC23 3.622% 7/10/47 2,460 2,552 5 Citigroup Commercial Mortgage Trust 2014-GC23 3.863% 7/10/47 1,020 1,062 5 Citigroup Commercial Mortgage Trust 2014-GC23 4.175% 7/10/47 740 763 5 Citigroup Commercial Mortgage Trust 2014-GC23 4.454% 7/10/47 1,250 1,255 5 Citigroup Commercial Mortgage Trust 2014-GC25 3.635% 10/10/47 5,300 5,496 5 Citigroup Commercial Mortgage Trust 2015-GC27 2.944% 2/10/48 940 946 5 Citigroup Commercial Mortgage Trust 2015-GC27 3.137% 2/10/48 2,535 2,522 5 Citigroup Commercial Mortgage Trust 2015-GC31 3.762% 6/10/48 7,710 8,043 5,7 CKE Restaurant Holdings Inc. 2013-1A 4.474% 3/20/43 5,290 5,430 5,7 CLI Funding V LLC 2013-1A 2.830% 3/18/28 4,525 4,515 4,5,7 Colony American Homes 2014-1 1.400% 5/17/31 2,633 2,620 4,5,7 Colony American Homes 2014-1 1.600% 5/17/31 1,960 1,925 4,5,7 Colony American Homes 2015-1 1.386% 7/17/32 3,900 3,867 4,5,7 Colony American Homes Single-Family Rental Pass- Through Certificates 2014-2 1.537% 7/17/31 700 690 5 COMM 15-CR22 Mortgage Trust 3.309% 3/10/48 4,730 4,767 5 COMM 2006-C8 Mortgage Trust 5.292% 12/10/46 1,928 2,009 5 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 15,334 15,955 5 COMM 2007-C9 Mortgage Trust 5.796% 12/10/49 3,620 3,866 5 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 2,700 2,776 5 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 3,900 4,108 5 COMM 2012-CCRE3 Mortgage Trust 2.822% 10/15/45 6,005 6,034 5 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 6,215 6,252 5 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 2,700 2,700 5 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 4,800 5,149 5 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 4,690 5,127 5 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 1,400 1,473 5 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 7,740 8,357 5 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 6,375 6,943 5 COMM 2013-CCRE13 Mortgage Trust 4.754% 12/10/23 855 937 5 COMM 2013-CCRE13 Mortgage Trust 4.754% 12/10/23 1,560 1,644 5 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 5,000 5,253 5 COMM 2013-CCRE9 Mortgage Trust 4.234% 7/10/45 4,980 5,465 5 COMM 2013-CCRE9 Mortgage Trust 2.972% 8/10/46 1,700 1,757 5 COMM 2013-CCRE9 Mortgage Trust 3.795% 8/10/46 800 854 5,7 COMM 2013-CR9 Mortgage Trust 4.258% 7/10/45 1,600 1,630 5 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 3,180 3,309 5,7 COMM 2013-LC13 Mortgage Trust 3.774% 8/10/46 1,050 1,124 5 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 585 639 5 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 3,800 3,834 5,7 COMM 2013-SFS Mortgage Trust 2.987% 4/12/35 6,500 6,507 5,7 COMM 2014-277P Mortgage Trust 3.611% 8/10/49 6,150 6,345 5 COMM 2014-CCRE14 Mortgage Trust 3.147% 2/10/47 2,890 3,016 41 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5 COMM 2014-CCRE14 Mortgage Trust 3.743% 2/10/47 1,520 1,617 5 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 2,540 2,769 5 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 1,650 1,703 5 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 2,510 2,703 5 COMM 2014-CCRE15 Mortgage Trust 4.426% 2/10/47 1,300 1,408 5 COMM 2014-CCRE15 Mortgage Trust 4.716% 2/10/47 1,600 1,755 5 COMM 2014-CR17 Mortgage Trust 3.977% 5/10/47 3,335 3,562 5 COMM 2014-CR17 Mortgage Trust 4.174% 5/10/47 1,290 1,370 5 COMM 2014-CR17 Mortgage Trust 4.736% 5/10/47 1,340 1,396 5 COMM 2014-CR18 Mortgage Trust 3.452% 7/15/47 1,600 1,671 5 COMM 2014-CR18 Mortgage Trust 3.828% 7/15/47 3,865 4,082 5 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 2,270 2,406 5 COMM 2014-LC19 Mortgage Trust 3.040% 2/10/48 470 478 5 COMM 2015-CR24 Mortgage Trust 3.445% 8/10/55 2,000 2,060 5 COMM 2015-CR24 Mortgage Trust 3.696% 8/10/55 5,100 5,253 5 Commercial Mortgage Trust 2006-GG7 5.819% 7/10/38 23,754 24,181 7 Commonwealth Bank of Australia 2.000% 6/18/19 4,300 4,338 7 Commonwealth Bank of Australia 2.125% 7/22/20 16,700 16,717 5,7 Core Industrial Trust 2015-TEXW 3.077% 2/10/34 5,580 5,682 5 Credit Suisse Commercial Mortgage Trust Series 2006- C3 5.806% 6/15/38 687 698 5 Credit Suisse Commercial Mortgage Trust Series 2008- C1 5.973% 2/15/41 3,168 3,444 5 CSAIL Commercial Mortgage Trust 2015-C2 3.504% 6/15/57 6,650 6,806 5,7 DB Master Finance LL 2015-1 3.262% 2/20/45 4,294 4,332 5 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 40,000 39,821 4,5 Discover Card Execution Note Trust 2013-A1 0.487% 8/17/20 18,000 17,985 5 Discover Card Execution Note Trust 2014-A4 2.120% 12/15/21 10,900 11,044 7 DNB Boligkreditt AS 1.450% 3/21/18 3,300 3,306 5,7 Drive Auto Receivables Trust 2015-A 2.280% 6/17/19 4,200 4,208 5,7 Drive Auto Receivables Trust 2015-A 3.060% 5/17/21 2,750 2,757 5,7 Drive Auto Receivables Trust 2015-A 4.120% 6/15/22 2,000 2,007 5,7 Drive Auto Receivables Trust 2015-B 1.300% 6/15/18 2,570 2,569 5,7 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 2,480 2,478 5,7 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 6,040 6,019 5,7 Drive Auto Receivables Trust 2015-BA 3.840% 7/15/21 3,600 3,571 5,7 Drive Auto Receivables Trust 2015-C 2.230% 9/16/19 5,115 5,112 5,7 Drive Auto Receivables Trust 2015-C 3.010% 5/17/21 7,675 7,665 5,7 Drive Auto Receivables Trust 2015-C 4.200% 9/15/21 5,630 5,625 4,5,7 Edsouth Indenture No 5 LLC 2015-1 0.991% 10/25/56 12,571 12,544 5,7 Enterprise Fleet Financing LLC Series 2012-2 0.930% 4/20/18 2,058 2,058 5,7 Enterprise Fleet Financing LLC Series 2015-1 1.740% 9/20/20 17,660 17,673 5,7 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 7,190 7,197 4,5 Fannie Mae Connecticut Avenue Securities 2015-C01 1.690% 2/25/25 1,568 1,571 4,5 Fannie Mae Connecticut Avenue Securities 2015-C01 1.690% 2/25/25 1,575 1,576 4,5 Fannie Mae Connecticut Avenue Securities 2015-C02 1.340% 5/25/25 1,989 1,985 4,5 Fannie Mae Connecticut Avenue Securities 2015-C02 1.391% 5/25/25 3,743 3,732 4,5 Fannie Mae Connecticut Avenue Securities 2015-C03 1.688% 7/25/25 6,370 6,387 4,5 Fannie Mae Connecticut Avenue Securities 2015-C03 1.689% 7/25/25 5,100 5,110 5 Ford Credit Auto Lease Trust 2013-A 1.010% 5/15/16 4,000 4,000 5 Ford Credit Auto Lease Trust 2013-A 1.280% 6/15/16 3,050 3,050 5 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 4,730 4,734 5 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 3,035 3,030 5 Ford Credit Auto Owner Trust 2013-C 1.680% 11/15/18 2,000 2,008 5 Ford Credit Auto Owner Trust 2013-D 1.540% 3/15/19 2,800 2,805 5 Ford Credit Auto Owner Trust 2013-D 1.720% 7/15/19 2,890 2,897 5,7 Ford Credit Auto Owner Trust 2014-1 2.260% 11/15/25 4,588 4,621 5,7 Ford Credit Auto Owner Trust 2014-1 2.410% 11/15/25 1,400 1,408 5,7 Ford Credit Auto Owner Trust 2014-2 2.310% 4/15/26 10,930 10,992 5,7 Ford Credit Auto Owner Trust 2014-2 2.510% 4/15/26 1,600 1,608 5 Ford Credit Auto Owner Trust 2014-C 1.560% 2/15/20 2,400 2,403 5,7 Ford Credit Auto Owner Trust 2015-1 2.120% 7/15/26 6,600 6,569 5,7 Ford Credit Auto Owner Trust 2015-2 2.440% 1/15/27 26,000 26,213 5 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 5,010 5,011 42 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 2,000 2,020 5 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 24,203 24,236 5 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 1,600 1,605 5 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 1,900 1,914 5 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.370% 1/15/18 5,700 5,711 5 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.820% 1/15/18 2,100 2,105 5 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100% 6/15/20 670 675 5 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.290% 6/15/20 720 722 5 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.790% 6/15/20 290 294 5 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400% 2/15/19 2,000 1,998 5 Ford Credit Floorplan Master Owner Trust A Series 2014-1 2.310% 2/15/21 900 906 4,5 Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.687% 2/15/21 6,100 6,106 5 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 14,795 14,811 5 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 11,758 11,778 5,7 FRS I LLC 2013-1A 1.800% 4/15/43 1,006 1,000 5,7 FRS I LLC 2013-1A 3.080% 4/15/43 6,074 6,101 4,5 GE Capital Credit Card Master Note Trust Series 2011-2 1.187% 5/15/19 10,800 10,822 5 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 30,000 30,398 4,5 GE Capital Credit Card Master Note Trust Series 2012-3 0.637% 3/15/20 39,385 39,390 5 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 2,300 2,301 4,5 GE Dealer Floorplan Master Note Trust Series 2012-2 0.938% 4/22/19 13,000 13,037 4,5 GE Dealer Floorplan Master Note Trust Series 2012-4 0.628% 10/20/17 10,000 10,001 4,5 GE Dealer Floorplan Master Note Trust Series 2014-2 0.638% 10/20/19 4,400 4,386 4,5 GE Dealer Floorplan Master Note Trust Series 2015-2 0.838% 1/20/22 20,920 20,794 5,7 GM Financial Leasing Trust 2014-1A 1.760% 5/21/18 1,700 1,707 5,7 GM Financial Leasing Trust 2014-2A 1.620% 2/20/18 8,000 8,033 5 GM Financial Leasing Trust 2015-1 1.730% 6/20/19 1,650 1,654 5 GM Financial Leasing Trust 2015-2 2.420% 7/22/19 2,600 2,607 5 GM Financial Leasing Trust 2015-2 2.990% 7/22/19 2,320 2,327 5,7 GMF Floorplan Owner Revolving Trust 2015-1 1.650% 5/15/20 12,000 12,015 5,7 GMF Floorplan Owner Revolving Trust 2015-1 1.970% 5/15/20 2,180 2,184 5,7 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 18,000 18,163 4,5,7 Golden Credit Card Trust 2015-1A 0.627% 2/15/20 35,000 34,967 5,7 Golden Credit Card Trust 2015-2A 2.020% 4/15/22 13,530 13,512 5,7 GRACE 2014-GRCE Mortgage Trust 3.369% 6/10/28 1,000 1,037 5,7 Great America Leasing Receivables 2013-1 1.160% 5/15/18 2,500 2,502 5,7 Great America Leasing Receivables 2015-1 2.020% 6/21/21 1,680 1,693 5,7 GS Mortgage Securities Trust 2010-C2 5.246% 12/10/43 1,370 1,503 5,7 GS Mortgage Securities Trust 2011-GC3 5.552% 3/10/44 2,650 2,945 5,7 GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 4,550 4,751 5,7 GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 7,625 7,657 5,7 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,025 1,145 5 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 2,240 2,269 5 GS Mortgage Securities Trust 2013-GCJ12 3.777% 6/10/46 1,550 1,589 5 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 2,000 2,082 5 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 800 849 5 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 6,075 6,494 5 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 8,070 8,557 5 GS Mortgage Securities Trust 2014-GC24 4.507% 9/10/47 1,860 1,966 5 GS Mortgage Securities Trust 2014-GC24 4.528% 9/10/47 2,685 2,764 43 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 1,050 1,087 5 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 1,100 1,117 5 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 2,715 2,770 5 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 3,200 3,296 5 GS Mortgage Securities Trust 2015-GC32 4.549% 7/10/48 1,325 1,365 5 GS Mortgage Securities Trust 2015-GC32 4.559% 7/10/48 580 570 7 GTP Acquisition Partners I LLC 3.482% 6/16/25 9,030 8,985 5 Harley-Davidson Motorcycle Trust 2013-1 0.870% 7/15/19 3,500 3,493 5,7 Hertz Vehicle Financing LLC 2010-1A 3.740% 2/25/17 7,930 8,003 5,7 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 12,280 12,608 5,7 Hertz Vehicle Financing LLC 2013-1A 1.830% 8/25/19 13,350 13,282 5,7 Hilton USA Trust 2013-HLT 2.662% 11/5/30 3,120 3,115 5,7 Hilton USA Trust 2013-HLT 3.367% 11/5/30 3,240 3,261 5,7 Hilton USA Trust 2013-HLT 3.714% 11/5/30 1,455 1,455 5 Honda Auto Receivables 2014-4 Owner Trust 1.460% 10/15/20 1,660 1,661 5,7 Houston Galleria Mall Trust 2015-HGLR 3.087% 3/5/37 4,000 3,945 5,7 Hyundai Auto Lease Securitization Trust 2014-A 1.300% 7/16/18 1,900 1,899 5,7 Hyundai Auto Lease Securitization Trust 2014-B 1.540% 12/17/18 550 549 5,7 Hyundai Auto Lease Securitization Trust 2015-A 1.650% 8/15/19 10,880 10,930 5,7 Hyundai Auto Lease Securitization Trust 2015-A 2.070% 11/15/19 7,250 7,265 5,7 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 7,130 7,148 5 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 1,700 1,710 5 Hyundai Auto Receivables Trust 2013-B 1.450% 2/15/19 1,000 1,002 5 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 1,200 1,216 5 Hyundai Auto Receivables Trust 2013-C 2.480% 3/15/19 2,350 2,382 5 Hyundai Auto Receivables Trust 2013-C 3.090% 1/15/20 1,900 1,947 5 Hyundai Auto Receivables Trust 2014-A 2.020% 8/15/19 1,700 1,698 5 Hyundai Auto Receivables Trust 2014-A 2.530% 7/15/20 1,150 1,161 5 Hyundai Auto Receivables Trust 2014-B 2.100% 11/15/19 2,200 2,196 4,5,7 Hyundai Floorplan Master Owner Trust Series 2013-1 0.837% 5/15/18 1,400 1,401 5,7 Icon Brands Holdings LLC 2012-1 4.229% 1/25/43 4,116 4,131 4 Illinois Student Assistance Commission Series 2010-1 1.345% 4/25/22 6,274 6,275 4,5,7 Invitation Homes 2014-SFR1 Trust 1.686% 6/17/31 4,750 4,716 4,5,7 Invitation Homes 2014-SFR2 Trust 1.288% 9/17/31 2,560 2,536 4,5,7 Invitation Homes 2014-SFR2 Trust 1.788% 9/17/31 700 694 4,5,7 Invitation Homes 2015-SFR2 Trust 1.536% 6/17/32 2,867 2,871 5,7 Irvine Core Office Trust 2013-IRV 3.173% 5/15/48 6,000 6,042 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.471% 4/15/43 2,854 2,902 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.905% 4/15/45 3,428 3,530 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 24,832 26,358 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 4,403 4,701 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 3,256 3,425 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 2,447 2,610 5,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 10,030 10,542 5,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 1,250 1,299 5,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 1,175 1,253 5,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.502% 11/15/43 2,313 2,537 5,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.502% 11/15/43 2,730 2,929 5,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 6,550 6,957 5,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 4,990 5,492 44 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 5.360% 2/15/46 3,170 3,453 5,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.323% 8/15/46 4,000 4,614 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 4,499 4,724 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 4,640 4,649 5,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 4,070 4,137 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 1,350 1,445 5,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 5,900 5,995 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 4,670 4,682 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 980 1,033 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 290 308 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.944% 12/15/46 2,135 2,326 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 5.009% 12/15/46 960 1,017 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 5,378 5,394 5 JPMBB Commercial Mortgage Securities Trust 2013- C12 3.664% 7/15/45 5,000 5,254 5 JPMBB Commercial Mortgage Securities Trust 2013- C12 4.025% 7/15/45 5,000 5,294 5 JPMBB Commercial Mortgage Securities Trust 2013- C14 3.019% 8/15/46 1,300 1,344 5 JPMBB Commercial Mortgage Securities Trust 2013- C14 3.761% 8/15/46 1,400 1,483 5 JPMBB Commercial Mortgage Securities Trust 2013- C14 4.133% 8/15/46 1,630 1,765 5 JPMBB Commercial Mortgage Securities Trust 2013- C15 2.977% 11/15/45 2,300 2,374 5 JPMBB Commercial Mortgage Securities Trust 2013- C15 3.659% 11/15/45 400 421 5 JPMBB Commercial Mortgage Securities Trust 2013- C15 4.927% 11/15/45 1,750 1,891 5 JPMBB Commercial Mortgage Securities Trust 2013- C15 5.081% 11/15/45 1,300 1,389 5 JPMBB Commercial Mortgage Securities Trust 2013- C17 4.199% 1/15/47 4,070 4,417 5 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.079% 2/15/47 7,000 7,510 5 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.439% 2/15/47 600 646 5 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.810% 2/15/47 2,500 2,693 5 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.810% 2/15/47 1,000 1,038 5 JPMBB Commercial Mortgage Securities Trust 2014- C21 3.428% 8/15/47 680 704 5 JPMBB Commercial Mortgage Securities Trust 2014- C24 3.639% 11/15/47 2,000 2,070 5 JPMBB Commercial Mortgage Securities Trust 2014- C26 3.494% 1/15/48 4,130 4,216 5 JPMBB Commercial Mortgage Securities Trust 2015- C30 3.559% 7/15/48 7,120 7,393 5 JPMBB Commercial Mortgage Securities Trust 2015- C30 3.822% 7/15/48 8,840 9,222 45 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5 JPMBB Commercial Mortgage Securities Trust 2015- C30 4.226% 7/15/48 2,245 2,342 4 Kentucky Higher Education Student Loan Corp. 2013-2 0.787% 9/1/28 2,604 2,592 5,7 Ladder Capital Commercial Mortgage 2013-GCP Mortgage Trust 3.388% 5/15/31 910 945 4,5,7 Lanark Master Issuer plc 2012-2A 1.684% 12/22/54 1,462 1,467 4,5,7 Lanark Master Issuer plc 2013-1A 0.784% 12/22/54 3,330 3,327 5 LB-UBS Commercial Mortgage Trust 2006-C3 5.641% 3/15/39 5,768 5,856 5 LB-UBS Commercial Mortgage Trust 2006-C6 5.342% 9/15/39 2,205 2,280 5 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 25,211 26,206 5 LB-UBS Commercial Mortgage Trust 2007-C2 5.387% 2/15/40 18,446 19,482 5 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 15,692 16,968 5,7 Macquarie Equipment Funding Trust 2012-A 0.850% 10/22/18 2,946 2,948 5,7 Madison Avenue Trust 2013-650M 3.843% 10/12/32 1,245 1,332 5,7 Master Credit Card Trust 2012-2A 1.970% 4/21/17 1,400 1,403 5,7 Master Credit Card Trust 2013-3A 2.280% 1/22/18 2,100 2,101 4,5 MBNA Credit Card Master Note Trust 2004-A3 0.447% 8/16/21 27,360 27,239 5 Mercedes-Benz Auto Receivables Trust 2015-1 1.750% 12/15/21 7,780 7,771 5,7 Mercedes-Benz Master Owner Trust 2012-A 0.790% 11/15/17 10,036 10,039 4,5,7 Mercedes-Benz Master Owner Trust 2015-B 0.567% 4/15/20 14,650 14,653 5 Merrill Lynch Mortgage Trust 2006-C2 5.739% 8/12/43 745 766 5 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 11,703 12,571 5,7 Miramax LLC 2014-1A 3.340% 7/20/26 868 873 5 ML-CFC Commercial Mortgage Trust 2006-2 5.868% 6/12/46 848 868 5,7 MMAF Equipment Finance LLC 2012-A 1.980% 6/10/32 2,880 2,906 5,7 MMAF Equipment Finance LLC 2015-A 2.490% 2/19/36 13,600 13,630 5 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 7,445 7,652 5 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 2,050 2,140 5 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 5,740 5,774 5,7 Morgan Stanley Bank of America Merrill Lynch Trust 2012-CKSV 3.277% 10/15/30 6,000 5,989 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.082% 7/15/46 780 844 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 1,800 1,862 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.215% 8/15/46 7,317 7,974 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824% 10/15/46 810 862 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 400 430 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 2,470 2,471 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 2,000 2,037 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 12,980 13,116 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 2,300 2,465 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.384% 2/15/47 1,600 1,718 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.051% 4/15/47 3,250 3,478 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 4,610 4,874 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.094% 6/15/47 935 982 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.325% 6/15/47 2,400 2,530 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.758% 6/15/47 2,400 2,504 46 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 3.741% 8/15/47 10,050 10,499 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 4.011% 8/15/47 530 553 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 2,150 2,274 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 1,080 1,115 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 470 482 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 765 778 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 425 426 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 4,030 4,053 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 17,750 18,445 5,8 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.479% 8/15/47 4,300 4,367 5,8 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.732% 8/15/47 4,300 4,453 5 Morgan Stanley Capital I Trust 2006-HQ9 5.728% 7/12/44 4,266 4,403 5 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 1,208 1,256 5 Morgan Stanley Capital I Trust 2007-IQ15 5.908% 6/11/49 7,167 7,627 5 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 4,167 4,443 5 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 2,260 2,336 5 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 2,440 2,550 5,7 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 6,000 6,084 5,7 Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 6,370 6,695 5,7 Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 2,795 2,893 5,7 Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 4,820 4,939 4,5 Navient Student Loan Trust 2014-1 0.941% 2/25/39 650 639 4,5 Navient Student Loan Trust 2015-1 0.790% 4/25/40 16,000 15,451 4,5 New Mexico Educational Assistance Foundation 2013-1 0.887% 1/2/25 4,442 4,443 5 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 1,790 1,793 5 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 2,870 2,868 4,5 Nissan Master Owner Trust Receivables Series 2013-A 0.487% 2/15/18 4,733 4,732 5 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 21,640 21,608 7 Norddeutsche Landesbank Girozentrale 2.000% 2/5/19 5,500 5,559 4 North Carolina State Education Assistance Authority 2011-1 1.181% 1/26/26 3,380 3,372 4,5,7 PFS Financing Corp. 2014-AA 0.787% 2/15/19 1,600 1,599 4,5,7 PFS Financing Corp. 2015-AA 0.807% 4/15/20 3,500 3,471 5,7 Porsche Innovative Lease Owner Trust 2015-1 1.430% 5/21/21 4,900 4,896 5,7 Progress Residential 2015-SFR2 Trust 2.740% 6/12/32 2,500 2,475 4,5,7 Resimac MBS Trust 2014-1A 0.988% 12/12/45 3,640 3,640 5 Royal Bank of Canada 1.200% 9/19/18 5,750 5,748 Royal Bank of Canada 1.875% 2/5/20 13,500 13,437 5 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 5,500 5,528 5 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 1,758 1,762 5 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 5,735 5,745 5 Santander Drive Auto Receivables Trust 2015-3 3.490% 5/17/21 5,160 5,183 4,5,7 Silver Bay Realty 2014-1 Trust 1.186% 9/17/31 2,378 2,343 4,5,7 Silver Bay Realty 2014-1 Trust 1.636% 9/17/31 498 491 4,5 SLM Student Loan Trust 2005-5 0.395% 4/25/25 2,829 2,817 4,5 SLM Student Loan Trust 2006-5 0.405% 1/25/27 3,000 2,975 4,5 SLM Student Loan Trust 2006-6 0.405% 10/27/25 6,500 6,456 4,5 SLM Student Loan Trust 2007-1 0.385% 1/26/26 24,625 24,153 5,7 SLM Student Loan Trust 2011-A 4.370% 4/17/28 1,700 1,802 5,7 SLM Student Loan Trust 2011-B 3.740% 2/15/29 10,500 11,033 4,5,7 SLM Student Loan Trust 2011-C 1.587% 12/15/23 597 598 5,7 SLM Student Loan Trust 2011-C 4.540% 10/17/44 5,450 5,849 4,5,7 SLM Student Loan Trust 2012-B 1.287% 12/15/21 344 344 47 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5,7 SLM Student Loan Trust 2012-B 3.480% 10/15/30 4,550 4,670 4,5,7 SLM Student Loan Trust 2012-E 0.937% 10/16/23 4,430 4,438 4,5,7 SLM Student Loan Trust 2013-1 1.237% 5/17/27 5,400 5,398 5,7 SLM Student Loan Trust 2013-1 2.500% 3/15/47 1,800 1,738 4,5 SLM Student Loan Trust 2013-6 0.840% 6/26/28 4,500 4,458 5,7 SLM Student Loan Trust 2013-B 1.850% 6/17/30 3,000 2,968 5,7 SLM Student Loan Trust 2013-B 3.000% 5/16/44 3,000 2,952 5,7 SLM Student Loan Trust 2013-C 3.500% 6/15/44 2,000 2,005 4,5 SLM Student Loan Trust 2014-1 0.790% 2/26/29 1,150 1,148 5,7 SLM Student Loan Trust 2014-A 2.590% 1/15/26 900 915 5,7 SLM Student Loan Trust 2014-A 3.500% 11/15/44 800 790 5 SMART ABS Series 2012-4US Trust 0.970% 3/14/17 1,976 1,975 5 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 2,000 2,001 5 SMART ABS Series 2013-1US Trust 1.050% 10/14/18 4,200 4,192 5,7 Sonic Capital LLC 2011-1A 5.438% 5/20/41 2,995 3,131 4,5 South Carolina Student Loan Corp. Revenue 2010-1 1.295% 7/25/25 8,834 8,892 7 SpareBank 1 Boligkreditt AS 1.250% 5/2/18 2,000 1,991 5,7 SpareBank 1 Boligkreditt AS 1.750% 11/15/20 10,400 10,305 7 Stadshypotek AB 1.250% 5/23/18 1,930 1,918 7 Stadshypotek AB 1.750% 4/9/20 8,294 8,175 4,5,7 SWAY Residential 2014-1 Trust 1.486% 1/17/32 6,443 6,397 5 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 6,670 6,772 5 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 10,400 10,430 5,7 Tidewater Auto Receivables Trust 2014-AA 1.400% 7/15/18 900 900 5,7 TMSQ_14-1500 3.680% 10/10/36 2,160 2,225 7 Toronto-Dominion Bank 1.950% 4/2/20 8,400 8,361 4,5,7 Trade MAPS 1 Ltd. 2013-1A 0.889% 12/10/18 6,460 6,467 4,5,7 Trade MAPS 1 Ltd. 2013-1A 1.438% 12/10/18 1,225 1,226 4,5,7 Trade MAPS 1 Ltd. 2013-1A 2.438% 12/10/18 670 668 4,5,7 Trafigura Securitisation Finance plc TRFIG_14-1A 1.137% 10/15/21 5,720 5,712 5 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 1,200 1,289 5,7 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 6,000 6,184 5 UBS-Barclays Commercial Mortgage Trust 2012-C4 2.850% 12/10/45 5,055 5,051 5,7 VNO 2012-6AVE Mortgage Trust 2.996% 11/15/30 8,350 8,383 5,7 VNO 2013-PENN Mortgage Trust 3.808% 12/13/29 1,100 1,163 5,7 VNO 2013-PENN Mortgage Trust 3.947% 12/13/29 650 688 5,7 VNO 2013-PENN Mortgage Trust 3.947% 12/13/29 490 512 5,7 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 8,600 8,608 5,7 Volvo Financial Equipment LLC Series 2012-1 2.380% 9/16/19 1,200 1,200 5,7 Volvo Financial Equipment LLC Series 2015-1A 1.910% 1/15/20 3,105 3,122 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 10,196 10,467 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.559% 10/15/48 2,089 2,172 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 22,068 22,811 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.297% 11/15/48 3,518 3,663 5 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 5,990 6,035 5 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 1,610 1,662 5 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928% 7/15/46 750 802 5 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 7/15/46 7,570 8,218 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 2,400 2,499 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 5,800 6,107 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 700 735 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.322% 8/15/50 2,400 2,495 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.458% 8/15/50 1,450 1,451 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.244% 12/15/47 2,410 2,468 5 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 1,840 1,853 5 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 2,480 2,472 5 Wells Fargo Commercial Mortgage Trust 2015-C27 3.278% 2/15/48 1,260 1,291 5 Wells Fargo Commercial Mortgage Trust 2015-C27 3.451% 2/15/48 3,010 3,067 5 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 3,700 3,811 5 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 7,735 7,978 48 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5 Wells Fargo Commercial Mortgage Trust 2015-C29 4.225% 6/15/48 2,310 2,224 5 Wells Fargo Commercial Mortgage Trust 2015-C30 3.411% 9/15/48 7,300 7,373 5 Wells Fargo Commercial Mortgage Trust 2015-C30 3.664% 9/15/48 4,380 4,511 5 Wells Fargo Commercial Mortgage Trust 2015-C30 4.067% 9/15/48 2,250 2,317 5 Wells Fargo Commercial Mortgage Trust 2015-C30 4.646% 9/15/48 1,250 1,229 5,7 Wendys Funding LLC 2015-1 4.080% 6/15/45 7,270 7,264 7 Westpac Banking Corp. 1.850% 11/26/18 6,285 6,322 7 Westpac Banking Corp. 2.000% 3/3/20 13,000 12,981 5,7 WFLD 2014-MONT Mortgage Trust 3.755% 8/10/31 5,090 5,277 5,7 WFRBS Commercial Mortgage Trust 2011-C3 4.375% 3/15/44 5,450 5,951 5 WFRBS Commercial Mortgage Trust 2012-C10 2.875% 12/15/45 5,280 5,288 5 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 5,400 5,618 5 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 4,170 4,449 5 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 3,300 3,344 5 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 9,300 9,334 5 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 2,870 2,933 5 WFRBS Commercial Mortgage Trust 2013-C13 3.345% 5/15/45 2,220 2,254 5 WFRBS Commercial Mortgage Trust 2013-C15 2.900% 8/15/46 600 618 5 WFRBS Commercial Mortgage Trust 2013-C15 3.720% 8/15/46 1,900 2,011 5 WFRBS Commercial Mortgage Trust 2013-C15 4.153% 8/15/46 630 682 5 WFRBS Commercial Mortgage Trust 2013-C17 3.558% 12/15/46 357 375 5 WFRBS Commercial Mortgage Trust 2013-C18 3.027% 12/15/46 3,365 3,483 5 WFRBS Commercial Mortgage Trust 2013-C18 3.676% 12/15/46 1,895 2,000 5 WFRBS Commercial Mortgage Trust 2013-C18 4.162% 12/15/46 6,340 6,859 5 WFRBS Commercial Mortgage Trust 2013-C18 4.671% 12/15/46 1,085 1,174 5 WFRBS Commercial Mortgage Trust 2014-C19 4.101% 3/15/47 6,635 7,145 5 WFRBS Commercial Mortgage Trust 2014-C20 3.638% 5/15/47 3,020 3,175 5 WFRBS Commercial Mortgage Trust 2014-C20 3.995% 5/15/47 2,430 2,605 5 WFRBS Commercial Mortgage Trust 2014-C20 4.513% 5/15/47 1,410 1,423 5 WFRBS Commercial Mortgage Trust 2014-C21 3.678% 8/15/47 8,275 8,628 5 WFRBS Commercial Mortgage Trust 2014-C21 3.891% 8/15/47 700 728 5 WFRBS Commercial Mortgage Trust 2014-C21 4.234% 8/15/47 2,410 2,381 5 WFRBS Commercial Mortgage Trust 2014-C23 3.917% 10/15/57 980 1,038 5 WFRBS Commercial Mortgage Trust 2014-LC14 3.522% 3/15/47 170 178 5 WFRBS Commercial Mortgage Trust 2014-LC14 4.045% 3/15/47 3,200 3,442 5 World Financial Network Credit Card Master Note Trust Series 2013-A 1.610% 12/15/21 4,000 4,018 4,5 World Financial Network Credit Card Master Note Trust Series 2015-A 0.667% 2/15/22 8,755 8,741 5 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 2,300 2,302 4,5,7 World Omni Master Owner Trust 2013-1 0.537% 2/15/18 4,000 4,000 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $2,698,512) 2,723,041 Corporate Bonds (75.5%) Finance (29.7%) Banking (19.4%) Abbey National Treasury Services plc 3.050% 8/23/18 3,950 4,097 Abbey National Treasury Services plc 2.350% 9/10/19 3,415 3,438 Abbey National Treasury Services plc 4.000% 3/13/24 43,500 45,276 7 ABN AMRO Bank NV 2.450% 6/4/20 8,000 8,002 7 ABN AMRO Bank NV 4.750% 7/28/25 12,000 12,059 AgriBank FCB 9.125% 7/15/19 5,000 6,219 American Express Bank FSB 6.000% 9/13/17 4,250 4,621 American Express Centurion Bank 5.950% 6/12/17 10,000 10,812 American Express Centurion Bank 6.000% 9/13/17 5,060 5,515 American Express Co. 6.150% 8/28/17 10,900 11,907 American Express Co. 7.000% 3/19/18 12,000 13,582 American Express Co. 2.650% 12/2/22 16,082 15,501 American Express Credit Corp. 2.375% 5/26/20 4,700 4,681 Associates Corp. of North America 6.950% 11/1/18 8,855 10,157 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 8,000 8,096 7 Australia & New Zealand Banking Group Ltd. 4.875% 1/12/21 16,817 18,914 49 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 7 Australia & New Zealand Banking Group Ltd. 4.500% 3/19/24 16,000 16,231 7 Banco de Credito del Peru 4.250% 4/1/23 5,000 5,116 Bank of America Corp. 6.500% 8/1/16 6,375 6,693 Bank of America Corp. 6.400% 8/28/17 7,850 8,568 Bank of America Corp. 6.000% 9/1/17 1,750 1,895 Bank of America Corp. 5.750% 12/1/17 4,000 4,344 Bank of America Corp. 6.875% 4/25/18 8,123 9,156 Bank of America Corp. 5.650% 5/1/18 4,500 4,924 Bank of America Corp. 6.875% 11/15/18 2,797 3,197 Bank of America Corp. 2.600% 1/15/19 13,000 13,165 Bank of America Corp. 7.625% 6/1/19 13,000 15,421 Bank of America Corp. 2.250% 4/21/20 3,400 3,345 Bank of America Corp. 5.625% 7/1/20 19,340 21,785 Bank of America Corp. 5.875% 1/5/21 16,010 18,282 Bank of America Corp. 5.000% 5/13/21 5,285 5,819 Bank of America Corp. 5.700% 1/24/22 25,800 29,353 Bank of America Corp. 3.300% 1/11/23 39,767 39,180 Bank of America Corp. 4.100% 7/24/23 11,500 11,897 Bank of America Corp. 4.125% 1/22/24 34,600 35,743 Bank of America Corp. 4.000% 4/1/24 6,000 6,151 Bank of America Corp. 4.200% 8/26/24 12,000 12,065 Bank of America Corp. 3.875% 8/1/25 10,000 10,083 Bank of America NA 5.300% 3/15/17 8,877 9,384 Bank of America NA 6.100% 6/15/17 5,000 5,381 Bank of Montreal 2.375% 1/25/19 5,000 5,086 Bank of Montreal 2.550% 11/6/22 16,000 15,612 Bank of New York Mellon Corp. 5.500% 12/1/17 5,465 5,945 Bank of New York Mellon Corp. 5.450% 5/15/19 6,580 7,385 Bank of New York Mellon Corp. 4.600% 1/15/20 14,300 15,678 Bank of New York Mellon Corp. 2.150% 2/24/20 2,840 2,817 Bank of New York Mellon Corp. 4.150% 2/1/21 21,944 23,761 Bank of New York Mellon Corp. 3.550% 9/23/21 16,040 16,764 Bank of New York Mellon Corp. 3.650% 2/4/24 17,000 17,467 Bank of New York Mellon Corp. 3.400% 5/15/24 20,200 20,387 Bank of New York Mellon Corp. 3.250% 9/11/24 11,142 11,109 Bank of New York Mellon Corp. 3.000% 2/24/25 15,800 15,254 Bank of Nova Scotia 1.450% 4/25/18 5,085 5,068 Bank of Nova Scotia 2.050% 10/30/18 26,275 26,483 Bank of Nova Scotia 2.050% 6/5/19 7,930 7,996 Bank of Nova Scotia 4.375% 1/13/21 8,500 9,295 Bank of Nova Scotia 2.800% 7/21/21 17,352 17,492 Barclays Bank plc 3.750% 5/15/24 57,613 58,311 Barclays plc 2.750% 11/8/19 12,000 12,008 Barclays plc 3.650% 3/16/25 10,000 9,586 BB&T Corp. 4.900% 6/30/17 5,300 5,592 BB&T Corp. 6.850% 4/30/19 5,714 6,661 BB&T Corp. 5.250% 11/1/19 12,000 13,291 BB&T Corp. 3.950% 3/22/22 4,400 4,583 Bear Stearns Cos. LLC 6.400% 10/2/17 5,500 6,033 BNP Paribas SA 2.400% 12/12/18 3,150 3,185 BNP Paribas SA 5.000% 1/15/21 54,350 60,687 BNP Paribas SA 3.250% 3/3/23 21,235 21,409 BPCE SA 2.500% 12/10/18 3,375 3,426 BPCE SA 2.250% 1/27/20 2,000 1,990 BPCE SA 4.000% 4/15/24 50,690 52,354 Branch Banking & Trust Co. 2.850% 4/1/21 5,000 5,066 7 Canadian Imperial Bank of Commerce 2.250% 7/21/20 7,310 7,353 Capital One Financial Corp. 2.450% 4/24/19 2,450 2,450 Capital One Financial Corp. 3.750% 4/24/24 3,000 2,957 Capital One Financial Corp. 3.200% 2/5/25 2,650 2,500 Capital One NA 1.500% 3/22/18 7,000 6,920 Capital One NA 2.950% 7/23/21 12,000 11,713 Citigroup Inc. 6.000% 8/15/17 3,000 3,249 Citigroup Inc. 6.125% 11/21/17 12,491 13,679 50 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Citigroup Inc. 6.125% 5/15/18 15,000 16,651 Citigroup Inc. 8.500% 5/22/19 19,317 23,525 Citigroup Inc. 5.375% 8/9/20 31,422 35,203 Citigroup Inc. 4.500% 1/14/22 46,600 50,277 Citigroup Inc. 3.375% 3/1/23 21,000 20,983 Citigroup Inc. 3.875% 10/25/23 28,500 29,242 Citigroup Inc. 3.750% 6/16/24 12,000 12,038 Citigroup Inc. 3.300% 4/27/25 15,000 14,457 Citigroup Inc. 5.500% 9/13/25 9,000 9,864 5,7,9 Colonial BancGroup Inc. 7.114% 5/29/49 17,340 2 Commonwealth Bank of Australia 2.500% 9/20/18 8,165 8,351 7 Commonwealth Bank of Australia 5.000% 10/15/19 2,702 3,016 Commonwealth Bank of Australia 2.300% 3/12/20 3,000 3,005 7 Commonwealth Bank of Australia 5.000% 3/19/20 11,560 12,919 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 2.250% 1/14/19 4,000 4,033 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 2.250% 1/14/20 3,500 3,495 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 4.500% 1/11/21 5,744 6,283 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.875% 2/8/22 53,100 55,869 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.950% 11/9/22 49,880 50,011 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 4.625% 12/1/23 68,532 70,959 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.375% 5/21/25 25,310 24,869 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 4.375% 8/4/25 3,130 3,147 10 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 5.250% 9/14/27 4,800 8,287 7 Credit Agricole SA 4.375% 3/17/25 5,000 4,884 Credit Suisse 2.300% 5/28/19 9,820 9,868 Credit Suisse 4.375% 8/5/20 11,370 12,413 Credit Suisse 3.000% 10/29/21 40,000 39,919 Credit Suisse 3.625% 9/9/24 69,650 69,582 7 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 10,000 9,764 Deutsche Bank AG 2.500% 2/13/19 4,000 4,030 Deutsche Bank AG 3.700% 5/30/24 34,250 34,256 Discover Bank 7.000% 4/15/20 3,665 4,263 Discover Bank 3.100% 6/4/20 14,990 15,046 Fifth Third Bank 2.875% 10/1/21 10,000 9,910 FirstMerit Corp. 4.350% 2/4/23 9,000 9,269 Goldman Sachs Group Inc. 6.250% 9/1/17 3,000 3,276 Goldman Sachs Group Inc. 2.375% 1/22/18 3,000 3,044 Goldman Sachs Group Inc. 6.150% 4/1/18 2,315 2,564 Goldman Sachs Group Inc. 2.900% 7/19/18 55 56 Goldman Sachs Group Inc. 2.625% 1/31/19 2,240 2,278 Goldman Sachs Group Inc. 7.500% 2/15/19 15,000 17,659 Goldman Sachs Group Inc. 2.550% 10/23/19 2,200 2,211 Goldman Sachs Group Inc. 5.375% 3/15/20 12,555 14,022 Goldman Sachs Group Inc. 6.000% 6/15/20 14,720 16,871 Goldman Sachs Group Inc. 5.250% 7/27/21 12,087 13,463 Goldman Sachs Group Inc. 5.750% 1/24/22 42,535 48,728 Goldman Sachs Group Inc. 3.625% 1/22/23 13,300 13,419 Goldman Sachs Group Inc. 4.000% 3/3/24 47,290 48,438 Goldman Sachs Group Inc. 3.850% 7/8/24 9,400 9,530 Goldman Sachs Group Inc. 3.500% 1/23/25 8,000 7,800 Goldman Sachs Group Inc. 3.750% 5/22/25 40,000 39,812 HSBC Bank USA NA 6.000% 8/9/17 5,055 5,476 HSBC Bank USA NA 4.875% 8/24/20 24,478 27,080 HSBC Holdings plc 5.100% 4/5/21 53,948 60,096 HSBC Holdings plc 4.000% 3/30/22 30,100 31,889 HSBC Holdings plc 4.250% 3/14/24 35,000 35,766 HSBC USA Inc. 2.375% 11/13/19 17,185 17,184 Intesa Sanpaolo SPA 3.875% 1/15/19 10,000 10,356 JPMorgan Chase & Co. 6.125% 6/27/17 3,000 3,237 JPMorgan Chase & Co. 6.000% 1/15/18 6,000 6,590 JPMorgan Chase & Co. 1.800% 1/25/18 8,100 8,112 JPMorgan Chase & Co. 1.625% 5/15/18 3,395 3,376 JPMorgan Chase & Co. 6.300% 4/23/19 10,650 12,177 JPMorgan Chase & Co. 2.200% 10/22/19 6,000 5,996 51 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) JPMorgan Chase & Co. 2.250% 1/23/20 7,500 7,416 JPMorgan Chase & Co. 4.950% 3/25/20 21,496 23,724 JPMorgan Chase & Co. 2.750% 6/23/20 6,075 6,098 JPMorgan Chase & Co. 4.400% 7/22/20 18,510 19,993 JPMorgan Chase & Co. 4.250% 10/15/20 20,480 21,972 JPMorgan Chase & Co. 4.625% 5/10/21 22,450 24,447 JPMorgan Chase & Co. 4.350% 8/15/21 14,235 15,267 JPMorgan Chase & Co. 4.500% 1/24/22 25,000 26,859 JPMorgan Chase & Co. 3.250% 9/23/22 23,500 23,548 JPMorgan Chase & Co. 3.200% 1/25/23 15,225 15,128 JPMorgan Chase & Co. 3.875% 2/1/24 22,900 23,463 JPMorgan Chase & Co. 3.625% 5/13/24 14,750 14,802 JPMorgan Chase & Co. 3.125% 1/23/25 9,200 8,854 JPMorgan Chase & Co. 3.900% 7/15/25 15,000 15,251 5 JPMorgan Chase & Co. 5.300% 12/29/49 5,220 5,168 JPMorgan Chase Bank NA 6.000% 7/5/17 6,500 7,026 JPMorgan Chase Bank NA 6.000% 10/1/17 10,380 11,282 KeyBank NA 1.650% 2/1/18 4,000 3,996 KeyBank NA 3.300% 6/1/25 10,000 9,788 5,7 LBG Capital No.1 plc 8.000% 12/29/49 3,763 4,299 11 Leeds Building Society 2.625% 4/1/21 5,277 6,113 Lloyds Bank plc 6.375% 1/21/21 16,892 20,077 Lloyds Bank plc 3.500% 5/14/25 18,630 18,421 7 Macquarie Bank Ltd. 2.400% 1/21/20 7,765 7,721 7 Macquarie Bank Ltd. 4.875% 6/10/25 7,910 7,884 Manufacturers & Traders Trust Co. 6.625% 12/4/17 8,555 9,491 Manufacturers & Traders Trust Co. 2.300% 1/30/19 5,758 5,782 Manufacturers & Traders Trust Co. 2.900% 2/6/25 22,400 21,344 7 Mitsubishi UFJ Trust & Banking Corp. 2.450% 10/16/19 20,000 20,060 Morgan Stanley 5.950% 12/28/17 2,000 2,181 Morgan Stanley 6.625% 4/1/18 5,700 6,387 Morgan Stanley 7.300% 5/13/19 5,000 5,883 Morgan Stanley 5.625% 9/23/19 20,500 22,953 Morgan Stanley 5.500% 1/26/20 16,035 17,947 Morgan Stanley 2.650% 1/27/20 4,300 4,317 Morgan Stanley 2.800% 6/16/20 4,600 4,620 Morgan Stanley 5.500% 7/24/20 12,000 13,514 Morgan Stanley 5.750% 1/25/21 24,000 27,249 Morgan Stanley 5.500% 7/28/21 26,800 30,200 Morgan Stanley 3.750% 2/25/23 26,000 26,398 Morgan Stanley 3.875% 4/29/24 43,400 44,035 MUFG Americas Holdings Corp. 3.500% 6/18/22 21,891 22,215 MUFG Americas Holdings Corp. 3.000% 2/10/25 10,000 9,522 MUFG Union Bank NA 5.950% 5/11/16 1,131 1,172 MUFG Union Bank NA 2.125% 6/16/17 3,695 3,741 National Australia Bank Ltd. 3.000% 1/20/23 14,320 14,370 7 Nationwide Building Society 2.350% 1/21/20 14,215 14,183 7 Nationwide Building Society 3.900% 7/21/25 8,000 8,101 Northern Trust Co. 5.850% 11/9/17 7,280 8,012 Northern Trust Co. 6.500% 8/15/18 4,000 4,556 Northern Trust Corp. 3.450% 11/4/20 500 528 Northern Trust Corp. 3.375% 8/23/21 13,036 13,639 People's United Financial Inc. 3.650% 12/6/22 11,405 11,414 PNC Bank NA 6.000% 12/7/17 4,500 4,913 PNC Bank NA 6.875% 4/1/18 12,085 13,528 PNC Bank NA 2.200% 1/28/19 4,630 4,669 PNC Bank NA 2.400% 10/18/19 10,000 10,070 PNC Bank NA 2.700% 11/1/22 41,080 39,639 PNC Bank NA 2.950% 1/30/23 15,000 14,628 PNC Bank NA 3.800% 7/25/23 15,750 16,123 PNC Bank NA 3.300% 10/30/24 19,634 19,607 PNC Bank NA 2.950% 2/23/25 16,680 16,076 PNC Financial Services Group Inc. 2.600% 7/21/20 15,120 15,186 PNC Financial Services Group Inc. 2.854% 11/9/22 12,493 12,305 52 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) PNC Funding Corp. 6.700% 6/10/19 12,000 13,998 PNC Funding Corp. 5.125% 2/8/20 21,243 23,775 PNC Funding Corp. 4.375% 8/11/20 23,000 25,095 PNC Funding Corp. 3.300% 3/8/22 14,570 14,928 Regions Bank 7.500% 5/15/18 1,732 1,975 Regions Financial Corp. 2.000% 5/15/18 2,000 1,994 Royal Bank of Scotland plc 5.625% 8/24/20 5,626 6,380 Royal Bank of Scotland plc 6.125% 1/11/21 4,500 5,253 Santander Bank NA 8.750% 5/30/18 5,000 5,778 7 Skandinaviska Enskilda Banken AB 2.450% 5/27/20 8,590 8,643 State Street Corp. 1.350% 5/15/18 3,000 2,986 State Street Corp. 4.375% 3/7/21 10,740 11,846 State Street Corp. 3.100% 5/15/23 15,025 14,792 State Street Corp. 3.700% 11/20/23 32,620 34,071 State Street Corp. 3.300% 12/16/24 27,435 27,309 5 State Street Corp. 5.250% 12/29/49 5,240 5,266 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 3,000 3,015 Sumitomo Mitsui Banking Corp. 3.950% 1/10/24 8,160 8,555 Sumitomo Mitsui Banking Corp. 3.400% 7/11/24 5,000 5,043 Sumitomo Mitsui Banking Corp. 3.650% 7/23/25 5,000 5,068 SunTrust Bank 2.750% 5/1/23 16,661 16,076 Svenska Handelsbanken AB 2.500% 1/25/19 2,895 2,954 Synchrony Financial 2.700% 2/3/20 8,550 8,409 Synchrony Financial 3.750% 8/15/21 27,100 27,208 Synchrony Financial 4.500% 7/23/25 11,575 11,633 Toronto-Dominion Bank 2.250% 11/5/19 25,705 25,878 UBS AG 2.375% 8/14/19 4,340 4,348 UBS AG 2.350% 3/26/20 8,000 7,970 UBS AG 4.875% 8/4/20 22,600 25,146 US Bancorp 4.125% 5/24/21 28,055 30,431 US Bancorp 3.000% 3/15/22 23,724 23,941 US Bancorp 2.950% 7/15/22 35,200 34,813 US Bancorp 3.700% 1/30/24 18,500 19,242 US Bancorp 3.600% 9/11/24 14,800 14,952 US Bank NA 2.125% 10/28/19 4,441 4,450 US Bank NA 2.800% 1/27/25 14,400 13,947 Wachovia Bank NA 6.000% 11/15/17 8,000 8,777 Wachovia Corp. 5.625% 10/15/16 8,000 8,427 Wachovia Corp. 5.750% 6/15/17 4,280 4,632 Wachovia Corp. 5.750% 2/1/18 11,025 12,126 9 Washington Mutual Bank / Debt not acquired by JPMorgan 5.500% 1/15/13 6,147 15 9 Washington Mutual Bank / Debt not acquired by JPMorgan 5.650% 8/15/14 7,500 19 9 Washington Mutual Bank / Debt not acquired by JPMorgan 5.125% 1/15/15 9,000 23 Wells Fargo & Co. 5.625% 12/11/17 11,400 12,482 Wells Fargo & Co. 2.150% 1/15/19 18,636 18,793 Wells Fargo & Co. 2.150% 1/30/20 15,460 15,332 Wells Fargo & Co. 2.600% 7/22/20 19,260 19,318 Wells Fargo & Co. 4.600% 4/1/21 31,673 34,695 Wells Fargo & Co. 3.500% 3/8/22 30,172 31,036 Wells Fargo & Co. 3.450% 2/13/23 36,700 36,586 Wells Fargo & Co. 4.125% 8/15/23 13,100 13,597 Wells Fargo & Co. 3.300% 9/9/24 58,830 58,112 Wells Fargo & Co. 3.000% 2/19/25 10,180 9,772 Westpac Banking Corp. 1.600% 1/12/18 3,390 3,404 Westpac Banking Corp. 2.250% 7/30/18 9,010 9,147 Westpac Banking Corp. 4.875% 11/19/19 10,795 11,978 Westpac Banking Corp. 2.300% 5/26/20 4,460 4,457 Brokerage (1.8%) Affiliated Managers Group Inc. 4.250% 2/15/24 10,000 10,203 Ameriprise Financial Inc. 7.300% 6/28/19 6,200 7,355 53 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Ameriprise Financial Inc. 5.300% 3/15/20 9,570 10,817 Ameriprise Financial Inc. 4.000% 10/15/23 10,819 11,392 Ameriprise Financial Inc. 3.700% 10/15/24 26,500 27,255 BlackRock Inc. 4.250% 5/24/21 4,250 4,672 BlackRock Inc. 3.375% 6/1/22 12,000 12,375 BlackRock Inc. 3.500% 3/18/24 20,000 20,392 Charles Schwab Corp. 4.450% 7/22/20 6,500 7,173 Charles Schwab Corp. 3.225% 9/1/22 11,150 11,361 CME Group Inc. 3.000% 3/15/25 13,500 13,171 Franklin Resources Inc. 4.625% 5/20/20 7,550 8,354 Franklin Resources Inc. 2.800% 9/15/22 11,000 10,938 Franklin Resources Inc. 2.850% 3/30/25 8,000 7,771 Intercontinental Exchange Inc. 4.000% 10/15/23 34,330 35,848 Invesco Finance plc 3.125% 11/30/22 30,485 30,519 Invesco Finance plc 4.000% 1/30/24 21,300 21,985 Jefferies Group LLC 6.875% 4/15/21 8,000 9,154 Jefferies Group LLC 5.125% 1/20/23 5,000 5,102 Legg Mason Inc. 3.950% 7/15/24 5,000 5,084 9 Lehman Brothers Holdings Inc. 6.500% 7/19/17 20,000 2 Nomura Holdings Inc. 2.750% 3/19/19 9,950 10,076 NYSE Euronext 2.000% 10/5/17 8,000 8,078 TD Ameritrade Holding Corp. 2.950% 4/1/22 16,715 16,687 TD Ameritrade Holding Corp. 3.625% 4/1/25 11,400 11,565 7 TIAA Asset Management Finance Co. LLC 4.125% 11/1/24 30,000 30,548 Finance Companies (1.6%) Air Lease Corp. 3.375% 1/15/19 8,000 8,130 Air Lease Corp. 3.875% 4/1/21 6,000 6,060 Air Lease Corp. 4.250% 9/15/24 9,000 8,888 General Electric Capital Corp. 5.625% 5/1/18 12,975 14,322 General Electric Capital Corp. 6.000% 8/7/19 12,900 14,820 General Electric Capital Corp. 5.500% 1/8/20 20,772 23,585 General Electric Capital Corp. 2.200% 1/9/20 6,175 6,181 General Electric Capital Corp. 5.550% 5/4/20 2,144 2,457 General Electric Capital Corp. 4.375% 9/16/20 24,866 27,171 General Electric Capital Corp. 4.625% 1/7/21 13,492 14,905 General Electric Capital Corp. 5.300% 2/11/21 13,500 15,254 General Electric Capital Corp. 4.650% 10/17/21 35,847 39,606 General Electric Capital Corp. 3.150% 9/7/22 20,095 20,431 General Electric Capital Corp. 3.100% 1/9/23 22,700 22,824 General Electric Capital Corp. 3.450% 5/15/24 2,980 3,060 5 General Electric Capital Corp. 6.375% 11/15/67 7,000 7,490 HSBC Finance Corp. 6.676% 1/15/21 63,939 74,457 7 Peachtree Corners Funding Trust 3.976% 2/15/25 15,000 15,034 Insurance (4.4%) ACE INA Holdings Inc. 2.700% 3/13/23 7,695 7,454 ACE INA Holdings Inc. 3.350% 5/15/24 20,000 19,868 ACE INA Holdings Inc. 3.150% 3/15/25 14,000 13,617 Aetna Inc. 2.750% 11/15/22 24,000 22,722 Aetna Inc. 3.500% 11/15/24 15,000 14,665 Aflac Inc. 4.000% 2/15/22 2,000 2,119 Aflac Inc. 3.625% 6/15/23 16,000 16,315 Aflac Inc. 3.625% 11/15/24 15,000 15,162 7 AIA Group Ltd. 3.200% 3/11/25 12,000 11,673 Alleghany Corp. 4.950% 6/27/22 2,586 2,799 Allied World Assurance Co. Ltd. 5.500% 11/15/20 2,000 2,219 Allstate Corp. 3.150% 6/15/23 1,000 1,006 5 Allstate Corp. 5.750% 8/15/53 5,000 5,237 Alterra Finance LLC 6.250% 9/30/20 8,000 9,210 American Financial Group Inc. 9.875% 6/15/19 10,000 12,503 American International Group Inc. 4.875% 6/1/22 1,650 1,819 American International Group Inc. 3.875% 1/15/35 1,315 1,192 Anthem Inc. 4.350% 8/15/20 2,000 2,137 Anthem Inc. 3.700% 8/15/21 3,090 3,177 54 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Aspen Insurance Holdings Ltd. 4.650% 11/15/23 5,500 5,649 Axis Specialty Finance LLC 5.875% 6/1/20 25,240 28,589 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 20,202 22,368 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 2,000 2,190 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 4,360 4,444 Berkshire Hathaway Inc. 3.750% 8/15/21 11,500 12,369 Berkshire Hathaway Inc. 3.400% 1/31/22 12,706 13,256 11 Berkshire Hathaway Inc. 0.750% 3/16/23 8,000 8,402 11 Berkshire Hathaway Inc. 1.125% 3/16/27 8,300 8,357 Brown & Brown Inc. 4.200% 9/15/24 15,000 14,935 5 Chubb Corp. 6.375% 3/29/67 4,900 5,065 CNA Financial Corp. 5.875% 8/15/20 5,000 5,690 CNA Financial Corp. 3.950% 5/15/24 2,000 2,014 Coventry Health Care Inc. 5.450% 6/15/21 8,500 9,464 First American Financial Corp. 4.600% 11/15/24 12,000 12,192 Hartford Financial Services Group Inc. 5.125% 4/15/22 2,880 3,207 Infinity Property & Casualty Corp. 5.000% 9/19/22 10,547 11,103 7 Jackson National Life Global Funding 4.700% 6/1/18 2,500 2,693 Kemper Corp. 4.350% 2/15/25 15,000 15,061 Loews Corp. 2.625% 5/15/23 8,000 7,681 Manulife Financial Corp. 4.900% 9/17/20 24,150 26,765 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 5,275 5,281 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 4,850 5,385 Marsh & McLennan Cos. Inc. 4.050% 10/15/23 8,000 8,382 Marsh & McLennan Cos. Inc. 3.500% 6/3/24 22,915 22,885 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 12,000 11,964 7 MassMutual Global Funding II 2.500% 10/17/22 10,500 10,118 MetLife Inc. 4.750% 2/8/21 17,000 18,795 MetLife Inc. 3.048% 12/15/22 17,000 16,878 MetLife Inc. 4.368% 9/15/23 38,430 41,121 MetLife Inc. 3.600% 4/10/24 28,005 28,260 MetLife Inc. 3.000% 3/1/25 18,500 17,845 5 MetLife Inc. 5.250% 12/29/49 2,635 2,628 7 New York Life Global Funding 1.950% 2/11/20 6,595 6,529 OneBeacon US Holdings Inc. 4.600% 11/9/22 7,269 7,496 PartnerRe Finance A LLC 6.875% 6/1/18 3,857 4,337 PartnerRe Finance B LLC 5.500% 6/1/20 16,550 18,492 Principal Financial Group Inc. 8.875% 5/15/19 11,195 13,763 5 Principal Financial Group Inc. 4.700% 5/15/55 1,500 1,482 7 Principal Life Global Funding II 2.200% 4/8/20 10,650 10,577 5 Progressive Corp. 6.700% 6/15/67 6,500 6,768 Prudential Financial Inc. 2.350% 8/15/19 1,950 1,957 5 Prudential Financial Inc. 5.875% 9/15/42 6,000 6,330 5 Prudential Financial Inc. 5.625% 6/15/43 7,875 8,151 5 Prudential Financial Inc. 5.200% 3/15/44 2,500 2,437 5 Prudential Financial Inc. 5.375% 5/15/45 7,150 7,043 Reinsurance Group of America Inc. 5.000% 6/1/21 5,000 5,504 Reinsurance Group of America Inc. 4.700% 9/15/23 3,000 3,209 7 Reliance Standard Life Global Funding II 2.500% 1/15/20 19,115 19,111 7 Reliance Standard Life Global Funding II 2.375% 5/4/20 6,710 6,635 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 11,250 12,687 7 Swiss Re Treasury US Corp. 2.875% 12/6/22 2,000 1,947 Torchmark Corp. 9.250% 6/15/19 3,000 3,725 Trinity Acquisition plc 4.625% 8/15/23 3,000 3,089 UnitedHealth Group Inc. 2.300% 12/15/19 10,000 10,018 UnitedHealth Group Inc. 2.700% 7/15/20 3,870 3,912 UnitedHealth Group Inc. 3.875% 10/15/20 14,000 14,914 UnitedHealth Group Inc. 4.700% 2/15/21 13,000 14,274 UnitedHealth Group Inc. 2.875% 12/15/21 10,000 10,000 UnitedHealth Group Inc. 2.875% 3/15/22 26,816 26,525 UnitedHealth Group Inc. 3.350% 7/15/22 17,660 17,996 UnitedHealth Group Inc. 2.750% 2/15/23 12,000 11,550 UnitedHealth Group Inc. 2.875% 3/15/23 9,000 8,752 UnitedHealth Group Inc. 3.750% 7/15/25 38,550 39,297 55 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) WR Berkley Corp. 4.625% 3/15/22 2,977 3,166 Real Estate Investment Trusts (2.5%) Alexandria Real Estate Equities Inc. 4.500% 7/30/29 6,465 6,447 American Campus Communities Operating Partnership LP 3.750% 4/15/23 2,000 1,969 AvalonBay Communities Inc. 3.450% 6/1/25 12,725 12,633 BioMed Realty LP 4.250% 7/15/22 3,082 3,165 Boston Properties LP 3.125% 9/1/23 2,654 2,592 Boston Properties LP 3.800% 2/1/24 3,375 3,435 Brandywine Operating Partnership LP 4.100% 10/1/24 17,000 16,913 8 Brixmor Operating Partnership LP 3.875% 8/15/22 5,000 4,999 Brixmor Operating Partnership LP 3.850% 2/1/25 7,000 6,795 Columbia Property Trust Operating Partnership LP 4.150% 4/1/25 15,000 15,074 CubeSmart LP 4.375% 12/15/23 725 754 DDR Corp. 7.500% 4/1/17 1,750 1,910 DDR Corp. 3.375% 5/15/23 7,000 6,725 DDR Corp. 3.625% 2/1/25 10,000 9,578 Digital Realty Trust LP 5.250% 3/15/21 12,225 13,322 Digital Realty Trust LP 3.950% 7/1/22 9,362 9,406 Duke Realty LP 6.500% 1/15/18 5 6 Duke Realty LP 3.875% 2/15/21 11,530 11,930 ERP Operating LP 3.375% 6/1/25 27,000 26,682 Essex Portfolio LP 3.500% 4/1/25 12,182 11,757 Federal Realty Investment Trust 3.000% 8/1/22 22,448 22,382 Federal Realty Investment Trust 2.750% 6/1/23 3,000 2,890 Federal Realty Investment Trust 3.950% 1/15/24 13,269 13,833 7 Goodman Funding Pty Ltd. 6.375% 4/15/21 3,650 4,188 7 Goodman Funding Pty Ltd. 6.000% 3/22/22 8,155 9,158 HCP Inc. 2.625% 2/1/20 7,000 6,941 HCP Inc. 5.375% 2/1/21 11,600 12,796 Health Care REIT Inc. 6.125% 4/15/20 5,000 5,716 Health Care REIT Inc. 4.950% 1/15/21 8,000 8,734 Health Care REIT Inc. 3.750% 3/15/23 5,000 4,961 Health Care REIT Inc. 4.500% 1/15/24 7,000 7,270 Health Care REIT Inc. 4.000% 6/1/25 4,020 4,001 Healthcare Realty Trust Inc. 5.750% 1/15/21 5,000 5,566 Healthcare Realty Trust Inc. 3.750% 4/15/23 13,000 12,629 Healthcare Realty Trust Inc. 3.875% 5/1/25 7,000 6,826 Healthcare Trust of America Holdings LP 3.375% 7/15/21 2,000 2,001 Healthcare Trust of America Holdings LP 3.700% 4/15/23 13,030 12,699 Highwoods Realty LP 3.200% 6/15/21 6,000 5,973 Liberty Property LP 4.400% 2/15/24 4,000 4,118 Liberty Property LP 3.750% 4/1/25 1,340 1,308 Mid-America Apartments LP 4.300% 10/15/23 2,000 2,076 National Retail Properties Inc. 3.900% 6/15/24 6,000 6,001 Omega Healthcare Investors Inc. 4.950% 4/1/24 19,000 19,475 7 Omega Healthcare Investors Inc. 4.500% 4/1/27 10,000 9,600 11 ProLogis LP 1.375% 5/13/21 5,397 5,846 ProLogis LP 4.250% 8/15/23 5,000 5,183 Realty Income Corp. 4.650% 8/1/23 6,000 6,341 Senior Housing Properties Trust 6.750% 12/15/21 4,000 4,553 Simon Property Group LP 4.375% 3/1/21 28,394 30,800 Simon Property Group LP 4.125% 12/1/21 20,822 22,328 Simon Property Group LP 3.375% 3/15/22 7,000 7,187 Simon Property Group LP 2.750% 2/1/23 7,500 7,288 Simon Property Group LP 3.750% 2/1/24 30,500 31,424 Simon Property Group LP 3.375% 10/1/24 4,000 3,996 UDR Inc. 4.625% 1/10/22 3,455 3,706 Ventas Realty LP 3.750% 5/1/24 10,000 9,862 Weingarten Realty Investors 3.375% 10/15/22 5,694 5,582 Weingarten Realty Investors 3.850% 6/1/25 3,404 3,372 5,942,761 56 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Industrial (40.1%) Basic Industry (2.6%) Agrium Inc. 3.150% 10/1/22 3,908 3,855 Agrium Inc. 3.500% 6/1/23 15,000 14,750 Agrium Inc. 3.375% 3/15/25 5,000 4,800 Air Products & Chemicals Inc. 3.000% 11/3/21 5,390 5,453 Air Products & Chemicals Inc. 3.350% 7/31/24 7,000 7,066 Airgas Inc. 2.375% 2/15/20 3,725 3,702 Airgas Inc. 3.650% 7/15/24 3,500 3,514 Barrick Gold Corp. 3.850% 4/1/22 5,500 4,950 Barrick North America Finance LLC 4.400% 5/30/21 5,430 5,234 10 BHP Billiton Finance Ltd. 3.250% 9/25/24 7,000 10,940 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 18,030 18,155 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 17,750 17,230 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 26,800 27,312 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 3,500 3,714 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 4,000 4,166 CF Industries Inc. 7.125% 5/1/20 3,480 4,076 CF Industries Inc. 3.450% 6/1/23 5,685 5,371 Dow Chemical Co. 3.500% 10/1/24 2,000 1,954 Eastman Chemical Co. 4.500% 1/15/21 8,139 8,842 EI du Pont de Nemours & Co. 3.625% 1/15/21 13,635 14,301 EI du Pont de Nemours & Co. 4.250% 4/1/21 967 1,052 EI du Pont de Nemours & Co. 2.800% 2/15/23 18,225 17,625 Freeport-McMoRan Inc. 3.875% 3/15/23 5,000 4,158 7 Glencore Funding LLC 4.125% 5/30/23 5,000 4,739 Goldcorp Inc. 3.700% 3/15/23 4,000 3,740 LyondellBasell Industries NV 5.000% 4/15/19 8,000 8,664 LyondellBasell Industries NV 6.000% 11/15/21 5,000 5,688 LyondellBasell Industries NV 5.750% 4/15/24 7,340 8,243 Monsanto Co. 2.125% 7/15/19 7,397 7,347 Monsanto Co. 2.750% 7/15/21 15,885 15,564 Monsanto Co. 2.200% 7/15/22 14,160 13,161 Monsanto Co. 3.375% 7/15/24 15,000 14,490 Monsanto Co. 2.850% 4/15/25 6,000 5,538 Newmont Mining Corp. 3.500% 3/15/22 4,000 3,647 Packaging Corp. of America 3.650% 9/15/24 7,000 6,921 Plains Exploration & Production Co. 6.500% 11/15/20 5,863 5,687 Plains Exploration & Production Co. 6.750% 2/1/22 4,870 4,821 Plains Exploration & Production Co. 6.875% 2/15/23 9,148 9,057 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 6,559 7,554 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 4,764 5,235 Potash Corp. of Saskatchewan Inc. 3.000% 4/1/25 10,955 10,305 PPG Industries Inc. 3.600% 11/15/20 10,840 11,335 11 PPG Industries Inc. 0.875% 3/13/22 6,563 7,015 11 PPG Industries Inc. 1.400% 3/13/27 3,800 3,874 Praxair Inc. 4.050% 3/15/21 8,000 8,643 Praxair Inc. 3.000% 9/1/21 16,915 17,602 Praxair Inc. 2.450% 2/15/22 8,215 8,089 Praxair Inc. 2.650% 2/5/25 2,865 2,772 11 Praxair Inc. 1.625% 12/1/25 8,000 8,769 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 3,000 3,725 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 11,500 11,905 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 12,935 13,651 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 18,820 19,362 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 11,670 11,368 Rio Tinto Finance USA plc 3.500% 3/22/22 11,000 11,040 Rio Tinto Finance USA plc 2.875% 8/21/22 5,000 4,789 Southern Copper Corp. 3.875% 4/23/25 7,000 6,729 Syngenta Finance NV 3.125% 3/28/22 8,895 8,799 Teck Resources Ltd. 3.000% 3/1/19 2,000 1,800 Teck Resources Ltd. 4.500% 1/15/21 2,000 1,705 Vale Overseas Ltd. 5.625% 9/15/19 6,000 6,452 Vale Overseas Ltd. 4.625% 9/15/20 5,000 5,243 57 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Vale Overseas Ltd. 4.375% 1/11/22 10,500 10,155 Capital Goods (3.8%) ABB Finance USA Inc. 2.875% 5/8/22 5,000 4,966 7 ABB Treasury Center USA Inc. 4.000% 6/15/21 7,000 7,492 Acuity Brands Lighting Inc. 6.000% 12/15/19 10,000 11,009 7 Airbus Group Finance BV 2.700% 4/17/23 18,000 17,357 7 BAE Systems Holdings Inc. 3.800% 10/7/24 15,000 15,026 Boeing Co. 4.875% 2/15/20 10,580 11,949 Boeing Co. 7.950% 8/15/24 17,489 24,095 Boeing Co. 2.850% 10/30/24 5,000 4,965 10 Bouygues SA 5.500% 10/6/26 8,750 16,197 Caterpillar Financial Services Corp. 3.750% 11/24/23 14,000 14,675 Caterpillar Financial Services Corp. 3.250% 12/1/24 10,000 10,018 Caterpillar Inc. 3.400% 5/15/24 18,000 18,332 Crane Co. 4.450% 12/15/23 2,000 2,106 7 CRH America Inc. 3.875% 5/18/25 10,000 9,973 Danaher Corp. 5.400% 3/1/19 2,535 2,822 Danaher Corp. 3.900% 6/23/21 22,957 24,737 Deere & Co. 4.375% 10/16/19 11,850 12,940 Deere & Co. 2.600% 6/8/22 29,800 29,290 Dover Corp. 4.300% 3/1/21 7,000 7,721 7 Embraer Overseas Ltd. 5.696% 9/16/23 7,025 7,330 Embraer SA 5.150% 6/15/22 8,000 8,205 Emerson Electric Co. 2.625% 2/15/23 29,150 28,753 Flowserve Corp. 3.500% 9/15/22 5,000 5,004 General Dynamics Corp. 3.875% 7/15/21 17,155 18,579 General Dynamics Corp. 2.250% 11/15/22 21,925 20,722 General Electric Co. 2.700% 10/9/22 47,000 46,342 General Electric Co. 3.375% 3/11/24 5,655 5,777 Harris Corp. 2.700% 4/27/20 2,680 2,639 Harris Corp. 3.832% 4/27/25 10,000 9,828 Honeywell International Inc. 3.350% 12/1/23 27,295 28,305 Huntington Ingalls Industries Inc. 7.125% 3/15/21 7,320 7,713 Ingersoll-Rand Luxembourg Finance SA 3.550% 11/1/24 5,000 4,908 John Deere Capital Corp. 2.000% 1/13/17 9,500 9,636 John Deere Capital Corp. 1.200% 10/10/17 1,250 1,249 John Deere Capital Corp. 5.350% 4/3/18 3,000 3,309 John Deere Capital Corp. 5.750% 9/10/18 8,000 8,953 John Deere Capital Corp. 1.700% 1/15/20 7,000 6,863 John Deere Capital Corp. 2.800% 3/4/21 7,005 7,134 John Deere Capital Corp. 3.150% 10/15/21 8,050 8,257 John Deere Capital Corp. 2.750% 3/15/22 26,550 26,490 John Deere Capital Corp. 2.800% 1/27/23 4,000 3,977 L-3 Communications Corp. 5.200% 10/15/19 8,500 9,226 L-3 Communications Corp. 4.750% 7/15/20 4,000 4,248 L-3 Communications Corp. 3.950% 5/28/24 2,000 1,941 Lockheed Martin Corp. 3.350% 9/15/21 28,523 29,341 Lockheed Martin Corp. 2.900% 3/1/25 10,000 9,596 11 Mohawk Industries Inc. 2.000% 1/14/22 3,871 4,334 Mohawk Industries Inc. 3.850% 2/1/23 4,250 4,267 Owens Corning 6.500% 12/1/16 121 128 Owens Corning 9.000% 6/15/19 195 232 Parker Hannifin Corp. 3.500% 9/15/22 4,885 5,047 Parker-Hannifin Corp. 3.300% 11/21/24 20,015 20,259 Precision Castparts Corp. 2.500% 1/15/23 34,382 33,226 Raytheon Co. 2.500% 12/15/22 30,000 29,508 Rockwell Collins Inc. 3.100% 11/15/21 9,000 9,319 Rockwell Collins Inc. 3.700% 12/15/23 2,300 2,400 Roper Industries Inc. 3.125% 11/15/22 3,000 2,944 Roper Technologies Inc. 2.050% 10/1/18 3,175 3,170 Roper Technologies Inc. 6.250% 9/1/19 2,700 3,080 7 Schneider Electric SE 2.950% 9/27/22 20,425 20,259 7 Siemens Financieringsmaatschappij NV 2.900% 5/27/22 6,690 6,695 58 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 7 Siemens Financieringsmaatschappij NV 3.250% 5/27/25 6,690 6,641 Textron Inc. 3.875% 3/1/25 7,000 6,982 United Rentals North America Inc. 4.625% 7/15/23 5,285 5,226 United Technologies Corp. 3.100% 6/1/22 14,000 14,114 11 United Technologies Corp. 1.250% 5/22/23 8,100 8,747 Communication (3.9%) 21st Century Fox America Inc. 6.900% 3/1/19 7,000 8,131 America Movil SAB de CV 5.000% 10/16/19 12,000 13,206 America Movil SAB de CV 5.000% 3/30/20 18,500 20,465 America Movil SAB de CV 3.125% 7/16/22 32,300 31,878 American Tower Corp. 4.500% 1/15/18 10,000 10,545 American Tower Corp. 3.450% 9/15/21 15,565 15,561 American Tower Corp. 3.500% 1/31/23 5,000 4,824 American Tower Corp. 4.000% 6/1/25 12,000 11,772 AT&T Inc. 5.500% 2/1/18 6,085 6,623 AT&T Inc. 2.450% 6/30/20 6,000 5,892 AT&T Inc. 4.450% 5/15/21 21,500 22,842 AT&T Inc. 3.875% 8/15/21 7,329 7,592 AT&T Inc. 3.000% 2/15/22 7,396 7,238 AT&T Inc. 3.000% 6/30/22 16,000 15,486 AT&T Inc. 3.900% 3/11/24 6,000 6,093 AT&T Inc. 3.400% 5/15/25 12,000 11,443 British Telecommunications plc 2.350% 2/14/19 6,000 6,005 CBS Corp. 4.300% 2/15/21 3,000 3,178 CBS Corp. 3.700% 8/15/24 6,000 5,879 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 5,685 5,670 7 CCO Safari II LLC 4.908% 7/23/25 15,000 15,024 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 9,966 13,806 Comcast Corp. 3.125% 7/15/22 25,126 25,247 Comcast Corp. 3.600% 3/1/24 32,000 32,790 Comcast Corp. 3.375% 8/15/25 20,000 19,929 10 Deutsche Telekom International Finance BV 6.500% 4/8/22 7,200 13,732 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 7,500 8,258 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 9,375 9,954 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 10,637 11,497 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.800% 3/15/22 13,800 13,866 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.450% 4/1/24 18,568 19,081 Interpublic Group of Cos. Inc. 3.750% 2/15/23 6,000 5,951 7 McGraw Hill Financial Inc. 4.000% 6/15/25 5,365 5,414 Moody's Corp. 4.500% 9/1/22 16,700 17,903 NBCUniversal Media LLC 5.150% 4/30/20 20,560 23,120 NBCUniversal Media LLC 4.375% 4/1/21 28,710 31,129 NBCUniversal Media LLC 2.875% 1/15/23 15,000 14,721 Omnicom Group Inc. 4.450% 8/15/20 10,427 11,272 Omnicom Group Inc. 3.625% 5/1/22 14,163 14,304 Omnicom Group Inc. 3.650% 11/1/24 6,000 5,931 Orange SA 2.750% 2/6/19 6,200 6,314 Orange SA 4.125% 9/14/21 6,400 6,778 Qwest Corp. 6.750% 12/1/21 12,628 13,780 Rogers Communications Inc. 4.100% 10/1/23 3,000 3,069 Telefonica Emisiones SAU 5.877% 7/15/19 9,000 10,101 Telefonica Emisiones SAU 4.570% 4/27/23 3,500 3,694 Thomson Reuters Corp. 4.300% 11/23/23 12,000 12,547 Time Warner Cable Inc. 6.750% 7/1/18 6,000 6,675 Time Warner Cable Inc. 8.250% 4/1/19 4,500 5,297 Time Warner Cable Inc. 5.000% 2/1/20 4,363 4,682 Time Warner Entertainment Co. LP 8.375% 3/15/23 4,000 4,990 Time Warner Inc. 4.750% 3/29/21 4,500 4,866 Time Warner Inc. 4.000% 1/15/22 5,000 5,164 Verizon Communications Inc. 6.350% 4/1/19 8,806 10,047 Verizon Communications Inc. 4.500% 9/15/20 17,000 18,304 Verizon Communications Inc. 3.450% 3/15/21 13,000 13,235 Verizon Communications Inc. 4.600% 4/1/21 18,000 19,365 59 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Verizon Communications Inc. 3.000% 11/1/21 7,000 6,931 Verizon Communications Inc. 3.500% 11/1/21 15,971 16,198 Verizon Communications Inc. 2.450% 11/1/22 3,200 3,055 Verizon Communications Inc. 5.150% 9/15/23 28,000 30,848 Verizon Communications Inc. 3.500% 11/1/24 8,000 7,883 Viacom Inc. 3.125% 6/15/22 4,365 4,133 Vodafone Group plc 1.500% 2/19/18 3,750 3,700 Vodafone Group plc 4.375% 3/16/21 4,500 4,764 Vodafone Group plc 2.950% 2/19/23 1,904 1,796 Walt Disney Co. 2.350% 12/1/22 10,000 9,699 WPP Finance 2010 4.750% 11/21/21 5,000 5,424 Consumer Cyclical (5.1%) 7 Alibaba Group Holding Ltd. 2.500% 11/28/19 5,130 5,084 7 Alibaba Group Holding Ltd. 3.125% 11/28/21 27,760 27,271 7 Alibaba Group Holding Ltd. 3.600% 11/28/24 39,665 38,149 Amazon.com Inc. 3.300% 12/5/21 1,000 1,019 American Honda Finance Corp. 2.125% 10/10/18 7,235 7,317 AutoZone Inc. 3.700% 4/15/22 15,915 16,374 AutoZone Inc. 2.875% 1/15/23 8,500 8,199 Brinker International Inc. 3.875% 5/15/23 7,000 6,788 Costco Wholesale Corp. 2.250% 2/15/22 6,880 6,697 Cummins Inc. 3.650% 10/1/23 7,500 7,841 CVS Health Corp. 2.800% 7/20/20 35,605 35,941 CVS Health Corp. 2.750% 12/1/22 6,156 5,950 CVS Health Corp. 3.875% 7/20/25 12,000 12,216 7 Daimler Finance North America LLC 1.650% 3/2/18 5,130 5,110 7 Daimler Finance North America LLC 2.250% 3/2/20 5,130 5,067 7 Daimler Finance North America LLC 2.450% 5/18/20 5,290 5,248 7 Daimler Finance North America LLC 2.875% 3/10/21 11,605 11,694 7 Daimler Finance North America LLC 3.875% 9/15/21 3,506 3,705 7 Daimler Finance North America LLC 3.250% 8/1/24 6,500 6,486 Dollar General Corp. 3.250% 4/15/23 4,500 4,314 eBay Inc. 2.875% 8/1/21 8,385 8,071 eBay Inc. 2.600% 7/15/22 10,000 9,223 eBay Inc. 3.450% 8/1/24 2,200 2,094 Expedia Inc. 4.500% 8/15/24 7,000 7,074 Ford Motor Credit Co. LLC 3.000% 6/12/17 5,250 5,349 Ford Motor Credit Co. LLC 6.625% 8/15/17 13,056 14,221 Ford Motor Credit Co. LLC 5.000% 5/15/18 17,348 18,612 Ford Motor Credit Co. LLC 8.125% 1/15/20 5,500 6,653 Ford Motor Credit Co. LLC 3.157% 8/4/20 5,350 5,360 Ford Motor Credit Co. LLC 5.750% 2/1/21 19,545 21,978 Ford Motor Credit Co. LLC 5.875% 8/2/21 18,000 20,297 Ford Motor Credit Co. LLC 3.219% 1/9/22 5,000 4,902 Gap Inc. 5.950% 4/12/21 5,000 5,606 General Motors Co. 4.875% 10/2/23 6,000 6,172 General Motors Financial Co. Inc. 3.500% 7/10/19 11,340 11,510 General Motors Financial Co. Inc. 4.375% 9/25/21 20,000 20,475 General Motors Financial Co. Inc. 3.450% 4/10/22 5,000 4,825 General Motors Financial Co. Inc. 4.250% 5/15/23 10,000 9,875 General Motors Financial Co. Inc. 4.000% 1/15/25 4,000 3,850 General Motors Financial Co. Inc. 4.300% 7/13/25 3,000 2,963 7 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 3,618 3,696 7 Harley-Davidson Financial Services Inc. 2.150% 2/26/20 3,945 3,920 7 Harley-Davidson Funding Corp. 6.800% 6/15/18 12,380 14,084 Harley-Davidson Inc. 3.500% 7/28/25 12,000 12,003 Harman International Industries Inc. 4.150% 5/15/25 10,000 9,930 Home Depot Inc. 2.625% 6/1/22 6,960 6,892 Home Depot Inc. 2.700% 4/1/23 14,625 14,418 Home Depot Inc. 3.750% 2/15/24 15,000 15,740 Host Hotels & Resorts LP 3.750% 10/15/23 10,000 9,869 7 Kia Motors Corp. 3.625% 6/14/16 3,200 3,254 Kohl's Corp. 3.250% 2/1/23 5,970 5,854 60 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Kohl's Corp. 4.250% 7/17/25 3,000 3,003 L Brands Inc. 6.625% 4/1/21 3,628 4,095 L Brands Inc. 5.625% 10/15/23 5,000 5,294 Lowe's Cos. Inc. 3.750% 4/15/21 11,350 12,139 Lowe's Cos. Inc. 3.800% 11/15/21 6,650 7,075 Lowe's Cos. Inc. 3.120% 4/15/22 15,000 15,220 Lowe's Cos. Inc. 3.875% 9/15/23 22,795 24,175 Lowe's Cos. Inc. 3.125% 9/15/24 7,925 7,923 Macy's Retail Holdings Inc. 2.875% 2/15/23 7,500 7,165 Marriott International Inc. 6.375% 6/15/17 3,040 3,299 Marriott International Inc. 3.000% 3/1/19 2,500 2,567 Marriott International Inc. 3.250% 9/15/22 3,500 3,492 MasterCard Inc. 2.000% 4/1/19 1,250 1,259 MasterCard Inc. 3.375% 4/1/24 16,000 16,408 McDonald's Corp. 3.625% 5/20/21 4,500 4,740 McDonald's Corp. 2.625% 1/15/22 9,000 8,795 Nordstrom Inc. 4.000% 10/15/21 7,500 8,032 NVR Inc. 3.950% 9/15/22 10,000 10,188 O'Reilly Automotive Inc. 4.875% 1/14/21 5,320 5,849 O'Reilly Automotive Inc. 4.625% 9/15/21 7,000 7,576 O'Reilly Automotive Inc. 3.800% 9/1/22 4,000 4,100 PACCAR Financial Corp. 1.600% 3/15/17 2,500 2,525 11 Priceline Group Inc. 1.800% 3/3/27 8,000 8,039 QVC Inc. 3.125% 4/1/19 2,000 1,996 QVC Inc. 4.850% 4/1/24 5,000 5,018 Smithsonian Institute Washington DC GO 3.434% 9/1/23 1,600 1,639 Staples Inc. 2.750% 1/12/18 5,150 5,209 Starbucks Corp. 2.700% 6/15/22 9,745 9,777 Starbucks Corp. 3.850% 10/1/23 12,000 12,717 Target Corp. 2.900% 1/15/22 4,500 4,572 Target Corp. 3.500% 7/1/24 15,985 16,520 TJX Cos. Inc. 6.950% 4/15/19 15,663 18,346 TJX Cos. Inc. 2.750% 6/15/21 6,000 6,090 TJX Cos. Inc. 2.500% 5/15/23 16,900 16,332 Toyota Motor Credit Corp. 4.500% 6/17/20 9,000 9,930 Toyota Motor Credit Corp. 4.250% 1/11/21 5,155 5,631 Toyota Motor Credit Corp. 3.400% 9/15/21 24,460 25,439 Toyota Motor Credit Corp. 3.300% 1/12/22 16,000 16,528 VF Corp. 3.500% 9/1/21 5,505 5,837 Wal-Mart Stores Inc. 3.625% 7/8/20 6,720 7,202 Wal-Mart Stores Inc. 3.250% 10/25/20 21,195 22,335 Wal-Mart Stores Inc. 4.250% 4/15/21 13,619 14,918 11 Wal-Mart Stores Inc. 1.900% 4/8/22 7,000 8,119 Wal-Mart Stores Inc. 2.550% 4/11/23 68,021 66,449 Wal-Mart Stores Inc. 3.300% 4/22/24 25,930 26,467 Walgreen Co. 5.250% 1/15/19 4,125 4,535 Walgreens Boots Alliance Inc. 3.300% 11/18/21 15,000 14,936 7 Wesfarmers Ltd. 1.874% 3/20/18 6,000 5,994 11 Wesfarmers Ltd. 2.750% 8/2/22 5,000 6,027 Wyndham Worldwide Corp. 5.625% 3/1/21 2,500 2,750 Wyndham Worldwide Corp. 4.250% 3/1/22 4,000 4,030 Wyndham Worldwide Corp. 3.900% 3/1/23 2,000 1,978 Consumer Noncyclical (9.4%) Abbott Laboratories 2.550% 3/15/22 9,000 8,818 Abbott Laboratories 2.950% 3/15/25 5,000 4,818 AbbVie Inc. 3.600% 5/14/25 20,000 19,728 Actavis Funding SCS 3.450% 3/15/22 21,500 21,203 Actavis Funding SCS 3.850% 6/15/24 25,000 24,635 Actavis Inc. 3.250% 10/1/22 30,191 29,366 Agilent Technologies Inc. 5.000% 7/15/20 2,000 2,196 Agilent Technologies Inc. 3.200% 10/1/22 10,000 9,757 Agilent Technologies Inc. 3.875% 7/15/23 7,500 7,586 Allergan Inc. 3.375% 9/15/20 5,333 5,421 61 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Allergan Inc. 2.800% 3/15/23 5,000 4,676 Altria Group Inc. 9.250% 8/6/19 8,014 10,015 Altria Group Inc. 2.850% 8/9/22 29,650 28,790 AmerisourceBergen Corp. 4.875% 11/15/19 6,270 6,904 AmerisourceBergen Corp. 3.400% 5/15/24 8,000 7,953 AmerisourceBergen Corp. 3.250% 3/1/25 10,000 9,705 Amgen Inc. 6.150% 6/1/18 5,000 5,608 Amgen Inc. 3.625% 5/15/22 12,000 12,215 Amgen Inc. 3.625% 5/22/24 14,000 14,008 Anheuser-Busch Cos. LLC 5.500% 1/15/18 80 88 Anheuser-Busch Cos. LLC 5.000% 3/1/19 3,145 3,461 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 12,382 11,852 Anheuser-Busch InBev Finance Inc. 3.700% 2/1/24 15,000 15,422 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 5,570 6,597 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 8,514 10,105 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 7,210 8,159 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 12,286 13,739 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 30,792 29,725 7 BAT International Finance plc 9.500% 11/15/18 4,000 4,928 7 Baxalta Inc. 3.600% 6/23/22 7,000 7,024 7 Baxalta Inc. 4.000% 6/23/25 10,000 9,929 Baxter International Inc. 5.375% 6/1/18 2,000 2,199 Baxter International Inc. 4.500% 8/15/19 2,000 2,174 Baxter International Inc. 4.250% 3/15/20 3,000 3,227 7 Bayer US Finance LLC 3.000% 10/8/21 7,000 7,042 7 Bayer US Finance LLC 3.375% 10/8/24 13,000 12,987 Becton Dickinson & Co. 5.000% 5/15/19 4,700 5,147 Becton Dickinson & Co. 3.250% 11/12/20 7,000 7,217 Boston Scientific Corp. 6.000% 1/15/20 6,500 7,344 Boston Scientific Corp. 4.125% 10/1/23 2,000 2,047 Boston Scientific Corp. 3.850% 5/15/25 6,500 6,275 Bottling Group LLC 5.125% 1/15/19 2,275 2,520 Bristol-Myers Squibb Co. 2.000% 8/1/22 15,200 14,464 Cardinal Health Inc. 3.500% 11/15/24 7,000 6,887 7 Cargill Inc. 4.307% 5/14/21 8,565 9,337 7 Cargill Inc. 3.250% 11/15/21 7,515 7,785 11 Cargill Inc. 2.500% 2/15/23 5,000 5,930 Catholic Health Initiatives Colorado GO 2.950% 11/1/22 1,500 1,475 Catholic Health Initiatives Colorado GO 4.200% 8/1/23 2,000 2,132 Celgene Corp. 3.250% 8/15/22 12,000 11,839 Clorox Co. 3.800% 11/15/21 5,000 5,296 Clorox Co. 3.050% 9/15/22 1,400 1,375 Coca-Cola Co. 3.150% 11/15/20 7,950 8,302 Coca-Cola Co. 3.300% 9/1/21 10,245 10,724 Coca-Cola Co. 3.200% 11/1/23 28,420 28,941 11 Coca-Cola Co. 1.125% 3/9/27 10,000 10,326 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 3,095 3,151 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 5,000 5,438 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 12,500 13,104 Colgate-Palmolive Co. 2.300% 5/3/22 8,000 7,858 Colgate-Palmolive Co. 1.950% 2/1/23 2,079 1,988 Colgate-Palmolive Co. 2.100% 5/1/23 17,000 16,329 Colgate-Palmolive Co. 3.250% 3/15/24 20,375 21,045 ConAgra Foods Inc. 7.000% 4/15/19 2,502 2,846 ConAgra Foods Inc. 3.250% 9/15/22 8,450 8,067 ConAgra Foods Inc. 3.200% 1/25/23 10,000 9,403 Constellation Brands Inc. 3.750% 5/1/21 4,250 4,277 Constellation Brands Inc. 4.750% 11/15/24 5,000 5,075 Covidien International Finance SA 4.200% 6/15/20 7,735 8,321 Covidien International Finance SA 3.200% 6/15/22 13,500 13,618 Covidien International Finance SA 2.950% 6/15/23 27,330 26,788 DENTSPLY International Inc. 4.125% 8/15/21 1,900 2,012 Diageo Capital plc 4.828% 7/15/20 5,689 6,281 Diageo Capital plc 2.625% 4/29/23 10,300 9,817 62 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Diageo Investment Corp. 2.875% 5/11/22 11,000 10,832 Dignity Health 3.812% 11/1/24 1,000 1,044 11 Eli Lilly & Co. 1.000% 6/2/22 4,900 5,376 11 Eli Lilly & Co. 1.625% 6/2/26 3,600 3,929 Estee Lauder Cos. Inc. 2.350% 8/15/22 5,000 4,896 Express Scripts Holding Co. 7.250% 6/15/19 3,000 3,516 Express Scripts Holding Co. 4.750% 11/15/21 7,625 8,236 Flowers Foods Inc. 4.375% 4/1/22 2,000 2,112 Genzyme Corp. 5.000% 6/15/20 15,349 17,467 Gilead Sciences Inc. 4.400% 12/1/21 9,050 9,820 Gilead Sciences Inc. 3.700% 4/1/24 37,655 38,531 Gilead Sciences Inc. 3.500% 2/1/25 57,084 57,602 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 16,570 16,326 GlaxoSmithKline Capital plc 2.850% 5/8/22 10,000 10,001 7 Grupo Bimbo SAB de CV 3.875% 6/27/24 12,000 12,010 Hershey Co. 4.125% 12/1/20 4,125 4,520 Hershey Co. 2.625% 5/1/23 20,450 20,290 Hormel Foods Corp. 4.125% 4/15/21 625 687 7 JM Smucker Co. 2.500% 3/15/20 1,575 1,573 7 JM Smucker Co. 3.000% 3/15/22 10,000 9,848 7 JM Smucker Co. 3.500% 3/15/25 8,000 7,880 Kaiser Foundation Hospitals 3.500% 4/1/22 5,765 5,893 Kimberly-Clark Corp. 7.500% 11/1/18 10,000 11,831 Kimberly-Clark Corp. 3.625% 8/1/20 3,300 3,507 Koninklijke Philips NV 3.750% 3/15/22 5,000 5,077 Kraft Heinz Foods Co. 6.125% 8/23/18 6,000 6,706 Kraft Heinz Foods Co. 3.500% 6/6/22 6,000 6,070 Kroger Co. 2.200% 1/15/17 2,920 2,954 Kroger Co. 3.300% 1/15/21 5,500 5,617 Kroger Co. 2.950% 11/1/21 3,000 2,982 Kroger Co. 3.400% 4/15/22 3,000 3,038 Kroger Co. 3.850% 8/1/23 5,000 5,140 Laboratory Corp. of America Holdings 3.600% 2/1/25 2,000 1,930 11 Luxottica Group SPA 2.625% 2/10/24 11,000 13,254 McKesson Corp. 7.500% 2/15/19 6,100 7,203 McKesson Corp. 2.850% 3/15/23 5,000 4,808 7 Medtronic Inc. 2.500% 3/15/20 17,700 17,819 Medtronic Inc. 4.450% 3/15/20 10,000 10,933 Medtronic Inc. 3.125% 3/15/22 7,000 7,078 7 Medtronic Inc. 3.150% 3/15/22 36,853 36,968 Medtronic Inc. 2.750% 4/1/23 20,000 19,410 Medtronic Inc. 3.625% 3/15/24 10,000 10,251 7 Medtronic Inc. 3.500% 3/15/25 71,300 71,256 Merck & Co. Inc. 2.350% 2/10/22 3,804 3,719 Merck & Co. Inc. 2.400% 9/15/22 2,380 2,312 Merck & Co. Inc. 2.800% 5/18/23 42,254 41,678 Merck & Co. Inc. 2.750% 2/10/25 41,960 40,032 Mondelez International Inc. 2.250% 2/1/19 5,000 5,028 11 Mondelez International Inc. 1.000% 3/7/22 4,275 4,593 Mondelez International Inc. 4.000% 2/1/24 3,000 3,112 11 Mondelez International Inc. 1.625% 3/8/27 13,000 13,353 7 Mylan Inc. 3.125% 1/15/23 16,325 15,598 Newell Rubbermaid Inc. 4.000% 12/1/24 4,500 4,543 Novartis Capital Corp. 4.400% 4/24/20 5,000 5,532 Novartis Capital Corp. 2.400% 9/21/22 29,555 28,745 Novartis Capital Corp. 3.400% 5/6/24 10,000 10,215 PepsiCo Inc. 4.500% 1/15/20 13,800 15,121 PepsiCo Inc. 3.000% 8/25/21 17,990 18,436 PepsiCo Inc. 2.750% 3/5/22 13,860 13,755 PepsiCo Inc. 3.100% 7/17/22 21,550 21,932 PepsiCo Inc. 2.750% 3/1/23 9,000 8,862 PepsiCo Inc. 3.600% 3/1/24 32,563 33,613 PepsiCo Inc. 2.750% 4/30/25 20,000 19,240 PepsiCo Inc. 3.500% 7/17/25 23,900 24,227 63 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) PerkinElmer Inc. 5.000% 11/15/21 8,000 8,696 7 Pernod Ricard SA 5.750% 4/7/21 2,250 2,533 7 Pernod Ricard SA 4.450% 1/15/22 10,000 10,551 7 Pernod Ricard SA 4.250% 7/15/22 5,000 5,205 Perrigo Finance plc 3.900% 12/15/24 10,000 9,840 Pfizer Inc. 3.000% 6/15/23 10,000 9,974 Pfizer Inc. 3.400% 5/15/24 16,737 16,905 Pharmacia Corp. 6.500% 12/1/18 6,045 6,977 Philip Morris International Inc. 2.900% 11/15/21 6,000 6,084 Philip Morris International Inc. 2.500% 8/22/22 8,425 8,176 Philip Morris International Inc. 2.625% 3/6/23 2,000 1,930 Philip Morris International Inc. 3.600% 11/15/23 5,000 5,149 Philip Morris International Inc. 3.250% 11/10/24 16,000 15,902 Procter & Gamble Co. 3.100% 8/15/23 5,000 5,086 Quest Diagnostics Inc. 4.750% 1/30/20 1,000 1,098 Quest Diagnostics Inc. 4.700% 4/1/21 4,000 4,343 Quest Diagnostics Inc. 4.250% 4/1/24 2,000 2,048 7 Reynolds American Inc. 6.875% 5/1/20 7,065 8,193 Reynolds American Inc. 4.000% 6/12/22 5,000 5,144 Reynolds American Inc. 3.250% 11/1/22 5,011 4,873 Reynolds American Inc. 4.450% 6/12/25 20,000 20,566 7 Roche Holdings Inc. 6.000% 3/1/19 13,574 15,419 7 Roche Holdings Inc. 3.350% 9/30/24 12,000 12,173 Sanofi 4.000% 3/29/21 12,500 13,478 St. Jude Medical Inc. 3.250% 4/15/23 9,138 9,059 Stryker Corp. 4.375% 1/15/20 4,000 4,373 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 9,248 9,416 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 16,158 15,506 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 8,791 8,951 Thermo Fisher Scientific Inc. 2.250% 8/15/16 2,840 2,869 Thermo Fisher Scientific Inc. 4.700% 5/1/20 4,400 4,849 Thermo Fisher Scientific Inc. 4.500% 3/1/21 4,100 4,393 11 Thermo Fisher Scientific Inc. 2.000% 4/15/25 6,000 6,455 Tyson Foods Inc. 4.500% 6/15/22 5,750 6,106 Tyson Foods Inc. 3.950% 8/15/24 23,150 23,418 Unilever Capital Corp. 4.800% 2/15/19 1,920 2,112 Unilever Capital Corp. 3.100% 7/30/25 12,000 11,962 Wyeth LLC 5.500% 2/15/16 5,000 5,132 Zimmer Holdings Inc. 3.550% 4/1/25 15,000 14,501 Zoetis Inc. 3.250% 2/1/23 5,000 4,795 Energy (7.4%) Anadarko Petroleum Corp. 3.450% 7/15/24 3,000 2,939 Baker Hughes Inc. 7.500% 11/15/18 4,845 5,656 BP Capital Markets plc 1.375% 5/10/18 2,000 1,987 BP Capital Markets plc 4.750% 3/10/19 8,350 9,157 BP Capital Markets plc 2.521% 1/15/20 5,000 5,062 BP Capital Markets plc 4.500% 10/1/20 20,500 22,538 BP Capital Markets plc 4.742% 3/11/21 8,748 9,643 BP Capital Markets plc 3.561% 11/1/21 31,470 32,693 BP Capital Markets plc 3.062% 3/17/22 8,970 8,985 BP Capital Markets plc 3.245% 5/6/22 35,000 35,227 BP Capital Markets plc 2.500% 11/6/22 16,352 15,680 BP Capital Markets plc 2.750% 5/10/23 34,560 33,067 BP Capital Markets plc 3.994% 9/26/23 5,000 5,192 BP Capital Markets plc 3.814% 2/10/24 35,410 36,073 BP Capital Markets plc 3.506% 3/17/25 14,970 14,811 Cameron International Corp. 3.600% 4/30/22 1,335 1,309 Cameron International Corp. 4.000% 12/15/23 5,000 4,952 Cameron International Corp. 3.700% 6/15/24 5,000 4,821 Cenovus Energy Inc. 3.800% 9/15/23 10,225 10,024 CenterPoint Energy Resources Corp. 4.500% 1/15/21 3,000 3,249 Chevron Corp. 4.950% 3/3/19 3,347 3,695 Chevron Corp. 2.193% 11/15/19 2,000 2,018 64 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Chevron Corp. 1.961% 3/3/20 9,220 9,158 Chevron Corp. 2.411% 3/3/22 8,315 8,133 Chevron Corp. 2.355% 12/5/22 46,500 44,487 Chevron Corp. 3.191% 6/24/23 29,083 29,333 ConocoPhillips 6.000% 1/15/20 5,000 5,781 ConocoPhillips Co. 2.875% 11/15/21 12,000 12,007 ConocoPhillips Co. 2.400% 12/15/22 10,000 9,411 ConocoPhillips Co. 3.350% 11/15/24 23,184 22,933 Continental Resources Inc. 5.000% 9/15/22 14,000 13,300 Continental Resources Inc. 3.800% 6/1/24 5,000 4,413 Devon Energy Corp. 6.300% 1/15/19 5,000 5,645 Diamond Offshore Drilling Inc. 5.875% 5/1/19 5,000 5,571 Diamond Offshore Drilling Inc. 3.450% 11/1/23 6,000 5,730 Dominion Gas Holdings LLC 3.600% 12/15/24 25,000 24,926 Enbridge Energy Partners LP 6.500% 4/15/18 1,750 1,926 Enbridge Energy Partners LP 5.200% 3/15/20 2,500 2,704 Enbridge Energy Partners LP 4.200% 9/15/21 6,150 6,305 5 Enbridge Energy Partners LP 8.050% 10/1/77 1,110 1,132 Enbridge Inc. 3.500% 6/10/24 3,000 2,804 Energy Transfer Partners LP 9.700% 3/15/19 4,432 5,377 Energy Transfer Partners LP 9.000% 4/15/19 2,334 2,782 Energy Transfer Partners LP 4.650% 6/1/21 7,850 8,044 Energy Transfer Partners LP 5.200% 2/1/22 11,530 11,910 Energy Transfer Partners LP 3.600% 2/1/23 5,909 5,507 Energy Transfer Partners LP 4.900% 2/1/24 3,042 3,066 Energy Transfer Partners LP 4.050% 3/15/25 15,000 13,980 Energy Transfer Partners LP 4.750% 1/15/26 5,000 4,876 Ensco plc 4.700% 3/15/21 14,300 14,026 Ensco plc 5.200% 3/15/25 6,000 5,704 Enterprise Products Operating LLC 3.350% 3/15/23 5,500 5,378 5 Enterprise Products Operating LLC 8.375% 8/1/66 1,500 1,530 EOG Resources Inc. 5.625% 6/1/19 10,250 11,544 EOG Resources Inc. 2.450% 4/1/20 5,950 5,996 EOG Resources Inc. 4.400% 6/1/20 12,000 13,141 EOG Resources Inc. 4.100% 2/1/21 11,000 11,737 EOG Resources Inc. 2.625% 3/15/23 23,885 23,062 EOG Resources Inc. 3.150% 4/1/25 14,630 14,322 EQT Corp. 8.125% 6/1/19 5,500 6,516 EQT Corp. 4.875% 11/15/21 4,000 4,187 Exxon Mobil Corp. 2.397% 3/6/22 8,825 8,699 Exxon Mobil Corp. 2.709% 3/6/25 21,100 20,476 Halliburton Co. 6.150% 9/15/19 4,631 5,323 Halliburton Co. 3.250% 11/15/21 10,800 11,006 Halliburton Co. 3.500% 8/1/23 5,000 5,022 Hess Corp. 8.125% 2/15/19 5,075 5,991 Kinder Morgan Energy Partners LP 2.650% 2/1/19 2,100 2,071 Kinder Morgan Energy Partners LP 9.000% 2/1/19 5,410 6,451 Kinder Morgan Energy Partners LP 6.850% 2/15/20 8,227 9,410 Kinder Morgan Energy Partners LP 5.800% 3/1/21 5,000 5,434 Kinder Morgan Energy Partners LP 4.150% 3/1/22 1,240 1,218 Kinder Morgan Inc. 3.050% 12/1/19 7,060 6,999 Kinder Morgan Inc. 4.300% 6/1/25 13,600 12,911 11 Kinder Morgan Inc. 2.250% 3/16/27 8,000 8,156 Marathon Oil Corp. 3.850% 6/1/25 15,000 14,490 Nabors Industries Inc. 5.000% 9/15/20 3,319 3,451 National Oilwell Varco Inc. 2.600% 12/1/22 24,000 22,798 Noble Energy Inc. 8.250% 3/1/19 6,000 7,137 Noble Energy Inc. 3.900% 11/15/24 1,000 978 Noble Holding International Ltd. 4.900% 8/1/20 5,000 4,807 Occidental Petroleum Corp. 4.100% 2/1/21 20,922 22,291 Occidental Petroleum Corp. 3.125% 2/15/22 19,080 19,077 Occidental Petroleum Corp. 2.700% 2/15/23 32,604 31,252 Occidental Petroleum Corp. 3.500% 6/15/25 6,000 6,006 ONEOK Partners LP 8.625% 3/1/19 2,000 2,370 65 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) ONEOK Partners LP 3.375% 10/1/22 12,083 11,163 Petro-Canada 6.050% 5/15/18 4,000 4,439 Phillips 66 2.950% 5/1/17 4,000 4,102 Phillips 66 4.300% 4/1/22 9,000 9,485 Pioneer Natural Resources Co. 3.950% 7/15/22 3,000 3,002 Plains All American Pipeline LP / PAA Finance Corp. 3.650% 6/1/22 14,970 15,053 Plains All American Pipeline LP / PAA Finance Corp. 2.850% 1/31/23 1,902 1,804 Plains All American Pipeline LP / PAA Finance Corp. 3.600% 11/1/24 9,542 9,222 Pride International Inc. 6.875% 8/15/20 12,178 13,649 Regency Energy Partners LP / Regency Energy Finance Corp. 5.000% 10/1/22 7,410 7,401 Rowan Cos. Inc. 4.875% 6/1/22 8,000 7,702 7 Schlumberger Investment SA 3.300% 9/14/21 20,900 21,373 Schlumberger Investment SA 3.650% 12/1/23 28,000 29,085 Shell International Finance BV 5.200% 3/22/17 2,680 2,855 Shell International Finance BV 4.300% 9/22/19 16,000 17,390 Shell International Finance BV 4.375% 3/25/20 14,035 15,346 Shell International Finance BV 2.375% 8/21/22 29,609 28,611 Shell International Finance BV 2.250% 1/6/23 10,500 9,941 Shell International Finance BV 3.400% 8/12/23 5,000 5,135 Shell International Finance BV 3.250% 5/11/25 38,000 37,430 Southwestern Energy Co. 7.500% 2/1/18 5,000 5,513 Southwestern Energy Co. 4.050% 1/23/20 5,000 5,074 Southwestern Energy Co. 4.100% 3/15/22 7,000 6,772 Southwestern Energy Co. 4.950% 1/23/25 10,000 9,758 Suncor Energy Inc. 3.600% 12/1/24 6,745 6,709 Talisman Energy Inc. 7.750% 6/1/19 3,000 3,477 Talisman Energy Inc. 3.750% 2/1/21 3,300 3,248 Total Capital Canada Ltd. 1.450% 1/15/18 7,700 7,708 Total Capital Canada Ltd. 2.750% 7/15/23 19,420 18,748 Total Capital International SA 2.750% 6/19/21 7,000 7,059 12 Total Capital International SA 4.250% 11/26/21 9,816 7,389 Total Capital International SA 2.875% 2/17/22 31,378 31,263 Total Capital International SA 2.700% 1/25/23 23,160 22,460 Total Capital International SA 3.700% 1/15/24 10,000 10,302 Total Capital International SA 3.750% 4/10/24 25,000 25,828 Total Capital SA 4.450% 6/24/20 20,212 22,245 Total Capital SA 4.125% 1/28/21 12,525 13,477 TransCanada PipeLines Ltd. 3.800% 10/1/20 4,292 4,574 TransCanada PipeLines Ltd. 2.500% 8/1/22 530 507 TransCanada PipeLines Ltd. 3.750% 10/16/23 18,315 18,603 5 TransCanada PipeLines Ltd. 6.350% 5/15/67 2,000 1,858 Transocean Inc. 6.875% 12/15/21 5,000 4,225 Valero Energy Corp. 9.375% 3/15/19 4,200 5,169 Weatherford International Ltd. 9.625% 3/1/19 3,750 4,271 Weatherford International Ltd. 5.125% 9/15/20 9,647 9,290 Weatherford International Ltd. 4.500% 4/15/22 2,000 1,817 Williams Cos. Inc. 4.550% 6/24/24 17,000 15,982 Williams Partners LP 4.500% 11/15/23 11,000 10,896 Williams Partners LP 4.000% 9/15/25 15,000 13,947 Williams Partners LP / ACMP Finance Corp. 4.875% 5/15/23 5,000 4,875 Williams Partners LP / ACMP Finance Corp. 4.875% 3/15/24 9,000 8,843 7 Woodside Finance Ltd. 3.650% 3/5/25 15,000 14,357 Other Industrial (0.3%) Fluor Corp. 3.500% 12/15/24 31,375 31,984 7 Hutchison Whampoa Finance CI Ltd. 3.625% 10/31/24 5,000 4,929 7 Hutchison Whampoa International 11 Ltd. 4.625% 1/13/22 19,240 20,780 Technology (6.1%) Adobe Systems Inc. 3.250% 2/1/25 4,000 3,849 Altera Corp. 1.750% 5/15/17 3,205 3,222 Altera Corp. 2.500% 11/15/18 10,000 10,171 Altera Corp. 4.100% 11/15/23 4,623 4,921 Apple Inc. 2.000% 5/6/20 9,585 9,548 66 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Apple Inc. 2.850% 5/6/21 37,125 37,626 Apple Inc. 2.150% 2/9/22 19,000 18,372 Apple Inc. 2.700% 5/13/22 19,350 19,234 11 Apple Inc. 1.000% 11/10/22 7,500 8,214 Apple Inc. 2.400% 5/3/23 104,325 99,696 Apple Inc. 3.450% 5/6/24 54,000 55,282 Apple Inc. 2.500% 2/9/25 23,500 22,055 Apple Inc. 3.200% 5/13/25 34,675 34,509 11 Apple Inc. 1.625% 11/10/26 5,000 5,504 Applied Materials Inc. 4.300% 6/15/21 10,615 11,413 Autodesk Inc. 3.125% 6/15/20 5,000 5,029 Autodesk Inc. 4.375% 6/15/25 10,000 10,126 Baidu Inc. 3.250% 8/6/18 10,100 10,329 Baidu Inc. 3.500% 11/28/22 13,000 12,878 Broadcom Corp. 2.500% 8/15/22 9,000 8,921 Broadcom Corp. 3.500% 8/1/24 6,485 6,481 CA Inc. 3.600% 8/1/20 4,015 4,033 Corning Inc. 4.250% 8/15/20 9,000 9,804 Corning Inc. 2.900% 5/15/22 6,980 6,989 Corning Inc. 3.700% 11/15/23 15,000 15,555 EMC Corp. 3.375% 6/1/23 15,500 15,529 Equifax Inc. 6.300% 7/1/17 5,000 5,419 Fidelity National Information Services Inc. 3.500% 4/15/23 9,165 8,656 Fiserv Inc. 2.700% 6/1/20 5,350 5,351 Fiserv Inc. 3.500% 10/1/22 8,000 8,067 Fiserv Inc. 3.850% 6/1/25 3,000 2,981 Hewlett-Packard Co. 2.750% 1/14/19 6,250 6,327 Hewlett-Packard Co. 3.750% 12/1/20 5,024 5,194 Hewlett-Packard Co. 4.300% 6/1/21 5,000 5,232 Hewlett-Packard Co. 4.375% 9/15/21 4,022 4,215 Intel Corp. 2.450% 7/29/20 5,075 5,105 Intel Corp. 3.300% 10/1/21 34,900 36,029 Intel Corp. 3.100% 7/29/22 11,500 11,540 Intel Corp. 2.700% 12/15/22 28,000 27,200 Intel Corp. 3.700% 7/29/25 47,621 48,108 International Business Machines Corp. 1.875% 8/1/22 17,000 15,815 International Business Machines Corp. 3.375% 8/1/23 31,000 31,211 International Business Machines Corp. 3.625% 2/12/24 23,000 23,333 KLA-Tencor Corp. 3.375% 11/1/19 1,285 1,312 KLA-Tencor Corp. 4.125% 11/1/21 3,000 3,055 KLA-Tencor Corp. 4.650% 11/1/24 5,000 4,942 Lam Research Corp. 3.800% 3/15/25 4,000 3,900 Microsoft Corp. 2.375% 2/12/22 38,500 37,944 Microsoft Corp. 2.125% 11/15/22 9,000 8,650 Microsoft Corp. 3.625% 12/15/23 19,000 19,890 Microsoft Corp. 2.700% 2/12/25 39,250 37,847 11 Microsoft Corp. 3.125% 12/6/28 5,593 7,094 Motorola Solutions Inc. 3.750% 5/15/22 7,000 6,881 Oracle Corp. 2.375% 1/15/19 3,250 3,312 Oracle Corp. 3.875% 7/15/20 13,000 13,955 Oracle Corp. 2.800% 7/8/21 18,000 18,151 Oracle Corp. 2.500% 5/15/22 30,730 29,853 Oracle Corp. 2.500% 10/15/22 57,616 55,664 Oracle Corp. 3.625% 7/15/23 24,000 24,732 Oracle Corp. 3.400% 7/8/24 43,500 43,842 Oracle Corp. 2.950% 5/15/25 35,000 33,762 Pitney Bowes Inc. 4.625% 3/15/24 5,000 5,099 QUALCOMM Inc. 2.250% 5/20/20 5,985 5,903 QUALCOMM Inc. 3.000% 5/20/22 14,510 14,128 QUALCOMM Inc. 3.450% 5/20/25 27,540 26,070 Seagate HDD Cayman 3.750% 11/15/18 5,670 5,868 Seagate HDD Cayman 4.750% 6/1/23 5,000 5,025 Seagate HDD Cayman 4.750% 1/1/25 13,500 13,264 7 Seagate HDD Cayman 4.875% 6/1/27 3,000 2,895 67 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Texas Instruments Inc. 2.250% 5/1/23 5,000 4,777 Tyco Electronics Group SA 6.550% 10/1/17 2,990 3,301 Tyco Electronics Group SA 3.500% 2/3/22 16,710 17,113 11 Tyco Electronics Group SA 1.100% 3/1/23 7,453 7,935 Tyco Electronics Group SA 3.450% 8/1/24 7,000 7,104 Verisk Analytics Inc. 4.125% 9/12/22 16,264 16,501 Verisk Analytics Inc. 4.000% 6/15/25 8,000 7,898 Xerox Corp. 5.625% 12/15/19 8,000 8,916 Xilinx Inc. 3.000% 3/15/21 19,000 19,339 Transportation (1.5%) 5 American Airlines 2015-1 Class B Pass Through Trust 3.700% 11/1/24 5,000 4,925 Canadian National Railway Co. 2.850% 12/15/21 6,580 6,686 Canadian Pacific Railway Co. 7.250% 5/15/19 3,375 3,980 Canadian Pacific Railway Co. 4.450% 3/15/23 5,085 5,494 5 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 1,229 1,283 5 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 204 211 5 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 979 1,109 5 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 10/1/22 1,263 1,393 5 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 3,739 4,253 5 Continental Airlines 2010-1 Class A Pass Through Trust 4.750% 7/12/22 6,183 6,538 5 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 7,952 8,131 5 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 20,479 20,735 5 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 1,334 1,384 CSX Corp. 7.900% 5/1/17 5,000 5,558 CSX Corp. 7.375% 2/1/19 3,375 3,959 CSX Corp. 3.400% 8/1/24 5,000 5,028 5 CSX Transportation Inc. 6.251% 1/15/23 3,086 3,637 5 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 6,011 6,823 5 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 1,991 2,285 5 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 3,623 4,135 5 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 6,305 6,848 5 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 3,127 3,299 7 ERAC USA Finance LLC 6.375% 10/15/17 6,370 6,996 7 ERAC USA Finance LLC 5.250% 10/1/20 3,750 4,170 7 ERAC USA Finance LLC 4.500% 8/16/21 5,000 5,424 7 ERAC USA Finance LLC 3.850% 11/15/24 3,000 3,038 10 Firstgroup plc 8.750% 4/8/21 6,000 11,749 5 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 5,394 5,313 JetBlue Airways 2004-2 G-2 Pass Through Trust 0.724% 5/15/18 2,465 2,428 5 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 4,410 4,961 5 Spirit Airlines 2015-1 Pass Through Trust A 4.100% 10/1/29 20,000 20,100 Union Pacific Corp. 4.163% 7/15/22 5,255 5,633 Union Pacific Corp. 2.950% 1/15/23 5,939 5,893 Union Pacific Corp. 2.750% 4/15/23 17,503 17,089 Union Pacific Corp. 3.646% 2/15/24 5,000 5,193 Union Pacific Corp. 3.750% 3/15/24 24,925 26,088 5 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 2,149 2,214 5 United Airlines 2014-1 Class A Pass Through Trust 4.000% 10/11/27 2,500 2,531 United Continental Holdings Inc. 6.375% 6/1/18 2,775 2,914 United Parcel Service Inc. 2.450% 10/1/22 61,450 60,230 8,020,838 Utilities (5.7%) Electric (5.4%) Alabama Power Co. 3.375% 10/1/20 7,000 7,304 Alabama Power Co. 3.550% 12/1/23 5,750 5,944 Alabama Power Co. 2.800% 4/1/25 7,000 6,748 Ameren Illinois Co. 2.700% 9/1/22 22,449 22,182 Ameren Illinois Co. 3.250% 3/1/25 16,680 16,724 Arizona Public Service Co. 8.750% 3/1/19 10,850 13,289 Arizona Public Service Co. 3.350% 6/15/24 8,200 8,308 Arizona Public Service Co. 3.150% 5/15/25 10,000 9,927 68 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Baltimore Gas & Electric Co. 3.500% 11/15/21 11,190 11,693 Baltimore Gas & Electric Co. 2.800% 8/15/22 13,600 13,423 Baltimore Gas & Electric Co. 3.350% 7/1/23 15,197 15,443 Berkshire Hathaway Energy Co. 3.750% 11/15/23 4,100 4,206 CMS Energy Corp. 8.750% 6/15/19 11,180 13,637 CMS Energy Corp. 6.250% 2/1/20 3,255 3,731 Commonwealth Edison Co. 3.400% 9/1/21 5,400 5,639 Commonwealth Edison Co. 3.100% 11/1/24 3,990 3,997 Connecticut Light & Power Co. 5.500% 2/1/19 11,695 13,120 Connecticut Light & Power Co. 2.500% 1/15/23 24,900 24,079 Consumers Energy Co. 5.650% 9/15/18 1,000 1,119 Consumers Energy Co. 6.125% 3/15/19 5,600 6,440 Consumers Energy Co. 6.700% 9/15/19 6,319 7,454 Consumers Energy Co. 5.650% 4/15/20 10,683 12,305 Consumers Energy Co. 2.850% 5/15/22 15,640 15,816 Consumers Energy Co. 3.375% 8/15/23 6,144 6,313 Consumers Energy Co. 3.125% 8/31/24 16,000 16,185 DTE Electric Co. 3.450% 10/1/20 7,680 8,089 DTE Electric Co. 3.900% 6/1/21 14,650 15,668 DTE Electric Co. 2.650% 6/15/22 1,000 988 DTE Electric Co. 3.375% 3/1/25 14,575 14,884 Duke Energy Indiana Inc. 3.750% 7/15/20 14,270 15,235 Duke Energy Progress Inc. 5.300% 1/15/19 12,448 13,877 Duke Energy Progress Inc. 3.000% 9/15/21 17,523 17,913 7 EDP Finance BV 4.900% 10/1/19 5,425 5,679 7 EDP Finance BV 4.125% 1/15/20 13,460 13,674 7 EDP Finance BV 5.250% 1/14/21 3,020 3,195 11 Enel Finance International NV 1.966% 1/27/25 6,000 6,722 Entergy Arkansas Inc. 3.750% 2/15/21 8,770 9,260 Entergy Arkansas Inc. 3.050% 6/1/23 7,410 7,315 Entergy Arkansas Inc. 3.700% 6/1/24 3,318 3,471 Entergy Gulf States Louisiana LLC 5.590% 10/1/24 5,699 6,685 Entergy Louisiana LLC 4.800% 5/1/21 12,780 14,030 Entergy Louisiana LLC 3.300% 12/1/22 6,915 6,947 Entergy Louisiana LLC 4.050% 9/1/23 5,400 5,721 Entergy Louisiana LLC 5.400% 11/1/24 3,562 4,148 Entergy Louisiana LLC 4.950% 1/15/45 9,250 9,352 Eversource Energy 4.500% 11/15/19 925 997 Eversource Energy 2.800% 5/1/23 2,000 1,926 Exelon Corp. 2.850% 6/15/20 8,030 8,065 Exelon Corp. 3.950% 6/15/25 10,000 10,116 Exelon Generation Co. LLC 4.000% 10/1/20 4,000 4,181 Exelon Generation Co. LLC 4.250% 6/15/22 5,000 5,145 FirstEnergy Corp. 4.250% 3/15/23 8,864 9,009 7 FirstEnergy Transmission LLC 4.350% 1/15/25 10,090 10,336 Florida Power & Light Co. 2.750% 6/1/23 21,755 21,472 Florida Power & Light Co. 3.250% 6/1/24 13,960 14,210 5,7 FPL Energy Marcus Hook LP 7.590% 7/10/18 4,930 5,275 ITC Holdings Corp. 3.650% 6/15/24 7,000 7,007 7 Kansas Gas & Electric Co. 6.700% 6/15/19 4,824 5,605 LG&E & KU Energy LLC 3.750% 11/15/20 13,086 13,741 LG&E & KU Energy LLC 4.375% 10/1/21 9,785 10,590 MidAmerican Energy Co. 3.700% 9/15/23 5,500 5,772 MidAmerican Energy Co. 3.500% 10/15/24 30,240 31,134 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 5,450 5,456 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 13,340 13,508 National Rural Utilities Cooperative Finance Corp. 3.400% 11/15/23 13,737 14,048 National Rural Utilities Cooperative Finance Corp. 2.850% 1/27/25 15,870 15,448 Nevada Power Co. 7.125% 3/15/19 7,350 8,609 7 Niagara Mohawk Power Corp. 2.721% 11/28/22 2,000 1,936 NSTAR Electric Co. 2.375% 10/15/22 7,700 7,402 Pacific Gas & Electric Co. 4.250% 5/15/21 6,200 6,661 Pacific Gas & Electric Co. 3.250% 9/15/21 4,050 4,150 Pacific Gas & Electric Co. 2.450% 8/15/22 6,500 6,228 69 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Pacific Gas & Electric Co. 3.250% 6/15/23 21,500 21,518 Pacific Gas & Electric Co. 3.850% 11/15/23 3,710 3,860 Pacific Gas & Electric Co. 3.750% 2/15/24 20,000 20,563 Pacific Gas & Electric Co. 3.400% 8/15/24 20,475 20,511 Pacific Gas & Electric Co. 3.500% 6/15/25 9,650 9,716 PacifiCorp 3.850% 6/15/21 16,844 18,024 PacifiCorp 3.600% 4/1/24 6,000 6,237 Potomac Electric Power Co. 3.050% 4/1/22 2,270 2,245 Potomac Electric Power Co. 3.600% 3/15/24 12,690 13,033 PPL Electric Utilities Corp. 3.000% 9/15/21 15,868 16,165 Public Service Co. of Colorado 2.250% 9/15/22 5,000 4,815 Public Service Electric & Gas Co. 3.500% 8/15/20 8,000 8,447 Public Service Electric & Gas Co. 2.375% 5/15/23 18,825 18,093 Public Service Electric & Gas Co. 3.150% 8/15/24 1,000 1,010 Public Service Electric & Gas Co. 3.000% 5/15/25 10,470 10,349 Puget Energy Inc. 6.500% 12/15/20 15,565 18,332 Puget Energy Inc. 6.000% 9/1/21 4,235 4,883 Puget Energy Inc. 5.625% 7/15/22 19,769 22,303 7 Puget Energy Inc. 3.650% 5/15/25 13,000 12,730 Puget Sound Energy Inc. 4.300% 5/20/45 5,240 5,365 SCANA Corp. 6.250% 4/1/20 8,500 9,556 SCANA Corp. 4.750% 5/15/21 10,787 11,402 SCANA Corp. 4.125% 2/1/22 2,000 2,017 Southern California Edison Co. 3.875% 6/1/21 11,156 12,016 Southern California Edison Co. 3.500% 10/1/23 17,500 18,081 Tampa Electric Co. 5.400% 5/15/21 13,000 14,974 Tampa Electric Co. 2.600% 9/15/22 6,220 6,055 TECO Finance Inc. 5.150% 3/15/20 14,332 16,032 7 Trans-Allegheny Interstate Line Co. 3.850% 6/1/25 11,000 11,011 Union Electric Co. 6.700% 2/1/19 2,427 2,819 Union Electric Co. 3.500% 4/15/24 5,410 5,558 Virginia Electric & Power Co. 5.000% 6/30/19 3,930 4,365 Virginia Electric & Power Co. 3.450% 9/1/22 9,000 9,269 Virginia Electric & Power Co. 3.450% 2/15/24 7,000 7,194 Virginia Electric & Power Co. 3.100% 5/15/25 4,300 4,279 Western Massachusetts Electric Co. 3.500% 9/15/21 10,000 10,439 Natural Gas (0.3%) Nisource Finance Corp. 3.850% 2/15/23 8,518 8,841 Sempra Energy 6.150% 6/15/18 5,938 6,656 Sempra Energy 9.800% 2/15/19 4,340 5,434 Sempra Energy 2.875% 10/1/22 2,000 1,963 Sempra Energy 3.550% 6/15/24 2,000 1,991 Southern California Gas Co. 3.150% 9/15/24 22,290 22,595 Other Utility (0.0%) American Water Capital Corp. 3.400% 3/1/25 3,000 3,027 1,129,679 Total Corporate Bonds (Cost $14,926,048) 15,093,278 Sovereign Bonds (U.S. Dollar-Denominated) (3.2%) 7 Abu Dhabi National Energy Co. 6.165% 10/25/17 1,000 1,090 7 Abu Dhabi National Energy Co. PJSC 3.625% 1/12/23 1,000 1,001 Asian Development Bank 1.125% 3/15/17 4,000 4,029 Asian Development Bank 1.875% 10/23/18 3,000 3,065 7 Banco Latinoamericano de Comercio Exterior SA 3.250% 5/7/20 4,000 4,027 7 Bank Nederlandse Gemeenten 2.500% 1/23/23 1,000 1,015 7 Bank of China Hong Kong Ltd. 3.750% 11/8/16 920 947 7 Bermuda 5.603% 7/20/20 2,300 2,556 7 Bermuda 4.138% 1/3/23 2,000 2,011 7 Bermuda 4.854% 2/6/24 1,000 1,051 Cayman Islands 5.950% 11/24/19 500 565 7 CDP Financial Inc. 3.150% 7/24/24 8,000 8,159 Centrais Eletricas Brasileiras SA 5.750% 10/27/21 1,800 1,586 70 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 7 CEZ AS 4.250% 4/3/22 1,000 1,041 China Development Bank Corp. 5.000% 10/15/15 1,500 1,512 7 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 1,000 1,013 7 CNPC General Capital Ltd. 3.400% 4/16/23 1,000 981 Corp. Andina de Fomento 3.750% 1/15/16 11,500 11,658 Corp. Financiera de Desarrollo SA 3.250% 7/15/19 5,000 5,000 7 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 1,400 1,458 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 1,500 1,518 7 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 3,000 3,055 7 Corp. Nacional del Cobre de Chile 4.500% 8/13/23 1,500 1,558 Ecopetrol SA 7.375% 9/18/43 1,000 1,036 Ecopetrol SA 5.875% 5/28/45 4,200 3,651 7 Electricite de France SA 6.000% 1/22/14 50 57 12 Emirates NBD PJSC 5.750% 5/8/19 4,060 3,137 5,7 ENA Norte Trust 4.950% 4/25/28 1,761 1,805 Eskom Holdings SOC Ltd. 5.750% 1/26/21 12,200 11,834 European Investment Bank 2.250% 3/15/16 8,000 8,095 European Investment Bank 2.125% 7/15/16 10,000 10,161 European Investment Bank 2.500% 4/15/21 7,000 7,223 European Investment Bank 3.250% 1/29/24 2,000 2,152 Export-Import Bank of Korea 4.125% 9/9/15 2,000 2,006 Export-Import Bank of Korea 4.000% 1/11/17 10,000 10,380 Export-Import Bank of Korea 2.875% 9/17/18 3,000 3,091 Export-Import Bank of Korea 5.125% 6/29/20 2,000 2,247 Export-Import Bank of Korea 4.000% 1/29/21 1,000 1,069 Export-Import Bank of Korea 4.000% 1/14/24 2,000 2,133 Federative Republic of Brazil 5.000% 1/27/45 22,620 18,917 FMS Wertmanagement AoeR 1.625% 11/20/18 5,000 5,060 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 2,400 2,451 Inter-American Development Bank 3.000% 2/21/24 6,425 6,804 International Finance Corp. 1.000% 4/24/17 6,700 6,706 International Finance Corp. 1.750% 9/4/18 3,000 3,048 7 IPIC GMTN Ltd. 5.500% 3/1/22 800 915 14 KFW 1.250% 2/15/17 4,000 4,035 14 KFW 1.000% 6/11/18 11,750 11,716 14 KFW 2.750% 10/1/20 3,000 3,148 14 KFW 2.625% 1/25/22 9,000 9,330 14 KFW 2.000% 10/4/22 2,000 1,984 7 Kommunalbanken AS 1.000% 9/26/17 1,500 1,502 Korea Development Bank 3.250% 9/20/16 1,000 1,023 Korea Development Bank 3.875% 5/4/17 5,000 5,198 Korea Development Bank 1.500% 1/22/18 2,000 1,991 Korea Development Bank 4.625% 11/16/21 2,000 2,214 7 Korea Land & Housing Corp. 1.875% 8/2/17 5,000 5,013 7 Korea Western Power Co. Ltd. 3.125% 5/10/17 1,300 1,329 7 Korea Western Power Co. Ltd. 2.875% 10/10/18 2,000 2,042 7 Kowloon-Canton Railway Corp. 5.125% 5/20/19 2,500 2,767 14 Landwirtschaftliche Rentenbank 2.125% 7/15/16 5,000 5,078 14 Landwirtschaftliche Rentenbank 1.375% 10/23/19 2,000 1,986 Nexen Energy ULC 6.200% 7/30/19 2,000 2,242 North American Development Bank 2.300% 10/10/18 1,500 1,525 North American Development Bank 2.400% 10/26/22 1,300 1,278 7 OCP SA 5.625% 4/25/24 1,200 1,257 7 Ooredoo International Finance Ltd. 4.750% 2/16/21 1,500 1,641 7 Ooredoo International Finance Ltd. 3.250% 2/21/23 700 684 7 Pertamina Persero PT 6.000% 5/3/42 1,000 925 Petrobras Global Finance BV 5.625% 5/20/43 9,510 7,050 Petrobras International Finance Co. SA 3.875% 1/27/16 4,025 4,020 Petrobras International Finance Co. SA 5.875% 3/1/18 15,631 15,660 Petrobras International Finance Co. SA 7.875% 3/15/19 11,700 12,175 Petrobras International Finance Co. SA 6.875% 1/20/40 800 680 Petroleos Mexicanos 5.750% 3/1/18 15,500 16,856 Petroleos Mexicanos 8.000% 5/3/19 7,100 8,331 Petroleos Mexicanos 5.500% 1/21/21 26,000 28,169 71 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Petroleos Mexicanos 4.875% 1/24/22 28,500 29,682 Petroleos Mexicanos 3.500% 1/30/23 2,000 1,901 Province of New Brunswick 2.750% 6/15/18 1,250 1,299 Province of Ontario 3.000% 7/16/18 3,000 3,137 Province of Ontario 4.000% 10/7/19 4,500 4,907 Quebec 2.625% 2/13/23 5,700 5,777 Quebec 2.875% 10/16/24 8,250 8,409 11 Republic of Chile 1.875% 5/27/30 4,500 4,642 Republic of Colombia 6.125% 1/18/41 5,450 5,875 5 Republic of Colombia 5.000% 6/15/45 3,140 2,916 Republic of Hungary 4.000% 3/25/19 5,250 5,468 Republic of Indonesia 3.750% 4/25/22 3,000 2,974 11 Republic of Indonesia 3.375% 7/30/25 4,000 4,348 Republic of Indonesia 6.625% 2/17/37 2,000 2,245 11 Republic of Italy 1.050% 12/1/19 6,000 6,698 Republic of Kazakhstan 6.500% 7/21/45 5,900 5,848 Republic of Korea 7.125% 4/16/19 1,500 1,779 7 Republic of Latvia 2.750% 1/12/20 1,000 1,006 Republic of Lithuania 7.375% 2/11/20 5,000 5,981 Republic of Namibia 5.500% 11/3/21 4,400 4,730 Republic of Poland 5.125% 4/21/21 15,100 16,969 Republic of Poland 4.000% 1/22/24 6,000 6,348 Republic of Romania 4.375% 8/22/23 2,000 2,075 Republic of Turkey 7.500% 7/14/17 41,300 45,461 Republic of Turkey 6.750% 4/3/18 23,090 25,445 Republic of Turkey 7.000% 3/11/19 21,000 23,588 Republic of Turkey 7.000% 6/5/20 6,000 6,814 Republic of Turkey 6.250% 9/26/22 4,700 5,206 Republic of Turkey 7.375% 2/5/25 4,165 4,965 Republic of Turkey 4.250% 4/14/26 2,500 2,371 Republic of Turkey 4.875% 4/16/43 3,900 3,516 7 Saudi Electricity Global Sukuk Co. 3 4.000% 4/8/24 1,000 1,050 7 Sinopec Group Overseas Development 2013 Ltd. 4.375% 10/17/23 1,800 1,875 State of Israel 5.125% 3/26/19 2,550 2,873 State of Israel 3.150% 6/30/23 2,000 2,054 7 State of Qatar 5.250% 1/20/20 1,000 1,130 Statoil ASA 3.150% 1/23/22 3,000 3,043 Statoil ASA 2.450% 1/17/23 3,000 2,877 Statoil ASA 3.950% 5/15/43 1,000 944 Statoil ASA 4.800% 11/8/43 2,000 2,153 Svensk Exportkredit AB 1.750% 10/20/15 3,000 3,009 7 Temasek Financial I Ltd. 2.375% 1/23/23 1,000 986 United Mexican States 3.500% 1/21/21 4,620 4,728 United Mexican States 4.000% 10/2/23 5,100 5,256 United Mexican States 6.050% 1/11/40 1,676 1,942 United Mexican States 5.550% 1/21/45 1,700 1,844 United Mexican States 5.750% 10/12/10 2,200 2,212 Total Sovereign Bonds (Cost $623,073) 627,079 Taxable Municipal Bonds (0.2%) Allentown PA Neighborhood Improvement Zone Development Authority Revenue 5.420% 5/1/21 4,000 4,142 California GO 5.750% 3/1/17 2,000 2,154 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 1,250 1,287 Illinois GO 5.365% 3/1/17 1,000 1,048 Illinois GO 5.000% 1/1/23 1,835 1,893 JobsOhio Beverage System Statewide Liquor Profits Revenue 2.885% 1/1/21 1,000 1,043 Johns Hopkins University Maryland GO 5.250% 7/1/19 199 225 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010- EGSL 3.220% 2/1/21 12,000 12,371 72 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010- ELL 3.450% 2/1/22 5,475 5,682 4 Mississippi GO (Nissan North America, Inc. Project) 0.887% 11/1/17 5,520 5,535 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) 7.500% 8/1/16 865 891 New York City NY Transitional Finance Authority Future Tax Revenue 5.125% 2/1/24 1,500 1,717 New York State Dormitory Authority Revenue (Employer Assessment) 3.892% 12/1/24 2,000 2,123 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 2,000 2,428 San Diego County CA Regional Airport Authority Revenue 3.730% 7/1/21 800 837 Texas GO 3.682% 8/1/24 2,000 2,126 University of California Revenue 2.054% 5/15/18 500 514 University of California Revenue 2.300% 5/15/21 1,000 1,007 Total Taxable Municipal Bonds (Cost $45,437) 47,023 Shares Convertible Preferred Stocks (0.0%) *,9 Lehman Brothers Holdings Inc. Pfd. (Cost $8,571) 7.250% 8,740 — Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 15 Vanguard Market Liquidity Fund (Cost $25,858) 0.152% 25,857,586 25,858 Total Investments (99.5%) (Cost $19,699,691) 19,890,672 Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 8/21/15 327 (291) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 8/21/15 328 (200) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 8/21/15 590 (240) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 8/21/15 99 (25) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.00 8/21/15 327 (20) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 8/21/15 460 (43) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.00 8/21/15 328 (56) Total Liability for Options Written (Premiums received $833) (875) Other Assets and Liabilities—Net (0.5%) 102,268 Net Assets (100%) 19,992,065 * Non-income-producing security. 1 Securities with a value of $10,595,000 have been segregated as initial margin for open futures contracts. 2 Securities with a value of $1,002,000 have been segregated as collateral for forward currency contracts and open over-the-counter swap contracts. 3 Securities with a value of $5,844,000 have been segregated as initial margin for open cleared swap contracts. 4 Adjustable-rate security. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 73 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2015 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, the aggregate value of these securities was $1,974,388,000, representing 9.9% of net assets. 8 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2015. 9 Non-income-producing securitysecurity in default. 10 Face amount denominated in British pounds. 11 Face amount denominated in euro. 12 Face amount denominated in Australian dollars. 13 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 14 Guaranteed by the Federal Republic of Germany. 15 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. REIT—Real Estate Investment Trust. 74 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (3.3%) U.S. Government Securities (3.2%) United States Treasury Note/Bond 0.875% 7/15/17 50 50 United States Treasury Note/Bond 0.875% 8/15/17 350 351 United States Treasury Note/Bond 1.000% 12/15/17 100 101 United States Treasury Note/Bond 1.000% 2/15/18 100 100 United States Treasury Note/Bond 1.125% 6/15/18 500 502 United States Treasury Note/Bond 0.875% 7/15/18 1,500 1,496 United States Treasury Note/Bond 2.000% 8/31/21 2,750 2,781 United States Treasury Note/Bond 2.250% 11/15/24 14,500 14,595 United States Treasury Note/Bond 2.000% 2/15/25 16,500 16,237 United States Treasury Note/Bond 2.125% 5/15/25 3,700 3,680 United States Treasury Note/Bond 5.250% 2/15/29 25,900 34,564 United States Treasury Note/Bond 6.125% 8/15/29 22,100 31,966 United States Treasury Note/Bond 5.375% 2/15/31 23,750 32,730 1,2 United States Treasury Note/Bond 4.500% 2/15/36 162,475 211,015 United States Treasury Note/Bond 3.750% 11/15/43 3,697 4,319 United States Treasury Note/Bond 3.125% 8/15/44 45,100 46,946 United States Treasury Note/Bond 3.000% 11/15/44 3,310 3,364 United States Treasury Note/Bond 2.500% 2/15/45 33,500 30,673 United States Treasury Note/Bond 3.000% 5/15/45 26,400 26,875 462,345 Agency Notes (0.1%) 3 Tennessee Valley Authority 5.250% 9/15/39 18,800 23,321 Total U.S. Government and Agency Obligations (Cost $465,677) 485,666 Corporate Bonds (73.7%) Finance (21.5%) Banking (13.0%) American Express Co. 4.050% 12/3/42 13,881 13,157 Bank of America Corp. 4.000% 1/22/25 13,285 13,072 Bank of America Corp. 3.950% 4/21/25 10,885 10,528 Bank of America Corp. 6.110% 1/29/37 14,850 17,051 Bank of America Corp. 7.750% 5/14/38 21,355 29,072 Bank of America Corp. 5.875% 2/7/42 30,710 36,257 Bank of America Corp. 5.000% 1/21/44 28,005 29,502 Bank of America Corp. 4.875% 4/1/44 1,649 1,724 Bank of America NA 6.000% 10/15/36 21,760 26,292 Bank One Corp. 7.750% 7/15/25 22,900 29,030 Bank One Corp. 7.625% 10/15/26 21,775 28,114 Bank One Corp. 8.000% 4/29/27 30,869 41,009 Branch Banking & Trust Co. 3.800% 10/30/26 900 917 Citigroup Inc. 6.875% 6/1/25 1,000 1,228 Citigroup Inc. 4.400% 6/10/25 7,700 7,732 Citigroup Inc. 6.625% 1/15/28 2,500 3,086 Citigroup Inc. 6.625% 6/15/32 31,545 37,824 Citigroup Inc. 6.000% 10/31/33 40,155 45,967 Citigroup Inc. 6.125% 8/25/36 26,968 31,556 Citigroup Inc. 8.125% 7/15/39 2,650 3,857 Citigroup Inc. 5.875% 1/30/42 10,364 12,218 Citigroup Inc. 4.950% 11/7/43 475 500 Citigroup Inc. 4.650% 7/30/45 32,250 32,464 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.950% 11/9/22 2,000 2,005 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 4.375% 8/4/25 230 231 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 5.250% 5/24/41 5,000 5,602 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 5.750% 12/1/43 52,730 58,346 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 5.250% 8/4/45 17,225 17,568 4 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 28,920 28,238 Deutsche Bank AG 4.500% 4/1/25 23,875 23,080 Goldman Sachs Group Inc. 6.125% 2/15/33 38,270 46,020 Goldman Sachs Group Inc. 6.450% 5/1/36 49,400 56,908 75 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Goldman Sachs Group Inc. 6.750% 10/1/37 46,315 55,698 Goldman Sachs Group Inc. 6.250% 2/1/41 24,525 29,522 Goldman Sachs Group Inc. 4.800% 7/8/44 17,592 17,844 HSBC Bank USA NA 5.875% 11/1/34 44,700 53,073 HSBC Bank USA NA 5.625% 8/15/35 23,725 27,193 HSBC Holdings plc 7.625% 5/17/32 21,200 27,076 HSBC Holdings plc 6.500% 5/2/36 10,000 12,218 HSBC Holdings plc 6.500% 9/15/37 42,415 51,453 HSBC Holdings plc 6.800% 6/1/38 86,849 110,497 HSBC Holdings plc 6.100% 1/14/42 1,000 1,259 HSBC Holdings plc 5.250% 3/14/44 16,725 17,702 JPMorgan Chase & Co. 3.375% 5/1/23 1,060 1,035 JPMorgan Chase & Co. 6.400% 5/15/38 90,000 113,770 JPMorgan Chase & Co. 5.500% 10/15/40 25,675 29,355 JPMorgan Chase & Co. 5.600% 7/15/41 17,652 20,491 JPMorgan Chase & Co. 5.625% 8/16/43 43,832 48,016 JPMorgan Chase & Co. 4.950% 6/1/45 29,800 29,711 5 JPMorgan Chase & Co. 5.300% 12/29/49 430 426 4 Macquarie Bank Ltd. 4.875% 6/10/25 590 588 Morgan Stanley 4.000% 7/23/25 25,255 25,697 Morgan Stanley 6.250% 8/9/26 525 635 Morgan Stanley 4.350% 9/8/26 9,000 8,986 Morgan Stanley 3.950% 4/23/27 13,120 12,517 Morgan Stanley 7.250% 4/1/32 44,360 58,306 Morgan Stanley 6.375% 7/24/42 35,331 44,143 Morgan Stanley 4.300% 1/27/45 41,115 39,206 PNC Bank NA 4.200% 11/1/25 965 1,015 5 State Street Corp. 5.250% 12/29/49 400 402 Synchrony Financial 4.500% 7/23/25 110 111 Wachovia Corp. 6.605% 10/1/25 3,000 3,609 Wachovia Corp. 5.500% 8/1/35 21,905 24,683 Wells Fargo & Co. 4.100% 6/3/26 50,287 50,472 Wells Fargo & Co. 4.300% 7/22/27 23,295 23,716 Wells Fargo & Co. 5.375% 2/7/35 8,240 9,403 Wells Fargo & Co. 5.375% 11/2/43 43,122 46,799 Wells Fargo & Co. 5.606% 1/15/44 152,733 170,730 Wells Fargo & Co. 4.650% 11/4/44 21,222 20,694 Wells Fargo & Co. 3.900% 5/1/45 10,600 9,727 Wells Fargo Bank NA 6.600% 1/15/38 500 662 Brokerage (0.2%) 4 FMR LLC 6.450% 11/15/39 18,200 22,693 Invesco Finance plc 5.375% 11/30/43 2,000 2,220 Legg Mason Inc. 5.625% 1/15/44 2,000 2,132 Finance Companies (2.9%) General Electric Capital Corp. 6.750% 3/15/32 126,620 168,048 General Electric Capital Corp. 7.500% 8/21/35 700 990 General Electric Capital Corp. 6.150% 8/7/37 5,325 6,719 General Electric Capital Corp. 5.875% 1/14/38 125,585 153,693 General Electric Capital Corp. 6.875% 1/10/39 62,215 85,505 5 General Electric Capital Corp. 6.250% 12/29/49 10,000 10,887 Insurance (5.2%) ACE Capital Trust II 9.700% 4/1/30 7,050 10,328 Aetna Inc. 4.125% 11/15/42 24,995 22,873 Allstate Corp. 4.500% 6/15/43 1,465 1,501 American International Group Inc. 4.700% 7/10/35 8,310 8,386 American International Group Inc. 4.500% 7/16/44 35,210 34,000 Anthem Inc. 6.375% 6/15/37 11,791 14,003 Anthem Inc. 4.625% 5/15/42 17,100 16,258 AXA Financial Inc. 7.000% 4/1/28 24,910 31,039 AXIS Specialty Finance plc 5.150% 4/1/45 3,000 3,127 Berkshire Hathaway Inc. 4.500% 2/11/43 44,557 45,201 4 Guardian Life Insurance Co. of America 7.375% 9/30/39 12,160 16,546 4 Guardian Life Insurance Co. of America 4.875% 6/19/64 10,700 10,420 76 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Jackson National Life Insurance Co. 8.150% 3/15/27 200 261 4 John Hancock Life Insurance Co. 7.375% 2/15/24 16,350 20,254 Loews Corp. 4.125% 5/15/43 1,800 1,667 4,5 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 600 749 4 Massachusetts Mutual Life Insurance Co. 8.875% 6/1/39 16,751 25,479 4 Massachusetts Mutual Life Insurance Co. 5.375% 12/1/41 6,160 6,895 4 Massachusetts Mutual Life Insurance Co. 4.500% 4/15/65 1,000 912 MetLife Inc. 6.500% 12/15/32 900 1,130 MetLife Inc. 4.125% 8/13/42 20,385 19,322 MetLife Inc. 4.875% 11/13/43 769 821 MetLife Inc. 4.050% 3/1/45 3,000 2,818 5 MetLife Inc. 5.250% 12/29/49 195 195 4 Metropolitan Life Insurance Co. 7.800% 11/1/25 32,250 42,278 4 Nationwide Mutual Insurance Co. 8.250% 12/1/31 6,285 8,546 4 Nationwide Mutual Insurance Co. 9.375% 8/15/39 39,206 59,835 4 Nationwide Mutual Insurance Co. 4.950% 4/22/44 13,215 13,057 4 New York Life Insurance Co. 5.875% 5/15/33 47,575 56,301 4 Northwestern Mutual Life Insurance Co. 6.063% 3/30/40 14,890 18,135 4 Pacific Life Insurance Co. 9.250% 6/15/39 26,945 41,116 5 Progressive Corp. 6.700% 6/15/67 1,051 1,094 5 Prudential Financial Inc. 5.375% 5/15/45 270 266 4 Swiss Re Treasury US Corp. 4.250% 12/6/42 12,470 12,118 4 Teachers Insurance & Annuity Association of America 6.850% 12/16/39 20,452 25,548 4 Teachers Insurance & Annuity Association of America 4.900% 9/15/44 10,720 11,182 Travelers Cos. Inc. 6.750% 6/20/36 500 661 Travelers Cos. Inc. 6.250% 6/15/37 1,355 1,720 Travelers Cos. Inc. 4.600% 8/1/43 2,000 2,091 UnitedHealth Group Inc. 3.750% 7/15/25 8,645 8,813 UnitedHealth Group Inc. 4.625% 7/15/35 12,240 12,721 UnitedHealth Group Inc. 5.800% 3/15/36 49,846 58,870 UnitedHealth Group Inc. 6.500% 6/15/37 1,100 1,406 UnitedHealth Group Inc. 6.625% 11/15/37 800 1,027 UnitedHealth Group Inc. 6.875% 2/15/38 26,847 35,638 UnitedHealth Group Inc. 4.625% 11/15/41 3,045 3,113 UnitedHealth Group Inc. 4.375% 3/15/42 25,000 24,598 UnitedHealth Group Inc. 4.750% 7/15/45 10,935 11,440 Real Estate Investment Trusts (0.2%) Alexandria Real Estate Equities Inc. 4.500% 7/30/29 535 533 ERP Operating LP 4.500% 6/1/45 680 679 Federal Realty Investment Trust 4.500% 12/1/44 1,000 1,012 4 Omega Healthcare Investors Inc. 4.500% 4/1/27 4,000 3,840 Simon Property Group LP 6.750% 2/1/40 10,700 14,176 Simon Property Group LP 4.250% 10/1/44 10,750 10,471 3,117,952 Industrial (38.9%) Basic Industry (1.0%) BHP Billiton Finance USA Ltd. 4.125% 2/24/42 16,000 14,614 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 36,165 37,448 CF Industries Inc. 5.375% 3/15/44 12,495 12,219 International Paper Co. 4.800% 6/15/44 13,440 12,700 Monsanto Co. 4.200% 7/15/34 1,000 938 Monsanto Co. 5.875% 4/15/38 3,000 3,350 Monsanto Co. 3.600% 7/15/42 600 478 Monsanto Co. 4.650% 11/15/43 600 553 Monsanto Co. 4.400% 7/15/44 24,630 22,143 Monsanto Co. 3.950% 4/15/45 1,000 843 Monsanto Co. 4.700% 7/15/64 1,500 1,313 Potash Corp. of Saskatchewan Inc. 5.875% 12/1/36 500 566 PPG Industries Inc. 5.500% 11/15/40 1,225 1,438 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 120 117 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 8,894 8,928 Rio Tinto Finance USA plc 4.750% 3/22/42 1,400 1,343 Rio Tinto Finance USA plc 4.125% 8/21/42 24,175 21,386 77 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Capital Goods (3.9%) 3M Co. 6.375% 2/15/28 18,965 24,485 3M Co. 5.700% 3/15/37 13,500 16,668 Boeing Co. 6.125% 2/15/33 22,065 28,000 Boeing Co. 7.875% 4/15/43 6,700 10,261 Caterpillar Inc. 6.050% 8/15/36 3,082 3,771 Caterpillar Inc. 3.803% 8/15/42 44,022 40,885 Caterpillar Inc. 4.300% 5/15/44 19,745 19,911 Deere & Co. 7.125% 3/3/31 15,000 20,271 Dover Corp. 6.600% 3/15/38 3,175 4,186 Emerson Electric Co. 6.000% 8/15/32 1,071 1,306 Emerson Electric Co. 5.250% 11/15/39 775 901 General Electric Co. 4.125% 10/9/42 13,425 13,222 General Electric Co. 4.500% 3/11/44 22,300 23,184 Honeywell International Inc. 5.700% 3/15/36 2,960 3,606 Honeywell International Inc. 5.700% 3/15/37 3,065 3,749 Lockheed Martin Corp. 3.600% 3/1/35 17,210 16,419 Lockheed Martin Corp. 6.150% 9/1/36 8,102 10,206 Lockheed Martin Corp. 5.500% 11/15/39 6,000 6,989 Lockheed Martin Corp. 4.850% 9/15/41 27,319 29,088 Lockheed Martin Corp. 4.070% 12/15/42 10,120 9,547 Lockheed Martin Corp. 3.800% 3/1/45 13,625 12,241 Raytheon Co. 4.700% 12/15/41 37,524 40,629 Raytheon Co. 4.200% 12/15/44 3,185 3,196 Rockwell Collins Inc. 4.800% 12/15/43 20,129 21,842 4 Siemens Financieringsmaatschappij NV 4.400% 5/27/45 2,000 2,000 United Technologies Corp. 7.500% 9/15/29 14,755 20,981 United Technologies Corp. 6.125% 7/15/38 55,575 68,699 United Technologies Corp. 5.700% 4/15/40 22,500 26,767 United Technologies Corp. 4.500% 6/1/42 38,330 38,573 Waste Management Inc. 4.100% 3/1/45 20,700 19,102 WW Grainger Inc. 4.600% 6/15/45 17,690 18,248 Communication (4.9%) 21st Century Fox America Inc. 6.400% 12/15/35 6,575 7,847 21st Century Fox America Inc. 7.900% 12/1/95 3,975 4,916 Alltel Corp. 7.875% 7/1/32 2,400 3,208 America Movil SAB de CV 6.375% 3/1/35 3,600 4,194 America Movil SAB de CV 6.125% 3/30/40 24,520 28,367 America Movil SAB de CV 4.375% 7/16/42 2,750 2,555 AT&T Inc. 6.300% 1/15/38 1,000 1,119 AT&T Inc. 6.550% 2/15/39 575 666 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 1,500 1,496 Comcast Corp. 4.250% 1/15/33 11,435 11,408 Comcast Corp. 7.050% 3/15/33 10,535 13,825 Comcast Corp. 4.200% 8/15/34 2,300 2,271 Comcast Corp. 5.650% 6/15/35 42,764 49,613 Comcast Corp. 6.450% 3/15/37 18,000 22,676 Comcast Corp. 6.950% 8/15/37 66,717 88,409 Comcast Corp. 6.400% 5/15/38 10,485 13,202 Comcast Corp. 6.550% 7/1/39 11,765 15,052 Comcast Corp. 6.400% 3/1/40 19,865 25,099 Comcast Corp. 4.650% 7/15/42 7,865 8,099 Comcast Corp. 4.500% 1/15/43 14,610 14,704 Comcast Corp. 4.750% 3/1/44 66,270 69,149 Comcast Corp. 4.600% 8/15/45 32,500 33,201 4 COX Communications Inc. 6.450% 12/1/36 9,000 9,677 4 COX Communications Inc. 8.375% 3/1/39 19,110 24,712 Deutsche Telekom International Finance BV 8.750% 6/15/30 17,730 25,158 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.350% 3/15/40 2,500 2,724 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.000% 8/15/40 1,000 1,048 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 1,300 1,244 Grupo Televisa SAB 5.000% 5/13/45 1,500 1,431 Historic TW Inc. 6.625% 5/15/29 22,275 26,999 78 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Moody's Corp. 5.250% 7/15/44 2,750 2,890 NBCUniversal Media LLC 6.400% 4/30/40 2,850 3,594 NBCUniversal Media LLC 5.950% 4/1/41 18,000 21,548 NBCUniversal Media LLC 4.450% 1/15/43 34,960 34,746 Orange SA 9.000% 3/1/31 12,000 17,217 Qwest Corp. 6.875% 9/15/33 2,000 1,985 4 SES Global Americas Holdings GP 5.300% 3/25/44 1,000 1,001 Time Warner Cable Inc. 6.550% 5/1/37 20,475 21,003 Time Warner Inc. 7.625% 4/15/31 9,000 11,900 Verizon Communications Inc. 7.750% 12/1/30 2,000 2,638 Verizon Communications Inc. 5.850% 9/15/35 1,500 1,641 Verizon Communications Inc. 6.550% 9/15/43 1,098 1,296 Verizon Communications Inc. 4.862% 8/21/46 276 261 4 Verizon Communications Inc. 4.522% 9/15/48 54,356 48,570 Verizon Communications Inc. 5.012% 8/21/54 600 556 4 Verizon Communications Inc. 4.672% 3/15/55 945 829 Walt Disney Co. 3.700% 12/1/42 9,300 8,796 Walt Disney Co. 7.550% 7/15/93 15,750 19,799 Consumer Cyclical (6.6%) 4 Alibaba Group Holding Ltd. 4.500% 11/28/34 2,500 2,416 Brinker International Inc. 3.875% 5/15/23 2,000 1,939 Cummins Inc. 4.875% 10/1/43 1,400 1,529 CVS Health Corp. 3.875% 7/20/25 15,555 15,835 CVS Health Corp. 4.875% 7/20/35 13,390 13,869 CVS Health Corp. 5.750% 5/15/41 7,110 8,150 CVS Health Corp. 5.125% 7/20/45 13,385 14,230 Daimler Finance North America LLC 8.500% 1/18/31 21,570 32,102 Ford Motor Co. 7.450% 7/16/31 18,700 23,864 Ford Motor Co. 4.750% 1/15/43 1,000 984 Home Depot Inc. 5.875% 12/16/36 39,775 48,796 Home Depot Inc. 5.950% 4/1/41 20,470 25,469 Home Depot Inc. 4.200% 4/1/43 6,035 6,036 Home Depot Inc. 4.875% 2/15/44 68,200 75,463 Home Depot Inc. 4.400% 3/15/45 12,900 13,337 Home Depot Inc. 4.250% 4/1/46 27,120 27,311 Lowe's Cos. Inc. 6.500% 3/15/29 20,160 25,686 Lowe's Cos. Inc. 5.500% 10/15/35 600 697 Lowe's Cos. Inc. 5.800% 10/15/36 2,060 2,474 Lowe's Cos. Inc. 6.650% 9/15/37 12,497 16,469 Lowe's Cos. Inc. 5.800% 4/15/40 11,390 13,798 Lowe's Cos. Inc. 5.125% 11/15/41 7,460 8,386 Lowe's Cos. Inc. 4.650% 4/15/42 1,250 1,321 Lowe's Cos. Inc. 5.000% 9/15/43 28,090 31,433 Lowe's Cos. Inc. 4.250% 9/15/44 800 803 McDonald's Corp. 6.300% 10/15/37 15,765 19,195 McDonald's Corp. 6.300% 3/1/38 26,940 32,561 McDonald's Corp. 5.700% 2/1/39 550 630 NIKE Inc. 3.625% 5/1/43 30,604 28,405 Starbucks Corp. 4.300% 6/15/45 1,000 1,021 Target Corp. 6.500% 10/15/37 18,673 24,449 Target Corp. 7.000% 1/15/38 1,100 1,515 Target Corp. 4.000% 7/1/42 1,000 976 VF Corp. 6.450% 11/1/37 1,226 1,595 Wal-Mart Stores Inc. 7.550% 2/15/30 51,000 72,646 Wal-Mart Stores Inc. 5.250% 9/1/35 4,789 5,603 Wal-Mart Stores Inc. 6.500% 8/15/37 42,625 56,263 Wal-Mart Stores Inc. 6.200% 4/15/38 83,350 107,454 Wal-Mart Stores Inc. 5.625% 4/1/40 10,000 12,212 Wal-Mart Stores Inc. 4.875% 7/8/40 20,000 22,209 Wal-Mart Stores Inc. 5.000% 10/25/40 16,855 18,942 Wal-Mart Stores Inc. 5.625% 4/15/41 74,432 90,750 Wal-Mart Stores Inc. 4.000% 4/11/43 24,345 24,027 Wal-Mart Stores Inc. 4.750% 10/2/43 15,300 16,631 79 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Wal-Mart Stores Inc. 4.300% 4/22/44 1,000 1,037 Consumer Noncyclical (11.5%) Abbott Laboratories 6.000% 4/1/39 11,105 13,759 AbbVie Inc. 4.500% 5/14/35 10,345 10,094 Actavis Funding SCS 4.550% 3/15/35 27,125 25,795 Actavis Funding SCS 4.750% 3/15/45 13,630 12,946 Altria Group Inc. 9.950% 11/10/38 1,608 2,638 Altria Group Inc. 5.375% 1/31/44 1,250 1,337 Amgen Inc. 6.375% 6/1/37 5,500 6,605 Anheuser-Busch Cos. LLC 6.750% 12/15/27 400 512 Anheuser-Busch Cos. LLC 6.800% 8/20/32 500 642 Anheuser-Busch Cos. LLC 5.750% 4/1/36 11,460 13,721 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 9,000 8,404 Anheuser-Busch InBev Finance Inc. 4.625% 2/1/44 850 877 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 41,590 62,940 Anheuser-Busch InBev Worldwide Inc. 8.000% 11/15/39 10,000 14,884 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 14,844 18,974 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 23,940 21,502 Archer-Daniels-Midland Co. 4.535% 3/26/42 500 527 Archer-Daniels-Midland Co. 4.016% 4/16/43 7,009 6,856 5 Ascension Health 4.847% 11/15/53 10,040 10,830 AstraZeneca plc 6.450% 9/15/37 47,330 61,199 4 Baxalta Inc. 5.250% 6/23/45 4,000 4,031 Becton Dickinson & Co. 7.000% 8/1/27 800 1,017 Bristol-Myers Squibb Co. 3.250% 8/1/42 5,800 5,052 Bristol-Myers Squibb Co. 4.500% 3/1/44 22,500 24,169 Cardinal Health Inc. 4.500% 11/15/44 18,770 18,179 Cardinal Health Inc. 4.900% 9/15/45 5,010 5,058 4 Cargill Inc. 6.125% 4/19/34 200 247 4 Cargill Inc. 6.125% 9/15/36 27,045 33,983 4 Cargill Inc. 6.625% 9/15/37 5,590 7,376 4 Cargill Inc. 4.100% 11/1/42 15,500 15,080 5 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 19,400 18,135 Catholic Health Initiatives Colorado GO 4.268% 5/15/44 500 484 City of Hope 5.623% 11/15/43 12,480 14,188 Cleveland Clinic Foundation Ohio Revenue 4.858% 1/1/14 4,000 3,827 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 1,200 1,325 ConAgra Foods Inc. 4.650% 1/25/43 2,246 1,989 Diageo Capital plc 3.875% 4/29/43 5,245 4,775 Diageo Investment Corp. 4.250% 5/11/42 500 487 Dignity Health 5.267% 11/1/64 800 827 Dignity Health California GO 4.500% 11/1/42 19,865 18,909 Eli Lilly & Co. 3.700% 3/1/45 27,670 25,698 Estee Lauder Cos. Inc. 4.375% 6/15/45 1,500 1,519 General Mills Inc. 5.400% 6/15/40 800 893 Gilead Sciences Inc. 5.650% 12/1/41 19,915 23,327 Gilead Sciences Inc. 4.800% 4/1/44 26,555 27,443 Gilead Sciences Inc. 4.500% 2/1/45 25,580 25,543 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 18,497 21,558 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 54,345 69,325 4 Grupo Bimbo SAB de CV 4.875% 6/27/44 3,000 2,872 4 JM Smucker Co. 4.250% 3/15/35 7,805 7,417 4 JM Smucker Co. 4.375% 3/15/45 1,250 1,172 Johnson & Johnson 5.950% 8/15/37 1,462 1,897 Johnson & Johnson 4.500% 9/1/40 12,015 13,083 Johnson & Johnson 4.500% 12/5/43 5,725 6,250 Kaiser Foundation Hospitals 4.875% 4/1/42 28,625 31,082 Kimberly-Clark Corp. 6.625% 8/1/37 5,300 7,088 Kimberly-Clark Corp. 5.300% 3/1/41 600 694 Kraft Heinz Foods Co. 6.875% 1/26/39 1,300 1,616 4 Kraft Heinz Foods Co. 5.200% 7/15/45 19,830 20,923 5 Mayo Clinic 3.774% 11/15/43 13,095 12,532 McKesson Corp. 4.883% 3/15/44 18,395 18,519 80 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Medtronic Inc. 4.375% 3/15/35 45,792 45,948 Medtronic Inc. 6.500% 3/15/39 21,200 27,221 Medtronic Inc. 5.550% 3/15/40 1,900 2,208 Medtronic Inc. 4.500% 3/15/42 9,000 9,142 Medtronic Inc. 4.625% 3/15/44 2,000 2,086 4 Medtronic Inc. 4.625% 3/15/45 93,690 96,076 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 4,675 4,409 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 24,775 27,151 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 11,285 10,320 Merck & Co. Inc. 3.600% 9/15/42 11,567 10,487 Merck & Co. Inc. 4.150% 5/18/43 9,400 9,417 Merck & Co. Inc. 3.700% 2/10/45 44,720 41,108 6 Mondelez International Inc. 2.375% 3/6/35 1,000 1,004 New York & Presbyterian Hospital 4.024% 8/1/45 19,585 18,619 North Shore-Long Island Jewish Health Care Inc. Revenue 4.800% 11/1/42 8,265 7,926 North Shore-Long Island Jewish Health Care Inc. Revenue 6.150% 11/1/43 20,550 24,566 Novant Health Inc. 4.371% 11/1/43 552 536 Novartis Capital Corp. 4.400% 5/6/44 29,840 31,609 NYU Hospitals Center 4.784% 7/1/44 2,000 2,024 PepsiCo Inc. 5.500% 1/15/40 27,645 32,084 PepsiCo Inc. 4.875% 11/1/40 10,375 11,239 PepsiCo Inc. 4.000% 3/5/42 16,872 16,181 PepsiCo Inc. 3.600% 8/13/42 1,000 898 PepsiCo Inc. 4.600% 7/17/45 2,000 2,097 Pfizer Inc. 7.200% 3/15/39 44,462 62,062 Pfizer Inc. 4.300% 6/15/43 15,300 15,352 Pharmacia Corp. 6.750% 12/15/27 2,800 3,629 Philip Morris International Inc. 6.375% 5/16/38 32,015 40,305 Philip Morris International Inc. 4.125% 3/4/43 10,500 9,899 Philip Morris International Inc. 4.875% 11/15/43 24,655 26,048 Philip Morris International Inc. 4.250% 11/10/44 27,775 26,655 Procter & Gamble Co. 5.500% 2/1/34 13,500 16,450 Procter & Gamble Co. 5.550% 3/5/37 12,650 15,637 4 Reynolds American Inc. 7.000% 8/4/41 2,000 2,324 Reynolds American Inc. 5.850% 8/15/45 14,565 15,696 4 Roche Holdings Inc. 7.000% 3/1/39 4,900 7,073 4 Roche Holdings Inc. 4.000% 11/28/44 29,605 29,508 4 SABMiller Holdings Inc. 4.950% 1/15/42 4,825 5,060 4 SC Johnson & Son Inc. 4.000% 5/15/43 21,645 20,805 Southern Baptist Hospital of Florida Inc. 4.857% 7/15/45 3,000 3,095 St. Jude Medical Inc. 4.750% 4/15/43 33,890 34,525 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 2,466 2,834 5 Texas Health Resources 4.330% 11/15/55 1,000 983 The Pepsi Bottling Group Inc. 7.000% 3/1/29 12,000 16,464 Tyson Foods Inc. 4.875% 8/15/34 2,000 2,034 Tyson Foods Inc. 5.150% 8/15/44 1,500 1,565 Wyeth LLC 6.000% 2/15/36 1,600 1,969 Wyeth LLC 5.950% 4/1/37 68,185 82,854 Energy (4.7%) Apache Corp. 4.750% 4/15/43 24,175 22,159 Baker Hughes Inc. 5.125% 9/15/40 2,375 2,530 Burlington Resources Finance Co. 7.400% 12/1/31 23,500 31,615 Cameron International Corp. 5.950% 6/1/41 1,250 1,296 ConocoPhillips 7.000% 3/30/29 10,850 13,776 ConocoPhillips 5.900% 10/15/32 19,600 22,914 ConocoPhillips 6.500% 2/1/39 81,416 101,603 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 1,500 1,755 ConocoPhillips Co. 4.300% 11/15/44 25,655 25,032 Diamond Offshore Drilling Inc. 5.700% 10/15/39 500 416 Diamond Offshore Drilling Inc. 4.875% 11/1/43 2,750 2,123 Dominion Gas Holdings LLC 4.800% 11/1/43 1,575 1,547 81 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Encana Corp. 6.500% 8/15/34 13,863 14,388 Encana Corp. 5.150% 11/15/41 7,645 6,875 Energy Transfer Partners LP 4.750% 1/15/26 20,000 19,504 Energy Transfer Partners LP 6.050% 6/1/41 1,500 1,447 Energy Transfer Partners LP 5.150% 2/1/43 12,825 11,321 5 Enterprise Products Operating LLC 8.375% 8/1/66 1,835 1,872 EOG Resources Inc. 3.900% 4/1/35 1,000 951 Exxon Mobil Corp. 3.567% 3/6/45 32,755 30,475 Halliburton Co. 6.700% 9/15/38 500 631 Halliburton Co. 7.450% 9/15/39 500 685 Halliburton Co. 4.500% 11/15/41 1,200 1,177 Halliburton Co. 4.750% 8/1/43 3,050 3,074 Kinder Morgan Inc. 5.550% 6/1/45 24,210 22,023 National Oilwell Varco Inc. 3.950% 12/1/42 1,000 884 Occidental Petroleum Corp. 4.625% 6/15/45 2,000 2,031 Petro-Canada 6.800% 5/15/38 22,828 28,632 Phillips 66 Partners LP 3.605% 2/15/25 80 74 Shell International Finance BV 4.125% 5/11/35 40,000 39,460 Shell International Finance BV 6.375% 12/15/38 43,260 55,581 Shell International Finance BV 5.500% 3/25/40 20,955 24,669 Shell International Finance BV 4.550% 8/12/43 16,340 16,734 Shell International Finance BV 4.375% 5/11/45 46,025 46,255 Suncor Energy Inc. 3.600% 12/1/24 4,855 4,829 Suncor Energy Inc. 6.500% 6/15/38 11,910 14,683 Suncor Energy Inc. 6.850% 6/1/39 7,035 8,940 Tosco Corp. 7.800% 1/1/27 1,500 2,004 Tosco Corp. 8.125% 2/15/30 20,000 27,968 TransCanada PipeLines Ltd. 4.625% 3/1/34 5,000 5,041 TransCanada PipeLines Ltd. 6.200% 10/15/37 1,500 1,722 TransCanada PipeLines Ltd. 7.625% 1/15/39 49,100 65,619 TransCanada PipeLines Ltd. 6.100% 6/1/40 2,300 2,604 Transocean Inc. 7.500% 4/15/31 500 369 Other Industrial (0.6%) 5 Massachusetts Institute of Technology GO 3.959% 7/1/38 25,200 26,063 Massachusetts Institute of Technology GO 5.600% 7/1/11 1,100 1,383 5 Northwestern University 3.868% 12/1/48 21,605 21,327 5 Northwestern University Illinois GO 4.643% 12/1/44 25,315 27,887 4 President & Fellows of Harvard College Massachusetts GO 6.500% 1/15/39 3,865 5,393 Technology (4.8%) Apple Inc. 3.850% 5/4/43 41,755 38,669 Apple Inc. 4.450% 5/6/44 13,305 13,437 Apple Inc. 3.450% 2/9/45 47,950 41,109 Apple Inc. 4.375% 5/13/45 41,430 41,401 Applied Materials Inc. 5.850% 6/15/41 1,150 1,330 Broadcom Corp. 4.500% 8/1/34 500 501 Cisco Systems Inc. 5.900% 2/15/39 37,500 45,264 Cisco Systems Inc. 5.500% 1/15/40 35,725 41,521 Intel Corp. 4.800% 10/1/41 23,180 23,741 Intel Corp. 4.250% 12/15/42 1,000 948 Intel Corp. 4.900% 7/29/45 7,000 7,202 International Business Machines Corp. 7.000% 10/30/25 23,725 30,822 International Business Machines Corp. 4.000% 6/20/42 23,900 22,016 6 Microsoft Corp. 3.125% 12/6/28 407 516 Microsoft Corp. 3.500% 2/12/35 31,235 29,017 Microsoft Corp. 4.500% 10/1/40 1,900 1,979 Microsoft Corp. 5.300% 2/8/41 15,000 17,313 Microsoft Corp. 3.500% 11/15/42 1,750 1,545 Microsoft Corp. 3.750% 5/1/43 10,000 9,253 Microsoft Corp. 4.875% 12/15/43 500 544 Microsoft Corp. 3.750% 2/12/45 71,860 65,524 Microsoft Corp. 4.000% 2/12/55 11,075 10,135 Oracle Corp. 4.300% 7/8/34 3,500 3,510 82 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Oracle Corp. 3.900% 5/15/35 8,000 7,618 Oracle Corp. 6.500% 4/15/38 40,833 51,966 Oracle Corp. 6.125% 7/8/39 19,559 23,894 Oracle Corp. 5.375% 7/15/40 43,160 48,376 Oracle Corp. 4.500% 7/8/44 2,000 2,013 Oracle Corp. 4.125% 5/15/45 32,500 30,719 Oracle Corp. 4.375% 5/15/55 37,000 34,913 QUALCOMM Inc. 3.450% 5/20/25 19,550 18,507 QUALCOMM Inc. 4.650% 5/20/35 29,950 28,072 QUALCOMM Inc. 4.800% 5/20/45 2,000 1,812 Seagate HDD Cayman 4.750% 1/1/25 1,500 1,474 4 Seagate HDD Cayman 4.875% 6/1/27 2,000 1,930 4 Seagate HDD Cayman 5.750% 12/1/34 1,500 1,463 Tyco Electronics Group SA 7.125% 10/1/37 525 688 Verisk Analytics Inc. 5.500% 6/15/45 2,000 1,994 Transportation (0.9%) Burlington Northern Santa Fe LLC 6.875% 12/1/27 1,500 1,918 Burlington Northern Santa Fe LLC 5.750% 5/1/40 18,888 22,204 Canadian Pacific Railway Co. 7.125% 10/15/31 2,013 2,632 Canadian Pacific Railway Co. 5.750% 3/15/33 900 1,043 CSX Corp. 4.400% 3/1/43 13,830 13,487 4 ERAC USA Finance LLC 7.000% 10/15/37 10,821 13,518 FedEx Corp. 3.900% 2/1/35 9,070 8,527 FedEx Corp. 5.100% 1/15/44 3,605 3,767 Union Pacific Corp. 3.375% 2/1/35 1,500 1,367 Union Pacific Corp. 4.750% 9/15/41 2,000 2,164 Union Pacific Corp. 4.750% 12/15/43 20,510 22,159 Union Pacific Corp. 4.821% 2/1/44 12,000 13,128 Union Pacific Corp. 4.150% 1/15/45 1,500 1,478 United Parcel Service Inc. 6.200% 1/15/38 9,850 12,613 United Parcel Service Inc. 4.875% 11/15/40 2,700 2,991 United Parcel Service Inc. 3.625% 10/1/42 6,790 6,361 5,639,414 Utilities (13.3%) Electric (13.2%) Alabama Power Co. 6.000% 3/1/39 4,875 6,155 Alabama Power Co. 5.500% 3/15/41 26,943 31,704 Alabama Power Co. 5.200% 6/1/41 15,000 16,968 Alabama Power Co. 3.750% 3/1/45 22,325 20,530 Ameren Illinois Co. 4.300% 7/1/44 12,540 12,900 Appalachian Power Co. 6.700% 8/15/37 38,600 48,754 Baltimore Gas & Electric Co. 6.350% 10/1/36 1,230 1,554 Berkshire Hathaway Energy Co. 6.125% 4/1/36 17,452 20,978 Berkshire Hathaway Energy Co. 5.150% 11/15/43 10,000 10,933 Berkshire Hathaway Energy Co. 4.500% 2/1/45 20,675 20,745 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 15,775 14,298 Commonwealth Edison Co. 5.900% 3/15/36 2,120 2,607 Commonwealth Edison Co. 3.800% 10/1/42 20,805 19,467 Commonwealth Edison Co. 4.600% 8/15/43 12,560 13,321 Commonwealth Edison Co. 4.700% 1/15/44 15,955 17,137 Commonwealth Edison Co. 3.700% 3/1/45 15,990 14,697 Connecticut Light & Power Co. 6.350% 6/1/36 14,500 18,611 Connecticut Light & Power Co. 4.300% 4/15/44 940 961 Connecticut Light & Power Co. 4.150% 6/1/45 8,445 8,403 Consolidated Edison Co. of New York Inc. 5.100% 6/15/33 730 794 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 10,000 12,075 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 12,127 15,204 Consolidated Edison Co. of New York Inc. 6.750% 4/1/38 12,990 17,229 Consolidated Edison Co. of New York Inc. 5.500% 12/1/39 6,250 7,230 Consolidated Edison Co. of New York Inc. 5.700% 6/15/40 7,995 9,544 Consolidated Edison Co. of New York Inc. 4.200% 3/15/42 10,250 10,042 Consolidated Edison Co. of New York Inc. 3.950% 3/1/43 10,935 10,271 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 48,300 49,333 83 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Consolidated Edison Co. of New York Inc. 4.625% 12/1/54 8,060 8,040 Delmarva Power & Light Co. 4.000% 6/1/42 1,000 968 Dominion Resources Inc. 4.700% 12/1/44 18,505 18,478 DTE Electric Co. 6.625% 6/1/36 1,910 2,530 DTE Electric Co. 4.000% 4/1/43 1,000 976 Duke Energy Carolinas LLC 6.450% 10/15/32 8,200 10,645 Duke Energy Carolinas LLC 6.100% 6/1/37 52,400 65,846 Duke Energy Carolinas LLC 6.050% 4/15/38 2,440 3,072 Duke Energy Carolinas LLC 5.300% 2/15/40 4,900 5,721 Duke Energy Carolinas LLC 4.250% 12/15/41 16,200 16,592 Duke Energy Carolinas LLC 4.000% 9/30/42 42,242 41,425 Duke Energy Florida Inc. 6.750% 2/1/28 2,300 2,843 Duke Energy Florida Inc. 6.400% 6/15/38 1,000 1,306 Duke Energy Florida Inc. 5.650% 4/1/40 11,860 14,487 Duke Energy Florida Inc. 3.850% 11/15/42 2,000 1,919 Duke Energy Indiana Inc. 6.120% 10/15/35 2,723 3,346 Duke Energy Indiana Inc. 6.450% 4/1/39 9,100 11,972 Duke Energy Indiana Inc. 4.200% 3/15/42 12,700 12,763 Duke Energy Indiana Inc. 4.900% 7/15/43 26,810 29,603 Duke Energy Progress Inc. 5.700% 4/1/35 800 938 Duke Energy Progress Inc. 4.100% 5/15/42 1,250 1,236 Duke Energy Progress Inc. 4.100% 3/15/43 15,000 14,807 Duke Energy Progress Inc. 4.375% 3/30/44 2,000 2,075 4 Enel Finance International NV 6.000% 10/7/39 1,000 1,151 Entergy Louisiana LLC 4.950% 1/15/45 1,105 1,117 4 FirstEnergy Transmission LLC 4.350% 1/15/25 850 871 4 FirstEnergy Transmission LLC 5.450% 7/15/44 2,000 2,090 Florida Power & Light Co. 5.625% 4/1/34 16,275 19,729 Florida Power & Light Co. 5.400% 9/1/35 13,380 15,909 Florida Power & Light Co. 6.200% 6/1/36 400 515 Florida Power & Light Co. 5.960% 4/1/39 15,100 19,303 Florida Power & Light Co. 5.690% 3/1/40 700 870 Florida Power & Light Co. 5.250% 2/1/41 21,662 25,317 Florida Power & Light Co. 5.125% 6/1/41 437 506 Florida Power & Light Co. 4.125% 2/1/42 11,265 11,331 Florida Power & Light Co. 3.800% 12/15/42 26,975 25,870 Florida Power & Light Co. 4.050% 10/1/44 10,825 10,808 Georgia Power Co. 5.950% 2/1/39 29,827 35,675 Georgia Power Co. 5.400% 6/1/40 10,100 11,322 Georgia Power Co. 4.750% 9/1/40 18,680 19,041 Georgia Power Co. 4.300% 3/15/42 9,982 9,453 5 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 22,609 24,869 Kentucky Utilities Co. 5.125% 11/1/40 1,000 1,147 Kentucky Utilities Co. 4.650% 11/15/43 1,000 1,074 MidAmerican Energy Co. 5.800% 10/15/36 500 613 MidAmerican Energy Co. 4.800% 9/15/43 29,300 32,344 Mississippi Power Co. 4.250% 3/15/42 2,000 1,814 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 44,509 44,751 Nevada Power Co. 6.650% 4/1/36 5,830 7,618 Nevada Power Co. 5.375% 9/15/40 18,230 20,858 Nevada Power Co. 5.450% 5/15/41 23,620 27,344 Northern States Power Co. 6.200% 7/1/37 27,900 36,082 Oglethorpe Power Corp. 5.375% 11/1/40 2,000 2,256 Oklahoma Gas & Electric Co. 6.500% 4/15/28 1,300 1,599 Oklahoma Gas & Electric Co. 4.550% 3/15/44 500 533 Pacific Gas & Electric Co. 6.050% 3/1/34 46,041 56,216 Pacific Gas & Electric Co. 5.800% 3/1/37 900 1,061 Pacific Gas & Electric Co. 6.350% 2/15/38 8,192 10,339 Pacific Gas & Electric Co. 6.250% 3/1/39 35,905 44,922 Pacific Gas & Electric Co. 5.400% 1/15/40 22,200 25,399 Pacific Gas & Electric Co. 4.500% 12/15/41 700 719 Pacific Gas & Electric Co. 5.125% 11/15/43 1,700 1,881 Pacific Gas & Electric Co. 4.750% 2/15/44 21,355 22,784 PacifiCorp 5.250% 6/15/35 1,301 1,497 84 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) PacifiCorp 6.100% 8/1/36 15,000 18,928 PacifiCorp 6.250% 10/15/37 7,815 10,087 PacifiCorp 6.350% 7/15/38 20,000 25,842 PacifiCorp 6.000% 1/15/39 32,446 40,827 PacifiCorp 4.100% 2/1/42 24,520 24,251 PECO Energy Co. 4.800% 10/15/43 15,530 17,091 PECO Energy Co. 4.150% 10/1/44 1,100 1,111 Potomac Electric Power Co. 6.500% 11/15/37 1,225 1,615 Potomac Electric Power Co. 7.900% 12/15/38 150 230 Potomac Electric Power Co. 4.150% 3/15/43 2,000 1,994 PPL Electric Utilities Corp. 6.250% 5/15/39 10,975 14,320 PPL Electric Utilities Corp. 5.200% 7/15/41 1,250 1,438 PSEG Power LLC 8.625% 4/15/31 10,112 14,162 Public Service Co. of Colorado 3.600% 9/15/42 15,055 13,902 Public Service Electric & Gas Co. 3.650% 9/1/42 22,483 21,122 Public Service Electric & Gas Co. 4.000% 6/1/44 700 691 Puget Sound Energy Inc. 6.724% 6/15/36 10,000 13,402 Puget Sound Energy Inc. 6.274% 3/15/37 500 641 Puget Sound Energy Inc. 5.757% 10/1/39 1,100 1,343 Puget Sound Energy Inc. 5.795% 3/15/40 18,130 22,478 Puget Sound Energy Inc. 5.764% 7/15/40 500 607 Puget Sound Energy Inc. 4.300% 5/20/45 400 410 South Carolina Electric & Gas Co. 6.625% 2/1/32 35,000 44,885 South Carolina Electric & Gas Co. 6.050% 1/15/38 10,600 12,840 South Carolina Electric & Gas Co. 5.450% 2/1/41 300 344 South Carolina Electric & Gas Co. 4.350% 2/1/42 32,687 32,288 South Carolina Electric & Gas Co. 4.600% 6/15/43 300 306 South Carolina Electric & Gas Co. 4.500% 6/1/64 19,430 18,373 Southern California Edison Co. 6.000% 1/15/34 19,095 23,676 Southern California Edison Co. 5.950% 2/1/38 16,100 20,150 Southern California Edison Co. 6.050% 3/15/39 845 1,075 Southern California Edison Co. 4.500% 9/1/40 12,000 12,614 Southern California Edison Co. 3.900% 12/1/41 500 483 Southern California Edison Co. 4.050% 3/15/42 800 791 Southern California Edison Co. 3.900% 3/15/43 18,480 17,787 Southern California Edison Co. 4.650% 10/1/43 29,150 31,511 Southwestern Public Service Co. 4.500% 8/15/41 22,555 23,698 Tampa Electric Co. 6.150% 5/15/37 36,000 46,079 Tampa Electric Co. 4.100% 6/15/42 1,010 994 Tampa Electric Co. 4.200% 5/15/45 600 600 Virginia Electric & Power Co. 6.000% 5/15/37 57,330 71,685 Virginia Electric & Power Co. 6.350% 11/30/37 2,000 2,630 Virginia Electric & Power Co. 4.650% 8/15/43 1,140 1,216 Westar Energy Inc. 4.125% 3/1/42 1,175 1,184 Westar Energy Inc. 4.625% 9/1/43 1,300 1,404 Wisconsin Public Service Corp. 4.752% 11/1/44 17,500 19,500 Natural Gas (0.1%) Atmos Energy Corp. 4.150% 1/15/43 1,500 1,474 Atmos Energy Corp. 4.125% 10/15/44 1,000 978 ONE Gas Inc. 4.658% 2/1/44 700 745 Southern California Gas Co. 5.125% 11/15/40 3,922 4,551 Southern California Gas Co. 3.750% 9/15/42 200 191 1,923,175 Total Corporate Bonds (Cost $9,834,000) 10,680,541 Sovereign Bonds (U.S. Dollar-Denominated) (1.7%) 4 CDP Financial Inc. 5.600% 11/25/39 15,000 18,683 4 CNOOC Finance 2011 Ltd. 5.750% 1/26/41 8,620 10,201 4 CNPC HK Overseas Capital Ltd. 5.950% 4/28/41 700 838 Ecopetrol SA 5.875% 5/28/45 1,050 913 4 Electricite de France SA 6.950% 1/26/39 23,040 30,287 4 Electricite de France SA 4.875% 1/22/44 18,730 20,200 4 Electricite de France SA 6.000% 1/22/14 2,280 2,580 85 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Export-Import Bank of Korea 3.250% 8/12/26 5,000 5,015 Federative Republic of Brazil 5.000% 1/27/45 3,125 2,613 4 OCP SA 5.625% 4/25/24 275 288 5 Oriental Republic of Uruguay 5.100% 6/18/50 325 312 Pertamina Persero PT 6.000% 5/3/42 650 604 4 Pertamina Persero PT 6.450% 5/30/44 300 293 Petrobras Global Finance BV 5.625% 5/20/43 1,060 786 Petroleos Mexicanos 5.500% 1/21/21 7,000 7,584 Petroleos Mexicanos 4.875% 1/24/22 500 521 4 Petroleos Mexicanos 5.625% 1/23/46 1,200 1,126 Quebec 7.500% 9/15/29 9,000 13,279 6 Republic of Chile 1.875% 5/27/30 3,500 3,610 Republic of Colombia 6.125% 1/18/41 825 889 5 Republic of Colombia 5.625% 2/26/44 138 140 5 Republic of Colombia 5.000% 6/15/45 1,010 938 Republic of Indonesia 4.125% 1/15/25 765 754 4 Republic of Indonesia 6.625% 2/17/37 200 227 Republic of Indonesia 6.625% 2/17/37 1,400 1,571 4 Republic of Indonesia 6.750% 1/15/44 950 1,107 Republic of Kazakhstan 4.875% 10/14/44 780 638 Republic of Kazakhstan 6.500% 7/21/45 800 793 Republic of Peru 5.625% 11/18/50 650 731 Republic of Poland 5.125% 4/21/21 3,200 3,596 Republic of Poland 4.000% 1/22/24 7,000 7,406 Republic of Romania 4.375% 8/22/23 500 519 Republic of Turkey 6.750% 4/3/18 300 331 Republic of Turkey 7.375% 2/5/25 665 793 Republic of Turkey 4.875% 4/16/43 3,550 3,200 4 Saudi Electricity Global Sukuk Co. 3 4.000% 4/8/24 2,000 2,101 Statoil ASA 5.100% 8/17/40 15,050 16,495 Statoil ASA 4.250% 11/23/41 6,400 6,261 Statoil ASA 3.950% 5/15/43 29,310 27,658 Statoil ASA 4.800% 11/8/43 18,740 20,169 4 Temasek Financial I Ltd. 3.375% 7/23/42 23,355 21,767 United Mexican States 4.000% 10/2/23 500 515 United Mexican States 4.750% 3/8/44 1,275 1,236 United Mexican States 5.750% 10/12/10 1,250 1,257 Total Sovereign Bonds (Cost $231,265) 240,825 Taxable Municipal Bonds (15.3%) Allentown PA Neighborhood Improvement Zone Development Authority Revenue 5.420% 5/1/21 1,000 1,035 Allentown PA Neighborhood Improvement Zone Development Authority Revenue 5.620% 5/1/22 1,930 2,018 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 53,500 64,361 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 17,420 21,774 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 44,640 59,266 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 25,730 34,182 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 13,775 18,958 California GO 7.500% 4/1/34 26,555 37,727 California GO 7.550% 4/1/39 55,350 81,679 California GO 7.300% 10/1/39 109,045 154,230 California GO 7.350% 11/1/39 3,645 5,180 California GO 7.625% 3/1/40 30,135 44,484 California GO 7.600% 11/1/40 74,320 111,715 California Public Works Board Lease Revenue (Various Capital Projects) 8.361% 10/1/34 11,665 16,691 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 15,710 19,551 86 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 4,200 4,947 Chicago Transit Authority 6.899% 12/1/40 530 624 7 Commonwealth Financing Authority Pennsylvania Revenue 5.197% 6/1/26 19,975 21,819 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 260 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 200 233 District of Columbia Water & Sewer Authority Public Utility Revenue 4.814% 10/1/14 2,000 2,035 Duke University North Carolina Revenue 5.850% 4/1/37 30,450 38,024 George Washington University District of Columbia GO 4.300% 9/15/44 3,000 2,923 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 39,585 48,201 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 1,500 1,771 Houston TX GO 6.290% 3/1/32 24,190 29,452 Illinois GO 5.100% 6/1/33 193,305 183,574 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 19,300 24,085 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 4,175 5,059 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 11,900 14,768 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 31,480 42,750 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 5,655 7,799 Los Angeles CA Unified School District GO 5.755% 7/1/29 19,500 23,422 Los Angeles CA Unified School District GO 5.750% 7/1/34 10,815 13,045 Los Angeles CA Unified School District GO 6.758% 7/1/34 64,235 85,084 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 15,100 18,473 Mississippi GO 5.539% 10/1/29 1,500 1,735 8 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 50,002 57,139 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 52,934 73,941 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 62,755 84,909 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.724% 6/15/42 12,780 16,089 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 18,210 23,458 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 6,980 9,050 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.282% 6/15/42 7,225 8,251 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 32,580 41,960 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 2,875 3,465 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 66,105 96,327 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 5,950 7,511 New York State Dormitory Authority Revenue (Personal Income Tax) 5.289% 3/15/33 7,325 8,456 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 19,595 23,638 New York State Dormitory Authority Revenue (Personal Income Tax) 5.600% 3/15/40 2,000 2,455 New York State GO 5.590% 3/1/35 1,000 1,179 North Texas Tollway Authority System Revenue 6.718% 1/1/49 26,971 37,090 Ohio State University General Receipts Revenue 4.910% 6/1/40 12,300 13,975 Ohio State University General Receipts Revenue 4.800% 6/1/11 20,231 19,583 Oregon GO 5.892% 6/1/27 14,590 17,526 9 Oregon School Boards Association GO 4.759% 6/30/28 10,000 10,960 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 20,335 25,002 87 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 15,250 18,001 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 21,245 25,078 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 2,000 2,179 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 9,260 9,901 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 29,305 31,796 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 34,890 34,611 1 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 52,593 54,565 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 10,450 13,424 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 13,370 14,228 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 1,400 1,927 Texas Transportation Commission Revenue 5.178% 4/1/30 3,690 4,286 University of California 3.931% 5/15/45 8,400 8,145 University of California Regents General Revenue 4.601% 5/15/31 11,165 12,047 University of California Regents Medical Center Revenue 6.548% 5/15/48 25,770 33,178 University of California Regents Medical Center Revenue 6.583% 5/15/49 8,695 11,186 University of California Revenue 5.770% 5/15/43 5,155 6,277 University of California Revenue 4.765% 5/15/44 9,290 9,763 University of California Revenue 4.858% 5/15/12 31,025 29,052 University of California Revenue 4.767% 5/15/15 14,875 13,882 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 11,500 13,835 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 8,915 10,068 Washington GO 5.481% 8/1/39 8,890 10,871 Washington University Revenue 4.072% 10/15/44 1,000 1,052 7 Wisconsin GO 5.700% 5/1/26 23,025 27,366 Total Taxable Municipal Bonds (Cost $1,949,597) 2,221,616 Shares Temporary Cash Investments (5.0%) Money Market Fund (1.0%) 10 Vanguard Market Liquidity Fund 0.152% 142,204,326 142,204 Face Amount ($000) Repurchase Agreements (4.0%) Bank of America Securities, LLC (Dated 7/31/15, Repurchase Value $51,401,000, collateralized by Government National Mortgage Assn. 3.500%, 7/20/45, with a value of $52,548,000) 0.150% 8/3/15 51,400 51,400 Bank of Montreal (Dated 7/31/15, Repurchase Value $55,501,000, collateralized by U.S. Treasury Note/Bond 0.875%-3.000%, 9/30/16-12/31/20, with a value of $56,610,000) 0.130% 8/3/15 55,500 55,500 Bank of Montreal (Dated 7/31/15, Repurchase Value $50,001,000, collateralized by Federal National Mortgage Assn. 4.000%, 8/1/44, Federal Home Loan Mortgage Corp. 3.500%-5.500%, 4/1/34-5/1/45, and Government National Mortgage Assn. 5.500%, 9/15/29, with a value of $51,000,000) 0.150% 8/3/15 50,000 50,000 Barclays Capital Inc. (Dated 7/31/15, Repurchase Value $173,602,000, collateralized by U.S. Treasury Note/Bond 2.750%, 2/15/24, with a value of $177,072,000) 0.130% 8/3/15 173,600 173,600 88 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Citigroup Global Markets Inc. (Dated 7/31/15, Repurchase Value $137,402,000, collateralized by U.S. Treasury Note/Bond 0.875%-2.250%, 7/15/18- 4/30/21, with a value of $140,148,000) 0.140% 8/3/15 137,400 137,400 RBC Capital Markets LLC (Dated 7/31/15, Repurchase Value $116,201,000, collateralized by Federal National Mortgage Assn. 1.354%-6.000%, 5/1/26- 6/1/45, Federal Home Loan Mortgage Corp. 2.191%- 4.500%, 6/1/25-5/1/45, and Government National Mortgage Assn. 1.625%-4.571%, 8/20/40-3/20/65, with a value of $118,524,000) 0.140% 8/3/15 116,200 116,200 584,100 Total Temporary Cash Investments (Cost $726,304) 726,304 Total Investments (99.0%) (Cost $13,206,843) 14,354,952 Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 8/21/15 24 (21) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 8/21/15 24 (15) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 8/21/15 43 (17) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 8/21/15 6 (2) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.00 8/21/15 24 (2) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 8/21/15 33 (3) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.00 8/21/15 24 (4) Total Liability for Options Written (Premiums received $61) (64) Other Assets and Liabilities—Net (1.0%) 11 144,162 Net Assets (100%) 14,499,050 1 Securities with a value of $5,179,000 have been segregated as initial margin for open futures contracts. 2 Securities with a value of $26,632,000 have been segregated as initial margin for open cleared swap contracts. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, the aggregate value of these securities was $950,205,000, representing 6.6% of net assets. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Face amount denominated in euro. 7 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 8 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 9 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 10 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 11 Cash of $11,849,000 has been segregated as initial margin for open futures contracts. GO—General Obligation Bond. 89 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (1.9%) U.S. Government Securities (1.9%) United States Treasury Note/Bond 0.375% 5/31/16 170,920 171,053 United States Treasury Note/Bond 0.875% 11/30/16 169,570 170,471 Total U.S. Government and Agency Obligations (Cost $341,289) 341,524 Asset-Backed/Commercial Mortgage-Backed Security (0.3%) Avis Budget Car Rental LLC / Avis Budget Finance Inc. (Cost $55,572) 5.500% 4/1/23 55,636 55,914 Corporate Bonds (92.6%) Finance (12.8%) Banking (2.7%) 1,2 Credit Suisse Group AG 6.250% 12/29/49 96,200 94,036 1 HSBC Holdings plc 5.625% 12/29/49 35,775 35,790 1 HSBC Holdings plc 6.375% 12/29/49 71,525 71,883 Royal Bank of Scotland Group plc 6.125% 12/15/22 113,600 122,562 Royal Bank of Scotland Group plc 6.000% 12/19/23 21,835 23,409 Royal Bank of Scotland Group plc 5.125% 5/28/24 15,710 15,895 1,2 Societe Generale SA 6.000% 10/27/49 61,835 58,279 UBS AG 7.625% 8/17/22 55,150 64,797 Finance Companies (7.9%) 2 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 47,800 47,979 2 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.500% 5/15/21 57,835 58,919 2 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 5.000% 10/1/21 22,830 23,715 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.625% 7/1/22 18,925 19,304 Aircastle Ltd. 6.250% 12/1/19 11,530 12,769 Aircastle Ltd. 5.125% 3/15/21 1,020 1,051 Aircastle Ltd. 5.500% 2/15/22 25,900 26,871 CIT Group Inc. 5.250% 3/15/18 102,005 106,085 2 CIT Group Inc. 6.625% 4/1/18 120,655 130,006 2 CIT Group Inc. 5.500% 2/15/19 78,830 83,363 CIT Group Inc. 3.875% 2/19/19 33,380 33,547 CIT Group Inc. 5.375% 5/15/20 98,370 104,149 CIT Group Inc. 5.000% 8/15/22 96,680 98,251 Homer City Generation LP 8.734% 10/1/26 121,041 122,856 International Lease Finance Corp. 8.750% 3/15/17 20,970 22,805 International Lease Finance Corp. 3.875% 4/15/18 38,110 38,682 International Lease Finance Corp. 5.875% 4/1/19 46,220 49,340 International Lease Finance Corp. 6.250% 5/15/19 70,781 77,151 International Lease Finance Corp. 8.250% 12/15/20 51,121 60,962 International Lease Finance Corp. 4.625% 4/15/21 29,400 29,988 International Lease Finance Corp. 8.625% 1/15/22 29,100 35,720 International Lease Finance Corp. 5.875% 8/15/22 2,605 2,839 iStar Financial Inc. 4.875% 7/1/18 8,955 8,821 iStar Financial Inc. 5.000% 7/1/19 6,190 6,074 Navient Corp. 8.450% 6/15/18 44,100 47,573 Navient Corp. 5.500% 1/15/19 79,080 77,498 Navient Corp. 8.000% 3/25/20 58,325 60,512 Navient Corp. 7.250% 1/25/22 19,145 18,906 Navient Corp. 5.500% 1/25/23 25,175 22,154 Insurance (1.3%) 2 Liberty Mutual Group Inc. 7.800% 3/15/37 58,440 69,251 Unum Group 7.375% 6/15/32 6,295 7,520 1 Voya Financial Inc. 5.650% 5/15/53 87,753 89,618 WellCare Health Plans Inc. 5.750% 11/15/20 59,950 63,022 Other Finance (0.6%) 2 Argos Merger Sub Inc. 7.125% 3/15/23 87,535 92,459 90 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) CNO Financial Group Inc. 4.500% 5/30/20 4,865 5,023 CNO Financial Group Inc. 5.250% 5/30/25 21,475 22,254 Real Estate Investment Trusts (0.3%) Felcor Lodging LP 5.625% 3/1/23 42,805 44,089 2 Felcor Lodging LP 6.000% 6/1/25 11,640 11,960 2,319,737 Industrial (75.5%) Basic Industry (5.9%) AK Steel Corp. 7.625% 10/1/21 77,440 55,950 ArcelorMittal 5.125% 6/1/20 9,600 9,648 ArcelorMittal 6.000% 8/5/20 16,015 16,175 ArcelorMittal 6.250% 3/1/21 7,280 7,353 ArcelorMittal 7.000% 2/25/22 18,740 19,396 ArcelorMittal 6.125% 6/1/25 21,830 20,793 3,4 Arch Coal Inc. Bank Loan 6.250% 5/16/18 108,970 61,677 Axiall Corp. 4.875% 5/15/23 7,245 7,010 2 Cascades Inc. 5.500% 7/15/22 9,990 9,715 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.500% 12/15/19 6,820 4,876 2,5 Constellium NV 4.625% 5/15/21 3,745 3,743 2 Constellium NV 8.000% 1/15/23 51,375 49,449 2 Constellium NV 5.750% 5/15/24 15,447 12,821 Eagle Spinco Inc. 4.625% 2/15/21 23,555 22,907 2 FMG Resources August 2006 Pty Ltd. 9.750% 3/1/22 6,275 5,773 2 FMG Resources August 2006 Pty Ltd. 6.875% 4/1/22 161,760 93,416 Hexion US Finance Corp. 6.625% 4/15/20 123,010 112,708 2 Huntsman International LLC 5.125% 11/15/22 36,635 35,353 2,5 INEOS Group Holdings SA 5.750% 2/15/19 25,775 29,089 2 INEOS Group Holdings SA 5.875% 2/15/19 41,500 41,811 Novelis Inc. 8.375% 12/15/17 40,790 42,218 Novelis Inc. 8.750% 12/15/20 77,187 81,529 Peabody Energy Corp. 6.000% 11/15/18 12,770 4,533 Peabody Energy Corp. 6.500% 9/15/20 3,880 1,145 Peabody Energy Corp. 6.250% 11/15/21 8,060 2,287 2 Peabody Energy Corp. 10.000% 3/15/22 48,400 24,684 Peabody Energy Corp. 7.875% 11/1/26 48,672 13,142 Steel Dynamics Inc. 5.125% 10/1/21 41,770 41,666 Steel Dynamics Inc. 5.500% 10/1/24 37,825 37,730 United States Steel Corp. 7.375% 4/1/20 37,839 37,082 United States Steel Corp. 6.875% 4/1/21 33,676 31,992 United States Steel Corp. 6.650% 6/1/37 13,760 11,386 2,5 VWR Funding Inc. 4.625% 4/15/22 112,916 119,874 Capital Goods (6.0%) 2 Ardagh Packaging Finance plc 9.125% 10/15/20 24,775 26,107 2 Ashtead Capital Inc. 6.500% 7/15/22 28,180 29,730 2 BlueLine Rental Finance Corp. 7.000% 2/1/19 14,767 14,730 2 Building Materials Corp. of America 6.750% 5/1/21 67,904 71,299 2 Building Materials Corp. of America 5.375% 11/15/24 36,177 36,403 Case New Holland Inc. 7.875% 12/1/17 91,500 100,536 2 Cemex Finance LLC 6.000% 4/1/24 17,210 17,279 2 Cemex SAB de CV 6.125% 5/5/25 108,600 108,166 Clean Harbors Inc. 5.250% 8/1/20 62,913 64,329 Clean Harbors Inc. 5.125% 6/1/21 40,024 40,624 CNH Industrial Capital LLC 6.250% 11/1/16 38,000 39,520 CNH Industrial Capital LLC 3.625% 4/15/18 34,260 34,645 2 CNH Industrial Capital LLC 3.875% 7/16/18 22,025 22,383 CNH Industrial Capital LLC 3.375% 7/15/19 8,988 8,954 Crown Americas LLC / Crown Americas Capital Corp. III 6.250% 2/1/21 38,900 40,796 2 HD Supply Inc. 5.250% 12/15/21 38,735 39,994 Huntington Ingalls Industries Inc. 7.125% 3/15/21 43,475 45,812 Masco Corp. 7.125% 3/15/20 59,416 69,368 Masco Corp. 7.750% 8/1/29 16,486 18,876 Masco Corp. 6.500% 8/15/32 5,880 6,086 91 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Owens Corning 9.000% 6/15/19 4,142 4,935 Owens Corning 7.000% 12/1/36 5,380 6,311 2 Rexel SA 5.250% 6/15/20 5,130 5,268 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.750% 10/15/20 31,580 32,725 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 6.875% 2/15/21 38,716 40,458 United Rentals North America Inc. 7.375% 5/15/20 63,402 67,761 United Rentals North America Inc. 7.625% 4/15/22 40,245 43,867 United Rentals North America Inc. 6.125% 6/15/23 11,580 11,942 United Rentals North America Inc. 4.625% 7/15/23 12,015 11,880 United Rentals North America Inc. 5.500% 7/15/25 15,370 14,774 2 USG Corp. 5.500% 3/1/25 8,590 8,547 Vulcan Materials Co. 7.150% 11/30/37 7,270 7,861 Communication (24.4%) 2 Altice Financing SA 6.625% 2/15/23 37,121 38,235 Belo Corp. 7.250% 9/15/27 9,640 10,267 CCO Holdings LLC / CCO Holdings Capital Corp. 7.000% 1/15/19 13,281 13,796 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 3/15/21 8,380 8,527 CCO Holdings LLC / CCO Holdings Capital Corp. 6.500% 4/30/21 18,025 18,791 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 9/30/22 12,635 12,761 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 2/15/23 13,406 13,272 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 5/1/23 97,010 96,603 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 9/1/23 33,450 34,077 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 1/15/24 4,855 4,940 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.375% 5/1/25 79,205 78,017 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.875% 5/1/27 24,255 24,012 2 CCO Safari II LLC 4.908% 7/23/25 61,950 62,049 2 CCO Safari II LLC 6.484% 10/23/45 44,215 45,686 2 Cequel Communications Holdings I LLC / Cequel Capital Corp. 5.125% 12/15/21 59,340 55,038 Crown Castle International Corp. 4.875% 4/15/22 3,450 3,541 CSC Holdings LLC 7.875% 2/15/18 27,180 29,830 CSC Holdings LLC 7.625% 7/15/18 79,045 86,949 CSC Holdings LLC 8.625% 2/15/19 10,520 11,914 CSC Holdings LLC 6.750% 11/15/21 20,914 21,698 DISH DBS Corp. 7.875% 9/1/19 11,685 13,116 DISH DBS Corp. 6.750% 6/1/21 153,840 162,301 DISH DBS Corp. 5.875% 7/15/22 94,575 94,102 DISH DBS Corp. 5.000% 3/15/23 15,135 14,113 DISH DBS Corp. 5.875% 11/15/24 8,045 7,784 Embarq Corp. 7.995% 6/1/36 23,035 25,366 Gannett Co. Inc. 5.125% 10/15/19 16,530 17,067 Gannett Co. Inc. 5.125% 7/15/20 64,680 67,267 2 Gannett Co. Inc. 4.875% 9/15/21 4,115 4,115 Gannett Co. Inc. 6.375% 10/15/23 66,721 70,391 2 Gannett Co. Inc. 5.500% 9/15/24 2,315 2,321 Hughes Satellite Systems Corp. 6.500% 6/15/19 81,968 89,755 IAC/InterActiveCorp 4.875% 11/30/18 19,725 20,415 IAC/InterActiveCorp 4.750% 12/15/22 17,085 16,572 2 Inmarsat Finance plc 4.875% 5/15/22 34,230 33,631 Intelsat Jackson Holdings SA 7.250% 4/1/19 85,330 84,903 Intelsat Jackson Holdings SA 7.250% 10/15/20 164,947 164,122 Intelsat Jackson Holdings SA 7.500% 4/1/21 53,900 53,765 Intelsat Jackson Holdings SA 5.500% 8/1/23 61,350 55,368 Lamar Media Corp. 5.875% 2/1/22 17,195 17,861 Lamar Media Corp. 5.000% 5/1/23 33,940 33,855 Level 3 Escrow II Inc. 5.375% 8/15/22 75,480 76,235 Level 3 Financing Inc. 6.125% 1/15/21 4,395 4,615 2 Level 3 Financing Inc. 5.625% 2/1/23 26,620 27,086 2 Level 3 Financing Inc. 5.125% 5/1/23 36,380 35,561 2 Level 3 Financing Inc. 5.375% 5/1/25 36,380 35,289 3,4 Level 3 Financing, Inc. Bank Loan 4.000% 1/15/20 40,855 40,944 92 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Liberty Interactive LLC 8.500% 7/15/29 42,553 46,064 Liberty Interactive LLC 8.250% 2/1/30 115,253 121,592 2,5 Matterhorn Telecom SA 3.875% 5/1/22 42,691 43,973 2,5 Matterhorn Telecom SA 4.875% 5/1/22 21,426 22,059 MetroPCS Wireless Inc. 6.625% 11/15/20 75,800 78,832 National CineMedia LLC 6.000% 4/15/22 32,455 33,348 2 NBCUniversal Enterprise Inc. 5.250% 3/29/49 62,790 66,557 2 Netflix Inc. 5.875% 2/15/25 54,935 57,682 2 Nielsen Finance LLC / Nielsen Finance Co. 5.000% 4/15/22 128,155 126,873 2 Numericable Group SA 4.875% 5/15/19 35,785 36,411 2 Numericable Group SA 6.000% 5/15/22 37,955 38,619 Quebecor Media Inc. 5.750% 1/15/23 81,310 82,546 Qwest Corp. 6.875% 9/15/33 29,607 29,385 SBA Communications Corp. 5.625% 10/1/19 37,650 39,438 SBA Communications Corp. 4.875% 7/15/22 50,220 49,718 SBA Telecommunications Inc. 5.750% 7/15/20 33,911 35,395 2 Sirius XM Radio Inc. 4.250% 5/15/20 8,595 8,563 2 Sirius XM Radio Inc. 4.625% 5/15/23 11,110 10,721 2 Softbank Corp. 4.500% 4/15/20 159,095 159,493 Sprint Corp. 7.250% 9/15/21 95,745 91,676 Sprint Corp. 7.875% 9/15/23 69,035 66,101 Sprint Corp. 7.125% 6/15/24 24,340 22,271 2 Sprint Nextel Corp. 9.000% 11/15/18 92,545 103,650 2 Sprint Nextel Corp. 7.000% 3/1/20 135,830 144,659 T-Mobile USA Inc. 5.250% 9/1/18 12,700 13,018 T-Mobile USA Inc. 6.464% 4/28/19 41,835 43,090 T-Mobile USA Inc. 6.633% 4/28/21 71,475 75,764 T-Mobile USA Inc. 6.125% 1/15/22 10,000 10,450 T-Mobile USA Inc. 6.731% 4/28/22 51,165 54,235 T-Mobile USA Inc. 6.836% 4/28/23 4,943 5,240 T-Mobile USA Inc. 6.500% 1/15/24 4,345 4,579 Time Warner Cable Inc. 5.500% 9/1/41 50,000 45,931 3,4 Tribune Company Bank Loan 3.750% 12/27/20 58,352 58,370 2 Tribune Media Co. 5.875% 7/15/22 65,750 67,147 2 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH 5.500% 1/15/23 31,060 31,604 2 Univision Communications Inc. 5.125% 2/15/25 126,080 126,395 2 UPCB Finance V Ltd. 7.250% 11/15/21 36,896 39,847 2 UPCB Finance VI Ltd. 6.875% 1/15/22 28,832 30,854 Videotron Ltd. 5.000% 7/15/22 85,064 86,340 2 Videotron Ltd. 5.375% 6/15/24 7,178 7,251 2 Virgin Media Secured Finance plc 5.375% 4/15/21 42,489 43,657 2 Wind Acquisition Finance SA 4.750% 7/15/20 67,250 68,931 2 Zayo Group LLC / Zayo Capital Inc. 6.000% 4/1/23 104,300 104,039 2 Zayo Group LLC / Zayo Capital Inc. 6.375% 5/15/25 46,170 45,708 Consumer Cyclical (6.4%) 2 Activision Blizzard Inc. 5.625% 9/15/21 48,038 50,440 2 Activision Blizzard Inc. 6.125% 9/15/23 48,570 52,456 ADT Corp. 5.250% 3/15/20 10,000 10,325 ADT Corp. 6.250% 10/15/21 68,835 72,621 2 Carlson Travel Holdings Inc. 7.500% 8/15/19 25,375 25,692 2 Carlson Wagonlit BV 6.875% 6/15/19 76,610 80,632 Cedar Fair LP / Canada's Wonderland Co. / Magnum Management Corp. 5.375% 6/1/24 25,675 26,253 Chrysler Group LLC / CG Co-Issuer Inc. 8.250% 6/15/21 64,265 69,567 Dana Holding Corp. 5.375% 9/15/21 16,781 17,096 3,4 Delta Alpha Topco Bank Loan 7.750% 7/29/22 51,730 51,601 2 Family Tree Escrow LLC 5.250% 3/1/20 7,405 7,803 2 Family Tree Escrow LLC 5.750% 3/1/23 47,970 50,548 Group 1 Automotive Inc. 5.000% 6/1/22 19,380 19,428 3,4 Ion Media Networks Bank Loan 4.750% 12/18/20 45,161 45,123 KB Home 4.750% 5/15/19 25,825 25,857 KB Home 8.000% 3/15/20 3,920 4,341 93 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) KB Home 7.000% 12/15/21 5,000 5,187 KB Home 7.500% 9/15/22 6,935 7,186 KB Home 7.625% 5/15/23 41,775 43,812 L Brands Inc. 7.000% 5/1/20 22,210 25,430 L Brands Inc. 6.625% 4/1/21 42,435 47,899 3,4 La Quinta Intermediate Holdings LLC Bank Loan 4.000% 4/14/21 55,916 55,986 Neiman Marcus Group Inc. 7.125% 6/1/28 64,195 63,874 2 Netflix Inc. 5.500% 2/15/22 28,635 29,637 Penske Automotive Group Inc. 5.750% 10/1/22 8,075 8,459 Penske Automotive Group Inc. 5.375% 12/1/24 11,925 11,955 Sally Holdings LLC / Sally Capital Inc. 5.750% 6/1/22 22,170 23,195 Service Corp. International 7.625% 10/1/18 35,040 39,902 Service Corp. International 5.375% 1/15/22 27,630 29,115 2 Shea Homes LP / Shea Homes Funding Corp. 5.875% 4/1/23 14,550 14,768 2 Shea Homes LP / Shea Homes Funding Corp. 6.125% 4/1/25 14,550 14,695 Sonic Automotive Inc. 7.000% 7/15/22 970 1,048 Sonic Automotive Inc. 5.000% 5/15/23 8,780 8,604 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.375% 3/15/22 49,010 49,378 2 ZF North America Capital Inc. 4.500% 4/29/22 15,355 15,125 2 ZF North America Capital Inc. 4.750% 4/29/25 61,220 59,843 Consumer Noncyclical (13.1%) 2 Alere Inc. 6.375% 7/1/23 32,490 33,790 Amsurg Corp. 5.625% 7/15/22 81,010 83,035 ARAMARK Corp. 5.750% 3/15/20 47,640 49,724 2 Capsugel SA 7.000% 5/15/19 46,650 47,350 CHS/Community Health Systems Inc. 7.125% 7/15/20 33,665 35,895 CHS/Community Health Systems Inc. 5.125% 8/1/21 15,235 15,806 CHS/Community Health Systems Inc. 6.875% 2/1/22 149,325 159,778 2 Endo Finance LLC / Endo Finco Inc. 6.000% 2/1/25 60,855 62,681 2 Endo Finance LLC / Endo Ltd. / Endo Finco Inc. 6.000% 7/15/23 72,500 75,400 2 Envision Healthcare Corp. 5.125% 7/1/22 86,215 87,724 ExamWorks Group Inc. 5.625% 4/15/23 14,550 14,877 2 Fresenius Medical Care US Finance Inc. 5.750% 2/15/21 44,830 48,192 Grifols Worldwide Operations Ltd. 5.250% 4/1/22 34,184 34,398 HCA Holdings Inc. 6.250% 2/15/21 27,980 30,638 HCA Inc. 6.500% 2/15/20 127,050 142,137 HCA Inc. 5.875% 3/15/22 60,405 66,143 HCA Inc. 4.750% 5/1/23 72,500 74,675 HCA Inc. 5.875% 5/1/23 10,000 10,750 HCA Inc. 5.375% 2/1/25 64,375 65,904 HCA Inc. 7.690% 6/15/25 4,510 5,119 2 Hologic Inc. 5.250% 7/15/22 25,645 26,543 2 Hypermarcas SA 6.500% 4/20/21 66,837 69,924 2 IMS Health Inc. 6.000% 11/1/20 93,781 96,829 Kinetic Concepts Inc / KCI USA Inc 10.500% 11/1/18 70,000 74,463 3,4 Lands' End, Inc. Bank Loan 4.250% 3/12/21 86,744 83,004 LifePoint Hospitals Inc. 5.500% 12/1/21 17,661 18,367 2 MPH Acquisition Holdings LLC 6.625% 4/1/22 42,100 43,468 3,4 MPH Acquisition Holdings LLC Bank Loan 3.750% 3/31/21 33,880 33,626 Party City Holdings Inc. 8.875% 8/1/20 105,297 113,194 2 Quintiles Transnational Holdings Inc. 4.875% 5/15/23 24,350 24,594 2 Sterigenics-Nordion Holdings LLC 6.500% 5/15/23 44,222 45,106 Tenet Healthcare Corp. 6.250% 11/1/18 40,210 43,929 2 Tenet Healthcare Corp. 5.000% 3/1/19 43,950 44,390 2 Tenet Healthcare Corp. 5.500% 3/1/19 24,215 24,639 Tenet Healthcare Corp. 4.750% 6/1/20 16,875 17,466 Tenet Healthcare Corp. 4.500% 4/1/21 42,147 42,779 Tenet Healthcare Corp. 4.375% 10/1/21 106,480 106,879 Tenet Healthcare Corp. 8.125% 4/1/22 45,105 50,630 2 THC Escrow Corp. II 6.750% 6/15/23 11,570 12,091 3,4 US Foods Inc. Bank Loan 4.500% 3/31/17 45,738 45,852 2 VRX Escrow Corp. 6.125% 4/15/25 197,580 206,965 94 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Energy (9.5%) AmeriGas Finance LLC / AmeriGas Finance Corp. 6.750% 5/20/20 25,965 27,133 AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000% 5/20/22 47,695 50,557 Antero Resources Corp. 5.375% 11/1/21 22,785 22,101 Antero Resources Corp. 5.125% 12/1/22 53,185 50,260 2 Antero Resources Corp. 5.625% 6/1/23 14,830 14,274 Chesapeake Energy Corp. 6.625% 8/15/20 34,575 30,945 Chesapeake Energy Corp. 6.125% 2/15/21 1,455 1,251 Chesapeake Energy Corp. 4.875% 4/15/22 11,561 9,307 Concho Resources Inc. 7.000% 1/15/21 15,256 15,904 Concho Resources Inc. 6.500% 1/15/22 19,940 20,588 Concho Resources Inc. 5.500% 10/1/22 85,170 85,170 2 Crestwood Midstream Partners LP / Crestwood Midstream Finance Corp. 6.250% 4/1/23 37,610 37,234 2 DCP Midstream LLC 9.750% 3/15/19 15,000 17,179 2 DCP Midstream LLC 5.350% 3/15/20 11,125 11,194 DCP Midstream Operating LP 4.950% 4/1/22 36,074 34,231 DCP Midstream Operating LP 5.600% 4/1/44 26,895 23,058 3,4 Energy Future Intermediate Holding Company LLC Bank Loan 4.250% 6/6/16 14,500 14,548 Energy Transfer Equity LP 7.500% 10/15/20 76,385 85,551 Energy Transfer Equity LP 5.500% 6/1/27 78,795 77,219 EP Energy LLC / Everest Acquisition Finance Inc. 9.375% 5/1/20 75,787 78,440 Ferrellgas LP / Ferrellgas Finance Corp. 6.500% 5/1/21 73,031 73,031 Harvest Operations Corp. 6.875% 10/1/17 75,600 69,552 Kinder Morgan Inc. 7.750% 1/15/32 26,290 29,724 Laredo Petroleum Inc. 5.625% 1/15/22 49,750 47,760 Laredo Petroleum Inc. 7.375% 5/1/22 16,490 16,737 Laredo Petroleum Inc. 6.250% 3/15/23 55,075 54,524 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 4.875% 12/1/24 43,935 42,727 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 4.875% 6/1/25 87,120 84,289 2 Matador Resources Co. 6.875% 4/15/23 22,670 23,010 2 MEG Energy Corp. 6.500% 3/15/21 16,537 15,379 2 MEG Energy Corp. 6.375% 1/30/23 30,650 27,585 2 MEG Energy Corp. 7.000% 3/31/24 47,348 43,442 Newfield Exploration Co. 5.750% 1/30/22 10,890 10,781 Newfield Exploration Co. 5.625% 7/1/24 13,045 12,784 2 Paragon Offshore plc 6.750% 7/15/22 31,630 9,963 2 Paragon Offshore plc 7.250% 8/15/24 22,570 6,997 QEP Resources Inc. 6.800% 3/1/20 7,370 7,536 QEP Resources Inc. 6.875% 3/1/21 15,540 15,695 QEP Resources Inc. 5.375% 10/1/22 7,620 7,144 QEP Resources Inc. 5.250% 5/1/23 4,855 4,491 Range Resources Corp. 5.750% 6/1/21 44,365 45,030 Range Resources Corp. 5.000% 8/15/22 16,325 15,998 2 Rice Energy Inc. 7.250% 5/1/23 21,365 20,938 Rosetta Resources Inc. 5.625% 5/1/21 9,665 10,221 Rosetta Resources Inc. 5.875% 6/1/22 51,885 55,387 Rosetta Resources Inc. 5.875% 6/1/24 10,195 11,011 2 Seadrill Ltd. 6.125% 9/15/17 71,195 60,516 SM Energy Co. 6.125% 11/15/22 22,705 22,308 2 Southern Star Central Corp. 5.125% 7/15/22 14,790 15,049 Tesoro Corp. 5.125% 4/1/24 31,790 31,711 2 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 5.500% 10/15/19 5,220 5,429 2 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 6.250% 10/15/22 35,901 37,517 WPX Energy Inc. 6.000% 1/15/22 29,315 27,629 WPX Energy Inc. 5.250% 9/15/24 61,930 52,950 Technology (9.0%) 2 Alcatel-Lucent USA Inc. 4.625% 7/1/17 10,000 10,300 2 Alcatel-Lucent USA Inc. 6.750% 11/15/20 25,210 27,101 Alcatel-Lucent USA Inc. 6.450% 3/15/29 61,250 64,619 95 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) 2 Audatex North America Inc. 6.000% 6/15/21 78,106 79,278 2 Audatex North America Inc. 6.125% 11/1/23 97,715 95,883 CDW LLC / CDW Finance Corp. 6.000% 8/15/22 118,945 124,297 CDW LLC / CDW Finance Corp. 5.000% 9/1/23 23,480 23,304 CDW LLC / CDW Finance Corp. 5.500% 12/1/24 15,155 15,174 Equinix Inc. 4.875% 4/1/20 9,545 9,760 Equinix Inc. 5.375% 4/1/23 20,864 21,073 2 First Data Corp. 7.375% 6/15/19 21,449 22,387 2 First Data Corp. 8.875% 8/15/20 16,299 17,114 2 First Data Corp. 6.750% 11/1/20 35,065 37,081 2 First Data Corp. 8.250% 1/15/21 113,800 120,486 First Data Corp. 11.250% 1/15/21 9,927 11,019 First Data Corp. 12.625% 1/15/21 49,375 57,152 First Data Corp. 11.750% 8/15/21 25,435 28,869 3,4 First Data Corp. Bank Loan 3.687% 3/23/18 54,018 53,860 3,4 First Data Corp. Bank Loan 3.937% 7/8/22 41,745 41,623 Flextronics International Ltd. 4.625% 2/15/20 22,975 23,664 Flextronics International Ltd. 5.000% 2/15/23 29,175 29,576 2 Freescale Semiconductor Inc. 5.000% 5/15/21 36,815 37,459 2 Freescale Semiconductor Inc. 6.000% 1/15/22 22,130 23,292 3,4 Freescale Semiconductor Inc. Bank Loan 4.250% 3/1/20 99,470 99,688 2 Infor Software Parent LLC 7.125% 5/1/21 17,470 17,164 2 Infor US Inc. 6.500% 5/15/22 106,715 108,849 2,6 Iron Mountain Europe plc 6.125% 9/15/22 24,430 39,602 Iron Mountain Inc. 5.750% 8/15/24 22,675 22,618 NCR Corp. 4.625% 2/15/21 62,314 62,314 2 NXP BV / NXP Funding LLC 3.750% 6/1/18 37,440 37,999 2 NXP BV / NXP Funding LLC 4.125% 6/15/20 17,445 17,554 2 NXP BV / NXP Funding LLC 4.625% 6/15/22 20,800 20,592 2 NXP BV / NXP Funding LLC 5.750% 3/15/23 10,213 10,596 2 Open Text Corp. 5.625% 1/15/23 30,770 30,598 2 Sensata Technologies BV 5.625% 11/1/24 2,395 2,455 2 Sensata Technologies BV 5.000% 10/1/25 48,515 47,545 2 SS&C Technologies Holdings Inc. 5.875% 7/15/23 20,325 21,036 SunGard Data Systems Inc. 6.625% 11/1/19 108,115 111,899 Transportation (1.2%) 2 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 5.125% 6/1/22 26,270 25,942 1 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 18,631 19,469 Hertz Corp. 4.250% 4/1/18 12,745 12,984 Hertz Corp. 6.750% 4/15/19 82,360 85,242 Hertz Corp. 5.875% 10/15/20 20,100 20,427 Hertz Corp. 7.375% 1/15/21 60,490 63,666 13,684,130 Utilities (4.3%) Electric (4.3%) AES Corp. 8.000% 6/1/20 19,980 23,277 AES Corp. 4.875% 5/15/23 25,000 23,656 AES Corp. 5.500% 3/15/24 119,951 117,552 2 Calpine Corp. 6.000% 1/15/22 16,165 17,175 Calpine Corp. 5.375% 1/15/23 34,775 33,992 2 Calpine Corp. 5.875% 1/15/24 9,230 9,715 Calpine Corp. 5.750% 1/15/25 119,130 116,450 DPL Inc. 7.250% 10/15/21 55,170 59,170 2 Dynegy Inc. 7.375% 11/1/22 65,355 67,724 Dynegy Inc. 5.875% 6/1/23 37,655 36,055 2 Dynegy Inc. 7.625% 11/1/24 55,435 57,237 GenOn Energy Inc. 7.875% 6/15/17 19,175 19,319 GenOn Energy Inc. 9.500% 10/15/18 54,525 55,070 GenOn Energy Inc. 9.875% 10/15/20 24,755 24,755 NRG Energy Inc. 7.875% 5/15/21 5,810 6,129 NRG Energy Inc. 6.250% 7/15/22 51,835 51,965 NRG Energy Inc. 6.625% 3/15/23 10,000 10,150 96 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) NRG Energy Inc. 6.250% 5/1/24 47,355 46,526 775,917 Total Corporate Bonds (Cost $16,786,164) 16,779,784 Shares Preferred Stocks (1.2%) GMAC Capital Trust I Pfd. 8.125% 4,743,200 124,509 Hartford Financial Services Group Inc. Pfd. 7.875% 2,944,300 91,921 Citigroup Capital XIII Pfd. 7.875% 275,250 7,014 Total Preferred Stocks (Cost $204,781) 223,444 Other (0.0%) MediaNews Group Inc. Warrants Exp. 03/19/2017 (Cost $27,348) 73,622 327 Temporary Cash Investments (2.7%) Face Amount ($000) Repurchase Agreements (1.6%) Bank of America Securities, LLC (Dated 7/31/15, Repurchase Value $189,802,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 4/1/45, and Federal National Mortgage Assn. 3.500%- 4.500%, 7/1/41-1/1/45, with a value of $193,596,000) 0.150% 8/3/15 189,800 189,800 Bank of Montreal (Dated 7/31/15, Repurchase Value $4,100,000, collateralized by U.S. Treasury Note/Bond 1.500%-5.000%, 9/30/16-5/15/45, with a value of $4,182,000) 0.130% 8/3/15 4,100 4,100 Bank of Montreal (Dated 7/31/15, Repurchase Value $34,500,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%-5.319%, 8/1/38-8/1/44, Federal National Mortgage Assn. 2.000%-6.000%, 11/1/19-2/1/45, Government National Mortgage Assn. 4.000%, 10/20/43, and U.S. Treasury Note/Bond 0.375%, 11/15/15, with a value of $35,190,000) 0.150% 8/3/15 34,500 34,500 RBC Capital Markets LLC (Dated 7/31/15, Repurchase Value $29,900,000, collateralized by Federal Home Loan Mortgage Corp. 2.229%-4.500%, 10/1/29- 6/1/45, Federal National Mortgage Assn. 2.277%- 4.000%, 4/1/27-6/1/45, and Government National Mortgage Assn. 2.573%-4.500%, 10/20/43-6/20/65, with a value of $30,498,000) 0.140% 8/3/15 29,900 29,900 TD Securities (USA) LLC (Dated 7/31/15, Repurchase Value $30,700,000, collateralized by Federal National Mortgage Assn. 3.000%, 10/1/29, with a value of $31,314,000) 0.150% 8/3/15 30,700 30,700 289,000 U.S. Government and Agency Obligations (1.1%) 7 Federal Home Loan Bank Discount Notes 0.085% 10/16/15 45,000 44,989 United States Treasury Bill 0.015% 9/10/15 150,000 149,994 194,983 Total Temporary Cash Investments (Cost $483,990) 483,983 Total Investments (98.7%) (Cost $17,899,144) 17,884,976 Other Assets and Liabilities—Net (1.3%) 229,193 Net Assets (100%) 18,114,169 97 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2015 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, the aggregate value of these securities was $6,097,132,000, representing 33.7% of net assets. 3 Adjustable-rate security. 4 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At July 31, 2015, the aggregate value of these securities was $685,902,000, representing 3.8% of net assets. 5 Face amount denominated in euro. 6 Face amount denominated in British pounds. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 98 This page intentionally left blank. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SNA392 092015 Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD FIXED INCOME SECURITIES FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 17, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FIXED INCOME SECURITIES FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 17, 2015 VANGUARD FIXED INCOME SECURITIES FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 17, 2015 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
